U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5880.30
CHANGE NOTICE NUMBER: 4
DATE: 9/8/99

1. PURPOSE AND SCOPE. This Change Notice incorporates revisions
to the Sentence Computation Manual (“Old Law”- Pre-CCCA - 1984)
and provides instruction on the manner in which to calculate Old
Law sentences pursuant to Title 18, U.S.C. § 924(c)(1) in
accordance with United States vs. Gonzales, 117 S.Ct 1032, 137
L.Ed 132 (1997) as it pertains to the application of the firearm
penalty provisions. This change amends aggregation
practices/procedures for § 924 (C)(1) and non § 924(C)(1) counts
(referred to as 924/non-924 sentence below).
2. SUMMARY OF CHANGES. Chapter VII, Pages 15 through 16F:
Incorporates new procedures to calculate 18 U.S.C § 924(c)(1)
sentences.
3.

TABLE OF CHANGES
Remove

Table of Contents, Pages i and
ii
Chapter VII, Pages 15 and 16

Insert
Table of Contents, Pages i, ii
and iii
Chapter VII Pages 15 - 16F

4. ACTION. File this Change Notice in front of PS 5880.30,
Sentence Computation Manual, (“Old Law” - Pre-CCCA-1984).

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

DIRECTIVE BEING CHANGED:
CHANGE NOTICE NUMBER:
DATE:

5880.30
CN-03
June 30, 1997

))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
))))))

1. PURPOSE AND SCOPE. This Change Notice transmits revisions,
updates and amendments to the "Old Law" Sentence Computation Manual.
2.

SUMMARY OF CHANGES
a.

Table of Contents, Page iii.

Number "11." updated.

b. Chapter IV, Pages 3 through 5. ISM responsibilities and
procedures for forfeiture, withholding and restoration of statutory
good time added.
c. Chapter VI, Page 1. A minor wording addition was made to the
Qualified State Presentence Time definition.
d. Chapter VI, Page 2.
was removed.

An incorrect reference to another paragraph

e. Chapter VI, Page 3. An explanation for determining one day of
presentence time credit was added.
f. Chapter VI, Pages 4 through 7. The Reno v. Koray decision's
impact on prior custody time credit awards was explained and
implementation instructions were added.
g. Chapter VI, Page 8. Additional language as to what constitutes
the filing of a federal detainer was explained.
h. Chapter VI, Pages 10 through 12. The instructions for
determining Kayfez v. Gasele credits have been rewritten and examples
have been provided.
i. Chapter VII, Page 36.
has been enlarged.

Paragraph "11.'s" contents description

j. Chapter VII, Pages 36 through 36B. Instructions for processing
a Parole Commission issued summons and a warrant for alleged parole
violation have been added.

PS 5880.30
CN-03, June 30, 1997
Page 2
k. Chapter VII, Page 37. The reparole rule for a special parole
term and an initially non-parolable sentence is explained.
l. Chapter XIII, Page 3.
recommending MGT is added.

The work supervisor's responsibility for

m. Chapter XIII, Page 4A. Assignment and removal procedures for an
IGT assignment and for disallowing IGT are added.
Disallowance instructions for CGT are added.
n. Chapter XIII, Pages 5 through 5B. SENTRY instructions and other
general information for awarding EGT are added.
o. Chapter XIII, Page 7. Home confinement as an EGT assignment is
added. Additional language for an EGT transfer review is added.
p. Chapter XIII, Page 8. EGT instructions for a temporarily
transferred inmate are added.
q. Chapter XVI, Page 2. More information is provided for the
processing of a vacated conviction or sentence as it pertains to a
parole violator.
3.

TABLE OF CHANGES
Remove
Table of Contents
Page iii
Chapter IV
Page 3
Chapter VI
Pages 1 through 10 (CN-02)
Chapter VII
Pages 35 through 38
Chapter XIII
Pages 3 through 8
Chapter XVI
Pages 1 and 2

Insert
Page iii (CN-03)
Pages 3 through 5 (CN-03)
Pages 1 through 12 (CN-03)
Pages 35 through 38 (CN-03)
Pages 3 through 8C (CN-03)
Pages 1 and 2 (CN-03)

4.
ACTION. File this Change Notice in front of the Program
Statement which accompanies the Sentence Computation Manual.

\s\
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

DIRECTIVE BEING CHANGED: 5880.30
CHANGE NOTICE NUMBER: CN-02
DATE: July 18, 1994

))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
)))))))

1. PURPOSE AND SCOPE. This Change Notice includes simplified
instructions for making presentence time credit determinations, adds
definitions and incorporates the decisions of the U.S. Courts of
Appeals.
2.

DIRECTIVE RESCINDED
O.M. 269-93

3.

Presentence Time Credit (U.S.C. § 3568) for Ninth
Circuit Pre-Guideline ("Old Law") Sentences (11/16/93)

SUMMARY OF CHANGES

a. Chapter VI, Page 1. Paragraph 2., "Definitions," was expanded
to include definitions for "Qualified State Presentence Time" and "Raw
EFT."
b. Chapter VI, page 4, para. 7.b.(5). A reference to a statutory
provision was changed to show the applicable new statute and reference
was made to another paragraph in the manual.
c. Chapter VI, pages 4 and 4A, para. 7.b.(6). An amendment to this
paragraph was made to cite an additional Ninth Circuit Court of
Appeals case and the impact of the case on defendants released on
probation. The amendment also adds appeal bond releases to the types
of situations that may accrue additional prior custody time credits.
d. Chapter VI, Pages 7, 8 and 9. The instructions in paragraph (a)
for making determinations as to the applicability of state presentence
time credits for a federal sentence were simplified and consolidated.
The instructions in paragraph (b) for determining whether the state
gave credit for presentence time were expanded and an explanation
concerning time credits to award under Kayfez was added.

P.S. 5880.30
CN-02 July 18, 1994
Page 2
e. Chapter VII, pages 22, 22A, and 22B, para. 5.v.. A new
paragraph has been added to reflect the manner in which U.S. Code and
D.C. Code sentences must be aggregated for parole eligibility purposes
to conform to a decision by the D.C. Circuit Court of Appeals.
f. Chapter VII, Page 51, Step No. 3.
was corrected.

A one day calculation error

g. Chapter VII, Page 51, Step No. 4. An explanation of the proper
method for calculating a regular sentence followed by a consecutive PV
term and an example to demonstrate the method of calculation was
added.
h. Chapter VII, pages 53 and 54, para. 13.c.. This section,
pertaining to the point in time when an "Old Law" supervised release
term commences, has been revised to reflect the agreement between the
Administrative Office of the U. S. Courts and the United States Parole
Commission about the commencement of the supervised release term.
4.

TABLE OF CHANGES
Remove

Insert

Chapter VI
Chapter VII, Pages 21-22

Chapter VI
Chapter VII, Pages 21, 22,
22A, and 22B

Chapter VII, Pages 51-54

Chapter VII, Pages 51, 52,
52A, 53, and 54

5. ACTION. File this Change Notice in front of Program Statement
5880.30, the Old Law Sentence Computation Manual.

\s\
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

DIRECTIVE BEING CHANGED: 5880.30
CHANGE NOTICE NUMBER: CN-01
DATE: March 10, 1994

))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))
)))))))

1. PURPOSE AND SCOPE. To update procedures for vacated sentences
which result in resentencing. This Change Notice does not initiate
significant changes in policy or procedure, but rather is being issued
because Program Statement 1330.04 was issued more than ten years ago.
2. SUMMARY OF CHANGES. This Change Notice updates and incorporates
P.S. 1330.04, Sentence Computation Procedures, Sentences Vacated,
Resentencing into P.S. 5880.30, Old Law Sentence Computation Manual.
The change includes more definitive and broadened instructions for a
sentence calculation that results from a vacated conviction or
sentence.
3.

DIRECTIVE RESCINDED
P.S. 1330.04

4.

Computation Procedures for Sentences That Are
Vacated But Result in a Re-Sentencing (10/23/73)

TABLE OF CHANGES
Remove

Insert
Chapter XVI, Pages 1 and 2

5. ACTION. File this Change Notice in front of P.S. 5880.30,
Sentence Computation Manual ("Old Law" - Pre-CCCA-1984).

\s\
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

OPI: CPD/ISM
NUMBER: 5880.30
DATE: July 16, 1993
SUBJECT: Sentence Computation Manual
("Old Law"-Pre-CCCA-1984)
)))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))

1. PURPOSE AND SCOPE. To transmit the revised "Old Law" Sentence
Computation Manual for sentences of inmates for crimes which ocurred
prior to the effective date of the Comprehensive Crime Control Act of
1984.
The "Old Law" Sentence Computation Manual, Program Statement 5880.20,
was issued on September 25, 1972. Since then, the repeal and
supercession of numerous sections of the United States Code have
caused many of that Manual's sentence implementation instructions to
become outdated and have added new sentencing provisions. Many
Program Statements and Operation Memoranda have also been issued which
change the way the Bureau of Prisons interprets and computes
sentences. Also, court decisions since 1972 have caused the Bureau of
Prisons to change the manner in which some sentences are implemented.
As a result of these changes, it is necessary to issue a revised
Manual. This Manual provides staff with definitive sentence
implementation and computation instructions. To the extent possible,
all existing Program Statements and Operation Memoranda impacting "old
law" sentencing have been updated and are included in this Manual to
provide one source document which is the Bureau of Prisons' official
sentence interpretation, implementation and computation policy.
2.

DIRECTIVES AFFECTED
a.

Directives Rescinded
P.S. 1330.8
P.S. 5050.9
P.S. 5050.34
P.S. 5880.17
P.S. 5880.18

Sentence Correction or Reduction, Rule 35
of the Federal Rules of Criminal Procedure
(12/17/79)
Parole Commission Reorganization Act of
1976 (03/18/77)
Canal Zone Offenders, Parole Commission
Jurisdiction (02/14/77)
Statutory Good Time Rate Applicable to
Violator Terms (PV or MRV) (06/07/72)
Computing YCA Terms for Commitments of Less
Than Six Years (10/09/73)

"Bold, Indented & in Quotes - USC Citation"
[Bracketed Bold - Rules]
Regular Type - Implementing Information

P.S. 5880.30
July 16, 1993
Page 2
P.S. 5880.20
P.S. 5880.24
P.S. 5881.20
O.M. 309-92
b.

Sentence Computation Manual (09/05/72)
Jail Time Credit Under 18 U.S.C. § 3568
(09/05/79)
Good Time, Extra (08/02/89)
Foreign Treaty Sentence Computations
(12/03/92)

Directives Referenced
P.S. 5070.7
P.S. 5110.7
P.S. 5140.11
P.S. 5140.20
P.S. 5140.24
P.S. 5550.4
P.S. 5553.04

Study and Observation Report (05/12/92)
Military and Coast Guard Inmates (07/16/79)
Commitments, Civil Contempt of Court,
(07/16/79)
Release of Inmates Prior to a Weekend or
Legal Holiday (11/27/89)
Juvenile Delinquents, Juvenile Justice and
Delinquency Prevention Act of 1974
(03/24/93)
Escape from Extended Limits of Confinement
(07/13/89)
Escapes/Death Notification (09/10/91)

c. Rules cited in this Manual are contained in 28 CFR 2.11, 28
CFR 2.12, 28 CFR 2.29, 28 CFR 2.52, 28 CFR 523.1 thorugh 523.17 and 28
CFR 571.30.
3.

STANDARDS REFERENCED.

a. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: C2-4059
b. American Correctional Association 3rd Edition
Adult Correctional Institutions: 3-4094

Standards for

c. American Correctional Association Foundation/Core Standards
for Adult Local/Detention Facilities: None
d. American Correctional Association 3rd Edition Standards for
Adult Local/Detention Facilities: 3-ALDF-1E-03
4. DISTRIBUTION. At least one copy of this Manual is to be placed
with each Regional Inmate Systems Manager, Community Corrections
Manager, Inmate Systems Manager, and any other staff having sentence
computation responsibility.

\s\
Kathleen M. Hawk
Director

PS 5880.30
CN-4 9/8/99
Table of Contents, Page i
TABLE OF CONTENTS
Chapter No.

Page No.

I

INTRODUCTION

II

USE OF EXPIRATION TABLE

III

CALCULATION OF TIME
1.
2.

3.

. . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . .

I-1
II-1
III-1

Calculation arithmetic
. . . . . . . . . . . . . .
III-1
Adding numbers
. . . . . . . . . . . . . . . . . .
III-1
a.
Addition examples
. . . . . . . . . . . . . .
III-1
b.
Backing up one day
. . . . . . . . . . . . .
III-2
c.
Avoiding extra arithmetic step
. . . . . . .
III-2
d.
Date from which to back up one day
. . . . .
III-3
e.
The "after rule"
. . . . . . . . . . . . . .
III-4
f.
Exceptions to the "after rule"
. . . . . . .
III-6
g.
Use of Expiration Table
. . . . . . . . . . .
III-7
h.
Calculation of EFT date
. . . . . . . . . . .
III-7
i.
Calculation of pre-sentence and inoperative time
days
. . . . . . . . . . . . . . . . . . . .
III-9
Subtraction calculation rules and examples
. . . . III-11

IV

STATUTORY GOOD TIME
. . . . . . . . . . . . . . . . . . .
1.
Statutory good time statute and explanation . . . . .
2.
Statutory good time chart . . . . . . . . . . . . . .
3.
Statutory good time for often imposed sentences . . .
4.
Statutory good time formula and examples
. . . . . .
5.
No statutory good time for civil contempt sentence
.

IV-1
IV-1
IV-1
IV-2
IV-2
IV-3

V

INOPERATIVE TIME
. . . . . . . . . . . . . . . . . . . . .
1.
Explanation and application of inoperative time . . .
2.
Inoperative time reasons
. . . . . . . . . . . . . .
a.
Escape
. . . . . . . . . . . . . . . . . . . .
b.
Stay of execution of sentence for release pending
appeal or for personal/business purposes
. . .
c.
Voluntary surrender
. . . . . . . . . . . . . .
d.
Civil contempt
. . . . . . . . . . . . . . . .
e.
One count "split sentence"
. . . . . . . . . .
f.
Release pending parole revocation hearing
. . .
g.
Extended parole supervision period
. . . . . .
3.
Juvenile Justice and Delinquency Prevention Act
inoperative time
. . . . . . . . . . . . . . . . . .
4.
Calculation of inoperative time examples
. . . . . .

V-1
V-1
V-1
V-1

PRESENTENCE TIME CREDIT
. . . . . . . . . . . . . . . . .
1.
Presentence time credit statute and explanation . . .
2.
"In custody" defined
. . . . . . . . . . . . . . . .
3.
No credit for civil contempt time . . . . . . . . . .
4.
Presentence time credit prior to October 2, 1960
. .

VI-1
VI-1
VI-1
VI-1
VI-1

VI

V-3
V-4
V-4
V-6
V-7
V-7
V-7
V-7

PS 5880.30
CN-4 9/8/99
Table of Contents, Page ii
5.
6.
7.

8.

9.
VII

First presentence time credit statute effective
October 2, 1960 . . . . . . . . . . . . . . . . . . .
Presentence time credit coverage expanded effective
September 20, 1966
. . . . . . . . . . . . . . . . .
Application of presentence time credit
. . . . . . .
a.
Sentences imposed prior to September 20, 1966
.
b.
Sentences imposed on and after
September 20, 1966 . . . . . . . . . . . . . .
c.
Constructive federal custody
. . . . . . . . .
Presentence time credit calculation and mathematical
effect
. . . . . . . . . . . . . . . . . . . . . . .
a.
Calculation
. . . . . . . . . . . . . . . . . .
b.
Mathematical effect
. . . . . . . . . . . . . .
Authentication procedures . . . . . . . . . . . . . .

VI-1
VI-2
VI-2
VI-2
VI-3
VI-5
VI-8
VI-8
VI-8
VI-8

ADULT SENTENCES
. . . . . . . . . . . . . . . . . . . .
VII-1
1.
Length of sentence computation results
. . . . . .
VII-1
2.
Determination of length of sentence . . . . . . . .
VII-1
3.
Calculating dates and computation rules . . . . . .
VII-1
a.
Expires full term date
. . . . . . . . . . .
VII-1
b.
Statutory release date
. . . . . . . . . . .
VII-3
c.
Weekend/holiday release
. . . . . . . . . . .
VII-4
d.
180 day date
. . . . . . . . . . . . . . . .
VII-5
4.
Dangerous special offender--Increased sentence under
18 U.S.C. § 3575 . . . . . . . . . . . . . . . . . .
VII-6
5.
Parole eligibility and ineligibility
. . . . . . .
VII-6
a.
Eligibility under 18 U.S.C. § 4205(a)
. . . .
VII-6
b.
Eligibility under 18 U.S.C. § 4205(b)(1)
. .
VII-9
c.
Eligibility under 18 U.S.C. § 4205(b)(2)
. . VII-11
d.
Eligibility under 18 U.S.C. § 4205(f)
. . . . VII-12
e.
Eligibility under 18 U.S.C. § 4206(d)
. . . . VII-13
f.
Eligibility under 18 U.S.C. § 924(a)(1)
and (2)
. . . . . . . . . . . . . . . . . . . VII-15
*
g.
Order of service of sentence and the parole and no
parole provision of 18 U.S.C. § 924(c)(1)
. . VII-15
h.
Order of service of sentence and the no parole
provision 18 U.S.C. § 929(a)
. . . . . . . VII-16E*
i.
Minimum mandatory sentence and no parole provision
of 18 U.S.C., Appendix II, §1202(a)
. . . . . VII-17
j.
Parole eligibility under 26 U.S.C. § 5871
. . VII-19
k.
Ten year cap
. . . . . . . . . . . . . . . . VII-19
l.
Effect of parole from one sentence to another
parolable sentence
. . . . . . . . . . . . . VII-20
m.
Parole eligibility for aggregated parolable and
non-parolable sentences
. . . . . . . . . . . VII-20
n.
Effect of presentence time credit on parole
eligibility
. . . . . . . . . . . . . . . . . VII-20
o.
Effect of inoperative time on parole
eligibility
. . . . . . . . . . . . . . . .
VII-20
p.
Application for parole
. . . . . . . . . . . VII-20

PS 5880.30
CN-4 9/8/99
Table of Contents, Page iia
q.
r.
s.
t.
u.

Waiver of parole consideration
. . . . . . .
Initial hearing notice . . . . . . . . . . .
Initial hearing
. . . . . . . . . . . . . . .
Parole from imprisonment . . . . . . . . . . .
Sentence computation and parole of U.S. Citizen
Canal Zone offenders . . . . . . . . . . . .

VII-21
VII-21
VII-21
VII-22
VII-22

PS 5880.30
CN-03, June 30, 1997
Page iii
6.
7.
8.
9.

10.
11.

12.

13.

14.

Controlled substances . . . . . . . . . . . . . .
Computation of a single sentence . . . . . . . . .
Consecutive and concurrent sentences . . . . . . .
a.
Consecutive sentences
. . . . . . . . . . .
b.
Concurrent sentences . . . . . . . . . . . .
Aggregated sentence . . . . . . . . . . . . . . .
a.
Aggregated consecutive sentence
. . . . . .
b.
Aggregated concurrent sentence . . . . . . .
c.
Aggregated absorbed concurrent sentence
. .
d.
Non-aggregated sentences . . . . . . . . . .
e.
De-aggregated sentences
. . . . . . . . . .
Computation of multiple sentences . . . . . . . .
Execution of warrant issued by U.S. Parole
Commission (18 U.S.C. § 4213) and computation of
mandatory release (18 U.S.C. § 4164) or adult parole
parole violator terms under 18 U.S.C. § 4210 and
4214
. . . . . . . . . . . . . . . . . . . . . . .
a.
Parole revocation under U.S.C. 4210(b) with
credit for "street time" . . . . . . . . . .
b.
Parole revocation under 18 U.S.C. § 4210(c)
as a result of "absconding"
. . . . . . . .
c.
Parole revocation under 18 U.S.C. § 4210(b)(2)
with "no credit for street time" . . . . . .
Determination of the statutory good time rate for an
aggregate sentence that includes an adult sentence
and a PV term . . . . . . . . . . . . . . . . . . .
a.
A PV term followed by a consecutive adult
sentence . . . . . . . . . . . . . . . . . .
b.
A PV term followed by a concurrent adult
sentence with a later EFT
. . . . . . . . .
c.
A PV term followed by a concurrent adult
sentence with an EFT and SRD that are absorbed
by the PV term . . . . . . . . . . . . . . .
d.
A PV term followed by a concurrent adult
sentence with an EFT that is earlier and an SRD
that is later than the PV term . . . . . . .
e.
An adult sentence followed by a concurrent
or consecutive PV term with a later EFT
. .
f.
An adult sentence followed by a concurrent PV
term with an EFT and a SRD that are absorbed by
the adult sentence
. . . . . . . . . . . . .
g.
An adult sentence followed by a concurrent PV
term with an EFT that is earlier and a SRD that
is later than the adult sentence . . . . . . .
Special parole and supervised release terms . . . .
a.
Relationship to other sentence types
. . . .
b.
Relationship to an adult single count "split
sentence" (18 U.S.C. § 3651)
. . . . . . . .
c.
When an SPT or SR period of supervision begins
to run
. . . . . . . . . . . . . . . . . . .
d.
Calculation of an SR or SPT violator term
. .
Presentence study under 18 U.S.C. § 4205(c) . . . .
a.
Determination of maximum sentence length . . .
b.
Computation of study time
. . . . . . . . . .
c.
Effect of the study period on the affirmed or
reduced sentence
. . . . . . . . . . . . . .

VII-22
VII-24
VII-28
VII-28
VII-28
VII-29
VII-29
VII-29
VII-30
VII-30
VII-30
VII-31

VII-36
VII-37
VII-39
VII-43
VII-45
VII-45
VII-46
VII-48
VII-49
VII-50
VII-51
VII-51
VII-52
VII-52
VII-52
VII-53
VII-54
VII-55
VII-56
VII-56
VII-57

P.S. 5880.30
July 16, 1993
Page iv
d.

15.

Effect of the study period on the affirmed or
reduced sentence while under a writ of habeas
corpus from state custody
. . . . . . . . . .
Motion for reduction of the minimum term (period of
parole ineligibility) under 18 USC § 4205(g)
. . .
a.
Request for a minimum term reduction
. . . .
b.
Implementation of a minimum term reduction
.
c.
No 18 USC § 4205(g) motion for non-parolable
sentence
. . . . . . . . . . . . . . . . . .

VIII FOREIGN TREATY SENTENCES
. . . . . . . . . . . . . . . .
1.
Background
. . . . . . . . . . . . . . . . . . . .
2.
Definitions . . . . . . . . . . . . . . . . . . . .
a.
C1 sentence
. . . . . . . . . . . . . . . . .
b.
C2 sentence
. . . . . . . . . . . . . . . . .
3.
General instructions for a foreign treaty sentence
. . . . . . . . . . . . . . . . . . . . . . .
a.
Presentence time credit
. . . . . . . . . . .
b.
Parole . . . . . . . . . . . . . . . . . . . .
c.
Good time credit . . . . . . . . . . . . . . .
d.
Labor/work time credits
. . . . . . . . . . .
e.
Rendition or remission time credits
. . . . .
f.
Forfeiture of time credits . . . . . . . . . .
4.
C1 sentence information . . . . . . . . . . . . . .
a.
Language in 18 USC § 4105(c)(1)
. . . . . . .
b.
Computation steps
. . . . . . . . . . . . . .
5.
C2 sentence information . . . . . . . . . . . . . .
a.
Language in 18 USC § 4105(c)(2)
. . . . . . .
b.
Computation
. . . . . . . . . . . . . . . . .
6.
Sentence aggregation . . . . . . . . . . . . . . . .
a.
Aggregation of a C1 sentence with another adult
sentence . . . . . . . . . . . . . . . . . . .
b.
Aggregation of a C2 sentence with another adult
sentence . . . . . . . . . . . . . . . . . . .
IX

X

VII-57
VII-57
VII-58
VII-58
VII-58
VIII-1
VIII-1
VIII-1
VIII-1
VIII-1
VIII-1
VIII-1
VIII-1
VIII-2
VIII-2
VIII-2
VIII-2
VIII-3
VIII-3
VIII-3
VIII-4
VIII-4
VIII-4
VIII-4
VIII-5
VIII-5

SPLIT SENTENCES . . . . . . . . . . . . . . . . . . . . . .
1.
Explanation of split sentence under 18 USC § 3651 . .
2.
Purpose of one count "split sentence" . . . . . . . .
3.
Multiple count "split sentence" . . . . . . . . . . .
4.
Imposition of one count "split sentence" . . . . . . .
5.
Recommitment of a one count "split sentence" following
revocation of probation . . . . . . . . . . . . . . .
6.
Aggregation of a one count "split sentence" revocation
of probation sentence with another sentence . . . . .

IX-1
IX-1
IX-1
IX-2
IX-2

NARCOTIC ADDICT REHABILITATION ACT 1966
. . . . . . . . .
1.
Examination to determine addiction under 18 USC
§ 4252
. . . . . . . . . . . . . . . . . . . . . . .
2.
Commitment for treatment under 18 USC § 4253
. . . .
3.
Conditional release under 18 USC § 4254 . . . . . . .
4.
Two-thirds/thirty year date under 18 USC § 4206(d)
.
5.
Weekend/holiday release . . . . . . . . . . . . . . .
6.
Supervision in the community under 18 USC § 4255
. .

X-1

IX-3
IX-8

X-1
X-1
X-2
X-3
X-3
X-3

P.S. 5880.30
July 16, 1993
Page v
7.

8.

XI

Summary of NARA provisions 4 . . . . . . . . . . . . .
a.
Eligible offender (18 USC § 4251(f)(3))
. . . .
b.
Presentence time on a NARA sentence
. . . . . .
c.
Examination (18 USC § 4252)
. . . . . . . . . .
d.
Sentence (18 USC § 4253)
. . . . . . . . . . .
e.
Parole (18 USC § 4254) . . . . . . . . . . . . .
f.
Mandatory release (18 USC § 4164)
. . . . . . .
g.
Inoperative time . . . . . . . . . . . . . . . .
h.
Parole violation (18 USC § 4255) . . . . . . . .
i.
Absconding during parole supervision . . . . . .
j.
Aggregation
. . . . . . . . . . . . . . . . . .
The Duvall Case--Operations Memorandum 71-80, Time
Credit for NARA Sentences Served at FCI, Danbury,
dated March 13, 1980 . . . . . . . . . . . . . . . . .
a.
Purpose of the Duvall suit . . . . . . . . . . .
b.
The Duvall agreement . . . . . . . . . . . . . .
c.
Impact of implementation of Duvall agreement . .
d.
Implementing the Duvall agreement
. . . . . . .

X-4
X-4
X-4
X-4
X-4
X-5
X-5
X-5
X-5
X-5
X-5
X-5
X-5
X-5
X-6
X-6

FEDERAL YOUTH CORRECTION OF ACT OF 1950 . . . . . . . . . . XI-1
1.
Definitions under 18 USC § 5006 . . . . . . . . . . . XI-1
2.
Young adult offenders under 18 USC § 4216 . . . . . . XI-1
3.
Beginning date or DCB of a YCA sentence . . . . . . . XI-2
4.
Inoperative time on a YCA sentence . . . . . . . . . . XI-2
5.
Presentence time on a YCA sentence . . . . . . . . . . XI-3
6.
Effect of statutory good time and extra good time on a
YCA sentence . . . . . . . . . . . . . . . . . . . . . XI-3
7.
Probation under 18 USC § 5010(a) . . . . . . . . . . . XI-3
8.
Sentence under 18 USC § 5010(b) . . . . . . . . . . . XI-4
9.
Sentence less than six years under 18 USC § 5010(b)
. . . . . . . . . . . . . . . . . . . . . . . . . . . XI-4
a.
Letter to United States Attorney and Follow up
Procedure
. . . . . . . . . . . . . . . . . . . XI-5
b.
Computation Instructions for a YCA Sentence of
Less Than Six Years
. . . . . . . . . . . . . . XI-5
c.
Affect of Statutory and Extra Good Time on a YCA
Sentence of Less Than Six Years
. . . . . . . . XI-5
10. Sentence under 18 USC § 5010(c) . . . . . . . . . . . XI-5
a.
Implementation of § 5010(c) and (d)
. . . . . . XI-6
b.
Calculation of the EFT for a § 5010(c)
sentence . . . . . . . . . . . . . . . . . . . . XI-6
c.
Calculation of the SRD for a § 5010(c)
sentence . . . . . . . . . . . . . . . . . . . . XI-6
11. Two-thirds/thirty year date under 18 USC § 4206(d) . . XI-6
12. Release (parole) of a youth or young adult
offender under 18 USC § 5017(a) and weekend/holiday
release . . . . . . . . . . . . . . . . . . . . . . . XI-7
13. Sentence under 18 USC § 5010(d) . . . . . . . . . . . XI-7
14. Observation and study under 18 USC § 5010(e) . . . . . XI-7
15. Revocation of parole under 18 USC §§ 5018 and 5020 . . XI-8
16. Unconditional discharge under 18 USC § 5017(b) . . . . XI-9
17. Johnson YCA inmates . . . . . . . . . . . . . . . . . XI-9
a.
Definition of a Johnson inmate . . . . . . . . . XI-9
b.
Definition of "pure" and "non-pure" YCA
institutions . . . . . . . . . . . . . . . . .
XI-10

P.S. 5880.30
July 16, 1993
Page vi
c.
d.
e.

18.

XII

Pure YCA institutions
. . . . . . . . . . . .
XI-10
Determining Johnson status . . . . . . . . . .
XI-10
Calculation of the mandatory parole date and EFT
for a § 5010(b) Johnson sentence . . . . . . .
XI-11
f.
Calculation of the mandatory parole date and EFT
for a § 5010(c) Johnson sentence . . . . . . .
XI-14
g.
Special provision for a Johnson escapee
. . .
XI-17
h.
Calculation of a Johnson sentence (5010(b) or (c))
after revocation of parole . . . . . . . . . .
XI-17
i.
Forfeiture/restoration of Johnson good time
credits
. . . . . . . . . . . . . . . . . . .
XI-18
j.
Release on the adjusted mandatory parole date as
a result of Johnson good time credits
. . . .
XI-19
k.
Release on parole prior to the adjusted mandatory
parole date
. . . . . . . . . . . . . . . . .
XI-19
l.
Special Johnson parole supervision provision .
XI-19
Lewis YCA inmates . . . . . . . . . . . . . . . . .
XI-19
a.
Definition of a Lewis inmate . . . . . . . . .
XI-20
b.
Calculation of Lewis time
. . . . . . . . . .
XI-20
c.
Calculation of Lewis SGT rate and the amount of
SGT to award . . . . . . . . . . . . . . . . .
XI-20
d.
Calculation of a Lewis parole revocation term
. .
. . . . . . . . . . . . . . . . . . . . . . .
XI-21

JUVENILE JUSTICE DELINQUENCY AND PREVENTION ACT . . . . .
1.
Definitions under 18 USC § 5031 . . . . . . . . . .
2.
Dispositional hearing under 18 USC § 5037(b) . . . .
a.
Under age nineteen at the time of the
dispositional hearing
. . . . . . . . . . . .
b.
Age nineteen or over at the time of the
dispositional hearing
. . . . . . . . . . . .
c.
Probation Revocation Under 18 USC § 3653 . . .
3.
Beginning Date or DCB of a JJDPA Sentence . . . . .
4.
Inoperative Time on a JJDPA Sentence . . . . . . . .
5.
Presentence Time on a JJDPA Sentence . . . . . . . .
6.
Non-application of 18 USC § 4164 to a JJDPA
sentence . . . . . . . . . . . . . . . . . . . . . .
7.
Effect of Statutory and Extra Good Time on a JJDPA
Sentence . . . . . . . . . . . . . . . . . . . . . .
8.
Calculation of a JJDPA sentence to a specific
term . . . . . . . . . . . . . . . . . . . . . . . .
9.
Special Calculation Procedures for a juvenile who was
ordered committed to the twenty-first birthday . . .
10. Parole of a juvenile delinquent under
18 USC § 5041 . . . . . . . . . . . . . . . . . . .
11. Two-thirds/thirty year date under
18 USC § 4206(d) . . . . . . . . . . . . . . . . . .
12. Observation and study of a juvenile under 18 USC
§ 5037(c) . . . . . . . . . . . . . . . . . . . . .
a.
Treatment of the custody time undergoing
observation and study
. . . . . . . . . . . .
b.
Computation of study time
. . . . . . . . . .
c.
Effect of the study period while under a writ of
habeas ad prosequendum from state custody
. .

XII-1
XII-1
XII-1
XII-2
XII-2
XII-3
XII-3
XII-3
XII-4
XII-4
XII-4
XII-4
XII-4
XII-5
XII-5
XII-5
XII-6
XII-6
XII-7

P.S. 5880.30
July 16, 1993
Page vii
XIII EXTRA GOOD TIME . . . . . . . . . . . . . . . . . . . . . XIII-1
1.
Purpose and scope . . . . . . . . . . . . . . . . . XIII-1
2.
Definitions . . . . . . . . . . . . . . . . . . . . XIII-2
3.
Good time credit for violators . . . . . . . . . . . XIII-2
4.
Meritorious good time . . . . . . . . . . . . . . . XIII-3
5.
Work/study release good time . . . . . . . . . . . . XIII-4
6.
Community corrections center good time . . . . . . . XIII-4
7.
Industrial good time . . . . . . . . . . . . . . . . XIII-4
8.
Camp or farm good time . . . . . . . . . . . . . . . XIII-5
9.
Lump sum awards . . . . . . . . . . . . . . . . . . XIII-5
10. Procedures . . . . . . . . . . . . . . . . . . . . . XIII-5
11. Seniority calculations . . . . . . . . . . . . . .
XIII-10
12. EGT formula . . . . . . . . . . . . . . . . . . .
XIII-11
13. Use of EGT formula to determine days to award in a
rate change month
. . . . . . . . . . . . . . .
XIII-12
14. Lump sum award calculations . . . . . . . . . . .
XIII-13
XIV

JUDGMENT AND COMMITMENT . . . . . . . . . . . . . . . . .
1.
Judgment and commitment information . . . . . . . .
2.
Examination of the judgment and commitment . . . . .
3.
Certificate of deduction at time of release . . . .

XIV-1
XIV-1
XIV-1
XIV-1

XV

RULE 35. CORRECTION OR REDUCTION OF SENTENCE . . . . . . .
1.
Correction or reduction of sentence . . . . . . . . .
2.
Monitoring time frames and appropriateness of a
sentence correction or reduction . . . . . . . . . . .
3.
Examination and authenticity of a Rule 35.
court order . . . . . . . . . . . . . . . . . . . . .

XV-1
XV-1

VACATED CONVICTION OR SENTENCE . . . . . . . . . . . . . .

XVI-1

XVI

XV-1
XV-1

Appendices
I
GLOSSARY
. . . . . . . . . . . . . . . . . . . . . . . . .
A-I
II
LIST OF STATUTES RELEVANT TO SENTENCE COMPUTATION AND
OTHER INMATE SYSTEMS MANAGEMENT ACTIVITIES, INTERESTS
AND CONCERNS
. . . . . . . . . . . . . . . . . . . . . . . A-II
III AGGREGATION RULES FOR PAROLE ELIGIBILITY PURPOSES . . . .
A-III
IV
AGGREGATION RULES FOR TWO-THIRDS/THIRTY YEAR PAROLE
ELIGIBILITY PURPOSES
. . . . . . . . . . . . . . . . . . . A-IV
V
EGT DAYS TO AWARD FOR MONTH IN WHICH ASSIGNED TO, AND FOR
THE MONTH IN WHICH REMOVED FROM, AN EGT EARNING
ASSIGNMENT
. . . . . . . . . . . . . . . . . . . . . . . .
A-V
VI
YCA SAMPLE LETTER TO UNITED STATES ATTORNEY . . . . . . . . A-VI
VII CERTIFICATE OF COURT-ORDERED RELEASE (YCA)
. . . . . . .
A-VII
VIII UNITED STATES CIRCUIT COURTS OF APPEAL
. . . . . . . . . A-VIII
IX
NARCOTIC CONTROL ACT OF 1956
. . . . . . . . . . . . . . . A-IX
X
DRUG ABUSE PREVENTION AND CONTROL ACT OF 1970 . . . . . . .
A-X
XI
ANTI-DRUG ABUSE ACT OF 1986 . . . . . . . . . . . . . . . . A-XI
XII CONTROLLED SUBSTANCES PENALTIES AMENDMENTS ACT OF 1984
.
A-XII
XIII EXPIRATION TABLES . . . . . . . . . . . . . . . . . . . . A-XIII

P.S. 5880.30
July 16, 1993
Chapter I, Page 1
I

INTRODUCTION

Sentence computation is the mathematical method of determining the
various components of a sentence to imprisonment, e.g., length of
sentence; the date that the sentence begins to run (date computation
begins (DCB)); statutory good time (SGT); extra good time (EGT);
presentence time credit; inoperative time; parole eligibility (PE);
the expiration full term (EFT) date; the statutory release date (SRD);
the 180 day date; periods of supervision; and the special parole term
(SPT) or supervised release (SR) period, if any, to follow.
There are many federal statutes that govern sentence computation and
many court decisions (case law) which pertain to sentence computation.
All the statutes and court decisions that provide the basis for the
methods that have been devised to implement the Bureau of Prisons
sentence computation policies and practices are included in this
manual.
The instructions for computation of sentence contained in this manual
pertain only to those offenses that occurred prior to November 1,
1987. The Insanity Defense Reform Act of 1984 (IDRA) (P.L. 98-473,
Title II, Chapter IV, of the Comprehensive Crime Control Act of 1984
(CCCA)), however, became effective on October 12, 1984 and pertains to
all federal prisoners, regardless of the date of the offense. IDRA
instructions are contained in the Sentence Computation Manual-CCCA,
Chapter II, and are, therefore, not included in this manual.

P.S. 5880.30
July 16, 1993
Chapter II, Page 1
II

USE OF EXPIRATION TABLE

The most valuable and necessary aid to sentence computation is the
Expiration Table (see Appendix XIII EXPIRATION TABLES). Proper use of
this table must be learned as a prerequisite to learning sentence
computation. The Expiration Table numbers each day from January 1,
1951 (Number 4384) through December 31, 2060 (Number 44561) in exact
numerical sequence. It should be noted that each page equals one year
and consists of twelve columns of numbers (each column equals one
month) representing January through December.
The Expiration Table is used to calculate future or past dates and
time periods that include a number of days not easily added to, or
subtracted from, a date. The table is also used to calculate the
amount of time or number of days between dates. The examples below
demonstrate the use of the Expiration Table.
Note: In calculating periods of time, the words from and
through include the date to which they refer; and the words
to and until do not include the date to which they refer but
the date before. (See Chapter VII, paragraph 4. for the
Parole Commission's definition of these words.)
Note: All dates in computation examples are shown in years,
months and days order instead of months, days and years to
provide a more uniform and systematic method of calculating
periods of time. Lengths of sentences are also shown in
years, months and days.
Example No. II - 1: Add a 60 day time period to the date of
01-15-80 to determine the future date.
Date
Time Period
Future Date

=

80-01-15

=

80-03-15

= 14990
= +
60 Days
= 15050

Example No. II - 2: Add a 120 day time period to the date
of 01-15-80 to determine the future date.
Date
Time Period
Future Date

=

80-01-15

=

80-05-14

= 14990
= + 120 Days
= 15110

P.S. 5880.30
July 16, 1993
Chapter II, Page 2
Example No. II - 3: Add a 387 day time period to the date
of 01-15-80 to determine the future date.
Date
= 80-01-15 = 14990
Time Period
= + 387 Days
Future Date
= 81-02-05 = 15377
Example No. II - 4: Subtract a 75 day time period from the
date of 12-15-80 to learn the date in the past.
Date
Time Period
Past Date

=

80-12-15

=

80-10-01

= 15325
= 75 Days
= 15250

Example No. II - 5: Subtract a 252 day time period from a
date of 12-15-80 to learn the date in the past.
Date
Time Period
Past Date

=

80-12-15

=

80-04-07

= 15325
= - 252 Days
= 15073

Example No. II - 6: Subtract a 480 day time period from a
date of 12-15-80 to learn the date in the past.
Date
Time Period
Past Date

=

80-12-15

=

79-08-23

= 15325
= - 480 Days
= 14845

Example No. II - 7: Subtract the past date of 09-12-79 from
the date of 12-15-80 to learn the time period in between.
Date
Past Date
Time Period

=
=

80-12-15
79-09-12

= 15325
= -14865
=
460 Days

Example No. 11 - 8: Subtract the past date of 04-01-79 from
the date of 12-15-80 to learn the time period in between.
Date
Past Date
Time Period

=
=

80-12-15
79-04-01

= 15325
= -14701
=
624 Days

P.S. 5880.30
July 16, 1993
Chapter II, Page 3
Example No. II - 9: Subtract the past date of 01-22-78 from
the date of 12-15-80 to learn the time period in between.
Date
Past Date
Time Period

=
=

80-12-15
78-01-22

= 15325
= -14267
=
1058 Days

P.S. 5880.30
July 16, 1993
Chapter III, Page 1
III

CALCULATION OF TIME

1.
Calculation arithmetic. The arithmetic used in calculating time
periods or number of days is quite simple. Applying the arithmetic in
the various computation situations, however, can be quite confusing.
For instance, knowing whether to back up a day at the beginning or end
of a computation, or knowing whether to back up at all, can make the
difference in whether the final answer is correct.
2.
Adding numbers. Probably the most important factor to remember
in adding (calculating) numbers together for a total is that all the
numbers are included in the final answer (e.g., 1 + 0 = 1; 1 + 1 = 2;
1 + 1 + 1 = 3; 7 + 3 = 10, etc.) but, when a date and a number are
added together (e.g., 01-08-77 + 1 day = 01-09-77), the beginning (or
first) date is not included in the final result.
a. Addition examples. The following examples demonstrate the
additions discussed in paragraph 2. above:
Example No. III - 1:
1 Day
0 Day
Total Inclusive Days

=
1
= + 0
=
1 Day

1 Day
1 Day
Total Inclusive Days

=
1
= + 1
=
2 Days

1 Day
1 Day
1 Day
Total Inclusive Days

=
1
=
1
= + 1
=
3 Days

7 Days
3 Days
Total Inclusive Days

=
7
= + 3
= 10 Days

Date
Number
Answer

=

77-01-08

=

77-01-09

= 13888
= +
1 Day
= 13889

P.S. 5880.30
July 16, 1993
Chapter III, Page 2
In the example on the preceding page, it can be seen that the
date to which 1 day was added is not included in the answer. Since
the Bureau of Prisons gives 1 full day of time credit for even a
partial day in custody (see Chapter VII, paragraph 3.a.) then the
above answer, if this example was a calculation of a 1 day sentence to
imprisonment, would have to be backed up 1 day in order to include the
date on which this computation began.
b. Backing up one day. The following example demonstrates a
computation that is backed up 1 day after the calculation has been
performed:
Example No. III - 2:
DCB
Sentence
Tentative EFT
Back Up to Include DCB
EFT

=

77-01-08

=

77-01-09

=

77-01-08

= 13888
= +
1 Day
= 13889
= 1 Day
= 13888

c. Avoiding extra arithmetic step. In order to avoid the extra
step of going through the additional arithmetic process to back up a
computation by 1 day, the use of the asterisk (*) has been adopted to
identify those situations where the computation has been backed up one
day to include the DCB of that calculation in the final answer. The
following examples do not show the extra arithmetic step that was
eliminated by use of the asterisk (*):
Example No. III - 3:
DCB
Sentence
Tentative EFT
EFT

=

77-01-08

=
=

77-01-09
77-01-08*

=

77-01-08

=
=

77-01-23
77-01-22*

= 13888
= +
1 Day
= 13889

Example No. III - 4:
DCB
Sentence
Tentative EFT
EFT

= 13888
= +
15 Days
= 13903

P.S. 5880.30
July 16, 1993
Chapter III, Page 3
d. Date from which to back up one day. In adding a day, or a
number of days, to a beginning date of a computation, the same answer
will always result regardless of whether the DCB or the Tentative EFT
is backed up the 1 day to include the DCB in the calculation,
providing that years and months are not involved. If years and or
months are included in the calculation along with days, then the
answer may not always be the same. As a result, the rule is
established that the Tentative EFT, rather than the DCB, shall always
be the date that is backed up 1 day in order to follow the same
necessary rule that has been established, as discussed and shown
below, for backing up 1 day when days are not involved in the
computation.
The following examples show that some computations can be backed
up 1 day either before or after the calculation is complete and arrive
at the same answer.
Example No. III - 5:
DCB
= 77-01-07* = 13887
Sentence
= +
26 Days
EFT
= 77-02-02 = 13913
-------------------------------------------------------DCB
= 77-01-08 = 13888
Sentence
=
+
26 Days
Tentative EFT
= 77-02-03 = 13914
EFT
= 77-02-02*
Example No. III - 6:
DCB
= 77-02-07* = 13918
Sentence
= +
30 Days
EFT
= 77-03-09 = 13948
-------------------------------------------------------DCB
= 77-02-08 = 13919
Sentence
= +
30 Days
Tentative EFT
= 77-03-10 = 13949
EFT
= 77-03-09*
More examples follow to show the backing up 1 day practice and
the use of the asterisk (*):

P.S. 5880.30
July 16, 1993
Chapter III, Page 4
Example No. III - 7:
DCB
Sentence
Tentative EFT
EFT

= 77-01-08
= +01-01-02 1 Yr 1 Mo 2 Dys
= 78-02-10
= 78-02-09*

Example No. III - 8:
DCB
Sentence
Tentative EFT
EFT

= 77-01-08
= +02-02-03 2 Yrs 2 Mos 3 Dys
= 79-03-11
= 79-03-10*

e. The "after rule." "In the above examples, the computations have
been backed up one day to include the beginning date of each
computation after the calculation was complete. The computations
could have been backed up the 1 day before the calculation and the
same answers would have followed.
There are occasions, however, when
the answer would be incorrect if the computation was backed up the one
day before the calculation rather than after the calculation. As a
result, the rule is established that all computations that are being
performed to calculate a future date shall be backed up 1 day after
(herein after called the "after rule") the computation rather than
before (including those computations that are for days only).
The following examples point up the differences in the future
date that can occur by using the before and after rule methods.
Example No. III - 9:
In the first example, backing up the beginning date before the
calculation begins, instead of after the calculation is complete,
results in a two day difference that would allow the prisoner to
serve two days less than a full month.
DCB
= 78-02-28*
Sentence
= +00-01-00 1 Month
EFT
= 78-03-28
-------------------------------------------------------DCB
= 78-03-01
Sentence
= +00-01-00 1 Month
Tentative EFT
= 78-04-01
EFT
= 78-03-31*

P.S. 5880.30
July 16, 1993
Chapter III, Page 5
Example No. III - 10:
The next example demonstrates a problem that can occur when a
leap year is involved. In this case, the Tentative EFT falls on
March 1st in a leap year so that backing up 1 day after the
calculation, in accordance with the after rule just established,
places the final EFT on the date of February 29. Backing up the
computation before the calculation would place the EFT on
February 28, 1 day less than the prisoner would be required to
serve in this situation.
DCB
= 83-02-28*
Sentence
= +01-00-00 Year
EFT
= 84-02-28
-----------------------------------------------------------DCB
= 83-03-01
Sentence
= +01-00-00 Year
Tentative EFT
= 84-03-01
EFT
= 84-02-29*
Example No. III - 11:
The next example demonstrates the difference in the final EFT
using the before and after rule methods. In this case, the
prisoner would serve 1 day longer than necessary by backing up
the computation 1 day before calculating it.
DCB
= 78-03-31*
Sentence
= +00-01-02 1 Month 2 Days
Unconverted Date
= 78-04-33
Minus April 78 (30 Days)
= -00-00-30 Days
EFT
= 78-05-03
-------------------------------------------------------DCB
= 78-04-01
Sentence
= +00-01-02 1 Month 2 Days
Tentative EFT
= 78-05-03
EFT
= 78-05-02*
Example No. III - 12:
The next example demonstrates, once again, the difference that
can occur in the final answer using the before and after rule
methods. In this case, the prisoner would serve 1 day less than
required by backing up the computation 1 day before calculating
it.

P.S. 5880.30
July 16, 1993
Chapter III, Page 6
DCB
= 77-06-30*
Sentence
= +01-01-03 1 Yr 1 Mo 3 Dys
Unconverted Date
= 78-07-33
Minus July 78 (31 Days)
= -00-00-31 Days
EFT
= 78-08-02
-------------------------------------------------------DCB
= 77-07-01
Sentence
= +01-01-03 1 Yr 1 Mo 3 Dys
Tentative EFT
= 78-08-04
EFT
= 78-08-03*
f. Exceptions to the "after rule." There are a number of after
rule computation exceptions that produce an incorrect answer even when
backing up 1 day after the calculation has been performed. These
exceptions always occur when calculating sentences that include months
(may also include years but not days). In such situations, the
computation is not backed up 1 day either before or after the
calculation is complete. The following situations identify the
various combinations that can occur:
DCB is last day of 31 day month and
the Tentative EFT falls on the last
day of a 30, 29 or 28 day month.
DCB is on the 30th day of any month
and the Tentative EFT falls on the
last day of a 29 or 28 day month.
DCB is on the 29th day of any month
and the Tentative EFT falls on the
last day of a 28 day month.
The following examples demonstrate at least one of each situation
that may arise:
Example No. III - 13:
The next three examples pertain to a DCB that falls on the 31st
day of the month and an EFT that falls on the last day of a month
with 30 days or less.
DCB
= 80-01-31
Sentence
= +00-03-00 3 Months
EFT
= 80-04-30
-----------------------------------------------------------DCB
= 80-01-31
Sentence
= +00-01-00 1 Month
EFT
= 80-02-29 Leap Year
-----------------------------------------------------------DCB
= 80-01-31
Sentence
= +01-01-00 1 Year, 1 Month
EFT
= 81-02-28

P.S. 5880.30
July 16, 1993
Chapter III, Page 7
Example No. III - 14:
The next two examples pertain to a DCB that falls on the 30th day
of the month and an EFT that falls on the last day of February
(including a leap year).
DCB
= 79-11-30
Sentence
= +00-03-00 3 Months
Unconverted EFT
= 79-14-30
EFT
= 80-02-29 Leap Year
-----------------------------------------------------------DCB
= 78-11-30
Sentence
= +01-03-00 3 Months
Unconverted EFT
= 78-14-30
EFT
= 79-02-28
Example No. III - 15:
The next example pertains to a DCB that falls on the 29th day of
the month and an EFT that falls on the last day of a non-leap
year February.
DCB
Sentence
EFT

= 79-01-29
= +00-01-00 1 Month
= 79-02-28

g. Use of Expiration Table. Keeping in mind the rule about backing
up 1 day to include the DCB in the final computation as explained in
paragraph e. of this chapter, the following examples demonstrate the
use of the Expiration Table in hypothetical sentencing situations
involving days only.
Example No. III - 16:
DCB
Sentence
Tentative EFT
EFT

=

79-01-01

=
=

79-06-30
79-06-29*

=

79-01-01

=
=

80-09-04
80-09-03*

= 14611
= + 180 Days
= 14791

Example No. III - 17:
DCB (PV Warrant Executed)
Time Remaining To Serve
Tentative EFT
EFT

= 14611
= + 612 Days
= 15223

h. Calculation of EFT date. Probably the most often performed
sentence computation is the initial calculation of a sentence based on
a newly received judgment and commitment. Following are some examples
that demonstrate the calculation of sentences that

P.S. 5880.30
July 16, 1993
Chapter III, Page 8
might be included in a judgment and commitment and that cannot be
calculated by using the Expiration Table: (These examples will show
only the calculation of EFT dates and, in some examples, the
conversion of months, more than 12, to years and the conversion of
excessive days to months.)
Example No. III - 18:
DCB
Sentence
EFT

= 82-04-15
= +05-00-00 5 Years
= 87-04-14*

Example No. III - 19:
DCB
Sentence
EFT

= 82-04-15
= +03-03-00 3 Years 3 Months
= 85-07-14*

Example No. III - 20:
DCB
Sentence
Tentative EFT
EFT

= 82-04-15
= +02-03-03 2 Yrs 3 Mos 3 Dys
= 84-07-18
= 84-07-17*

Example No. III - 21:
DCB
Sentence
Unconverted EFT
Minus 12 Months
EFT

= 82-04-15
= +01-11-00 1 Year, 11 Months
= 83-15-15
= -00-12-00 12 Months
= 84-03-14*

Example No. III - 22:
DCB
Sentence
Unconverted EFT
Minus April (30 Days)
Tentative EFT
EFT

= 82-04-15
= +01-00-20 1 Year 20 Days
= 83-04-35
= -00-00-30 30 Days
= 83-05-05
= 83-05-04*

P.S. 5880.30
July 16, 1993
Chapter III, Page 9
Example No. III - 23:
DCB
Sentence
Unconverted EFT
Minus 12 Months
Years Converted
Minus April (30 Days)
Tentative EFT
EFT

= 82-04-15
= +02-12-27 2 Yrs 12 Mos 27 Dys
= 84-16-42
= -00-12-00 12 Months
= 85-04-42
= -00-00-30 30 Days
= 85-05-12
= 85-05-11*

i. Calculation of presentence and inoperative time days. Other
calculations that must often times be made are to determine the number
of days presentence time credit to award or the number of days
inoperative time (escape time, appeal bond time, civil contempt time,
etc.) to add to a sentence. The days involved can be determined by
adding the number of days in each month together for a total or by
using the Expiration Table which would involve subtracting (see
paragraph 3. below) one date from another. Both the arrest and
release dates (or the date before the a federal sentence begins to
run) must be included in the calculation for presentence time. For
inoperative time, the date after the escape occurs and the date just
prior to return to federal custody must be included in the
calculation.
Example No. III - 24:
Arrested on 01-03-80 and released on 03-05-80.
Arrested

=

80-01-03

=

Released on Bond
Presentence Time

=

80-03-05

=

Arrested

=

80-10-12

=

Released on Bond
Re-Arrested
Re-Released on Bond
DCB
Presentence Time

=
=
=
=

80-12-16
81-03-06
81-04-12
81-09-04

=
=
=
=

Jan 80 = 29 Dys
Feb
= 29 Dys
Mar
= + 5 Dys
= 63 Dys

Example No. III - 25:
Oct 80 = 20 Dys
Nov
= 30 Dys
Dec
= 16 Dys
Mar 81 = 26 Dys
Apr
= 12 Dys
Sep
= +00 Dys
= 104 Dys

P.S. 5880.30
July 16, 1993
Chapter III, Page 10
Example No. III - 26:
Arrested on 05-04-81 and remained in continuous custody
until sentenced on 07-09-81.
Arrested

=

81-05-04

=

Date Before DCB
Presentence Time

=

81-07-08

=

May 81 = 28 Dys
Jun
= 30 Dys
Jul
= +08 Dys
= 66 Dys

Example No. III - 27:
Arrested on 10-07-80 and released on 11-02-80; re-arrested
on 12-13-80 and re-released on 01-06-81.
Arrested
Released
Re-Arrested
Re-Released
Presentence Time

=
=
=
=

80-10-07
80-11-02
80-12-13
81-01-06

=
=
=
=

Oct 80 = 25 Dys
Nov
=
2 Dys
Dec 80 = 19 Dys
Jan 81 = + 6 Dys
= 52 Dys

Example No. III - 28:
In the next example, release from a federal sentence occurred on
01-03-80, effectively terminating the confinement portion of that
sentence at that time, to a federal detainer for prosecution and
custody was continuous until sentenced on 02-05-80. The
presentence time credit in this case would begin on
01-03-80
(the day of release) and terminate on 02-04-80 (the day prior to
beginning service on the new sentence).
Arrested
Date Prior to DCB
Presentence Time

=
=

80-01-03
80-02-04

=
=

Jan 80 = 29 Dys
Feb
= + 4 Dys
= 33 Dys

Example No. III - 29:
The next example demonstrates an inoperative time calculation
based on an escape from a sentence on 12-09-80 and apprehension
on 03-03-81. Since the date of escape and the date of
apprehension are included in the sentence, then the inoperative
time would begin on 12-10-80 and terminate on 03-02-81.
Date After Escape

=

80-12-10

Date Prior to Apprehension
Inoperative Time

=

81-03-02

=
=
=
=

Dec 80 = 22 Dys
Jan 81 = 31 Dys
Feb
= 28 Dys
Mar
= + 2 Dys
= 83 Dys

P.S. 5880.30
July 16, 1993
Chapter III, Page 11
3.
Subtraction calculation rules and examples. Example Nos. III 24 through III - 29 demonstrated the calculation of presentence and
inoperative time by adding together the number of days in each month
to learn the total. The following examples demonstrate the use of
subtraction by using the Expiration Table in various calculation
situations. Remember, 1 full day of time credit is awarded for even a
partial day in custody (see Chapter VII, paragraph 3.a.). The backing
up 1 day rule for computations involving subtraction, unlike
computations involving addition, is performed at the beginning of the
calculation rather than at the end. Calculating the time to be served
on supervision is also demonstrated in the following examples, and is,
of course, performed near the SRD.
Example No. III - 30:
Arrested on 03-12-80 (Note how this date has been backed up
1 day, to include it in the computation, as shown by the
asterisk (*).) and released on bond on 06-19-80.
Released on Bond
Arrest
Presentence Time

=
=

80-06-19 = 15146
80-03-11* = -15046
100 Days

Example No. III - 31:
Arrested on 04-19-80 and custody was continuous to the date
of sentence of 08-24-80. Since credit for the date of
sentence is included in the computation of the sentence, the
date before of 08-23-80 is the last day of presentence time
credit and is the date that is used in the calculation.
Date Before DCB
Arrested
Presentence Time

=
=

80-08-23 = 15211
80-04-18* = -15084
=
127 Days

P.S. 5880.30
July 16, 1993
Chapter III, Page 12
Example No. III - 32:
Arrested on 10-12-80; released on Bond on 12-16-80; rearrested on 03-06-81; released on Bond on 04-12-81; rearrested and sentenced on 09-04-81.
Released on Bond
Arrested
Partial Presentence Time

=
=

80-12-16 = 15326
80-10-11* = -15260
=
66 Dys

Re-Released on Bond
Re-Arrested
Partial Presentence Time

=
=

81-04-12 = 15443
81-03-05* = -15405
=
38 Dys

Partial Presentence Time
Partial Presentence Time
Total Presentence Time

=
= +
=

66 Days
38 Days
104 Days

Example No. III - 33:
Date of escape occurred on 05-11-80 and the date of
apprehension was 10-01-80. Since both the date of escape
and the date of apprehension are included in the calculation
of the sentence, then the inoperative time actually began on
05-12-80 (which must be backed up 1 day to include it in the
computation) and continued through 09-30-80.
Last Inoperative Time Date
Date After Escape
Inoperative Time

=
=

80-09-30 = 15249
80-05-11* = -15107
=
142 Days

Example No. III - 34:
Date of escape was 01-02-78 (inoperative time begins on 0103-78) and the date of apprehension was 02-09-82 (last day
of inoperative time was 02-08-82).
Last Inoperative Time Date
Date After Escape
Inoperative Time

=
=

82-02-08 = 15745
78-01-02* = -14247
=
1498 Days

P.S. 5880.30
July 16, 1993
Chapter III, Page 13
Example No. III - 35:
In this example, parole occurred on 01-09-80 and the EFT was 1231-80. The first day of parole was, therefore, 01-10-80 since
the date of 01-09-80 was included in the computation of the
sentence. The parole continued through 12-31-80. In order to
include the beginning date of parole (01-10-80) in the
computation, it must be backed up 1 day to 01-09-80.
EFT
Parole Date
Supervision Time

=
=

80-12-31 = 15341
80-01-09* = -14984
=
357 Days

P.S. 5880.30
July 16, 1993
Chapter IV, Page 1
IV

STATUTORY GOOD TIME

1.
Statutory good time statute and explanation. Statutory good
time (SGT) is a credit (day) that a prisoner may earn, based on good
conduct, that is deducted from the sentence (EFT) as authorized under
18 USC § 4161 and states,
"Each prisoner convicted of an offense against the United
States and confined in a penal or correctional institution
for a definite term other than for life, whose record of
conduct shows that he has faithfully observed all the rules
and has not been subjected to punishment, shall be entitled
to a deduction from the term of his sentence beginning with
the day on which the sentence commences to run, as follows:
Five days for each month, if the sentence is not less than
six months and not more than one year.
Six days for each month, if the sentence is more than one
year and less than three years.
Seven days for each month, if the sentence is not less than
three years and less than five years.
Eight days for each month, if the sentence is not less than
five years and less than ten years.
Ten days for each month, if the sentence is ten years or
more."
2.
Statutory good time chart. The chart below also shows the
authorized rates of SGT that may be awarded for good conduct:
0 to 6 Months
6 Months to 1 Year and 1 Day
1 Year and 1 Day to 3 Years
3 Years to 5 Years
5 Years to 10 Years
10 Years and More

=
=
=
=
=
=

0 Dys
5 Dys Per Mo
6 Dys Per Mo
7 Dys Per Mo
8 Dys Per Mo
10 Dys Per Mo

P.S. 5880.30
July 16, 1993
Chapter IV, Page 2
3.
Statutory good time for often imposed sentences. The next chart
shows the number of days SGT that can be earned for often imposed
sentences:
= 0 Days
180 Days (never equals 6 months)
6 Months (5 Days Per Month)
= 30 Days
1 Year (5 Days Per Month)
= 60 Days
1 Year and 1 Day (6 Days Per Month) = 72 Days
2 Years (6 Days Per Month)
= 144 Days
3 Years (7 Days Per Month)
= 252 Days
4 Years (7 Days Per Month)
= 336 Days
5 Years (8 Days Per Month)
= 480 Days
6 Years (8 Days Per Month)
= 576 Days
7 Years (8 Days Per Month)
= 672 Days
8 Years (8 Days Per Month)
= 768 Days
9 Years (8 Days Per Month)
= 864 Days
10 Years (10 Days Per Month)
= 1200 Days
4.
Statutory good time formula and examples. The formula for
determining SGT for a single month, or any number of months, is:
Month(s) x rate = Days SGT.
The formula for determining SGT for a partial month is:
Days x rate ÷ 30 = Days SGT for Partial Month (fractions are dropped).
Example No. IV - 1:
The next example demonstrates the SGT calculation for a
sentence of 4 years, 6 months and 10 days. The SGT rate is
7 days per month (see paragraph 2, this chapter) and the
resulting total days SGT is subtracted from an EFT of 05-1581 to arrive at an SRD.
Years
Months in 1 Year
Months in 4 Years
Odd Months
Total Months
SGT Rate
Days SGT for 54 Months

=
4 Years
= x 12 Months
=
48 Months
= + 6 Months
=
54 Months
= x 7 Days
= 378 Days

Days in Partial Month
SGT Rate
Numerator
Denominator (Divided By)
Days SGT for Partial Month

=
10 Days
= x 7 Days
=
70
=
30
=
2 Days (Fraction Dropped)

PS 5880.30
CN-03, June 30, 1997
Chapter IV, Page 3
Days SGT for 54 Months
Days SGT for Partial Month
Total Days SGT

=
=
=

378 Days
2 Days
380 Days

EFT
SGT
SRD

=

81-05-15

=

80-04-30

= 15476
= - 380 Days SGT
= 15096

Example No. IV - 2:
The next example demonstrates the SGT calculation for a
sentence of 5 years, 4 months and 28 days. The SGT rate is
8 days per month (see paragraph 2, this chapter) and the
resulting days SGT is subtracted from an EFT of 04-19-81.
Years
Months in 1 Year
Months in 5 Years
Odd Months
Total Months
SGT Rate
Days SGT for 64 Months

=
5 Years
= x 12 Months
=
60 Months
= + 4 Months
=
64 Months
= x 8 Days
= 512 Days

Days in Partial Month
SGT Rate
Numerator
Denominator (Divided By)
Days SGT for Partial Month

=
28 Days
= x 8 Days
= 224
=
30
=
7 Days (Fraction Dropped)

Days SGT for 64 Months
Days SGT for Partial Month
Total Days SGT

= 512 Days
= + 7 Days
= 519 Days

EFT
SGT
SRD

=

81-04-19

=

79-11-17

= 15450
= - 519 Days
= 14931

5. No statutory good time for civil contempt sentence. A prisoner is
not entitled to SGT time credits while serving only a civil contempt
sentence. (See Chapter V, paragraph 2.d. for more information.)
*

6. ISM is responsible for the calculation of SGT and EGT and for
maintaining a record of all good time forfeitures, restorations,
withholdings, awards, and disallowances in order to determine the
correct SRD if the prisoner is to be released by operation of good
time rather than parole.

PS 5880.30
CN-03, June 30, 1997
Chapter IV, Page 4
7. SGT may be forfeited in accordance with 18 U.S.C. § 4165 which
states,
"If during the term of imprisonment a prisoner commits any
offense or violates the rules of the institution, all or any
part of his earned good time may be forfeited."
The SGT available for forfeiture is limited to the amount earned up to
the date of the offense or violation. This amount is determined by
utilizing the SGT formula as demonstrated in paragraph 4. above and
taking into consideration any previous forfeitures, withholdings and
restorations. All or part of a prisoner's SGT may be forfeited
depending upon the severity of the offense committed. See the Program
Statement on Discipline and Special Housing Units.
8. SGT may be withheld for the month in which an offense or violation
occurred. The amount which may be withheld is limited to the amount
the inmate would receive for that particular month.
9. SGT which has been forfeited or withheld may be restored in
accordance with 18 U.S.C. § 4166 which states,
"The Attorney General may restore any forfeited or lost good
time or such portion thereof as he deems proper upon
recommendation of the Director of the Bureau of Prisons."
The Attorney General's authority is delegated to the Director, Bureau
of Prisons, in 28 CFR 0.96(h). The Director has redelegated this
authority to Wardens. Forfeited and withheld SGT is to be considered
for restoration following the procedures of the Program Statement on
Discipline and Special Housing Units.
10. The Statutory Good Time Action Notice, BP-389, is the supporting
documentation for all SGT forfeitures, withholdings and restorations.
This form is completed by the Discipline Hearing Officer (DHO) and is
provided to ISM as notification of the action taken. An original BP389 must be placed in the J&C file to substantiate each action.
ISM is responsible for adjusting the SRD based on information
contained on the BP-389. After SENTRY has been updated, a copy of the
form will be forwarded to unit staff for inclusion in the central
file.

PS 5880.30
CN-03, June 30, 1997
Chapter IV, Page 5
If a sentence can be automatically calculated on SENTRY, the recording
of SGT forfeitures, withholdings, and restorations will be
accomplished by ISM staff through use of the SENTRY Statutory Good
Time Status/Update transaction.
If a sentence cannot be automatically calculated on SENTRY, it will be
necessary to maintain a Good Time Record, BP-380, to record
adjustments resulting from SGT actions. The SRD will then be entered
in SENTRY by using the Calc/Update Computation transaction so that the
prisoner's name will appear on the appropriate release list. The
manual Good Time Record will be filed on the right side of the J&C
File.
11. When a sentence is calculated, the total possible amount of SGT
for that sentence is deducted from the EFT date of the sentence.
Thereafter, if SGT is forfeited, or if SGT is withheld or restored,
the SRD of the sentence is adjusted accordingly. This adjustment is
accomplished by use of the SENTRY Statutory Good Time Status/Update
transaction or by manual calculation on the Good Time Record.
Detailed instructions for performing the SENTRY transaction are
contained in the SENTRY Technical Reference Manual. Instructions for
the method used to manually calculate SGT are contained in this
chapter.
12. When SGT is forfeited, the SENTRY Statutory Good Time Status
Update transaction must be performed. The date of the infraction, as
well as the date the DHO made the decision to forfeit the SGT, and the
amount of SGT forfeited must be entered. The infraction date refers
to the date the inmate committed the prohibited act.
When SGT is withheld for a particular month, the date of the
infraction, as well as the date the DHO made the decision to withhold
the SGT, and the amount of SGT withheld must be entered on the
Statutory Good Time Status/Update transaction.
When SGT is restored, the date of the infraction for which the SGT was
lost, as well as the date the DHO made the decision to restore the
SGT, and the amount of SGT restored must be entered on the Statutory
Good Time Status/Update transaction.
13. Any SGT adjustment must be audited. An updated copy of the good
time data transaction must be placed in the J&C File. Any prior hard
copies are to be destroyed. The person performing the SGT adjustment,
and the person auditing the adjustment will so signify by signing and
dating the source document used in the update. The source document
will then be placed in the J&C File, with a copy to the central file. *

P.S. 5880.30
July 16, 1993
Chapter V, Page 1
V

INOPERATIVE TIME

1.
Explanation and application of inoperative time. After a
sentence has begun to run, it becomes "inoperative" if it stops
running for any reason and remains inoperative until it resumes. This
condition is known as inoperative time. Inoperative time is always
applied to a sentence before presentence time credits are applied.
There is no statute that discusses inoperative time.
however, states that,

18 USC § 3568,

"The sentence of imprisonment of any person convicted of an
offense shall commence to run from the date on which such
person is received at the penitentiary, reformatory, or jail
for service of such sentence. The Attorney General shall
give any such person credit toward service of his sentence
for any days spent in custody in connection with the offense
or acts for which sentence was imposed . . .
If any such person shall be committed to jail or other place
of detention to await transportation to the place at which
his sentence is to be served, his sentence shall commence to
run from the date on which he is received at such jail or
other place of detention."
Based on the language in 18 USC § 3568 that a person must be committed
to an official place of detention before the sentence can commence, or
before credit for time in custody prior to sentence can be awarded,
then the Bureau of Prisons concludes that no credit for time served on
the sentence, or for time in custody prior to sentencing, can be
authorized for non-custody time. This conclusion is supported by the
courts in a long line of cases pertaining to the issue.
2. Inoperative time reasons. The most frequent reasons that a
sentence becomes inoperative are escape, stay of execution for release
pending appeal or to complete personal/business matters, voluntary
surrender, civil contempt, probation revocation of a one count "split
sentence" and release pending a parole revocation hearing. In
addition, under certain circumstances (18 USC § 4210(c), the Parole
Commission may extend the parole supervision period of a person as a
result of actions taken, or not taken, by such person, which is also
known as inoperative (or absconder) time.
a. Escape. If a person departs federal custody after arrest
without the permission of the Attorney General or order of the court,
then such person will be placed in escape status and

P.S. 5880.30
July 16, 1993
Chapter V, Page 2
the sentence then serving shall become inoperative. Escape
inoperative time applies to sentences imposed under the Youth
Corrections Act and the Narcotic Addict Rehabilitation Act the same as
for regular criminal sentences.
(1) If the person was in a presentence condition at the time of
escape, then presentence time credit will terminate with credit
allowed for the day of escape. This condition, of course, is not an
inoperative time situation if no federal sentence was in operation.
(2) If the prisoner was serving a sentence at the time of
escape, then the sentence will become inoperative beginning the day
after the escape and will remain in that status through the day before
federal custody resumes. This same rule applies to prisoners who
escape from the extended limits of confinement authorized under 18 USC
§ 4082 and 18 USC § 3624(c) (home confinement). (Note: For offenses
that occur prior to November 1, 1987 ("old law"), 18 USC § 4082, as it
existed prior to November 1, 1987, applies.)
(3) If the prisoner is serving the federal sentence in a nonfederal facility under contract and escapes, then the federal sentence
will automatically resume running if the prisoner is apprehended and
returned to the custody of the non-federal facility as a result of the
escape. Again, the sentence would become inoperative beginning the
day after escape and would continue in that status through the day
before return to custody.
(4) If a federal sentence is being served in state custody
concurrently with a state sentence and the prisoner escapes, then the
federal sentence will become inoperative beginning the day after
escape. The federal sentence will not, however, automatically resume
running upon apprehension by state authorities. The federal sentence
will remain inoperative until the prisoner is either redesignated to
state custody or until the prisoner is received in federal custody.
(The federal sentence would not resume if the only basis for future
federal custody is a federal writ of habeas corpus from state
custody.)

P.S. 5880.30
July 16, 1993
Chapter V, Page 3
(5) If a prisoner is responsible for causing his removal from
federal custody, e.g., a community corrections facility, furlough,
etc., by state officials as a result of new criminal activity, then
that prisoner will be placed in escape status and the federal sentence
will not resume until return to federal custody or unless the
prisoner's present non-federal location is designated as the place to
serve the federal sentence. (See the program statement on Escape from
Extended Limits of Confinement.)
(a) If the non-federal charges (even if intentionally
concealed by the prisoner) that caused removal from custody existed
prior to the beginning date of the federal sentence and if those
charges are dismissed, or the person is acquitted after trial, or the
person was removed for investigation purposes, and the person is
absent from the designated place of confinement beyond the date on
which the absenteeism began, then any such absentee time spent in
custody shall not be treated as inoperative, the escape status shall
be cancelled and any records pertaining to escape for the reasons just
discussed shall be expunged.
(b) If, after removal from federal custody by state officials,
the prisoner fails to return to federal custody as soon as possible
after the state incident is resolved, then regular escape procedures
shall be put in effect and the sentence will become inoperative
beginning the day after he was able to return to federal custody and
shall continue through the day prior to the date that federal custody
resumes.
b. Stay of execution for release pending appeal or for
personal/business purposes. 18 USC § 3143 is the statute that sets
forth the rules for release on appeal after a finding of guilty and
after being sentenced to a term of imprisonment. Rule 38(b) of the
Rules of Criminal Procedure provides the rule that prevents time
credit on a sentence after release on appeal. Release pending appeal
inoperative time applies to sentences imposed under the Youth
Corrections Act and the Narcotic Addict Rehabilitation Act the same as
for regular criminal sentences and states in part that,
"A sentence of imprisonment shall be stayed if an appeal is
taken from the conviction or sentence and the defendant is
released pending disposition of appeal..."
(1) Ordinarily, release on appeal occurs on the same day as
sentencing, thereby delaying the start of the sentence to some future
date. In that situation, no inoperative time occurs since the
sentence has been prevented from starting. The day of sentencing,
however, will count as one day of presentence time credit if the
prisoner was in fact in custody on the basis of the offense for which
sentenced.

P.S. 5880.30
July 16, 1993
Chapter V, Page 4
(2) If release on appeal occurs more than one day after
sentencing, then the sentence will actually have begun to run and the
subsequent period of time, beginning on the day after release on
appeal, shall be treated as inoperative time.
On occasion, the court will grant a short stay of execution of
sentence (usually not more than ten days) so that the prisoner will
have an opportunity to arrange or complete personal/business matters
prior to beginning service of the sentence.
c. Voluntary surrender. The courts will, on occasion, order a just
sentenced person to voluntarily or self surrender to the designated
institution of confinement even though there appears to be no
statutory provision for the practice. The Bureau of Prisons does
encourage the use of voluntary surrender in appropriate cases. (See
the Program Statement on Unescorted Transfers and Voluntary Surrenders
and 28 CFR 522, Subpart D--Voluntary Surrender Commitments and
Transfers to Bureau of Prisons Facilities.)
Ordinarily, the court will order voluntary surrender on the date
that the sentence is imposed and the person is released on that date.
In that case, one day of presentence time credit is authorized for the
day of sentencing providing that the person was in federal custody for
the offense for which sentenced.
If, however, the person is in
custody for more than one day after sentencing before the voluntary
surrender order is entered, then the sentence will actually have begun
to run and the subsequent period of time, beginning on the day after
release, shall be treated as inoperative time up to the date that the
person is again in federal custody.
d. Civil contempt. Occasionally, while serving a criminal
sentence, a prisoner will receive a civil contempt sentence which
shall interrupt the service of that criminal sentence. Presentence
time credit is not accrued toward any other sentence during service of
a civil contempt sentence even if the service of the civil contempt
sentence is before trial and/or sentencing on the criminal sentence to
which it pertains. (Also see Chapter V., paragraph 2.)
A civil contempt sentence affects a Narcotic Addict
Rehabilitation Act sentence and a sentence under the provisions of the
Youth Corrections Act the same as a criminal sentence. (See the
Program Statement on Civil Contempt of Court Commitments.) There are
two civil contempt sections.

P.S. 5880.30
July 16, 1993
Chapter V, Page 5
18 USC § 401 states,
"A court of the United States shall have power to punish by
fine or imprisonment, at its discretion, such contempt of
its authority, and none other, as-(1)

Misbehavior of any person in its presence or so near
thereto as to obstruct the administration of justice;

(2)

Misbehavior of any of its officers in their official
transactions;

(3)

Disobedience or resistance to its lawful writ,
process, order, rule, decree, or command."

A civil contempt sentence under 18 USC § 401 is under the sole
jurisdiction of the court and has no time limit. The sentence will
not terminate until the prisoner purges himself of the contempt or
until the court orders the sentence terminated.
28 USC § 1826 states,
"(a) Whenever a witness in any proceeding before or
ancillary to any court or grand jury of the United
States refuses without just cause shown to comply with
an order of the court to testify or provide other
information, including any book, paper, document,
record, recording or other material, the court, upon
such refusal, or when such refusal is duly brought to
its attention, may summarily order his confinement at
a suitable place until such time as the witness is
willing to give such testimony or provide such
information. No period of such confinement shall
exceed the life of-(1)
(2)

the court proceeding, or
the term of the grand jury, including extensions,

before which such refusal to comply with the
court order occurred, but in no event shall such
confinement exceed eighteen months.
"(b) No person confined pursuant to subsection (a) of this
section shall be admitted to bail pending the
determination of an appeal taken by him from the order
for his confinement if it appears that the appeal is
frivolous or taken for delay. Any appeal from an
order of confinement under this section shall be
disposed of as soon as practicable, but no later than
thirty days from the filing of such appeal.

P.S. 5880.30
July 16, 1993
Chapter V, Page 6
"(c) Whoever escapes or attempts to escape from the custody
of any facility or from any place in which or to which
he is confined pursuant to this section or section
4243 of title 18, or whoever rescues or attempts to
rescue or instigates, aids, or assists the escape or
attempt to escape of such a person, shall be subject
to imprisonment for not more than three years, or a
fine of not more than $10,000, or both."
A civil contempt sentence under 28 USC § 1826 may be ended in any
one of four ways, the actual manner dependent upon which circumstance
occurs first, and they are: 1) The prisoner purges himself of
contempt by cooperating with the court; 2) the court proceedings
terminate; 3) the term imposed by the court (not to exceed 18 months)
expires; and 4) the term of the grand jury expires.
(1) Unless the court orders otherwise, a civil contempt sentence
shall interrupt the service of a criminal sentence for the duration of
the civil contempt sentence. As a result, in the case of a civil
contempt sentence that is ordered to commence on the date that it is
imposed, the criminal sentence will become inoperative on the day
after the civil contempt sentence begins and shall resume running on
the day that the contempt sentence ends, providing that the prisoner
is in federal custody for service of the criminal sentence.
(2) If the civil contempt sentence is ordered to begin some date
in the future, then the criminal sentence will become inoperative on
the day that the contempt sentence begins and shall resume running on
the day that the contempt sentence ends, providing that the prisoner
is in federal custody for service of the criminal sentence.
(3) If a civil contempt sentence is in effect when a criminal
sentence is imposed, and the prisoner is available for service of the
sentence, the just imposed criminal sentence runs concurrently with
the civil contempt sentence unless the court specifically orders the
criminal sentence to be served consecutively to preserve the intended
effect of the civil contempt sentence.
e. One count "split sentence." Another type of inoperative time
can occur after revocation of probation from a sentence imposed on one
count under the "split sentence" provisions of 18 USC § 3651.
(1) In the case of a split sentence, the inoperative time begins
the day after release from the initial portion of the split sentence
and resumes running on the date that probation is revoked, providing
that the person is in federal custody. Any time spent in custody as
an alleged probation violator shall be treated as presentence time
credit.

P.S. 5880.30
July 16, 1993
Chapter V, Page 7
(2) If another federal sentence is in operation during the time
that the person is on probation from the split sentence the time on
probation will still be counted as inoperative time for calculation
purposes of the split sentence. In this situation, there would be no
presentence time since another sentence was in operation.
(3) See Chapter IX for specific information pertaining to the
application of inoperative time as the result of a probation violation
of a "split sentence" with a subsequent commitment under any of the
adult, Youth Corrections Act or Juvenile Justice and Delinquency
Prevention Act of 1974 provisions.
f. Release pending parole revocation hearing.
The Parole
Commission may issue a summons to appear, or a warrant for the
retaking of a parolee, and may then order release under the provisions
of 18 USC § 4214(a)(1)(A)(ii) or (iii). (Also see 28 CFR 2.48(e)(2)).
If the person is in custody for even a partial day, the parole
violation term will have commenced running. In such a case, the
parole violation term becomes inoperative the day after release and
does not resume running until again in custody as an alleged violator.
If the Parole Commission orders that credit be given for all "street
time" at the revocation hearing, such credit cannot include any of the
inoperative time.
g. Extended parole supervision period. Time spent in the community
prior to being summoned, or prior to the execution of a warrant, is
credited against the total sentence to be served (18 USC § 4210(c)
unless the Parole Commission determines otherwise. (Also see 28 CFR
2.52(c)(1)and (2).)
The time in the community under parole status that is not allowed
toward service of the total sentence is often referred to as
"inoperative time." Its effect on the EFT date of the sentence is the
same as the other types of inoperative time. The application of this
type of inoperative time (includes "absconder time") is explained in
more detail in the chapters pertaining to the various sentence
procedures. Absconder time applies to sentences imposed under the
Youth Corrections Act and the Narcotic Addict Rehabilitation Act the
same as for regular criminal sentences.
3.
Juvenile Justice and Delinquency Prevention Act inoperative time.
An important point about sentences imposed under the Juvenile Justice
and Delinquency Prevention Act (JJDPA) of 1974 is that inoperative
time cannot increase the EFT and SRD dates beyond a juvenile's twentyfirst birthday, unless the juvenile was age nineteen or over at the
time of sentencing and the court did not impose a sentence to the
juvenile's twenty-first birthday. The JJDPA of 1974 is fully
discussed in Chapter XII.
4.
Calculation of inoperative time examples. Calculation of
inoperative time days is fully demonstrated in Chapter III, Examples
III - 29, 33 and 34.

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 1
VI

PRESENTENCE TIME CREDIT

1. Presentence time credit statute and explanation. Presentence time
credit (often referred to as "jail time") is that period of time to
which an individual is entitled pursuant to 18 U.S.C § 3568. If
inoperative time (Chapter V) occurs, then presentence time credits are
applied to a sentence after the inoperative time has been applied. 18
U.S.C. § 3568 states in the first paragraph that,
"The Attorney General shall give any such person credit
toward service of his sentence for any days spent in custody
(emphasis added) in connection with the offense or act for
which sentence was imposed."
2. "In Custody" defined. "In custody" is defined, for the purposes
of this program statement, as physical incarceration in a jail-type
institution or facility. It does not include time that may be
considered custody for habeas corpus jurisdiction purposes as in
Hensley v. Municipal Court, 411 U.S. 345 (1973). (Also see Cochran v.
U.S., 489 F.2d 691 (5th Cir. 1974) and Villaume v. U.S., 804 F.2d 498
(8th Cir. 1986) (per curiam), cert. denied, 481 U.S. 1022 (1987).)
"In custody" also does not include time held by Immigration
authorities solely for the purpose of a pending deportation hearing.

*

Qualified State Presentence Time. The time spent in state presentence
custody after the lodging of a federal detainer and
prior to the commencement of the federal or state sentences, whichever
begins first, that does not overlap any federal
*
presentence time, and for which no benefit was received as a result of
the state and federal sentences running concurrently, is considered
qualified state presentence time.
Raw EFT. The DCB plus the length of sentence to be served, without
consideration for jail time, equals the Raw EFT.
3. No credit for civil contempt time. Time spent serving a civil
contempt sentence prior to trial and/or sentencing does not constitute
presentence time credit toward the sentence that is eventually
imposed.
Time spent serving a civil contempt sentence does not constitute
presentence time credit toward any criminal sentence that has been
interrupted by, or that is running along concurrently with, or that is
to be served consecutively to, the criminal sentence. (Also see
Chapter V., paragraph 2.d.)

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 2
4. Presentence time credit prior to October 2, 1960. Prior to
October 2, 1960 (effective date of P.L. 86-691), credit for time in
custody before sentencing was left to the discretion of the sentencing
court. The presumption was that the sentencing judge would take the
amount of time spent in custody prior to sentencing into consideration
at the time sentence was imposed.
5. First presentence time credit statute effective October 2, 1960.
The first crediting statute, P.L. 86-691, an amendment to 18 U.S.C. §
3568, granted credit on minimum-mandatory sentences. Minimummandatory type sentences were primarily imposed for convictions under
the Narcotic Control Act of 1956.
Judicial decisions later extended presentence time credit for those
sentenced to the maximum sentence for violation of any statute, on the
presumption that the sentencing court did not take the amount of
presentence time into consideration at the time of sentencing. This
policy applied only to those sentenced after the effective date
(October 2, 1960) of P.L. 86-691.
6. Presentence time credit coverage expanded effective
September 20, 1966. The passage of the Bail Reform Act of 1966 (P.L.
89-465) further expanded the credit to be given under 18 U.S.C. § 3568
to all prisoners sentenced on and after the effective date of the Act
(September 20, 1966). The language of the Act required that credit be
awarded for all time "in custody in connection" with the federal
offense. Case law confirmed the application of the Act to the Youth
Corrections Act (YCA), the Federal Juvenile Delinquency Act (FJDA)
(later revised to become known as the Juvenile Justice and Delinquency
Prevention Act (JJDPA)), and Narcotic Addict Rehabilitation Act (NARA)
sentences.
Courts also expanded federal presentence time credit to include
periods of custody wherein the primary custody was with a non-federal
agency. Credit was held to be applicable on any subsequent federal
term of confinement because of the effect the federal charges (through
a warrant or detainer) had on the non-federal custody.
7. Application of presentence time credit. Any part of a day in
custody equals one day for credit purposes. Presentence time credit
shall be applied in the following manner for the following situations:
a. Sentences imposed prior to September 20, 1966. Presentence time
credit shall be applied--1.) to those sentences in which the maximum
penalty was imposed, 2.) if the penalty of imprisonment added to the
number of days in presentence custody exceeds the maximum for the
offense, or 3.) if the violation required the
*
imposition of a
minimum-mandatory penalty.
*

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 3
(1) To determine if the maximum sentence was imposed, refer to
the penalty provision of the offended statute in the appropriate Title
of the United States Code. If the sentence imposed represents the
aggregation of terms on more than one count, presentence time credit
shall be applied to the applicable count prior to aggregating the
terms.
(2) If a sentence is less than the maximum, but adding the
sentence to the number of days presentence time exceeds the maximum
for the offense, then presentence time credit shall be applicable for
the number of days that caused the maximum for the offense to be
exceeded.
(3) For a sentence imposed for an offense requiring imposition
of a minimum-mandatory penalty, the sentence imposed does not have to
be the minimum-mandatory term in order to qualify for presentence time
credit. Any sentence imposed for a violation of any statute requiring
a minimum-mandatory type penalty is entitled to presentence time
credit.
b.

Sentences imposed on and after September 20, 1966.

(1) Presentence time credit shall be given for time spent in the
custody of the Attorney General (whether actual or constructive) as a
direct result of the acts or offenses that led to the federal
sentence. (See paragraph 7.c. for the criteria for constructive
federal custody.)
*

The USM-129 will on occasion show that a defendant was in custody
for one day. In such a case, staff may credit that one day without
further verification.
If an inmate states that he was in presentence custody for a day,
or days, that is not shown on the USM-129, then staff shall attempt to
verify the inmate's claim. These situations usually arise when a
defendant is issued a summons to appear before the court in a criminal
matter. After the hearing, if the defendant returns to the community
without being placed on bail or on "own recognizance," then that
defendant is not entitled to that day in court as a day "in custody"
on a subsequent sentence even if required to report to the U.S.
Marshals Service for processing (fingerprinting, photographing, etc.).
If the defendant is released on bail or on "own recognizance" then
that day is treated as a day "in custody" and shall be awarded as a
day of presentence time credit. If the defendant, while on bond or
own recognizance, is summoned to appear in court for U.S. Marshal
processing or for some other court related purpose and is then
continued on bond or on own recognizance, that day will not count as a
day of jail time credit.
*
(2) Presentence time credit shall not be given for any time
spent serving another sentence, either federal or non-federal,

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 4
except that presentence time credit and time spent serving a sentence
that is vacated shall be creditable toward another sentence if the
later sentence is based on the same charges that led to the prior,
vacated sentence.
When failure to make bail due to indigence is a moot point, e.g.,
when the defendant is in custody on unrelated non-bailable charges or
is serving a sentence during the time period in
question, and any bail would not cause the defendant to be released
from custody, then applying presentence time would be giving double
credit, i.e., credit for two separate and distinct sentences for the
same period of time, contrary to the intent of 18 U.S.C. § 3568 to
apply credit to sentences.
(3) Time spent under a federal writ of habeas corpus from nonfederal custody will not, in itself, be considered for the purpose of
awarding presentence time credit. The primary reason for custody in
this case is not the federal charge. In this situation, it is
considered that the prisoner was "borrowed" under the jurisdiction of
the writ for the purposes of court appearance. (See Crawford v.
Jackson, 589 F.2d 693 (D.C. Cir. 1978).) This is secondary custody.
*

(4) Time spent in residence in a community corrections center
(or a community based program located in a Metropolitan Correctional
or Detention Center or jail) as a condition of bond (including appeal
bond) or on own recognizance, or as a condition of a pre-trial
services program, or as a condition of parole, probation or supervised
release, is not creditable as presentence time since that is time
released from custody and cannot be considered as time in custody
within the meaning or intent of 18 U.S.C. § 3568.
Because of Brown v. Rison, 895 F.2d 533 (9th Cir. 1990), and
Grady v. Crabtree, 958 F.2d 874 (9th Cir. 1992), the Bureau of
Prisons was required to award presentence/prior custody/jail time
credits off "old law" and SRA sentences imposed in the Ninth Circuit
for time spent in CCC's as a condition of bond (including appeal bond)
or on own recognizance, or as a condition of a pre-trial services
program, or as a condition of parole, probation or supervised release.
In Koray v. Sizer, 21 3rd 558 (3rd Cir. 1994), the Bureau of Prisons
was required to award presentence/prior custody/jail time credits off
"old law" and SRA sentences for Third Circuit cases when the
conditions of release amounted to "jail-type conditions," e.g., no
work release or drug treatment. These exceptions to the Bureau's
interpretation of § 3568 and the corresponding SRA 18 U.S.C. § 3585(b)
were overruled in the Supreme Court case of Reno v. Koray, as
discussed below.
In Reno v. Koray, 115 S.Ct. 2021 (1995), the U.S. Supreme Court
held that time spent under restrictive conditions of release was not
official detention entitling an inmate to prior

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 5
custody time credit under 18 U.S.C. § 3585(b). (18 U.S.C. § 3585(b),
as enacted under the Sentencing Reform Act of 1984, effective on
November 1, 1987, replaced the repealed 18 U.S.C. § 3568 for awarding
presentence/jail time credit.) The court found that the interaction
of the Bail Reform Act and 18 U.S.C. § 3585(b) supported the Bureau of
Prisons' interpretation that a defendant is either released (with no
credit for time under conditions of release) or detained (with credit
for time in official detention).
Koray has also overruled Brown v. Rison, 895 F.2d 895 (9th Cir.
1990). As a result, the awarding of presentence time credit under §
3568 for time spent under restrictive conditions shall also be
discontinued. Brown is the Ninth Circuit case that required the
Bureau of Prisons to give time credit to a sentence for time spent in
a CCC or similar facility as a condition of release.
The Koray decision means, therefore, that time spent in residence
in a CCC or similar facility as a condition of bond (including appeal
bond) or on own recognizance, or as a condition of a pre-trial
services program, or as a condition of parole, probation or supervised
release, is not creditable to the service of a subsequent sentence.
In addition, a release condition that is "highly restrictive," and
that includes "house arrest", "electronic monitoring" or "home
confinement"; or such as requiring the defendant to report daily to
the U.S. Marshal, U.S. Probation Service, or other person; is not
considered as time in custody under "old law" or as time spent in
official detention under the SRA. In short, under Koray, a defendant
is not entitled to any time credit off the subsequent sentence,
regardless of the severity or degree of restrictions, if such release
was a condition of bond or release on own recognizance, or as a
condition of parole, probation or supervised release.
(5) As a result of Reno v. Koray, the following instructions
must be implemented as they pertain to sentences that have been
awarded, or that could have been awarded, CCC non-sentence time credit
in the Ninth and Third Circuits.
(a) Any sentence computed for the first time before June 5,
1995, and that sentence reflects an award of presentence time credits
for time spent in a CCC or similar facility shall retain any credits
applied, regardless of any sentence recomputation (e.g., for an
addition or loss of presentence time credits or modification of
sentence, or as the result of a vacated sentence, including a sentence
that was imposed after a retrial) that occurs on or after June 5,
1995.
(b) Any sentence, computed for the first time on or after
June 5, 1995, which reflects an award of presentence time credits for
time spent in a CCC or similar facility under conditions of release,
that was not the result of a court order, shall be recomputed to void
such credit.

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 6
(c) If it is discovered during a sentence recomputation on
or after June 5, 1995, that time was spent in a CCC or similar
facility that should have been awarded as the result of a sentence
computation performed prior to June 5, 1995, but was not awarded, such
time shall not be given on the recomputation unless the court had
ordered that such credit be given.
(d) CCC or similar facility time that was awarded to a
sentence that was calculated for the first time prior to June 5, 1995
because the inmate was committed to the Bureau of Prisons in error
(e.g., premature release from non-federal custody or U.S. Marshals'
failure to return an inmate to the proper non-federal
jurisdiction after release on a writ) shall be canceled if the
subsequent recomputation occurs on or after June 5, 1995, unless the
court had ordered that such credit be given.
(e) An order by the court, regardless of the date of
issuance, for a sentence computed for the first time on or after June
5, 1995, that requires an award of non-sentence CCC time credit, or an
award for time spent under other forms of restrictive conditions of
release, shall be referred to the RISA. The RISA and the Regional
Counsel shall contact the Assistant United States Attorney who
prosecuted the case and request that a Motion for Reconsideration or
an appeal be filed based on the decision in Koray. The inmate shall
retain the credit as long as the court order remains in effect.
(6) Most defendants who are arrested on federal charges are
subsequently released on bond or own recognizance with an order to
appear on a future date. A defendant who absconds and "fails to
appear" on the date ordered may be prosecuted for Failure to Appear.
The defendant is, of course, entitled to presentence time credit off
the Failure to Appear sentence for any time spent "in custody" after
arrest on the Failure to Appear charge. If the defendant is not
prosecuted on the charges that led to the Failure to Appear offense,
no time spent "in custody" on those charges shall be awarded on the
Failure to Appear sentence.
*
(7) If an appeal is taken and a "stay of execution" is granted
on the sentencing date, and the person is released on that day, then
that day shall count as presentence time credit, providing the
individual was in federal custody for the offense for which sentenced.
A "stay of execution" means that the start of the sentence is being
delayed until some future date. If, however, the person is in custody
for more than one day after sentencing before a "stay of execution" is
ordered, then the sentence will actually have begun to run and the
subsequent period of time, beginning on the day after release on
appeal, shall be treated as inoperative time up to the date that the
person is again in federal custody. (Also see Chapter V, paragraph
2.c.)

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 7
(8) If, at sentencing, the court orders a person released and to
voluntary surrender at a future date, then one day of presentence time
credit is authorized for the day of sentencing providing that the
person was in federal custody for the offense for which sentenced.
If, however, the person is in custody for more than one day after
sentencing before the voluntary surrender order is entered, then the
sentence will actually have begun to run and the subsequent period of
time, beginning on the day after release, shall be treated as
inoperative time up to the date that the person is again in federal
custody. (Also see Chapter VI, paragraph 1.c.)
c.

Constructive federal custody.

(1) For time in non-federal custody when the non-federal custody
is based on charges that later resulted in a federal sentence.
(a) Credit shall be given for all time spent in non-federal or
foreign custody when the underlying basis for custody in fact is a
federal warrant. For example, if a federal warrant is issued and the
defendant is arrested by county police or foreign officials on the
basis of the federal warrant, credit shall be given from the date of
arrest to the date of sentence for all days in custody. Inquiries or
requests for foreign presentence time credit, along with copies of the
judgment and commitment and copies of any documentation in the
institution or in the possession of the prisoner, must be sent to the
Chief of Inmate Systems Management for verification.
(b) If the federal defendant has been in presentence state or
foreign custody on essentially the same charges as the federal
charges, credit shall also be given even though a federal detainer may
not have been on file during that time. Credit shall also be given
for time spent in non-federal presentence custody when the non-federal
and federal charges are similar enough to be considered the same
criminal act or offense. This non-federal presentence custody is
applicable when the factors of time, location, and the criminal acts
are identical in both charges. Credit shall also be given for all
time spent serving a state sentence (on the same charges as defined in
this paragraph), which has its conviction vacated with no further
prosecution to follow, in addition to any other non-federal
presentence time.
The non-federal presentence time described above shall be
awarded regardless of whether the state gives the same period of time.
Following are some situation examples:
(i) If an individual is arrested by county police on a
state charge of armed robbery, and that individual is later convicted
in federal court of bank robbery, which was the same identical state
charge or act of armed robbery, then presentence

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 8
time credit shall be awarded on the federal sentence for all time
spent in custody from the date of arrest to a date no later than the
date the first sentence (whether federal or non-federal) begins to
run.
(ii) If an individual is arrested by state police on a
state charge of auto theft, and the individual is later convicted of a
Dyer Act violation involving theft of the same automobile, credit
shall be given for all time spent in custody from the date of arrest
to a date no later than the date the first sentence (whether federal
or non-federal) begins to run.
(iii) If an individual is arrested by city police on a
state charge of uttering a forged check and the individual is later
convicted in federal court for mail theft, the check in question
having been obtained from the mail, credit shall not be given.
Uttering a forged check requires a separate criminal act from theft of
the check, and, accordingly, the two charges do not involve the
identical criminal act.
(iv) If an individual is arrested by county police on a
state charge of armed robbery and the individual is later convicted in
federal court for possession of an unregistered firearm, which was the
same firearm used in the robbery, credit shall not be given since the
acts committed were two separate and distinct offenses.
(v) If an individual is arrested by county police on a
state charge of uttering a forged check and that individual is later
convicted of conspiracy to defraud the federal government, the checks
in question being U.S. Treasury checks used in the forgery, credit
shall not be given. A conviction for conspiracy is sufficiently
different from the substantive offense so that a federal conviction on
the one does not preclude a state conviction on the other. (See U.S.
v. Armedo-Sarmiento, 545 F.2d 785 (2d Cir. 1976), cert. denied, 430
U.S. 917 (1977).)
(2) For time in non-federal custody when the non-federal custody
is based on charges that are unrelated to the federal charges that
resulted in a federal sentence:
(a) Credit shall be given on any subsequent federal term of
imprisonment (to include parole and mandatory release
*
violator terms)
when a federal detainer is lodged with the non-federal authority and
the non-federal authority fails to give
presentence time credit. (No time credit is given for any of the time
spent serving the state sentence.)
A federal detainer shall be considered to have been filed on
the date of imposition of a federal sentence even though the U.S.
Marshal does not file the judgment and commitment as a formal
detainer, or files a detainer on a later date than

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 9
imposition of the sentence. (See Emig v. Bell, 456 F.Supp 24 (DConn,
1978.) A warrant for alleged parole violation, issued by the Parole
Commission, may be treated in the same manner after discussion with
the RISA. This rule does not apply, however, if the inmate attempts
to conceal his identity or the U.S. Marshals Service, through no fault
of its own, does not learn of the inmate's custody status with the
non-federal officials.
*
Based on the Bureau of Prisons interpretation 18 U.S.C. §
3568 and court decisions, the following criteria have been established
for making federal presentence time credit determinations for time
spent in non-federal presentence custody.
(i)

A federal detainer must have been lodged.

(ii) The non-federal authority did not give the nonfederal presentence time.
(iii) The non-federal charge must have been bailable.
Refusal by the non-federal authority to set bail for a bailable charge
because the non-federal court does not consider the defendant to be a
suitable risk shall be treated the same as a non-bailable charge.
Refusal by the non-federal authority to set bail for a bailable charge
because the defendant did not request bail shall be treated the same
as a non-bailable charge.
(iv) Non-federal bail must have been set. There is a
presumption of indigence if the inmate does not make the bail. (See
U.S. v. Gaines, 449 F2d 143 (2nd Cir. 1971).) Refusal by the nonfederal authority to set bail solely because of the federal detainer
shall be treated the same as if bail had been set.
If the above criteria is met, then credit shall be given from the date
on which the federal detainer was lodged up to a date that is no later
than the beginning date of the first sentence (whether federal or nonfederal) to commence.
(b) Failure to give presentence time credit by the non-federal
authority may be assumed in any of the following events:
(i) The non-federal charges were dismissed.
(ii)

Non-federal probation was granted.

(iii) The non-federal sentence was vacated with
further prosecution deferred, thereby effectively canceling the nonfederal authority's award of presentence time credit. (No time credit
is given for any of the time spent serving the vacated non-federal
sentence.)
(iv) The non-federal and federal sentences are
running concurrently and the non-federal Raw EFT is equal to or

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 10
less than the federal Raw EFT resulting in no benefit to the nonfederal state sentence from the state presentence time. (See Willis
v. U.S., 438 F.2d 923 (5th Cir. 1971).)
*

(v) If the non-federal and federal sentences are
concurrent, the Raw EFT of the non-federal term is greater than the
Raw EFT of the federal term, and if the non-federal Raw EFT, after
application of qualified non-federal presentence time, is reduced to a
date that is earlier than the federal Raw EFT, then a Kayfez (See
Kayfez v. Gasele, 993 F.2d 1288 (7th Cir. 1993) situation exists. In
such a situation, the amount of qualified non-federal presentence
time, i.e., the amount of time in non-federal presentence time after
the date the federal detainer was filed (or date the federal sentence
was imposed or the date on which the parole violator warrant was
issued) to the date that the non-federal or federal sentence
commenced, whichever is earlier, shall be applied to the non-federal
Raw EFT. The federal Raw EFT shall then be reduced to equal the
reduced non-federal EFT. Any other existing prior custody time
credits shall be deducted from the federal EFT after application of
the Kayfez time credits. Following are some examples that demonstrate
the process:
Example No. 1
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-05-1997

Date Arrested by Non-Federal Agency
= 03-25-1994
Date Federal Detainer Filed
= 03-25-1994
Date Non-federal Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Qualified non-federal presentence time is from 03-25-1994 through 0414-1994 which equals 21 days. The non-federal Raw EFT shall be
reduced by the 21 days to August 28, 1997 and the federal Raw EFT
shall be reduced to that date (August 28, 1997) resulting in an award
of 8 days of presentence time credits.
Example No. 2
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-15-1997

Date Arrested by Non-Federal Agency
= 03-25-1994
Date Federal Detainer Filed
= 03-25-1994
Date Federal Sentence Begins
= 04-01-1994
Date Concurrent Non-Fed Sentence Begins = 04-15-1994
Qualified non-federal presentence time is from 03-25-1994 through 0331-1994 which equals 7 days. The non-federal Raw EFT shall be reduced
by the 7 days to September 11, 1997 and the federal Raw EFT shall be
reduced to that date (September 11, 1997) resulting in an award of 4
days of presentence time credits.

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 11
Example No. 3
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-15-1997

Date Arrested by Non-Federal Agency
= 03-25-1994
Date Federal Detainer Filed
= 03-31-1994
Date Non-Federal Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Qualified non-federal presentence time is from 03-31-1994 through 0414-1994 which equals 15 days. The non-federal Raw EFT shall be
reduced by the 15 days to September 3, 1997 and the federal Raw EFT
shall be reduced to that date (September 3, 1997) resulting in an
award of 12 days of presentence time credits.
Example No. 4
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-15-1997

Date Arrested by Non-Federal Agency
= 03-25-1994
Date Federal Detainer Filed
= 03-31-1994
Date Federal Sentence Begins
= 04-01-1994
Date Concurrent Non-Fed Sentence Begins = 04-15-1994
Qualified non-federal presentence time is from 03-31-1994 through 0331-1994 which equals 1 day. The non-federal Raw EFT shall be reduced
by the 1 day to September 17, 1997 and the federal Raw EFT shall
remain the same since the reduced non-federal EFT is still greater
than the federal Raw EFT resulting in no pre-sentence time credit off
the federal sentence.
*
Ordinarily, if a sentence results from the non-federal charges, there
will be a presumption that the prisoner did receive credit for
presentence time, however, this presumption may be rebutted if the
prisoner can verify that the non-federal authority did not credit the
time.
(3) For time spent in custody of the Surgeon General as a civil
commitment under Title I of the Narcotic Addict Rehabilitation Act of
1976 (NARA) (P.L. 89-793), credit shall be given for all time in
actual institutional confinement if the later criminal sentence is a
result of the same act or offense that led to the civil commitment.
This type of presentence time credit is a specific provision of NARA
as codified under 28 U.S.C. § 2903(d).
8. Presentence time credit calculation and mathematical effect. As
noted above, any part of a day in custody equals one day for credit
purposes. An important point to remember is that the day the sentence
begins to run is not counted as a day of presentence time credit.
(See Chapter VII, Adult Sentences, paragraph 8.a., b., c., d, and e.,
pages 73-74 for application of presentence time credits in aggregated,
non-aggregated and de-aggregated sentence situations.)

PS 5880.30
CN-03, June 30, 1997
Chapter VI, Page 12
a. Calculation. Presentence time credit is always calculated based
on the number of days to be credited and is never converted to years
or months such as is required for calculating the length of the term
of imprisonment. There are, however, two different methods of
calculating the number of presentence time credit days. One method
merely counts the number of days to be credited, month to month, and
the second method utilizes the Expiration Table. Numerous examples of
both methods are shown in Chapter III, Example Nos. III - 24 through
28 (counting days) and Example Nos. 30 through 32 (use of Expiration
Table).
b. Mathematical effect. Since presentence time credit has the
mathematical effect of starting a sentence on the date of arrest, it
has been determined that SGT is accumulated on presentence
time at the rate applicable to the final sentence imposed. For
instance, if an individual has accumulated 30 days of presentence time
credit prior to sentencing and a 3 year sentence is imposed, 7 days
SGT will be accumulated on the 30 days of presentence time. (See
Chapter IV, paragraph 4., for the partial month SGT formula.) The 7
days SGT would, of course, be subject to forfeiture.
9.
Authentication procedures. Credit will be given only with proper
documentation, indicating that the prisoner was in custody within the
meaning of this chapter. Documentation may consist of written
documents, written and dated notes of verified phone conversations,
and electronic or telegraphic messages that are received from any law
enforcement agency (includes probation officers).
When there is cause to believe that credit may be due, arising from
the prisoner or from other persons speaking or acting in his behalf,
or from any inconsistencies in the manner in which the factual
situation presents itself, an effort to obtain the documentation
necessary to make a determination shall be made. Ordinarily, the
effort to obtain the necessary documentation shall consist of one
communication (with a copy of the written documentation that contact
was made or by documenting the phone call) and one following
communication if no response is received. (For additional information
about corresponding with officials outside the Bureau of Prisons, see
the Inmate Systems Management manual.)
If the communication efforts fail, then the matter shall be referred
to the Regional Inmate Systems Administrator.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 1
VII

ADULT SENTENCES

1.
Length of sentence computation results. Based on the length of
sentence, the EFT date, the 180 day date, parole and mandatory parole
eligibility dates, the SRD and the 6 month/10% date (if required) are
calculated on the basis of the amount of SGT, EGT, presentence time
credits, and inoperative time involved, if any, and the parole
provision in effect.
2. Determination of length of sentence. The length of sentence is
normally determined by reviewing the judgment and commitment which
will show the sentence imposed. On many occasions, however, it is the
computation specialist who must determine the actual length of
sentence. On such occasions, it may be necessary to calculate the EFT
date first, or to add two or more sentences together, to learn the
total length. These situations usually occur after 1) a warrant for
an alleged parole violator is executed or a parolee is taken into
custody after appearance on a Parole Commission issued summons; 2)
imposition of concurrent sentences; or 3) imposition of consecutive
sentences.
3.
Calculating dates and computation rules. After the length of
sentence and EFT date have been determined, the next step is to apply
the proper number of days SGT, if any, to arrive at the SRD.
Calculating the 180 day date (if necessary) is next, to be followed by
calculating the 6 month/10% date and then both the PE date and
mandatory PE date (if necessary).
a. Expires Full Term date. The EFT date, also known as the "full
term date" of the sentence, is the maximum date of the sentence. This
date is determined by adding the total length of sentence to the
beginning date of sentence, minus presentence time credit (Chapter
VI.), plus inoperative time (Chapter V.). (See Example Nos. III - 2
through III - 12.)
There is no statutory provision that provides a rule for
calculating the EFT date (ending date or "full term date") of a
sentence. The arithmetical logic used by the Bureau of Prisons for
calculating the EFT is so fundamental that it simply does not lend
itself to challenge or litigation. (Note: The Expiration Table is
used for sentences imposed in days only. Sentences imposed in years
and/or months, plus any days, are added directly to the DCB.)
The Bureau of Prisons follows the rule that a partial day
(regardless of how long/short that partial day is) in either
presentence custody or in service of a sentence equals one full day
for sentence calculation purposes. (This rule also applies to the day
on which an escape occurs and to the date on which return to federal
custody occurs. Each day counts as one full day served on the
sentence.) As a result, all the below examples have been backed up
one day at the end of the calculation so as to include the initial day
of sentencing.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 2
Example No. VII - 1:
Sentenced on 01-19-81 to 172 days.
DCB
Sentence
Tentative EFT
EFT

=

81-01-19

=
=

81-07-10
81-07-09*

= 15360
= + 172 Days
= 15532

Example No. VII - 2:
Sentenced on 03-12-81 to 277 days.
DCB
Sentence
Tentative EFT
EFT

=

81-03-12

=
=

81-12-14
81-12-13*

= 15412
= + 277 Days
= 15689

Example No. VII - 3:
Sentenced on 06-23-81 to 5 months.
DCB
Sentence
EFT

= 81-06-23
= +00-05-00 5 Months
= 81-11-22*

Example No. VII - 4:
Sentenced on 11-19-81 to 8 months.
DCB
Sentence
Unconverted EFT
Tentative EFT

= 81-11-19
= +00-08-00 8 Months
= 81-19-19
= 82-07-18*

Example No. VII - 5:
Sentenced on 10-27-81 to 1 year.
DCB
Sentence
EFT

= 81-10-27
= +01-00-00 1 Year
= 82-10-26*

Example No. VII - 6:
Sentenced on 03-04-81 to 3 years.
DCB
Sentence
EFT

= 81-03-04
= +03-00-00 3 Years
= 84-03-03*

P.S. 5880.30
July 16, 1993
Chapter VII, Page 3
Example No. VII - 7:
Sentenced on 03-12-81 to 5 years and 11 months.
DCB
Sentence
Unconverted EFT
EFT

= 81-03-12
= +05-11-00 5 Years 11 Months
= 86-14-12
= 87-02-11*

Example No. VII - 8:
Sentenced on 06-23-81 to 6 years and 10 months.
DCB
Sentence
Unconverted EFT
EFT

= 81-06-23
= +06-10-00 6 Years 10 Months
= 87-16-23
= 88-04-22*

Example No. VII - 9:
Sentenced on 05-12-81 to 4 years, 3 months and 10 days.
DCB
Sentence
EFT

= 81-05-12
= +04-03-10 4 Yrs 3 Mos 10 Dys
= 85-08-21*

Example No. VII - 10:
Sentenced on 09-12-81 to 6 years, 9 months and 28 days.
DCB
Sentence
Unconverted EFT
Step No. 1 of Conversion
Step No. 2 of Conversion
EFT

= 81-09-12
= +06-09-28 6 Yrs 9 Mos 28 Dys
= 87-18-40
= 88-06-40
= 88-07-10
= 88-07-09*

As fully discussed in Chapter III, paragraph 2.f., and as demonstrated
in Example Nos. III - 13 through 15, there are a number of computation
exceptions that produce an incorrect answer even when backing up the
calculation 1 day. In such situations, the computation is not backed
up 1 day either before or after the calculation is complete.
b. Statutory Release Date. 18 USC § 4163 provides that a person ".
. . shall be released at the expiration of his term of sentence less
the time deducted for good conduct." The good conduct time to which
the statute refers is SGT (see Chapter IV) and EGT (see Chapter XIII).
The generic phrase of "statutory release date" (SRD) was given to the
different kinds of release

P.S. 5880.30
July 16, 1993
Chapter VII, Page 4
under this section to easily identify those persons released from
service of a sentence by operation of some or no SGT and/or EGT and
not by parole. There are three kinds of SRD releases and they are:
(1) Mandatory Release (MR). Under the provisions of 18 USC §
4164, any person who attains an SRD, based on any combination of good
time (SGT and/or EGT), that equals more than 180 days, shall be
mandatorily released as if on parole. Such person is under parole
supervision up to 180 days before the EFT date.
(2) Expiration of Sentence Full Term (Exp.FT). Any person who
accumulates no good time (SGT and/or EGT) is released unconditionally
from confinement with no supervision to follow.
(3) Expiration of Sentence Good Time (Exp.GT). Any person
accumulates 180 days or less of any combination of good time (SGT
and/or EGT) is released unconditionally from confinement with no
supervision to follow.

who

c. Weekend/holiday release. Under 18 USC § 4163 (P.L. 87-665), for
a release that falls on a Saturday, Sunday, or legal holiday, the
Bureau of Prisons has discretionary authority to release the person on
the preceding work day, providing such release date was achieved under
the provisions of 18 USC § 4163 (see the program statement on Release
of an Inmate Prior to a Weekend or Legal Holiday and 28 CFR 571.30),
which states in part,
"Except as hereinafter provided a prisoner shall be released
at the expiration of his term of sentence [emphasis added]
less the time deducted for good conduct . . . If such
release date falls upon a Saturday, a Sunday, or a Monday
which is a legal holiday at the place of confinement, the
prisoner may be released at the discretion [emphasis added]
of the warden or keeper on the preceding Friday. If such
release date falls on a holiday which falls other than on a
Saturday, Sunday or Monday, the prisoner may be released at
the discretion [emphasis added] of the warden or keeper on
the day preceding the holiday."
The number of days used under 18 USC § 4163 to effect release on a
work day instead of a weekend/holiday may not be added to the number
of days remaining to be served to release a prisoner ". . . as if
released on parole . . ." (18 USC § 4164) who would otherwise have
been released by expiration of sentence. In addition, the number of
days used to effect a weekend/holiday early release may not be used to
increase a period of supervision for a release under 18 USC § 4164.
For example, if the number of days remaining to be served for an MR
that falls on a Sunday is 500 days and the actual release on MR is
moved back to Friday, then the number of days remaining to be served
would not be increased by two days and would remain at 500 days.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 5
"Legal holidays" include the ten regular federal holidays enacted
by the Congress and any other day that is declared a holiday by
Presidential Executive Order. For the District of Columbia only, the
Presidential Inauguration Day, which occurs every fourth (odd) year on
January 20th, is a legal holiday. If January 20th falls on a Saturday
or Sunday, the preceding Friday or the subsequent Monday are not
considered holidays.
Those days that can, in advance, be declared as a
partial or full non-work day, as the result of weather or other
emergency or critical conditions, by the Office of Personnel
Management or any other government official or military commander, are
not legal holidays.
The provisions of 18 USC § 4163 pertaining to weekend/holiday
release do not carry over to releases by the Parole Commission. The
Parole Commission has, however, authorized the Bureau of Prisons to
follow the same weekend/holiday release procedures as authorized by 18
USC § 4163 as contained in 28 CFR 2.29(c) which states,
[(c) When an effective date of parole falls on a Saturday,
Sunday, or legal holiday, the Warden of the appropriate
institution shall be authorized to release the prisoner on
the first working day preceding such date.]
The number of days used to change the effective date of a parole,
that falls on a weekend/holiday, to an earlier regular work day shall,
unlike an early release under 18 USC § 4163, be a part of the number
of days remaining to be served. For example, if the number of days
remaining to be served for a parole that falls on a Sunday is 500 days
and the actual release on parole is moved back to Friday, then the
number of days remaining to be served would be increased by two days
to 502 days.
The provisions of 28 CFR 2.29(c) cannot be applied if the
preceding work day is earlier than the date on which the person is
actually eligible for parole (28 CFR 2.12(c)).
d. 180 day date. Under 18 USC § 4164, as noted in paragraph
3.b.(1) of this chapter, any person who is released with more than 180
days of any combination of SGT and/or EGT shall be released by MR, as
if on parole. As a result, the 180 day date is calculated so that
staff can easily identify those persons who will be released by MR,
i.e., with parole supervision to follow. For example, a person who
earns 144 days SGT plus 37 days EGT for a total of 181 days good time,
will be released by MR, as if on parole, with one day of supervision
to follow release from the confinement portion of the sentence. (18
USC § 4164 does not apply to a special parole violator term or NARA
sentence or violator term. See Chapter VII, paragraph 12.d. and
Chapter X, paragraph 7.f.)

P.S. 5880.30
July 16, 1993
Chapter VII, Page 6
4.
Dangerous special offender--Increased sentence under 18 USC §
3575. 18 USC § 3575 provides in part,
"If it appears by a preponderance of the information,
including information submitted during the trial of such
felony and the sentencing hearing and so much of the
presentence report as the court relies upon, that the
defendant is a special dangerous offender, the court shall
sentence the defendant to imprisonment for an appropriate
term not to exceed twenty-five years and not
disproportionate in severity to the maximum term otherwise
authorized by law for such felony. Otherwise it shall
sentence the defendant in accordance with the law
prescribing penalties for such felony."
A sentence imposed under § 3575 is eligible, or not eligible, for
parole depending on whether the offended section is eligible for
parole.
5.
Parole eligibility and ineligibility. For all sentences imposed
on/or after, May 14, 1976, the Parole Commission and Reorganization
Act of 1976 (PCRA) (P.L. 94-233), as codified under 18 USC § 42014218, provides the statutory provisions for parole that a court must
follow when imposing a sentence to a term of imprisonment. In
addition to the PCRA, however, there are several offense statutes that
require certain types of parole eligibility, or ineligibility, that
are not optional and that become effective upon conviction and
sentencing.
Note: For Parole Commission purposes, in reference to periods of
time, the words from, to, until and through include the date to which
they refer. (See Chapter II, second paragraph, first "Note", for the
Bureau of Prisons' definition of those words.)
a.

Parole eligibility under 18 USC § 4205(a):

This section states,

"Whenever confined and serving a definite term or terms of
more than one year, a prisoner shall be eligible for release
on parole after serving one-third of such term or terms or
after serving ten years of a life sentence or of a sentence
of over thirty years, except to the extent otherwise
provided by law."
This wording means that a sentence of more than one year, up to
and including thirty years, will become eligible for parole after onethird of the sentence has been served. Sentences of more than thirty
years, including life sentences, will become eligible for parole after
ten years.
The following rules apply when calculating one-third of a
sentence (not to exceed the ten year cap) by dividing the length of
the parolable sentence involved by 3: 1) A left over month equals 30
days; 2) days left over are dropped; and 3) an

P.S. 5880.30
July 16, 1993
Chapter VII, Page 7
exception to number "1)" for a sentence of 1 year and 1 day is that
the 1 day is not dropped (parole eligibility occurs after 4 months and
1 day).
Example No. VII - 11:
For sentences that are evenly divisible by 3, 1/3 of the
sentence is easily calculated:
3 Years ÷ 3

= 1 Yr

3 Years 3 Months ÷ 3

= 1 Yr 1 Mo

3 Years 3 Months 3 Days ÷ 3

= 1 Yr 1 Mo 1 Dy

6 Years 12 Months 24 Days ÷ 3

= 2 Yrs 4 Mos 8 Dys

Example No. VII - 12:
For sentences not evenly divisible by 3, more than one step
is required to calculate the 1/3 period.
3 Years 7 Months
43 Months ÷ 3
1 Month Over
30 Days ÷ 3
1/3 (14 Months 10 Days)
5 Years 9 Months 13 Days
69 Months ÷ 3
13 Days ÷ 3
1/3 (23 Months 4 Days)
4 Years 4 Months 3 Days
52 Months ÷ 3
1 Month Over
30 Days + 3 Days
33 Days ÷ 3
1/3 (17 Months 11 Days)

= 43 Months
= 14 Mos-1 Mo Over
= 30 Days
= 10 Days
= 1 Yr 2 Mos 10 Dys
= 69 Months 13 Days
= 23 Months
= 4 Days
= 1 Yr 11 Mos 4 Dys
= 52 Months 3 Days
= 17 Mos-1 Mo Over
= 30 Days
= 33 Days
= 11 Days
= 1 Yr 5 Mos 11 Dys

7 Years 4 Months 17 Days
88 Months ÷ 3
1 Month Left Over
30 Days + 17 Days
47 Days ÷ 3
1/3 (29 Months 15 Days)

= 88 Months 17 Days
= 29 Mos-1 Mo Over
= 30 Days
= 47 Days
= 15 Days
= 2 Yrs 5 Mo 15 Dys

Inoperative time and presentence time, as described in Chapters V
and VI, and in subparagraphs 6.h. and i. of this chapter, affect the
PE date and it should be adjusted in accordance with the number of
days involved. (Inoperative time is always applied to the date that
it affects prior to the application of presentence time credit.)
Examples follow:

P.S. 5880.30
July 16, 1993
Chapter VII, Page 8
Example No. VII - 13:
Sentenced on 05-04-80 to 3 years and 7 months with no
inoperative time or presentence time.
DCB
1/3 of 3 Yrs 7 Mos
PE Date

= 80-05-04
= +01-02-10 1 Yr 2 Mos 10 Dys
= 81-07-13*

Example No. VII - 14:
Sentenced on 12-15-81 to 3 years, 7 months and 14 days with
12 days inoperative time and 19 days presentence time.
DCB
1/3 of 3 Yrs 7 Mos 14 Days
Unconverted PE Date
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 81-12-15
= +01-02-14 1 Yr 2 Mos 14 Dys
= 82-14-29
= 83-02-28* = 16130
= +
12 12 Days
= 83-03-12 = 16142
= 19 19 Days
= 83-02-21 = 16123

Example No. VII - 15:
Sentenced on 12-30-81 to 5 years, 9 months and 13 days with
185 days inoperative and 13 days presentence time.
DCB
1/3 of 5 Yrs 9 Mos 13 Days
Unconverted PE Date
Step No. 1 of Conversion
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 81-12-30
= +01-11-04 1 Yr 11 Mos 4 Dys
= 82-23-33*
= 83-11-33
= 83-12-03 = 16408
= + 185 185 Days
= 84-06-05 = 16593
= 13 13 Days
= 84-05-23 = 16580

Example No. VII - 16:
Sentenced on 11-30-81 to 4 years, 4 months and 3 days with
no inoperative and 1 day presentence time.
DCB
1/3 of 4 Yrs 4 Mos 3 Days
Unconverted PE Date
Step No. 1 of Conversion
Original PE Date
Presentence Time
Final PE Date

= 81-11-30
= +01-05-11
= 82-16-40*
= 83-04-40
= 83-05-10 = 16201
= 1 Day
= 83-05-09 = 16200

P.S. 5880.30
July 16, 1993
Chapter VII, Page 9
Example No. VII - 17:
Sentenced on 02-29-80 to 7 years, 4 months and 17 days with
296 days inoperative and 481 days presentence time.
DCB
1/3 of 7 Yrs 4 Mos 17 Days
Unconverted PE Date
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 80-02-29
= +02-01-15 2 Yrs 1 Mo 15 Dys
= 82-03-43*
= 82-04-12 = 15808
= + 296 296 Days
= 83-02-02 = 16104
= - 481 481 Days
= 81-10-09 = 15623

(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
b. Parole eligibility under 18 USC § 4205(b)(1):
states in part,

This section

"Upon entering a judgment of conviction, the court having
jurisdiction to impose sentence, when in its opinion the
ends of justice and best interest of the public require that
the defendant be sentenced to imprisonment for a term
exceeding one year, may (1) designate in the sentence of
imprisonment imposed a minimum term at the expiration of
which the prisoner shall become eligible for parole, which
term may be less than but shall not be more than one-third
of the maximum sentence [emphasis added] imposed by the
court..."
This statutory language means that the court may establish a
period of parole ineligibility, for any sentence imposed that exceeds
one year, by imposing a minimum term that does not exceed one-third of
the maximum, providing that the one-third does not exceed the ten year
cap set by 18 USC § 4205(a) as discussed above, and provided the
offense does not require a different result. (As of the issuance date
of this manual, the Eighth, Ninth, Tenth and Eleventh United States
Courts of Appeal have held that a minimum term imposed pursuant to 18
USC § 4205(b)(1) may exceed the ten year cap, provided that the
minimum term imposed does not exceed one-third of the maximum term.
See Appendix VII, United States Courts of Appeal for the U.S. District
Courts, in each circuit.)
For example, if the court imposes a sentence of 9 years and wants
a period of two years of parole ineligibility instead of the three
years that would be applicable under 18 USC § 4205(a), then the court
would impose a sentence of "two to nine years." The PE date would be
set at two years from the DCB as affected by any inoperative time that
might have occurred prior to the eligibility date and by any
presentence time.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 10
Because of the ten year cap rule, a sentence of "eleven to forty
years," for example, would be inappropriate because the minimum term
exceeds ten years.
Minimum terms imposed under 18 USC § 4205(b)(1) may not be
aggregated to exceed one-third of the total sentence or the ten year
cap. For example, a sentence of "three to fifteen years" consecutive
to a sentence of "ten to forty years" cannot be aggregated to produce
a period of parole ineligibility of thirteen years. The period of
parole ineligibility in this case would have to be set at ten years so
as not to exceed the ten year cap rule.
Inoperative time and presentence time, as described in Chapters V
and VI, and in subparagraphs 6.h. and i. of this chapter, affect the
minimum PE date and it should be adjusted in accordance with the
number of days involved. (Inoperative time is always applied to the
date that it affects prior to the application of presentence time
credit.)
Following are some examples of PE calculations based on minimum
terms:
Example No. VII - 18:
Sentenced on 11-30-81 to 3 years to 9 years with no
inoperative or presentence time.
DCB
Minimum Term
PE Date

= 81-11-30
= +03-00-00 3 Years
= 84-11-29*

Example No. VII - 19:
Sentenced on 06-15-81 to 2 years to 10 years with 5 days
inoperative time, that occurred prior to 06-14-83, and no
presentence time.
DCB
Minimum Term
Original PE Date
Inoperative Time
Final PE Date

= 81-06-15
= +02-00-00 2 Years
= 83-06-14* = 16236
= +
5 5 Days
= 83-06-19 = 16241

Example No. VII - 20:
Sentenced on 07-11-81 to 8 to 29 years with no inoperative
time and 25 days presentence time.
DCB
Minimum Term
Original PE Date
Presentence Time
Final PE Date

= 81-07-11
= +08-00-00 8 Years
= 89-07-10* = 18454
= 25 25 Days
= 89-06-15 = 18429

P.S. 5880.30
July 16, 1993
Chapter VII, Page 11
Example No. VII - 21:
Sentenced on 07-11-81 to 10 to 60 years with 50 days
inoperative time that occurred after 04-01-91 and 100 days
presentence time.
DCB
Minimum Term
Original PE Date
Presentence Time
Final PE Date

= 81-07-11
= +10-00-00 10 Years
= 91-07-10* = 19184
= - 100
= 91-04-01 = 19084

100 Days

Example No. VII - 22:
Sentenced on 07-11-81 to 10 to 60 years with 50 days
inoperative time that occurred prior to 04-01-91 and 100
days presentence time.
DCB
Minimum Term
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 81-07-11
= +10-00-00 10 Years
= 91-07-10* = 19184
= +
50 Days
= 91-08-29 = 19234
= - 100 Days
= 91-05-21 = 19134

(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
c. Parole eligibility under 18 USC § 4205(b)(2): This section
states in part,
"Upon entering a judgment of conviction, the court having
jurisdiction to impose sentence, when in its opinion the
ends of justice and best interest of the public require that
the defendant be sentenced to imprisonment for a term
exceeding one year . . . (2) the court may fix the maximum
sentence of imprisonment to be served in which event the
court may specify that the prisoner may be released on
parole at such time as the Commission may determine."
When the court uses this section, the person is eligible for
parole immediately and, as stated in 18 USC § 4205(b)(2) in this
subparagraph, ". . . may be released on parole at such time as the
Commission may determine." While the statutory authority does exist
to parole immediately, from a practical standpoint it is unlikely that
the Parole Commission would ever grant an immediate parole because of
the rules established by the Parole Commission in 28 CFR § 2.11 and
2.12 (see subparagraphs k, m and n in this chapter) which require that
the person submit an application for parole and because of the time
that the Parole Commission has, after the beginning date of the
sentence, to conduct an initial hearing (Also see 18 USC 4208(a).).

P.S. 5880.30
July 16, 1993
Chapter VII, Page 12
Beyond those two rules, the Parole Commission also applies the
paroling policy guidelines in 28 CFR § 2.20 to establish a presumptive
or effective date of parole. No examples of 18 USC § 4205(b)(2)
parole eligibility are necessary since actual eligibility is immediate
and since the SENTRY sentence procedure code for this parole provision
automatically enters COMMISSION'S DISCRETION into the parole
eligibility field.
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
d. Parole eligibility under 18 USC § 4205(f): The Parole
Commission has authority to parole, unless otherwise prohibited, for
sentences in excess of one year. The court may, however, for a
sentence of six months through one year, release an offender as if on
parole under the provisions of 18 USC § 4205(f) which states,
"(f) Any prisoner sentenced to a term or terms of not less
than six months but not more than one year shall be released
at the expiration of such sentence less good time deductions
provided by law, unless the court which imposed sentence,
shall, at the time of sentencing, provide for the prisoner's
release as if on parole after service of one-third [emphasis
added] of such term or terms notwithstanding the provisions
of section 4164."
The Bureau of Prisons interprets this section to mean that a
prisoner may not waive a parole date set by a court. The SRD need not
be computed for a sentence when a court provides for release "as if on
parole" (hereinafter called court designated parole). A sentence that
includes a court designated parole shall not be aggregated with any
other sentence or with another court designated parole sentence.
Presentence time will be used to reduce a court designated parole
that is based on one-third of the sentence.
Presentence time shall not be used to reduce a specific calendar
date for parole set by the court, nor will it be used if the language
is clear from the judgment and commitment that the court took the
presentence time into account.
No parole date shall be established that is earlier than onethird of the sentence.
The Weekend/Holiday provision of 18 USC § 4163 may not be used to
make any parole date earlier than is established under 18 USC §
4205(f), even if that date is greater than one-third of the sentence.
This section applies to any offense that is eligible for parole.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 13
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
e. Parole eligibility under 18 USC § 4206(d).
states that,

This subsection

"(d) Any prisoner, serving a sentence of five years or
longer [emphasis added], who is not earlier released under
this section or any other applicable provision of law, shall
be released on parole after having served two-thirds of each
consecutive term or terms, or after serving thirty years of
each consecutive term or terms of more than forty-five years
including any life term, whichever is earlier: Provided,
however, That the Parole Commission shall not release such
prisoner if it determines that he has seriously or
frequently violated institution rules and regulations or
that there is a reasonable probability that he will commit
any Federal, State or local crime."
(1) The two-thirds or thirty year provision, referred to as
Mandatory Parole by the Parole Commission (see 28 CFR § 2.53), applies
to Adult, Youth Correction Act, Narcotic Addict Rehabilitation Act,
and Juvenile Justice and Delinquency Prevention Act sentences of, as
noted above, five years or longer, including parole violator terms and
special parole violator terms that have five years or longer remaining
to be served after revocation. The two-thirds or thirty year
provision also applies to D.C. Code offenders who are sentenced under
the Youth Correction Act or the Narcotic Addict Rehabilitation Act.
(2) A sentence that is less than five years and a parole
violator term or a special parole violator term that has less than
five years imprisonment remaining to be served, and that is part of an
aggregate that is five years or longer, shall have a two-thirds/thirty
year date established.
(3) The mathematical formula for calculating a two-thirds date
is: Two-thirds Times Sentence Length Equals Two-thirds Date (e.g.,
2/3 x 9 years = 6 years). Another way of stating the formula is: Two
Times Sentence Length Divided By Three Equals Two-thirds Date (e.g., 2
x 9 years = 18 years ÷ 3 = 6 years). A month left over will be
converted to 30 days. If two months are left over (the maximum
possible), those two months will be converted to 60 days. If any day
or days are left over (two is the maximum possible), those days shall
be dropped.
(4) The mathematical formula for calculating a thirty year date
is, of course, simple addition and is accomplished by adding thirty
years to the DCB and then backing up one day (e.g., 30 years + 08-121982 = 08-11-2012*). Remember, any sentence that is forty-five years
or longer (including a life sentence) will be eligible for parole
under this section (18 USC § 4206(d)) after serving thirty years.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 14
(5) Prior custody time credits shall reduce the twothirds/thirty year date accordingly and inoperative time, where
appropriate, shall extend the date.
(6) Appendices III and IV contains numerous parole eligible
calculation and determination rules for establishing a twothirds/thirty year date when more than two sentences are involved.
Providing rules for sentence combinations involving three or more
sentences would require literally hundreds of instructions.
Therefore, any b date that presents difficulties or problems shall be
referred to the Regional Inmate Systems Administrator for assistance.
(7)

Following are some calculation examples.

Example No. VII - 23:
Sentence is 9 Years.
9 Y
108 M
72 M

x
x
÷

12 M
2
12

=
=
=

108 M
216 M
6 Y

Two-Thirds of Sentence

÷

3

=

6 Years

=

72 M

=

40 M

Example No. VII - 24:
Sentence is 5 Years.
5 Y
60 M
40 M

x
x
÷

12 M
2
12 M

=
=
=

60 M
120 M ÷
3 Y 4 M

Two-Thirds of Sentence

=

3

3 Years & 4 Months

Example No. VII - 25:
Sentence is 44 Years, 8 Months and 11 Days.
44 Y
536 M
357 M

x
x
÷

12 M
2
12

=
=
=

528 M +
1072 M ÷
29 Y 9 M

1 M R

x

30 D

=

30 D

11 D
52 D

x
÷

2
3

=
=

22 D
+
30 D =
52 D
17 D & 1 D Remainder (Dropped)

Two Thirds of Sentence

=

8 M
3

=
=

536 M
357 M & 1 M Rm.

29 Yrs 9 Mo and 17 Dys

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 15
f. Parole eligibility under 18 USC § 924(a)(1) and (2).
Effective with sentences imposed on or after December 16, 1968,
P.L. 90-618 provided that a person sentenced for a violation of
18 U.S.C. § 924(a) ". . . shall become eligible for parole as the
Board of Parole shall determine." For a person who is eligible
for parole under this subsection, the Parole Commission follows
the same rules as established for a person sentenced under the
provisions of 18 U.S.C. § 4205(b)(2) (former 18 U.S.C.
4208(a)(2)) (see this chapter, subparagraph 6.r.).
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
g. Order of service of sentence and the parole and no parole
provisions of 18 U.S.C. § 924(c)(1). Any person sentenced under
the provisions of 18 U.S.C. § 924(c)(1) (P.L. 90-618) after the
effective date of December 16, 1968 was eligible for parole under
18 U.S.C. § 4202, 4208(a)(1) and (a)(2) and the sentence imposed
could be served in any order (concurrent or consecutive) with
another sentence as determined by the court that imposed the
sentence.
*

With the enactment of P.L. 91-644, effective on
January 2, 1971, a new provision was added to 18 U.S.C. 924(c)(1)
that stated that for a second or subsequent conviction under this
subsection the term of imprisonment was not to ". . . run
concurrently with any term of imprisonment imposed for the
commission of such felony" (18 U.S.C. § 924(a) and (b)). This
provision did not apply to any offense committed prior to
January 2, 1971.
—

On May 14, 1976, the Parole Commission and
Reorganization Act, P.L. 94-233, became effective for
all sentences imposed on and after that date, including
sentences imposed under 18 U.S.C. § 924(c)(1). The new
parole provisions were 18 U.S.C. § 4205(a), (b)(1),
(b)(2) and (f).

—

P.L. 98-473, effective with offenses committed on or
after October 12, 1984, amended 18 U.S.C. § 924(c)(1)
to eliminate parole eligibility (18 U.S.C. § 4205 and
4206(d)), probation or a suspended sentence. In
addition, 18 U.S.C. § 924(c)(1) stated in part,
“Notwithstanding any other provision of law, . . . nor
shall the term of imprisonment imposed under this
subsection run concurrently with any other term of

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16
imprisonment [emphasis added] including that imposed
for the crime of violence or drug trafficking crime in
which the firearm was used or carried.”
—

The Bureau issued policy instructions that required the
924 count to be served first regardless of the order in
which that count was imposed, in relationship to one or
more non-924 counts in a single J&C. On March 3, 1997,
the U.S. Supreme Court, in United States V. Gonzales,
117 S.CT 1032, 137 L.Ed. 132 (1997) held that a court
may apply a sentence containing both a 924 count and a
non-924 count, or counts, in a different way than the
Bureau prescribed.

—

Unless otherwise specified, a reference to a 924/non924 sentence in a single J&C means that the 924 and
non-924 count, or counts, have been aggregated into a
single sentence for that J&C.

—

The 924 count in a single J&C is to be served in the
order as imposed by the court, i.e., the 924 count may
be served consecutively to (after) all other counts in
the J&C or before all other counts. If there is more
than one non-924 count, those counts may be served in
any sequence the court specifies in relation to one
another (either concurrently or consecutively). All
counts in the J&C are to be aggregated as outlined
elsewhere in this Manual.

—

In a single J&C, a non-924 count may be imposed first,
the 924 count second (consecutively), and additional
non-924 count(s) third (consecutive). Such a sentence
would be a proper sentence as it would conform to the
literal wording of the statute that the 924 count not
run concurrently with any other term of imprisonment
(including any existing non-federal or federal
sentence).

—

Regardless of the order of the counts in a 924/non-924
sentence, a 924/non-924 sentence that is ordered to run
consecutively to an existing federal sentence is to be
added to the existing federal sentence for a total
aggregate term, if there is nothing to prevent the
aggregate, and calculate accordingly.

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16A
—

If the 924 count is first and the non-924 count(s) are
consecutive in a single J&C and the court was silent as
to the relationship with an existing federal sentence,
the 924/non-924 sentence are to be added to the
existing federal sentence for a total aggregate, if
there is nothing to prevent the aggregation, and
calculated accordingly.

—

If a non-federal or New Law (NL), which encompasses the
Sentencing Reform Act (SRA), Violent Crime Control Law
Enforcement Act (VCCLEA), and the Prisoner Litigation
Reform Act(PLRA) sentences, sentence exists at the time
the Old Law (OL) 924/non-924 sentence is imposed and
the OL 924 count is to be served consecutively to the
other counts in that J&C and to the existing nonfederal or NL sentence, the OL non-924 count(s) may be
served concurrently with the existing non-federal or NL
sentence.
The OL 924/non 924 calculation is to be performed once
the final non-federal or NL release date becomes known.
If the Regional Director has no objection to the court
recommendation that certain OL non-924 counts run
concurrently with the non-federal sentence, then the
consecutive OL 924 count is to be calculated as
commencing on the non-federal or NL release date to
determine the OL 924/non-924 sentence expiration full
term (EFT) date (unaffected by jail credit). The OL
924/non-924 sentence is to be subtracted from the just
established EFT to determine a date computation begins
(DCB) for the OL 924/non-924 sentence. If that DCB is
on or later than the date of imposition of the OL
924/non-924 sentence, calculate the OL 924/non-924
sentence as commencing on that DCB. An example
follows:
EXAMPLE NO. 1: The first J&C was a 60 month non-federal
or NL sentence imposed on 06-15-1988 with an SRD of
10-22-92. The second J&C was a 7 year OL 924/non-924
sentence imposed on 06-18-1988 with the 2 year OL non924 count 1 to run concurrently with the first sentence
and the 5 year OL 924 count 2 to run consecutively.
The 5 year OL 924 count 2 is added to the first
sentence SRD (10-22-92) resulting in an EFT of
10-21-1997. The 7 year OL sentence was subtracted from
its EFT of 10-21-1997 causing a DCB of 10-22-1990 for
the OL sentence which is later than the date of

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16B
imposition (06-18-1988) of the OL sentence, resulting
in no sentencing conflict. The OL sentence of 7 years
is to commence on the DCB of 10-22-1990.
If the DCB is earlier than the date of imposition of
the OL 924/non-924 sentence, producing a conflict with
OL 18 U.S.C. § 3568, which does not permit a sentence
to begin earlier than its date of imposition, then the
DCB is to be adjusted to reflect the date of imposition
of the OL 924/non 924 sentence and calculated
accordingly. An example follows:
EXAMPLE NO. 2: The first J&C was a 60 month non-federal
or NL sentence imposed on 06-15-1988 with an SRD of
10-22-1992. The second J&C was a 7 year OL 924/non-924
sentence imposed on 12-15-1990 with the 2 year OL non924 count 1 to run concurrently with the first sentence
and the 5 year OL 924 count 2 to run consecutively.
The 5 year OL 924 count 2 is added to the first
sentence SRD (10-22-1992) resulting in an EFT of
10-21-1997. The 7 year OL sentence was subtracted from
the 5 year OL 924 EFT of 10-21-1997 causing a DCB of
10-22-1990 for the OL sentence which is earlier than
the date of imposition (12-15-1990) of the OL sentence.
As a result, to conform with OL § 3568, the OL sentence
is to be calculated as commencing on its date of
imposition of 12-15-1990 which complies with the J&C to
the extent statutorily possible.
A nunc pro tunc designation request is to be made to
the appropriate RISA for the part of the sentence that
is running concurrently with the non-federal sentence.
If the court orders the OL 924/non-924 sentence to run
consecutively to the existing non-federal or NL
sentence, the OL 924/non 924 sentence is to be
calculated as beginning on the date of release from the
non-federal of NL sentence.
If there is an existing non-federal or NL sentence when
the OL 924/non-924 sentence is imposed, and the OL 924
count is first and the OL non-924 counts are
consecutive in the J&C, then the OL 924/non 924
sentence is to be served consecutively to the existing
non-federal or NL sentence beginning on the date of
release from the non-federal or NL sentence.

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16C
—

If an OL sentence exists when an OL 924/non-924
sentence is imposed and the OL 924 count is to be
served consecutively to the other counts in that J&C
and to the existing OL sentence, the OL non-924 counts,
however, may be served concurrently with the existing
OL sentence and must be calculated as follows:
The consecutive 924 count is to be added to the
existing OL sentence to learn the new aggregate term.
The new aggregate term is to be added to the DCB of the
existing OL sentence to learn the aggregate EFT.
Subtract the OL 924/non-924 sentence from the just
learned aggregate EFT to learn the DCB of the OL
924/non-924 sentence. If that DCB is on or later than
the date of imposition of the OL 924/non 924 sentence,
then calculate the sentence based on the aggregate
beginning on the DCB of the existing OL sentence. An
example follows:
EXAMPLE NO. 3: The first J&C was a 5 year OL sentence
imposed on 06-15-1988. The second J&C was a 7 year OL
924/non-924 sentence imposed on 06-18-1988 with the 2
year OL non-924 count 1 to run concurrently with the
first sentence and the 5 year OL 924 count 2 is added
to the first 5 year OL sentence for a total 10 year
sentence and a EFT of 06-14-1998. The 7 year OL
924/non-924 sentence was subtracted from the aggregate
EFT of 06-14-1998 causing a DCB of 06-15-1991 for the
OL 924/non-924 sentence which is later than the date of
imposition (06-18-1988) of the OL 924/non-924 sentence,
resulting in no sentencing conflict. As a result, the
10 year aggregate sentence is to be calculated as
commencing on the DCB of the first sentence.
If the DCB is earlier than the date of imposition of
the OL 924/non-924 sentence, then add the OL 924/non924 sentence to its date of imposition to learn the
EFT.
Subtract the DCB of the existing OL sentence from the
OL 924/non-924 sentence EFT and the result will be the
total aggregate for the existing OL and OL 924/non-924
sentences. An example follows:

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16D
Example No. 4: The first J&C was a 5 year OL sentence
imposed on 06-15-1988. The second J&C was a 7 year OL
924/non-924 sentence imposed on 12-20-1991 with the 2
year OL non-924 count 1 to run concurrently with the
first sentence and the 5 year OL 924 count to run
consecutively. The 5 year OL 924 count 2 is added to
the first 5 year OL sentence for a total 10 year
sentence and an EFT of 06-14-1998. The 7 year OL
924/non-924 sentence was subtracted from the aggregate
10 year EFT of 06-14-1998 causing a DCB of 06-15-1991
for the OL 924/non-924 sentence which is earlier than
the date of imposition (12-20-1991) of the OL 924/non924 sentence.
As a result, to conform with OL § 3568, which will not
allow a sentence to commence prior to its date of
imposition, the 7 year OL 924/non-924 sentence is to be
calculated as commencing on its date of imposition of
12-20-1991 to learn its EFT. That calculation results
in an EFT for the OL 7 year 924/non-924 sentence of 1219-1998. To establish the total aggregate for the
first and second sentences, subtract the DCB of the
first sentence which will result in a total aggregate
sentence for the two sentences of 10 years, 6 months,
and 5 days. Calculate the aggregate sentence of 10
years, 6 months, and 5 days as commencing on the DCB
(06-15-1988) of the first sentence. This calculation
complies with the second J&C to the extent statutorily
possible.
—

Because of Bureau’s policy prior to “Gonzales”,
sentences that contained a § 924(c) count may have been
incorrectly applied. As a result, any inmate may
request a review of the sentence computation pursuant
to an Inmate Request to Staff Member (BP-S148) to learn
if a pre-Gonzalez computation may have been implemented
contrary to Gonzales.

—

During any required audit of a sentence computation,
e.g., transfer audit, pre-release audit, disallowanceforfeiture-restoration of good time, etc., ISM staff
must review the existing computation to determine if a
pre-Gonzales issue is present. Following are some
situations that may be present that would require ISM
action of some nature:

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16E
—

The inmate is in primary federal custody, a non-federal
or federal sentence is in existence, a silent OL
924/non-924 sentence is imposed, and ISM has calculated
the entire sentence as running consecutively to the
existing sentence.

—

If the 924 count only was ordered to run consecutively
to the other counts in the J&C, ISM staff are to
recalculate the sentence to show the non-924 counts as
running concurrently with the existing sentence and the
924 count as running consecutively and notify the court
through the appropriate U.S. Attorney of the action
taken. (Note: No sentence can commence earlier than
the date of imposition.)

—

If ISM staff advised a court that a sentence was
improper based on pre-Gonzalez policy and the court
entered an order correcting or modifying the sentence
based on that advice, communication to the court,
through the U.S. Attorney, must be initiated that will
put the court on notice of the prior improper advice.
The communication should include a request that the
institution be advised of any action that the court may
deem appropriate. ISM staff are to make one follow-up
after 30 days if a response has not been received.

—

If a 924 count is included in a sentence computation
and the sentence has been calculated as imposed, ISM
staff will not change the order of the sentence unless
instructed by the court. When questionable situations
arise, contact the RISA or Central Office Operations
staff for further direction.

—

When parolable and non-parolable sentences are
aggregated, and the parolable sentence is in operation
first, a manual Form 20, Good Time Form, will be
maintained to ensure that, if parole is granted, the
parole date is prior to the MR date of the parolable
sentence. If the parole date is after the MR Date, the
U.S. Parole Commission will be contacted to remove the
parole date.
*

h. Order of service of sentence and the no parole provision of
18 U.S.C. § 929(a). This section was added to Chapter 44 of
Title 18 U.S.C. by P.L. 98-473, effective October 12, 1984, and
provided that any sentence under this subsection would not be
eligible for parole (18 U.S.C. § 4205 and 4206(d)) and that the

PS 5880.30
CN-4 9/8/99
Chapter VII, Page 16F
court could not suspend the sentence or place the person on
probation. This section stated also that the term of
imprisonment may not ". . . run concurrently with any other terms
of imprisonment including that imposed for the felony in which
the armor-piercing ammunition was used or carried."
(1) The legislative history on which this section is based
states that an 18 U.S.C. § 929(a) sentence ". . . cannot be
served concurrently with any other sentence, including a sentence
for

P.S. 5880.30
July 16, 1993
Chapter VII, Page 17
the underlying crime of violence or for a conviction under section
924(c) . . . Thus, a person who robbed a bank with a handgun loaded
with armor-piercing ammunition, if charged with and convicted of a
violation of 18 U.S.C. 924 and 929 . . ." would first have to serve
the 924(c) and 929(a) sentence, without parole eligibility, before the
bank robbery sentence could begin to run. In other words, the
924(c)(1) sentence would be first, the 929(a) sentence would be second
(consecutive), and the bank robbery sentence would be last
(consecutive). If there is another sentence (count) (or sentences-counts) in the same judgment and commitment, then that sentence would
also be consecutive to the 18 USC § 924(c) and 929(a) sentences but
could be served concurrently with, or consecutively to, the bank
robbery sentence, depending upon the manner in which the court imposed
the other sentence unless there is a specific sentencing provision
that sets forth the order in which the other sentence is to be served.
(2) In those cases in which a federal sentence is being served
at the time the 18 USC § 929(a) sentence is imposed, then the 18 USC
929(a) sentence (as well as a 18 USC § 924(c) sentence) shall be made
consecutive to that existing sentence. For example, if a person is
serving a five year mail theft sentence at the time a five year 18 USC
§ 924(c) sentence, a fifteen year 18 USC § 929(a) sentence, and a
fifteen year bank robbery sentence are imposed, the 18 USC § 924(c),
929(a), and bank robbery sentences would be served consecutively to
the mail theft sentence, resulting in a total sentence of forty years.
(3) Any sentence imposed after an 18 USC § 929(a) sentence, for
any person who is in federal custody, shall begin to run on the date
such sentence is imposed, unless the court specifies that it is to be
served in some other manner, or unless there is a specific sentencing
provision that sets forth the order in which it is to be served.
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
i. Minimum mandatory sentence and no parole provisions of 18 USC,
Appendix II, § 1202(a). (P.L. 90-351 repealed 18 USC, Appendix II,
Sections 1201 through 1203, for offenses that occur on and after
November 15, 1986--See Chapter 44, 18 USC, Firearms, for consolidated
firearms offenses.)
This section states in part,
"(a) Any person . . . who receives, possesses, or transports
in commerce, after the date of enactment of this Act, any
firearm shall be fined not more than $10,000 or imprisoned
for not more than two years [emphasis added], or both."

P.S. 5880.30
July 16, 1993
Chapter VII, Page 18
(1) P.L. 98-473, effective for any offense that occurs on or
after October 12, 1984, added the following to this section ,
"In the case of a person who receives, possesses, or
transports in commerce or affecting commerce any firearm and
who has three previous convictions by any court referred to
in paragraph (1) of this subsection for robbery or burglary,
or both,such person shall be fined not more than $25,000 and
imprisoned not less than fifteen years [emphasis added],
and, notwithstanding any other provision of law, the court
shall not suspend the sentence of, or grant a probationary
period to, such person with respect to the conviction under
this subsection, and such person shall not be eligible for
parole with respect to the sentence imposed under this
subsection."
As a result of this provision, any person who has three prior
convictions (felonies) by any court (a court of the United States or
of a state or any political subdivision thereof), must be sentenced to
at least fifteen years, may not receive a suspended sentence or
probation and shall not be eligible for parole (18 USC § 4205 and
4206(d)) with respect to any sentence imposed under this subsection.
(2) If a term of fifteen years or more is imposed for a
violation of 18 USC, Appendix II, § 1202(a), the prisoner will be
considered not eligible for parole. If a term of two years or less
(but not one year or less) is imposed, the prisoner shall be
considered eligible for parole. If the judgment and commitment is
inconsistent with these guidelines (e.g., imposes a fifteen year
sentence but speaks of parole eligibility; imposes any sentence
between two years and fifteen years) or is otherwise ambiguous, the
Inmate Systems Manager shall refer the matter to the Regional Inmate
Systems Manager. If necessary, the Regional Inmate Systems Manager
should consult with the Regional Counsel to determine a course of
action.
(3) It should be noted that a person should not be treated as
not eligible for parole merely because he in fact has three felony
convictions for robbery or burglary. There must be a showing, in
addition, to the effect that the person's prior convictions were
brought to the attention of the sentencing court by the U. S. Attorney
who charged the person under the "repeat offender" portion of 18 USC,
Appendix II, § 1202(a). This information will sometimes be clear on
the judgment and commitment and will sometimes only be clarified after
consultation with the Regional Inmate Systems Manager.
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)

P.S. 5880.30
July 16, 1993
Chapter VII, Page 19
j. Parole eligibility under 26 USC § 5871. Effective with
sentences imposed on or after December 16, 1968, P.L. 90-618 provided
that a person sentenced under 26 USC § 5871 ". . . shall become
eligible for parole as the Board of Parole may determine." For a
person who is eligible for parole under this subsection, the Parole
Commission follows the same rules as established for a person
sentenced under the provisions of 18 USC § 4205(b)(2) (see this
chapter, subparagraph 4.c.).
P.L. 98-473, Title II, Section 235(a)(1)(B)(ii)(IV), effective
with offenses committed on or after October 12, 1984, amended 26 USC §
5871 to eliminate the language, "and shall become eligible for parole
as the Board of Parole shall determine." This means that the Parole
Commission can no longer "automatically" establish a parole
eligibility date that is earlier than the date that would be
established under the provisions of 18 USC § 4205(a) (one-third of the
sentence not to exceed ten years). In fact, if the judgment and
commitment is silent for an offense that occurred after October 12,
1984, then parole eligibility will be computed based on 18 USC §
4205(a). The court, however, may impose a sentence under 18 USC §
4205(b)(1), 4205(b)(2) or (f) (see this chapter, subparagraphs 4.b.,
c. and d.).
On November 10, 1986, P.L. 99-646, Section 35(2)(D), amended
P.L. 98-473, Title II, Section 235(a)(1)(B)(ii) to eliminate
subsection (IV) by substituting another subsection that had no
relationship to subsection (IV). This amendment has caused some
confusion by giving rise to the belief by some prisoners that the
elimination of subsection (IV) rescinded the cancellation of the
subsection thereby restoring the "and shall become eligible for parole
as the Board of Parole shall determine" language. The Ninth Circuit
United States Court of Appeals in Dallis v. Martin, 929 F.2d 587 (10th
Cir. 1991) considered this issue and concluded that P.L. 99-646 did
not repeal Section 235 to the extent that it caused the reinstatement
of the "and shall become eligible for parole as the Board of Parole
shall determine" language to 26 USC § 5871. As a result, the Bureau
of Prisons has adopted the Dallis decision on a nationwide basis.
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
k. Ten year cap. Parole ineligibility periods will not be added
together ("stacked") to exceed ten years (hereinafter called the ten
year cap) in either concurrent or consecutive sentencing situations,
regardless of the parole provisions involved. The maximum that any
person must serve prior to becoming eligible for parole for any
combination of parolable sentences is ten years, regardless of the
length of the sentences involved, including concurrent or consecutive
life sentences. This rule is a long standing position that has been
taken by the Bureau of Prisons, and concurred in by the Parole
Commission, based on the interpretation of 18 USC § 4205(a).

P.S. 5880.30
July 16, 1993
Chapter VII, Page 20
There is an exception to the ten year cap rule as the result of
court decisions in at least two circuit courts of appeal. Those
courts have held that the ten year cap rule does not apply to
sentences imposed under the provisions of 18 USC § 4205(b)(1) which is
the section that allows the court to impose a minimum term (period of
parole ineligibility) that does not exceed one-third of the sentence
for any one count. As a result, each time a judgment and commitment
is received that includes an 18 USC § 4205(b)(1) minimum term greater
than ten years shall be referred to the appropriate Regional Inmate
Systems Administrator (with a copy to the central office ISM
department, attention Chief of Operations) for a determination as to
what procedure to follow.
l. Effect of parole from one sentence to another parolable
sentence. If the Parole Commission paroles from one paro
lable sentence to another parolable sentence after they have been
aggregated, then all time served on the sentence from which paroled
shall count toward reducing the PE date on the remaining parolable
sentence or sentences, including concurrent or consecutive life
sentences.
m. Parole eligibility for aggregated parolable and non-parolable
sentences. If a computation includes a non-parolable offense and a
parolable offense, the person may not, of course, be paroled during
the confinement portion of the sentence (calculated as if standing
alone) for the non-parolable offense. PE for the parolable portion of
the sentence, however, may not exceed the ten year cap. Time spent
serving a non-parolable sentence will not count toward reducing the
period of parole ineligibility of the parolable sentence.
(See Appendices III and IV for parole eligible calculation and
determination rules when more than one sentence is involved.)
n. Effect of presentence time credit on parole eligibility.
Presentence time credit shall be used to reduce a PE date.
o. Effect of inoperative time on parole eligibility. Inoperative
time shall be applied to a PE date provided that the inoperative time
occurs prior to the PE date that existed prior to the inoperative
time. If the inoperative time occurs after the PE date , then the
inoperative time shall have no effect on that PE date. If a
concurrent sentence is imposed after a period of inoperative time on a
preceding sentence, then the calculation can become complex. (See
Example Nos. IV - 28 through 34.)
p. Application for parole. Parole Commission rules pertaining to
application for parole are contained in 28 CFR § 2.11(a) through (e),
which states in part,
"[(a) A federal prisoner (including a committed youth
offender or prisoner sentenced under the Narcotic Addict
Rehabilitation Act) desiring to apply for parole shall
execute an application form as prescribed by the

P.S. 5880.30
CN-02 July 18, 1994
Chapter VII, Page 21
Commission. Such forms shall be available at each federal
institution and shall be provided to each prisoner who is
eligible for an initial parole hearing pursuant to § 2.12.
Prisoners committed under the Federal Juvenile Justice
Delinquency Act shall be considered for parole without
application and may not waive parole consideration. A prisoner
who receives an initial hearing need not apply for subsequent
hearings.]"
q. Waiver of parole consideration.
§ 2.11(b) and (c),

Under the provisions of 28 CFR

"[(b) A prisoner may knowingly and intelligently waive any
parole consideration on a form provided for that purpose.
If a prisoner waives parole consideration, he may later
apply for parole and may be heard during the next visit of
the Commission to the institution at which he is confined,
provided that he has applied at least 60 days prior to the
first day of the month in which such visit of the Commission
occurs.
(c) A prisoner who declines either to apply for or waive
parole consideration is deemed to have waived parole
consideration.]"
r. Initial hearing notice.
2.11(e),

Under the provisions of 28 CFR §

"[(e) At least sixty days prior to the initial hearing (and
prior to any hearing conducted pursuant to § 2.14), the
prisoner shall be provided with written notice of the time
and place of the hearing and of his right to review the
documents to be considered by the Commission, as provided by
§ 2.55. A prisoner may waive such notice, except that if
such notice is not waived, the case shall be continued to
the time of the next regularly scheduled proceeding of the
Commission at the institution in which the prisoner is
confined.]"
s. Initial hearing. Providing the person makes application for
parole, the initial hearing, under 28 CFR § 2.12(a) and (b) states,
"[(a) An initial hearing shall be conducted within 120 days
of a prisoner's arrival at a Federal institution or as soon
thereafter as practicable; except that in the case of a
prisoner with a minimum term of parole ineligibility of ten
years or more, the initial hearing will be conducted six
months prior to the completion of such a minimum term, or as
soon thereafter as practicable.

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 22
(b) Following initial hearing, the Commission shall (1) set
a presumptive release date (either by parole
or by mandatory release) within fifteen years of the
hearing; (2) set an effective date of parole; or (3)
continue the prisoner to a fifteen year reconsideration
hearing] . . ."
t. Parole from imprisonment. Because of the language in the
statutes that requires a period of parole ineligibility be served
before parole may be granted, the Bureau of Prisons has always
enforced those statutes by requiring that each prisoner fully serve
the entire period of parole ineligibility before an actual release on
parole. This strict interpretation of those statutes is supported by
the Parole Commission in 28 CFR § 2.12(c) which states in part that,
"[. . . a prisoner may not be paroled earlier than the
completion of any judicially set minimum term of
imprisonment or other period of parole ineligibility fixed
by law.]"
u. Sentence computation and parole of U. S. Citizen Canal Zone
offenders. A U.S. Citizen who is convicted of a Canal Zone offense
and who is transferred to the United States under the provisions of 18
U.S.C. § 5003, based on an agreement between the United States and the
Canal Zone, is eligible for parole consideration by the Parole
Commission. (See the Program Statement on Jurisdiction of the Parole
Commission to Consider the Parole of Canal Zone Offenders.)
A copy of the judgment and commitment and a copy of a sentence
computation record will accompany each person. The computation will
be accepted as accurate, including the parole eligibility date, unless
an obvious discrepancy appears or unless the person challenges any
part of the computation. In either case, Canal Zone officials must be
contacted to resolve the problem. Any correction made to the
computation must be made, or approved, by Canal Zone officials.
The U.S. Citizen Canal Zone offender may make application for
parole the same as any other U. S. Code offender as described in this
chapter, subparagraphs 4.p., q., i., s. and t.
*

v. Parole eligibility dates for aggregated D.C. Code and U.S Code
sentences. Whenever a combination of D.C. Code and U.S. Code
sentences are imposed that can be aggregated for parole purposes, a
special rule, based on the statutes and the court decision in ChatmanBey v. Meese, 797 F2d 987 (D.C. Cir. 1986), has been developed for
determining a single parole eligibility date for the aggregate. The
rule is that the period of parole ineligibility for a U.S. Code
sentence may never be used to increase the total

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 22A
period of parole ineligibility beyond ten years for an aggregate of
U.S. Code and D.C. Code sentences.
Chatman-Bey v. Meese states in part,
". . . we reject the interpretation of the interaction of 18
U.S.C. § 4205(a), and D.C. Code §§ 24-203(a),-204(a)
tendered by the government; instead, we read the relevant
legislative prescriptions to give full effect to the
sentence aggregation approach indicated by 18 U.S.C. §
4205(a), while at the same time obligating prisoners to
serve at least the minimum term or terms imposed under the
D.C. Code. Thus, the FBP should follow a uniform, full
aggregation approach in calculating parole eligibility for
persons incarcerated in federal penitentiaries. Whether
consecutive sentences are imposed solely under the U.S.
Code, or under the federal Code and the D.C. Code, all
should be added together to arrive at a single aggregate
sentence. But because the D.C. Code 'otherwise provides,'
the ten year cap [emphasis added] indicated in 18 U.S.C. §
4205(a) would not be dispositive when a D.C. Code sentence
is implicated. Rather, the prisoner would remain ineligible
for parole until he completed service of time equivalent to
the minimum D.C. Code sentence or sentences.
For example, a prisoner serving a U.S. Code sentence of five
years, and two consecutive D.C. Code sentences of 10 to 30
years, would become eligible for parole after 20 years--not
21 2/3 years--after service of the sentences commenced."
Following are some examples that demonstrate the rule.
(1) A 4205(a) sentence of 70 years is imposed
consecutive to a D.C. Code sentence of 8 to 24 years for a total
sentence of 94 years. Parole eligibility is set at 10 years--8 years
from the D.C. Code sentence plus 2 years from the 4205(a) sentence,
even though parole ineligibility for the 4205(a) sentence, standing
alone, is 10 years.
(2) A 4205(b)(1) sentence of 10 to 40 years is
imposed consecutive to a D.C. Code sentence of 8 to 24 years for a
total sentence of 64 years. Parole eligibility is set at 10 years-eight years from the D.C. Code sentence plus two years from the
4205(b)(1) sentence, even though the minimum parole ineligibility
period for the 4205(b)(1) sentence is 10 years.
(3) A 4205(a) sentence of 9 years is imposed
consecutive to a D.C. Code sentence of 3 to 9 years for a total
sentence of 18 years. Parole eligibility is set at six years--

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 22B
three year minimum term from the D.C. Code sentence plus three years
of the nine year 4205(a) sentence.
(4) A 4205(a) sentence of 18 years is imposed
consecutive to a D.C. Code sentence of 15 to 45 years for a total
sentence of 63 years. Parole eligibility is set at 15 years based on
the D.C. Code minimum term of 15 years. Therefore, because the 15
year minimum exceeds the U.S. Code ten year cap, none of the six years
of parole ineligibility (1/3 of 18) for the 4205(a) sentence may be
added to the parole eligible date that is established at 15 years.
(5) A 4205(b)(1) sentence of six months to 11 years
is imposed consecutive to a D.C. Code sentence of one to nine years
for a total sentence of 20 years. Parole eligibility is set at 1½
years--one year minimum term from the D.C. Code sentence plus the six
month minimum term from the 4205(b)(1) sentence.
(6) A D.C. Code sentence of eight to 24 years is
imposed consecutive to a 4205(a) sentence of 70 years for a total
sentence of 94 years. Parole eligibility is set at 10 years--two
years from the 4205(a) sentence, even though the period of parole
ineligibility for the 4205(a) sentence is 10 years, plus eight years
from the D.C. Code sentence.
(7) A D.C. Code sentence of eight to 24 years is
imposed consecutive to a 4205(b)(1) sentence of 10 to 40 years for a
total sentence of 64 years. Parole eligibility is set at 10 years-eight years from the D.C. Code sentence plus two years from the
4205(b)(1) sentence, even though the minimum parole ineligibility
period for the 4205(b)(1) sentence is 10 years.
(8) A D.C. Code sentence of three to nine years is
imposed consecutive to a 4205(a) sentence of nine years for a total
sentence of 18 years. Parole eligibility is set at six years--three
years of the nine year 4205(a) sentence plus the three year minimum
term from the D.C. Code sentence.
(9) A D.C. Code sentence of 15 to 45 years is imposed
consecutive to a 4205(a) sentence of 18 years for a total sentence of
63 years. Parole eligibility is set at 15 years based on the D.C.
Code minimum term of 15 years. Therefore, because the 15 year minimum
exceeds the U.S. Code ten year cap, none of the six years of parole
ineligibility (1/3 of 18) for the 4205(a) sentence is added to the
parole eligible date that is established at 15 years.
*
6.
Controlled substances. Substantial changes to the drug and
marihuana laws occurred with the enactment of the Narcotic Control Act
of 1956 (P.L. 728, 84th Congress, effective for offenses occurring on
and after July 19, 1956 up to May 1, 1971) (See Appendix IX).

P.S. 5880.30
July 16, 1993
Chapter VII, Page 23
Following the Narcotic Control Act of 1956 are the:
Drug Abuse Prevention and Control Act of 1970 (P.L. 91-513,
effective for offenses occurring on and after
May 1,
1971) (See Appendix X.)
Psychotropic Substances Act of 1978 (P.L. 95-633, effective
for offenses occurring on and after
November 10, 1978)
(See Appendix XI.)
Infant Formula Act of 1980 (P.L. 96-359, effective for
offenses occurring on and after September 26, 1980) (See
Appendix XI.)
Anti-Drug Abuse Act of 1986 (P.L. 99-570, effective for
offenses occurring on and after October 27, 1986) (See
Appendix XI.)
Controlled Substances Penalties Amendments Act of 1984 (P.L.
98-473, effective for offenses occurring on and after
November 1, 1987) (See Appendix XII.)
Coast Guard Authorization Act of 1986 (P.L. 99-640,
effective for offenses occurring on and after November 10,
1986) (See Appendix XII.)
Criminal Law Procedure Technical Amendments Act of 1986
(P.L. 99-646, effective for offenses occurring on and after
November 10, 1986) (See Appendix XII.)
Sentencing Act of 1987 (P.L. 100-182, effective for offenses
occurring on and after January 6, 1987) (See Appendix XII.)
Anti-Drug Abuse Act of 1988 (P.L. 100-690, effective for
offenses occurring on and after November 18, 1988) (See
Appendix XII.)
Crime Control Act of 1990 (P.L. 101-647, effective for
offenses occurring on and after November 29, 1990) (See
Appendix XII.)
You will note that an Appendix number follows each public law
cite. Four Appendices have been established that provide information
about the length of sentence (including minimum and maximum sentencing
provisions) and fine amounts that may be assessed and whether or not
parole, probation or a suspended sentence is authorized for the
offense. Also included in the Appendices are the minimum mandatory
special parole terms and supervised release terms that must be imposed
for certain offenses. (See paragraph 12. for complete information and
instructions about special parole and supervised release terms.)

P.S. 5880.30
July 16, 1993
Chapter VII, Page 24
It is especially important that the proper parole and nonparolable provisions are correctly applied based on the date of the
offense and the offense for which convicted. The Appendices, if used
properly, provide the information necessary to make those
determinations. (See Appendices III and IV for parole eligible
calculation and determination rules when more than one sentence is
involved.)
The Controlled Substances Penalties Amendments Act of 1984 (P.L.
98-473), effective October 12, 1984 (Appendix XII), increased the
penalties for the more serious large scale narcotic offenses but
failed to include special parole terms thereby eliminating those terms
as part of the sentencing scheme. Effective October 27, 1986, the
Anti-Drug Abuse Act of 1986 (ADAA) (P.L. 99-570) (Appendix XI)
increased the penalties for most controlled substance offenses and
added supervised release terms in place of the special parole terms
that had been eliminated. As a result, a "gap" was created between
October 12, 1984 and October 27, 1986 during which no special parole
or supervised release term could be imposed for the more serious
narcotic offenses.
Unfortunately, enactment of the ADAA of 1986 did not end the
"gap" problem. Some defendants who were sentenced after October 27,
1986 claimed that a period of supervised release, although authorized
by the ADAA of 1986, could not be imposed since the Sentencing Reform
Act of 1984 did not become effective until November 1, 1987. The
defendants claimed, therefore, that a supervised release term could
not be imposed until November 1, 1987. Some courts agreed with that
reasoning and some did not. As a result, the issue elevated to the
Supreme Court in the case of Gozlon-Peretz v. U.S., 498 US 395, 112
Led 2d 919, 111 Sct 840 (1991). The Supreme Court did hold in GozlonPeretz ". . . that for offenses committed in the interim period
between October 27, 1986, and November 1, 1987, supervised release
applies for all drug offenses in the categories specified by . . ."
the ADAA of 1986.
7.
Computation of single sentence. All of the elements and
procedures necessary to compute a sentence have been discussed in the
preceding explanations and instructions of the statutes that govern
the calculation of a sentence. Following are sentence computation
examples, with parole under the provisions of 18 USC § 4205(a), where
the length of sentence is known: (Note: The actual calculation of
number of days inoperative time (Chapter III, paragraph 2.i. and
Chapter V, paragraph 4.) and presentence time credit days (Chapter
III, paragraph 2.i. and Chapter VI, paragraph 8.a. and b.) and parole
ineligibility time periods (Chapter VII, paragraph 4.a. and e.), as
well as SGT days (Chapter IV, paragraph 4.) will not be shown below
since they have been fully discussed and demonstrated in the chapters
just mentioned:)

P.S. 5880.30
July 16, 1993
Chapter VII, Page 25
Example No. VII - 26:
Arrested on 12-24-79 and remains in continuous custody until
sentenced on 03-03-80 to 180 days. (No SGT is awarded since
the sentence is less than 6 months. Therefore, no 180 day
is established since the total good time (EGT) cannot exceed
180 days. Not eligible for parole since the sentence is not
more than 1 year and not eligible for a two-thirds/thirty
year date since the sentence is less than 5 years.)
DCB
Sentence
Tentative EFT
Original EFT
Presentence Time
Final EFT
SRD

=
=
=
=
=

80-03-03

= 15038
= + 180 180 Days
80-08-30 = 15218
80-08-29* = 15217
= 70 70 Days
80-06-20 = 15147
80-06-20

Example No. VII - 27:
Arrested on 05-05-79; released on bond on 06-06-79; rearrested on 07-08-79; sentenced on 09-05-79 to 9 months;
released pending appeal on 09-09-79; returned to custody on
10-10-79). (No 180 day is established since the total good
time (SGT and EGT) cannot exceed 180 days. Not eligible for
parole since the sentence is not more than 1 year and not
eligible for a two-thirds/thirty year date since the
sentence is less than 5 years.)
DCB
Sentence
Unconverted EFT
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-09-05
= +00-09-00 9 Months
= 79-18-05
= 80-06-04* = 15131
= +
30 30 Days
= 80-07-04 = 15161
= 92 92 Days
= 80-04-03 = 15069
= 45 45 Days
= 80-02-18 = 15024

Example No. VII - 28:
Arrested on 06-06-78; released on bond on 10-14-78; rearrested and sentenced on 02-14-79 to 2 years and 6 months;
released pending appeal on 04-07-79; returned to custody on
07-28-79. (Not eligible for a two-thirds/thirty year date
since the sentence is less than 5 years.)

P.S. 5880.30
July 16, 1993
Chapter VII, Page 26
DCB
Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-02-14
= +02-06-00 2 Years 6 Months
= 81-08-13* = 15566
= + 111 111 Days
= 81-12-02 = 15677
= - 131 131 Days
= 81-07-24 = 15546
= - 180 180 Days
= 81-01-25 = 15366

Final EFT
Less 180 Days
180 Day Date

=

81-07-24

=

81-01-25

DCB
1/3 of 2 Yrs 6 Mos
Original PE Date
Inoperative Time
New PE Date
Presentence Time
Final PE Date

= 79-02-14
= +00-10-00 10 Months
= 79-12-13* = 14957
= + 111 111 Days
= 80-04-02 = 15068
= - 131 131 Days
= 79-11-23 = 14937

= 15546
= - 180 180 Days
= 15366

Example No. VII - 29:
Arrested on 08-12-78; released on bond on 08-14-78; rearrested 10-12-78; sentenced on 10-13-78 to 4 years and 1
month. (Not eligible for a two-thirds/thirty year date
since the sentence is less than 5 years.)
DCB
Sentence
Original EFT
Presentence Time
Final EFT
SGT
SRD

= 78-10-13
= +04-01-00 4 Years 1 Month
= 82-11-12* = 16022
= 4 4 Days
= 82-11-08 = 16018
= - 343 343 Days
= 81-11-30 = 15675

Final EFT
Less 180 Days
180 Day Date

=

82-11-08

=

82-05-12

DCB
1/3 of 4 Yrs 1 Mo
Unconverted PE Date
Original PE Date
Presentence Time
Final PE Date

= 78-10-13
= +01-04-10 1 Yr 4 Mos 10 Dys
= 79-14-22*
= 80-02-22
= 15028
= 4 4 Days
= 80-02-18 = 15024

= 16018
= - 180 180 Days
= 15838

P.S. 5880.30
July 16, 1993
Chapter VII, Page 27
Example No. VII - 30:
Sentenced on 09-16-80 upon release from state custody to 6
years and 5 months; escaped on 12-29-80; apprehended on 0115-82.
DCB
Sentence
Unconverted EFT
Original EFT
Inoperative Time
Final EFT
SGT
SRD

= 80-09-16
= +06-05-00 6 Years 5 Months
= 86-14-15*
= 87-02-15 = 17578
= + 381 381 Days
= 88-03-02 = 17959
= - 616 616 Days
= 86-06-25 = 17343

Final EFT
Less 180 Days
180 Day Date

=

88-03-02

=

87-09-04

DCB
1/3 of 6 Yrs 5 Mos
Unconverted PE Date
Original PE Date
Inoperative Time
Final PE Date

= 80-09-16
= +02-01-20 2 Yrs 1 Mo 20 Dys
= 82-10-36
= 82-11-04* = 16014
= + 381 381 Days
= 83-11-20 = 16395

DCB
2/3 of 6 Yrs 5 Mos
Original 2/3 Date
Inoperative Time
Final 2/3 Date

= 80-09-16
= +04-03-10 4 Yrs 3 Mo 10 Dys
= 84-12-25* = 16796
= + 381 381 Days
= 86-01-10 = 17177

= 17959
= - 180 180 Days
= 17779

Example No. VII - 31:
Arrested on 11-12-78; released on bond on 02-12-79; rearrested 03-01-79; sentenced on 03-25-79 to 11 years and 7
months; granted "Stay of Execution" of sentence from 03-2579 to 04-03-79; returned to custody on
04-03-79; released pending appeal on 08-04-79; returned to
custody on 06-01-80.
DCB
Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-04-03
= +11-07-00 11 Years 7 Months
= 90-11-02* = 18934
= + 301 Days
= 91-08-30 = 19235
= - 118 Days
= 91-05-04 = 19117
= - 1390 Days
= 87-07-14 = 17727

P.S. 5880.30
July 16, 1993
Chapter VII, Page 28
Final EFT
Less 180 Days
180 Day Date

=

91-05-04

= 19117
= - 180 180 Days
= 18937

=

90-11-05

DCB
1/3 of 11 Yrs 7 Mos
Unconverted PE Date
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 79-04-03
= +03-10-10 3 Yrs 10 Mo 10 Dys
= 82-14-13
= 83-02-12* = 16114
= + 301 301 Days
= 83-12-10 = 16415
= - 118 118 Days
= 83-08-14 = 16297

DCB
2/3 of 11 Yrs 7 Mos
Original 2/3 Date
Inoperative Time
Tentative 2/3 Date
Presentence Time
Final 2/3 Date

= 79-04-03
= +07-08-20 7 Yrs 8 Mos 20 Dys
= 86-12-22* = 17523
= + 301 301 Days
= 87-10-19 = 17824
= - 118 118 Days
= 87-06-23 = 17706

8. Consecutive and concurrent sentences. The Bureau of Prisons
computes consecutive and concurrent sentences in accordance with the
provisions of 18 USC § 4161 and 3568 as described below.
a. Consecutive sentences.
4161 provides in part,

As to consecutive sentences, 18 USC §

"When two or more consecutive sentences are to be served,
the aggregate of the several sentences shall be the basis
upon which the deduction shall be computed."
Based on 18 USC § 4161, consecutive adult sentences, regardless
of the type of parole, or non-parole, eligibility involved, are
combined (aggregated) into a single sentence for sentence computation
purposes.
b. Concurrent sentences. Although no statute exists that mentions
the term "concurrent," a court may order that a sentence be served
concurrently with an existing sentence or violator term, providing
that the offense does not require some other result. If the court
remains silent as to the manner in which a sentence is to be served in
relation to an existing sentence, then, both the Bureau of Prisons and
the courts follow the rule that sentences imposed at the same, or at a
later time, run (operate) concurrently if the court is silent as to
the manner in which the sentences are to be served, provided that the
person is in exclusive federal custody (not under the jurisdiction of
a federal writ of habeas corpus from state custody) at the time of
sentencing and provided that the offense does not require some other
result. This position is supported by language in 18 USC § 3568 which
states in part,

P.S. 5880.30
July 16, 1993
Chapter VII, Page 29
"The sentence of imprisonment of any person convicted of an
offense shall commence to run from the date on which such
person is received at the penitentiary, reformatory, or jail
for service of such sentence."
"If any such person shall be committed to a jail or other
place of detention to await transportation to the place at
which his sentence is to be served, his sentence shall
commence to run from the date on which he is received at
such jail or other place of detention."
Therefore, a person who is sentenced by a court to a concurrent
sentence, or in the case of a "silent" sentence, begins to serve that
sentence immediately, if such person is in exclusive custody and the
offense does not require some other result, because such person will
be covered by the provisions of 18 USC § 3568.
9.
Aggregated sentence. An aggregated sentence is defined as two or
more sentences or violator terms that have been combined resulting in
a common SRD, an EFT and common PE date. Adult sentences under the
provisions of 18 USC § 4205(a), (b)(1) and (b)(2)) may be aggregated.
An adult sentence imposed under 18 USC § 4205(f) may not be aggregated
with any other adult sentence or with another sentence under §
4205(f). No adult sentence may be aggregated with a JJDPA, YCA, or
NARA sentence or the original portion of a single count "split
sentence."
The following definitions and rules pertain to the following
sentence situations:
a. Aggregated consecutive sentence: One or more sentences or
violator terms added to one or more sentences or violator terms to
form a single sentence. Presentence time credit applicable to each
sentence shall be totaled and subtracted from the EFT date and PE
date. Inoperative time will always affect a consecutive aggregated
sentence the same as if it was a single sentence.
b. Aggregated concurrent sentence: A concurrent sentence or
violator term that is running along with another sentence or violator
term, and that has an EFT date which is longer, are combined to form a
single sentence. Presentence time credit applicable to each shall be
totaled and subtracted from the EFT date and PE date that result from
the aggregation. Inoperative time that occurs before a concurrent
sentence or violator term begins to run, will have no affect on the
EFT date or PE date of the concurrent sentence or EFT of the violator
term.
The total length of the aggregate will be determined by adding
the length of the first sentence or violator term to the overlap of
the concurrent sentence or violator term. The overlap is determined
by finding the difference (exact number of days) between the EFT date
(unaffected by presentence time credit) of

P.S. 5880.30
July 16, 1993
Chapter VII, Page 30
the concurrent sentence or violator term and the EFT date of the
concurrent sentence or violator term. The overlap is then added to
the length of the first sentence or violator term for a total sentence
for the aggregate.
c. Aggregated absorbed concurrent sentence: Any concurrent
sentence or violator term that is totally absorbed by another sentence
or violator term, before taking presentence time into consideration
for each sentence, is considered to have been aggregated. Presentence
time credit applicable to each shall be totaled and subtracted from
the EFT for the aggregate.
d. Non-aggregated sentences: A concurrent sentence or violator
term having an EFT date that is less and an SRD that is longer than
the first sentence or violator term, cannot be aggregated and must be
computed separately, maintaining their individual PE dates, EFT dates
and SRD's, as though the other sentence did not exist. The
presentence time credit and SGT (determined at the rate based on the
length of each sentence) applicable to each shall be applied only to
the sentence to which it pertains.
Whenever a detainer is on file for a violator term that is to be
executed on the release date (based on an application of SGT and/or
EGT) of another adult sentence, then a trial computation must be made
to determine whether the sentences can be aggregated if the EFT of the
violator term is greater than the EFT of the sentence just finished.
If the aggregation results in a release date (based on the new SGT
total and any EGT earned during the service of the sentence from which
released) that is earlier than the release date from the sentence just
completed, then the violator term cannot be aggregated with the other
sentence and must stand alone for computation purposes.
e. De-aggregated sentence: On occasion the Parole Commission will
parole from one sentence to another sentence (e.g., parole from a
parolable to a parolable or non-parolable sentence) causing the
sentences to become "de-aggregated." For the remaining sentence, it
shall be computed as if the other sentence had not existed, i.e., the
SGT rate shall be based on the total length of the remaining sentence
and not on the length of the aggregate prior to parole. Presentence
time credit belonging to the sentence from which paroled that was used
to calculate the original aggregated sentence shall not be carried
over to the remaining sentence. EGT earned on the aggregate will not
carry over but the seniority accrued on the aggregate shall carry over
to the remaining sentence. All time served on the sentence from which
paroled shall count toward reducing the PE date on the remaining
parolable sentence or sentences, including concurrent or consecutive
life sentences.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 31
10. Computation of multiple sentences. An "aggregated consecutive
sentence" (see this chapter, paragraph 8.a.) is, of course, obvious
and the method of calculation is immediately known. In concurrent
sentence situations, however, sometimes the EFT and SRD for each
sentence must be computed separately to determine if there is an
"aggregated concurrent sentence" (see this chapter, paragraph 8.b.),
an "aggregated absorbed concurrent sentence" (see this chapter,
paragraph 8.c.) or a "non-aggregated concurrent sentence" (see this
chapter, paragraph 8.d.). A comparison of the EFT's and SRD's of the
sentences involved must be made to determine which method of
computation is required. The examples below will contain at least one
of each situation just mentioned.
Because of the statutory language in 18 USC § 4206(d) (see this
chapter, paragraph 4.e.), 2/3's/thirty year dates are computed
separately on each count and applied to an aggregate computation in
the manner in which the court imposed each count. As a result, the
latest (or more distant) 2/3's/thirty year date on any count that is
part of an aggregate computation becomes the single 2/3's/thirty year
date for the aggregate. Calculation of a final 2/3's/thirty year date
can become quite complicated when parolable and nonparolable sentences
are involved. Appendix IV has been developed to establish the rules
that should be followed in calculating a 2/3's/thirty year date for
multiple sentences.
Following are sentence computation examples, with parole under
the provisions of 18 USC § 4205(a), where the length of sentence must
be determined:
(Note: The actual calculation of number of days
inoperative time (Chapter III, paragraph 2.i. and Chapter V, paragraph
4.) and presentence time credit days (Chapter III, paragraph 2.i. and
Chapter VI, paragraph 8.a. and b.) and parole ineligibility time
periods (Chapter VII, paragraph 4.a., b. and e.), as well as SGT days
(Chapter IV, paragraph 4.) will not be shown below since they have
been fully discussed and demonstrated in the chapters just mentioned:)
Example No. VII - 32:
Sentence No. 1: Arrested on 04-06-80; sentenced on 04-12-80
to 2 years; released pending appeal on 04-15-80; returned to
custody on 04-19-80.
Sentence No. 2: Sentenced on 07-01-80 to 2 years and 6
months consecutive.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 32
Only the final computation will be shown as follows.
Sentence No. 1
Sentence No. 2
Total Sentence
Aggregate DCB
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 02-00-00 2 Years
= +02-06-00 2 Years 6 Months
= 04-06-00 4 Years 6 Months
= +80-04-12
= 84-10-11* = 16721
= +
3 3 Days
= 84-10-14 = 16724
= 6 6 Days
= 84-10-08 = 16718
= - 378 378 Days
= 83-09-26 = 16340

Final EFT
Less 180 Days
180 Day Date

=

84-10-08

=

84-04-11

Aggregate DCB
1/3 of 4 Yrs 6 Mos
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 80-04-12
= +01-06-00 1 Year 6 Months
= 81-10-11* = 15625
= +
3 3 Days
= 81-10-14 = 15628
= 6 6 Days
= 81-10-08 = 15622

= 16718
= - 180 180 Days
= 16538

(There is no 2/3's date for the above "aggregated
consecutive sentence" since neither the aggregate or either
sentence is equal to five years or more.)
Example No. VII - 33:
Sentence No. 1: Arrested on 03-12-79; released on bond on
03-17-79; returned to custody and sentenced to 4 years on
04-09-79; released pending appeal on 09-12-81; returned to
custody on 09-19-81.
Sentence No. 2:
10-16-81.

Sentenced to 8 years concurrent on

Only the final computation will be shown below.
Sentence No. 1 DCB
Sentence
Original EFT
Inoperative Time
Tentative EFT

= 79-04-09
= +04-00-00 4 Years
= 83-04-08* = 16169
= +
6 6 Days
= 83-04-14 = 16175

(Note that the presentence time that belongs to Sentence No.
1 was not used to calculate the tentative EFT of Sentence
No. 1. That presentence time will be deducted from the
aggregate EFT. The inoperative time was used to calculate
the EFT of Sentence No. 1 since

P.S. 5880.30
July 16, 1993
Chapter VII, Page 33
it occurred prior to the DCB of Sentence No. 2, but it has no
effect on the final aggregate EFT.)
Sentence No. 2 DCB
Sentence
Original EFT

= 81-10-16
= +08-00-00 8 Years
= 89-10-15*

Sent. No. 2 Original EFT
Sent. No. 1 Tentative EFT
Overlap of Sent. No. 2
Sent. No. 1 Sentence
Aggregate Sentence

= 89-10-15
= -83-04-14
= 06-06-01 6 Yrs 6 Mos 1 Dy
= +04-00-00 4 Years
= 10-06-01 10 Yrs 6 Mos 1 Dy

Aggregate Original EFT
Presentence Time
Final EFT
SGT
SRD

=

89-10-15

=

89-10-09

=

86-04-28

Final EFT
Less 180 Days
180 Day Date

=

89-10-09

=

89-04-12

Aggregate DCB
1/3 of 10 Yrs 6 Mos 1 Dy
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 79-04-09
= +03-06-00 3 Years 6 Months
= 82-10-08* = 15987
= +
6 6 Days
= 82-10-14 = 15993
= 6 6 Days
= 82-10-08 = 15987

= 18551
= 6 6 Days
= 18545
= - 1260 1260 Days
= 17285
= 18545
= - 180 180 Days
= 18365

(The 2/3's date calculation below is based on the concurrent
8 year sentence (Sentence No. 2) only. See Appendix IV,
rule number 3.a.(2).)
DCB
2/3's of 8 Years
Original 2/3's Date
Presentence Time
Final 2/3's Date

= 81-10-16
= +05-04-00 5 Years 4 Months
= 87-02-15* = 17578
= 6 Days
= 87-02-09 = 17572

Example No. VII - 34:
Sentence No. 1: Arrested on 07-01-79; released on bond on
07-14-79; returned to custody and sentenced on
08-19-79 to 6 years; released pending appeal on
08-20-79; returned to custody on 12-20-79.
Sentence No. 2: Arrested on 09-21-78; released on bond on
09-30-78; sentenced on 05-05-82 to 9 months concurrent. (A
quick mental calculation reveals that Sentence No. 1 will
easily absorb the EFT of Sentence No. 2. It is necessary,
however, to calculate the SRD.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 34
If the SRD of Sentence No. 2 exceeds the SRD of Sentence No. 1,
then the sentences must be computed
separately (standing alone) as though the other did not
exist. If the SRD of Sentence No. 2 is absorbed, then
Sentence No. 2 will have no effect on the aggregate sentence
(6 years in this case) with the exception of the 2/3's date.
Also see Appendix IV (rule number 3.a.(3)).
Sentence No. 1 DCB
Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-08-19
= +06-00-00 Years
= 85-08-18* = 17032
= + 121 121 Days
= 85-12-17 = 17153
= 14 14 Days
= 85-12-03 = 17139
= - 576 576 Days
= 84-05-06 = 16563

Sentence No. 1 DCB
= 79-08-19
2/3's of 6 Yrs
= +04-00-00 4 Years
Original 2/3's Date
= 83-08-18* = 16301
Inoperative Time
= + 121 121 Days
Tentative 2/3's Date
= 83-12-17 = 16422
Presentence Time
= 14 14 Days
Final 2/3's Date
= 83-12-03 = 16408
----------------------------------------------------------Sentence No. 2 DCB
= 82-05-05
Sentence
= +00-09-00 9 Months
Unconverted EFT
= 82-14-04*
Original EFT
= 83-02-04 = 16106
Presentence Time
= 10 10 Days
Final EFT (Less than No.1) = 83-01-25 = 16096
SGT
= 45 45 Days
SRD (Less than No. 1)
= 82-12-11 = 16051
Sentence No. 2 DCB
2/3's of 9 Months
Original 2/3's Date
Presentence Time
Final 2/3's Date

= 82-05-05
= +00-06-00 6 Months
= 82-11-04* = 16014
= 10 10 Days
= 82-10-25 = 16004

(The EFT, SRD and 2/3's date of Sentence No. 2 are less than
those in Sentence No. 1 and the sentence is, therefore,
completely absorbed resulting in an "aggregated absorbed
concurrent sentence" (see this chapter, paragraph 8.c.). As
a result, the 2/3's date of Sentence No. 1, since it is the
more distant date, becomes the single 2/3's date for the
aggregate sentence (6 years in this case), minus the
presentence time belonging to both Sentence No. 1 and
Sentence No. 2 (a total of 24 days) resulting in a Final
2/3's Date of 11-23-83.)

PS 5880.30
July 16, 1993
Chapter VII, Page 35
Aggregate DCB
Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-08-19
= +06-00-00 Years
= 85-08-18* = 17032
= + 121 121 Days
= 85-12-17 = 17153
= 24 24 Days
= 85-11-23 = 17129
= - 576 576 Days
= 84-04-26 = 16553

Aggregate DCB
1/3 of 6 Yrs
Original PE Date
Presentence Time
Final PE Date

= 79-08-19
= +02-00-00 2 Years
= 81-08-18* = 15571
= 24 24 Days
= 81-07-25 = 15547

Final EFT
Less 180 Days
180 Day Date

=

85-11-23

=

85-05-27

= 17129
= - 180 180 Days
= 16949

Example No. VII - 35:
Sentence No. 1: Arrested on 08-09-81; released on bond on
08-12-81; returned to custody and sentenced on 08-25-81 to 5
years.
Sentence No. 2: Arrested on 04-01-79; released on bond on
04-05-79; sentenced on 04-26-85 to 1 year and 1 day.
(Sentence No. 2 is silent as to how it is to run
(concurrently or consecutively) in relationship to Sentence
No. 1 and, therefore, runs concurrently (see this chapter,
paragraph 7.b.). The EFT and SRD for each sentence must be
computed separately and then compared to determine which
method of computation is required.)
Sentence No. 1 DCB
Sentence
Original EFT
Presentence Time
Final EFT
SGT
SRD

= 81-08-25
= +05-00-00 5 Years
= 86-08-24* = 17403
= 4 4 Days
= 86-08-20 = 17399
= - 480 480 Days
= 85-04-27 = 16919

Sentence No. 2 DCB
Sentence
Original EFT
Presentence Time
Final EFT
SGT
SRD

= 85-04-26
= +01-00-01 1 year 1 day
= 86-04-26* = 17283
= 5 5 Days
= 86-04-21 = 17278
= 72 72 Days
= 86-02-08 = 17206

PS 5880.30
CN-03, June 30, 1997
Chapter VII, Page 36
(The EFT of Sentence No. 2 does not exceed the EFT of
Sentence No. 1, but the SRD of Sentence No. 2 does exceed
the SRD Sentence No. 1. As a result, a "non-aggregated
concurrent sentence" (see this chapter, paragraph 8.d.)
situation exists and the sentences cannot be aggregated and
must be served separately. The calculations for the other
parts of each sentence are shown below.)
Sentence No. 1 EFT
Less 180 Days
180 Day Date

=

86-08-20

= 17399
= - 180 180 Days
= 17219

=

86-02-21

Sentence No. 1 DCB
1/3 of 5 Yrs
Unconverted PE Date
Original PE Date
Presentence Time
Final PE Date

= 81-08-25
= +01-08-00 1 Year 8 Months
= 82-16-24*
= 83-04-24 = 16185
= 4 4 Days
= 83-04-20 = 16181

Sentence No. 1 DCB
2/3 of 5 Yrs
Original 2/3 Date
Presentence Time
Final 2/3's Date

= 81-08-25
= +03-04-00 3 Years 4 Months
= 84-12-24* = 16795
= 4 4 Days
= 84-12-20 = 16791

Sentence No. 2 DCB
1/3 of 1 Year 1 Day
Original PE Date
Presentence Time
Final PE Date

= 85-04-26
= +00-04-01 4 Months 1 Day
= 85-08-26* = 17040
= 5 5 Days
= 85-08-21 = 17035

(There is no 180 day date for Sentence No. 2 since 180 days
of good time cannot be earned on a sentence of 1 year and 1
day. There is no 2/3's date since the sentence is less than
5 years.)
*

11. Execution of warrant issued by the U.S. Parole Commission for
alleged parole violation (18 U.S.C. § 4213) and computation
of mandatory release (18 U.S.C. § 4164) or parole (18 U.S.C. § 4205
and 4206(d)) violator terms under 18 U.S.C. § 4210 and 4214. A
prisoner who is mandatorily released "as if on parole" (18 U.S.C. §
4164) or who is paroled (18 U.S.C. § 4205 and 4206(d)) remains, as
stated by 18 U.S.C. § 4210(a),
". . . in the legal custody and under the control of the
Attorney General, until the expiration of the maximum term
or terms for which such parolee was sentenced."

*

PS 5880.30
CN-03, June 30, 1997
Chapter VII, Page 36A
*

18 U.S.C. § 4213 provides that,
(a) If any parolee is alleged to have violated his parole,
the Commission may-(1) summon such parolee to appear at a hearing conducted
pursuant to section 4214; or
(2) issue a warrant and retake the parolee as provided
in this section.
(b) Any summons or warrant issued under this section shall
be issued by the Commission as soon as practicable after
discovery of the alleged violation, except when delay is
deemed necessary. Imprisonment in an institution shall not
be deemed grounds for delay of such issuance, except that,
in the case of any parolee charged with a criminal offense,
issuance of a summons or warrant may be suspended pending
disposition of the charge.
(c) Any summons or warrant issued pursuant to this section
shall provide the parolee with written notice of-(1) the conditions of parole he is alleged to have
violated as provided under section 4209;
(2) his rights under this chapter; and
(3) the possible action which may be taken by the
Commission.
(d) Any officer of any Federal penal or correctional
institution, or any Federal officer authorized to serve
criminal process within the United States, to whom a warrant
issued under this section is delivered, shall execute such
warrant by taking such parolee and returning him to the
custody of the regional commissioner, or to the custody of
the Attorney General, if the Commission shall so direct.

If the parolee appears before the U.S. Parole Commission for a hearing
based on a summons, no time credit shall be given off a subsequent
violator term, either in the form of presentence time credits or time
off the violator term, for the time spent undergoing the hearing. In
the unlikely event that a warrant is issued and executed on the same
day as the hearing, then the subsequently revoked violator term shall
be calculated as beginning on the date the warrant was executed.

PS 5880.30
CN-03, June 30, 1997
Chapter VII, Page 36B
On occasion, a warrant that was issued for alleged parole violation
does not catch up with the parolee for a few days or weeks after
apprehension. In those cases where the execution of the late
arriving warrant is shown as a date different from the date of
apprehension, ISM staff shall calculate the violator term as having
begun on the date of actual arrest rather than the later date on the
warrant. The time gap between the apprehension date and the later
date shall not be treated as jail time credit. In no case, of course,
may a warrant be executed prior to its date of issuance.
As noted in § 4213(d) above, it is that subsection that authorizes
Bureau of Prisons' staff to execute a warrant issued by the Parole
Commission.
18 U.S.C. § 4214(d) states in pertinent part,
(d) Whenever a parolee is summoned or retaken pursuant to
section 4213, and the Commission finds pursuant to the
procedures of this section and by a preponderance of the
evidence that the parolee has violated a condition of his
parole the Commission may take any of the following actions:
(1) restore the parolee to supervision;
(2) reprimand the parolee;
(3) modify the parolee's conditions of parole;

*

PS 5880.30
CN-03, June 30, 1997
Chapter VII, Page 37
(4) refer the parolee to a residential community treatment center
for all or part of the remainder of his original sentence; or
(5) formally revoke parole or release as if on parole pursuant to
this title [emphasis added].
"The Commission may take any such action provided it has
taken into consideration whether or not the parolee has been
convicted of any Federal, State, or local crime subsequent
to his release on parole, and the seriousness thereof, or
whether such action is warranted by the frequency or
seriousness of the parolee's violation of any other
condition or conditions of parole."
As noted above in § 4214(d)(5), the U.S. Parole Commission, under
certain conditions, may revoke a prisoner's parole. During the
revocation process, and based on the language in § 4214, as quoted
above, and 18 U.S.C. § 4210 as discussed below, the Parole Commission
will make a determination as to which parole condition (or conditions)
has been violated for computation purposes of the violator term. (See
this chapter, paragraph 12. for instructions pertaining to SPT
violator terms.)
*

It is important to remember that a parole violator, including a
mandatory release (18 U.S.C. § 4164) violator, is always eligible for
re-parole at the discretion of the Parole Commission. This re-parole
rule also applies to a special parole term violator and to any
prisoner who was released by mandatory release but who was not
initially eligible for parole because of the offense.
*
a. Parole revocation under 18 U.S.C. § 4210(b) with credit for
"street time:"
Section 4210(b) states in part,
"(b) Except as otherwise provided in this section, the
jurisdiction of the Commission over the parolee shall terminate
no later than the date of the expiration of the maximum term or
terms for which he was sentenced, except
. . ." (For the "except" see this chapter, paragraph 10.b
and c.)
To implement 18 U.S.C. § 4210(b), the Parole Commission has published
the following rule in 28 CFR § 2.52(c):

PS 5880.30
July 16, 1993
Chapter VII, Page 38
"(c) A parolee whose release is revoked by the Commission
will receive credit on service of his sentence for time
spent under supervision, except . . ." (For the "except"
see this chapter, paragraph 10.b and c.)
In view of the above, the Parole Commission will grant credit
toward service of the sentence, commonly referred to as "street time"
credit, for time under parole supervision in the community if the
revocation is for a "technical" violation of a condition of parole. A
"technical" condition set by the Parole Commission is ". . .
sufficiently specific to serve as a guide to supervision and conduct .
. ." (18 U.S.C. § 4209(b)) and which
". . . may provide for such supervision and other limitations as are
reasonable to protect the public welfare" (18 U.S.C. § 4209(a)(2)) but
does not include a violation as the result of "absconding" (see this
chapter, paragraph 10.b. below) or for conviction of a "crime" (see
this chapter, paragraph 10.c. below).
(1) When the Parole Commission revokes parole and grants credit
for all time in the community under supervision ("street time"), the
calculation of the parole violator (PV) term will be based on the
amount of time remaining to be served from, but not including, the
date the warrant was executed through the EFT of the sentence that
existed at the time of release.
(2) The date the warrant was executed will be subtracted from
the EFT that existed at the time of release to establish the years,
months, and days so that the proper amount of SGT can be awarded.
(3) SGT for the PV term will be at the same rate as the sentence
from which paroled and will be awarded only for the amount of time
remaining to be served.
Example No. VII - 36:
Sentence No. 1: Arrested on 04-12-79 and remained in
continuous custody and sentenced on 05-12-79 to 6 years.
EFT was 04-11-85 and released by mandatory release on 09-1383 with 576 days remaining.
Sentence No. 1 PV (Mandatory Release Violator):
Arrested (warrant executed) as an alleged parole violator on
02-17-84, parole revoked on 03-21-84 and all "street time"
credited.
(Only the EFT for the 6 year sentence will be calculated
since that is the only information that needs to be known
from the original calculation in order to compute the
violator term.)

P.S. 5880.30
July 16, 1993
Chapter VII, Page 39
Step No. 1.
Sentence No. 1 DCB
Sentence
Tentative EFT
Presentence Time
Final EFT
Step No. 2.
Sentence No. 1 EFT
Date Warrant Executed
Days Remaining
Step No. 3.
Sentence No. 1 PV DCB
Days Remaining
Sentence No. 1 PV EFT
Sentence No. 1 PV DCB
PV Term for SGT Purposes

= 79-05-12
= +06-00-00 6 Years
= 85-05-11* = 16933
= 30 30 Days
= 85-04-11 = 16903
=
=

85-04-11 = 16903
84-02-16* = -16483
=
420 420 Days

=

84-02-17

= 16484 (War. Ex.)
= + 420 420 Days
= 85-04-11* = 16903
= -84-02-16*
= 01-01-26 1 Yr 1 Mo 26 Dys

1 Yr, 1 Mo, 26 Dys x 8 SGT Per Mo
Step No. 4.
Sentence No. 1 PV EFT
= 85-04-11
SGT
SRD
= 84-12-22

=

110 Days SGT

= 16903
= - 110 110 Days
= 16793

Eligible for Re-Parole at Parole Commission's Discretion
b. Parole revocation under 18 USC § 4210(c) as a result of
"absconding:" 18 USC § 4210(c) (Also see 28 CFR § 2.52(c)(1).)
states,
"[(c) In the case of any parolee found to have intentionally
refused or failed to respond to any reasonable request,
order, summons, or warrant of the Commission or any member
or agent thereof, the jurisdiction of the Commission may be
extended for the period during which the parolee so refused
or failed to respond.]"
This subsection means that the Parole Commission may extend its
jurisdiction over any parolee who has refused or failed to respond to
any reasonable request, order, summons or warrant for such time as the
parolee refused or failed to respond. Hereinafter, "refused or failed
to respond" time will be referred to as "absconder" time. Absconder
time is reported by the Parole Commission in a variety of ways on the
"Notice of Action" (NOA). Regardless of the manner in which the
absconder time is reported on the NOA, the Warrant Application shall
be reviewed to verify the NOA information. If there is a discrepancy
between the information on the NOA and the Warrant Application, then
the Parole Commission shall be consulted to resolve the problem.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 40
(1) In calculating time, the Parole Commission ". . . may order
the forfeiture of the time during which the parolee so refused or
failed to respond, and such time shall not be credited to service of
the sentence" (28 CFR § 52(c)(1)). If the inmate absconds during the
parole supervision period in the community, he essentially removes
himself from supervision and thus, the jurisdiction of the Parole
Commission. This absconder time, as just stated, may be forfeited by
the Parole Commission.
The Parole Commission Rules and Procedures Manual,
01(b)(1), states in part,

Rule 2.52-

". . . The voluntary return of the parolee, or execution of
the warrant (or filing of a detainer) marks the limit of the
period which can be forfeited. If no clear earlier date is
possible, the date on which the warrant was issued should be
used. NOTE: In all cases of failure to report or submit to
supervision, the failure must have been intentional. For
example, if the parolee was hospitalized because of an
emergency, no forfeiture should be made. A parolee who
absconds and then is detained as a result of a subsequent
criminal charge should have time forfeited from the date he
absconded till the date taken into custody on such charge
(federal, state, local)."
(2) If the Parole Commission revokes parole and "forfeits"
absconder (inoperative) time that occurred between the date of release
and the EFT as it existed at the time of release, then the following
procedures shall be followed:
(a) The number of days in an absconder status (ordinarily the
period of time from the date of abscondence to the date the warrant is
executed before the EFT), as reported in the NOA, shall be added to
the EFT as it existed at the time of release to establish a new EFT.
(b) After the new EFT has been determined, the date the
warrant was executed must be subtracted from the new EFT to establish
the total number of years, months and days imprisonment time remaining
to be served on the violator term.
(c) SGT will be awarded on the amount of imprisonment time
remaining to be served based on the same rate applicable to the
sentence from which paroled and that SGT shall be subtracted from the
new EFT to establish the SRD of the PV term..
Example No. VII - 37:
Sentence No. 1: Arrested on 04-12-79 and remained in
continuous custody and sentenced on 05-12-79 to
6 years. EFT was 04-11-85 and released by mandatory release
on 09-13-83 with 576 days remaining.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 41
Sentence No. 1 PV (Mandatory Release Violator): Absconded
from supervision on 12-11-83; arrested (warrant executed) as
an alleged parole violator on
02-17-84; parole revoked on 03-21-84 and all "street time"
credited with the exception of the time in an absconder
status.
(Prior to beginning the calculation of the violator term, a
determination must be made as to whether the absconder
status ended on or before the EFT as it existed prior to
release. This determination shall be accomplished by
reviewing existing records, and verified by a recalculation
of the original sentence.)
Step No. 1.
Sentence No. 1 DCB
Sentence
Tentative EFT
Presentence Time
Final EFT
Step No. 2.
Day Before PV Warr. Exec.
Absconded
Absconder Status Time

= 79-05-12
= +06-00-00 6 Years
= 85-05-11* = 16933
= 30 30 Days
= 85-04-11 = 16903
=
=

84-02-16
83-12-11

= 16483
= -16416
=
67 67 Days

Step No. 3.
Sentence No. 1 EFT
= 85-04-11 = 16903
Absconder Status Time
= +
67 67 Days
Sentence No. 1 PV EFT
= 85-06-17 = 16970
PV Warrant Executed
= -84-02-16*
Sent. No. 1 PV Time Remain. = 01-04-01 1 Yr 4 Mos 1 Dy
1 Yr, 4 Mos, 1 Dy x 8 SGT Per Mo

=

Step No. 4.
Sentence No. 1 PV EFT
SGT
Sentence No. 1 PV SRD

= 16970
= - 128 128 Days
= 16842

=

85-06-17

=

85-02-09

128 Days SGT

Eligible for Re-Parole at Parole Commission's Discretion
(3) If the Parole Commission revokes parole and "forfeits"
absconder (inoperative) time for all time remaining to be served on
the sentence as the result of the fact that the parolee was in an
absconder status beyond the date of the EFT the way it existed at the
time of release, then the following procedures shall be followed:
(a) The number of days in an absconder status remaining to be
served under supervision from the absconding date through the EFT
shall be added to the date that the warrant is executed to establish a
new EFT.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 42
(b) After the new EFT has been determined, then the date the
warrant was executed must be subtracted from the new EFT to establish
the total number of years, months and days imprisonment time remaining
to be served on the violator term.
(c) SGT will be awarded on the amount of imprisonment time
remaining to be served based on the same rate applicable to the
sentence from which paroled and that SGT shall be subtracted from the
new EFT to establish the SRD of the PV term.
Example No. VII - 38:
Sentence No. 1: Arrested on 04-12-79 and remained in
continuous custody and sentenced on 05-12-79 to 6 years.
EFT was 04-11-85 and released by mandatory release on 09-1383 with 576 days remaining.
Sentence No. 1 PV (Mandatory Release Violator): Absconded
from supervision on 12-11-83; arrested (warrant executed) as
an alleged parole violator on
06-15-86; parole revoked on 08-21-86 and all "street time"
credited with the exception of the time in an absconder
status.
(Prior to beginning the calculation of the violator term, a
determination must be made as to whether the last day of the
absconder status exceeded the EFT as it existed prior to
release. This determination shall be accomplished by
reviewing existing records, and verified by a recalculation
of the original sentence.)
Step No. 1.
Sentence No. 1 DCB
Sentence
Tentative EFT
Presentence Time
Final EFT

= 79-05-12
= +06-00-00 6 Years
= 85-05-11* = 16933
= 30 30 Days
= 85-04-11 = 16903

Step No. 2.
Sentence No. 1 EFT
=
Absconded
=
Sent. No. 1 PV Days Remain.

85-04-11
83-12-11

= 16903
= -16416
=
487 487 Days

Step No. 3.
PV Warrant Executed
= 86-06-15 = 17333
Sent. No. 1 PV Days Remain.
= + 487 487 Days
Sentence No. 1 PV EFT
= 87-10-14* = 17819*
PV Warrant Executed
= -86-06-14*
Sent. No. PV 1 Time Remain. = 01-04-00 1 Year 4 Months
1 Yr, 4 Mos x 8 SGT per Mo

=

128 Days SGT

P.S. 5880.30
July 16, 1993
Chapter VII, Page 43
Step No. 4.
Sentence No. 1 PV EFT
SGT
Sentence No. 1 PV SRD

=

87-10-14

=

87-06-08

= 17819
= - 128 128 Days
= 17691

Eligible for Re-Parole at Parole Commission's Discretion
c. Parole revocation under 18 USC § 4210(b)(2) with "no credit for
street time:" 18 USC § 4210(b)(2) states,
"(2) in the case of a parolee who has been convicted of a
Federal, State, or local crime committed subsequent to his
release on parole, and such crime is punishable by a term of
imprisonment, detention or incarceration in any penal
facility, the Commission shall determine, in accordance with
the provisions of section 4214(b) or (c), whether all or any
part of the unexpired term being served at the time of
parole shall run concurrently or consecutively with the
sentence imposed for the new offense, but in no case shall
such service together with such time as the parolee has
previously served in connection with the offense for which
he was paroled, be longer than the maximum term for which he
was sentenced in connection with such offense."
28 CFR § 2.52(c)(2) states,
"[(2) It is the Commission's interpretation of 18 U.S.C.
4210(b)(2) that, if a parolee has been convicted of a new
offense committed subsequent to his release on parole, which
is punishable by any term of imprisonment, detention, or
incarceration in any penal facility, forfeiture from the
date of such release to the date of execution of the warrant
is an automatic statutory penalty, and such time shall not
be credited to the service of the sentence [emphasis added].
An actual term of confinement or imprisonment need not have
been imposed for such conviction; it suffices that the
statute under which the parolee was convicted permits the
trial court to impose any term of confinement or
imprisonment in any penal facility. If such conviction
occurs subsequent to a revocation hearing the Commission may
reopen the case and schedule a further hearing relative to
time forfeiture and such further disposition as may be
appropriate. However, in no event shall the violator term
imposed under this subsection, taken together with the time
served before release, exceed the total length of the
original sentence.]"

P.S. 5880.30
July 16, 1993
Chapter VII, Page 44
A further explanation of the phrase, "punishable by any term of
imprisonment, detention or incarceration in a penal facility," means
any term of imprisonment that may be levied upon an adjudication of
guilt. For example, a person convicted of any offense punishable by
even one day of imprisonment would not receive credit for parole
supervision time towards service of the violator term even if no
sentence of imprisonment was imposed on the sentence that caused the
parole to be revoked.
(1) If the Parole Commission revokes the parole, the calculation
of the violator term will be based on the number of days remaining to
be served beginning the day after the SRD through the EFT which should
equal, after verification, the number of days as shown on the release
certificate (no credit for "street time"). The number of days to be
served shall be added to the date the warrant was executed to
establish a new EFT.
(2) The date the warrant was executed shall be subtracted from
the new EFT to convert the number of days to be served into years,
months and days so that the proper amount of SGT can be awarded.
(3) SGT will be awarded at the same rate as the sentence from
which released and will be awarded only for the amount of time
remaining to be served.
Example No. VII - 39:
Sentence No. 1: Arrested on 04-12-79 and remained in
continuous custody and sentenced on 05-12-79 to 6 years.
EFT was 04-11-85 and released by mandatory release on 09-1383 with 576 days remaining.
Sentence No. 1 PV (Mandatory Release Violator): Arrested
(warrant executed) as an alleged parole violator on 02-17-84
after conviction for a state felony for which probation was
granted; parole revoked on 03-21-84.
(The number of days remaining to be served at the time of
mandatory release from the original sentence must be learned
before calculation of the violator term can begin.)
Step No. 1.
Sentence No. 1 DCB
Sentence
Tentative EFT
Presentence Time
Final EFT

= 79-05-12
= +06-00-00 6 Years
= 85-05-11* = 16933
= 30 30 Days
= 85-04-11 = 16903

P.S. 5880.30
July 16, 1993
Chapter VII, Page 45
Step No. 2.
Sentence No. 1 EFT
Sent. No. 1 Release Date
Sent. No. 1 Days Remain.

=
=

85-04-11
83-09-13

= 16903
= -16327
=
576 576 Days

Step No. 3.
PV Warrant Executed
= 84-02-17 = 16484
Sent. No. 1 Days Remain.
= + 576 576 Days
Sentence No. 1 PV EFT
= 85-09-14* = 17059*
PV Warrant Executed
= -84-02-16*
Sent. No. 1 PV Time Remain. = 01-06-29 1 Yr 6 Mos 29 Dys
1 Yr, 6 Mos, 29 Dys x 8 SGT Per Mo

=

Step No. 4.
Sentence No. 1 PV EFT
SGT
Sentence No.1 PV SRD

= 17059
= - 151 151 Days
= 16908

=

85-09-14

=

85-04-16

151 Days SGT

Eligible for Re-Parole at Parole Commission's Discretion
12. Determination of the statutory good time rate for an aggregate
that includes a violator term. Determining the SGT rate for an
aggregate that includes a PV term [as the result of a release by
mandatory release with supervision to follow ("as if on parole" under
18 USC § 4164) or on parole] and another adult sentence may require
more calculation steps than an aggregation of two or more non-violator
sentences. As a result, special rules have been devised for those
situations, and examples have been developed to demonstrate those
rules.
(Special Note: Credit granted by the Parole Commission for time
in the community, i.e., "street time credit," while under parole
supervision shall, for calculation of SGT rate determination purposes,
be treated the same as if no "street time credit" existed.)
After the SGT rate has been determined, the examples will
demonstrate the calculation process for only the final EFT and SRD.
(One hundred and eighty day dates (18 USC § 4164) (see paragraph 3.d.)
parole eligible dates (see Appendix III) and two-thirds/thirty year
dates (see Appendix IV), if any, are not shown in the examples below
since those types of calculations have been thoroughly demonstrated in
paragraphs 6. and 9.)
a. A PV term followed by a consecutive adult sentence: A PV term
followed by a consecutive adult sentence shall be aggregated with the
PV term into a single sentence. The rate of SGT shall be determined
by adding the length of the original sentence, as it stood prior to
the PV term, to the consecutive sentence to arrive at a total sentence
for SGT purposes only.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 46
Example No. VII - 40:
Sentence No. 1. Arrested on 09-24-78; released on bond on
09-25-78; returned and DCB on 10-12-78 to a
§ 4205(a) sentence of 5 years; released on Parole on 09-0980 with 1125 days remaining to serve.
Sentence No. 1 PV term.
executed on 12-31-80.

Warrant issued on 12-01-80; warrant

Sentence No. 2. Arrested on 09-12-80; released on bond on
09-15-80; sentenced on 08-11-81 to a § 4205(a) sentence of 5
years consecutive.
Step No. 1. Determine the SGT rate by adding original
Sentence No. 1 of 5 years to consecutive Sentence No. 2 of 5
years.
Original Sentence No. 1
Consecutive Sentence No. 2
Total Time for SGT Rate

= 05-00-00 5 Years
= +05-00-00 5 Years
= 10-00-00 10 Years

SGT Rate for 10 Years

=

10 Days SGT Per Month

Step No. 2. Calculate the EFT of the aggregate, the
aggregate sentence length and then the SGT for the aggregate
sentence length.
DCB of Sent. No. 1 PV Term
Sentence No. 1 PV Term
EFT of Sent. No. 1 PV Term
Consecutive Sentence No. 2
Aggregate Original EFT
DCB of PV Term
Aggregate Sentence Length

=

80-12-31

= 15341
= + 1125 1125 Days
= 84-01-29* = 16465*
= +05-00-00 5 Years
= 89-01-29
= -80-12-30*
= 08-00-30 8 Years 30 Days

10 SGT Dys Per Mo x 8 Yrs 30 Dys
Step No. 3.

=

970 Dys Tot SGT

Calculate the Final EFT and the SRD.

Aggregate Original EFT
Presentence Time
Final EFT
SGT
SRD

=

89-01-29

=

89-01-25

=

86-05-31

= 18292
= 4 4 Days
= 18288
= - 970 970 Days
= 17318

See Appendix III, paragraph 6.c.(1) for 18 USC § 4205 and
Appendix IV, paragraph 3.a.(1) for 18 USC § 4206(d) parole
eligibility calculation instructions.
b. A PV term followed by a concurrent adult sentence with a later
EFT: A PV term followed by a concurrent adult sentence that has a
later EFT than the PV term shall be aggregated with the adult sentence
into a single sentence. The rate of SGT shall

P.S. 5880.30
July 16, 1993
Chapter VII, Page 47
be determined by adding the time served originally, on what has since
become a PV term, to the aggregate just determined for a total. The
rate of SGT applicable to that total shall be awarded.
Example No. VII - 41:
Sentence No. 1. Arrested on 12-21-79; remained in
continuous custody and DCB on 12-29-79 to an § 4205(a)
sentence of 4 years and 6 months; released by mandatory
release on 03-23-83 (includes 77 EGT) with 455 days
remaining to be served.
Sentence No. 1 PV term.
executed on 05-08-83.

Warrant issued on 05-06-83; warrant

Sentence No. 2. Sentenced on 06-09-83 to an § 4205(a)
sentence of 8 years concurrent.
Step No. 1. Calculate the amount of time served on Sentence
No. 1 prior to release on mandatory release.
DCB of Sentence No. 1.
Presentence Time
Comp. Date For Time Served

=

79-12-29

=

79-12-21

= 14973
= 8 8 Days
= 14965

Mand. Rel. Date Sent. No. 1 = 83-03-23
Comp. Date For Time Served = -79-12-21
Time Served on Sent. No. 1 = 03-03-03 3 Yrs 3 Mos 3 Dys
Step No. 2. Calculate the EFT of Sentence No. 1 PV Term and
the Length of Sentence No. 1 PV Term.
DCB of Sent. No. 1 PV Term = 83-05-08 = 16199
Sentence No. 1 PV Term
= + 455 455 Days
EFT of Sent. No. 1 PV Term = 84-08-04* = 16653*
DCB of Sent. No. 1 PV Term = -83-05-07*
Length of Sent. No. 1 PV Tm.= 01-02-28 1 Yr 2 Mos 28 Dys
Step No. 3. Calculate the Overlap between EFT of Sentence
No. 1 PV Term and Sentence No. 2; the Aggregate Sentence
Length; the Total Time for SGT Rate; and the SGT for the
aggregate sentence length.
DCB of Sentence No. 2
Sentence No. 2 Sentence
EFT of Sentence No. 2
EFT of Sent. No. 1 PV Term
Overlap
Length of PV Term
Unconverted Sent. Length
Aggregate Sentence Length
Time Served on Sent. No. 1
Total Time for SGT Rate

= 83-06-09
= +08-00-00 8 Years
= 91-06-08*
= -84-08-04
= 06-10-04 6 Yrs 10 Mos 4 Dys
= +01-02-28 1 Yr 2 Mos 28 Dys
= 07-12-32
= 08-01-01 8 Yrs 1 Mo 1 Dy
= +03-03-03 3 Yrs 3 Mo 3 Dys
= 11-04-04 11 Yrs 4 Mos 4 Dys

P.S. 5880.30
July 16, 1993
Chapter VII, Page 48
SGT Rate for 11 Yrs 4 Mos 4 Dys

=

10 SGT Per Mo

10 Dys SGT Per Mo x 8 Yrs 1 Mo 1 Dy

=

970 Total SGT

Step No. 4.

Calculate the final SRD.

Final EFT
SGT
SRD

=

91-06-08

=

88-10-11

=

19152
= - 970
= 18182

See Appendix III, paragraph 6.c.(2) for 18 USC § 4205 and
Appendix IV, paragraph for 18 USC § 4206(d) parole
eligibility calculation instructions.
c. A PV term followed by a concurrent adult sentence with an EFT
and an SRD that are absorbed by the PV term: If the EFT and SRD of a
concurrent adult sentence are absorbed by the PV term, then the SGT
rate for the PV term shall be the the same as if the adult sentence
did not exist.
Example No. VII - 42:
Sentence No. 1. Arrested on 07-06-79; remained in
continuous custody and DCB on 07-30-79 to a § 4205(a)
sentence of 9 years; and released on parole on 09-12-82 with
2123 days remaining to serve.
Sentence No. 1 PV term.
executed on 01-04-83.

Warrant issued on 09-14-82; warrant

Sentence No. 2. DCB, while serving PV term, on
07-18-85 to a § 4205(a) sentence of 2 years concurrent.
Only the computation necessary to show that Sentence No. 2
is totally absorbed by Sentence No. 1 PV term is shown.
Step No. 1. Determine the EFT and SRD of Sentence
No. 1 PV term.
DCB
Sentence No. 1 PV Term
EFT
SGT
SRD

=
=
=

83-01-04

= 16075
= + 2123 2123 Days
88-10-26* = 18197*
= - 558 558 Days
87-04-17 = 17639

Step No. 2. Determine the EFT and SRD of Sentence No. 2 and
compare them to the EFT and SRD of Sentence No. 1 PV term.
DCB
Sentence
EFT
SGT
SRD

= 85-07-18
= +02-00-00 2 Years
= 87-07-17* = 17730
= - 144 144 Days
= 87-02-23 = 17586

P.S. 5880.30
July 16, 1993
Chapter VII, Page 49
Both the EFT and SRD of Sentence No. 2 are absorbed within
the EFT and SRD of Sentence No. 1 PV term. As a result, the
Sentence No. 1 PV term is computed as though Sentence No. 2
does not exist and the SGT rate for the Sentence No. 1 PV
term is based on the original sentence imposed. Any
presentence time that belongs to Sentence No. 2 shall be
applied to the Sentence No. 1 PV term.
See Appendix III, paragraph 6.c.(3) for 18 USC § 4205 and
Appendix IV, paragraph 3.a.(3) for 18 USC § 4206(d) parole
eligibility calculation instructions.
d. A PV term followed by a concurrent adult sentence with an EFT
that is earlier and a SRD that is later than the PV term: Each
sentence must remain separate. Presentence time shall be applied to
each sentence to which it pertains.
Example No. VII - 43:
Sentence No. 1. Arrested on 11-05-78; remained in
continuous custody and DCB on 11-12-78 to a § 4205(a)
sentence of 3 years; released on parole on 03-21-80 with 593
days remaining to serve.
Sentence No. 1 PV term.
executed 09-12-80.

Warrant issued 07-06-80; warrant

Sentence No. 2. Arrested on 08-14-80; released on bond on
08-16-80; DCB on 11-11-81 to a § 4205(a) sentence of 5
months concurrent.
Step No. 1.
term.

Calculate the EFT and SRD of Sentence No. 1 PV

DCB
Sentence No. 1 PV Term
EFT
SGT
SRD

=
=
=

80-09-12

= 15231
= + 593 593 Days
82-04-27* = 15823*
= - 136 136 Days
81-12-12 = 15687

Step No. 2. Calculate the EFT and SRD of Sentence
No. 2 and compare them with the EFT and SRD of Sentence No.
1 PV term.
DCB
Sentence
Unconverted EFT
Original EFT
Presentence Time
EFT
SRD

= 81-11-11
= +00-05-00 5 Months
= 81-16-10*
= 82-04-10 = 15806
= 3 3 Days
= 82-04-07 = 15803
= 82-04-07

P.S. 5880.30
July 16, 1993
Chapter VII, Page 50
The SRD and EFT Date of Sentence No. 2 are the same since no
SGT can be earned on the 5 month sentence. Since the EFT is
the SRD for Sentence No. 2 and falls after the SRD of, but
before, the Sentence No. 1 PV term the two sentences cannot
be aggregated and must be served separately.
e. An adult parolable sentence followed by a concurrent or
consecutive PV term with a later EFT: An adult sentence followed by a
concurrent or consecutive PV term with a later EFT shall be aggregated
into a single sentence. The rate of SGT shall be determined by adding
the time served originally on what has since become a PV term to this
aggregate for a total. The rate applicable to that total shall be
authorized.
Example No. VII - 44:
Sentence No. 1. Arrested on 08-06-78; released on bond on
08-09-78; returned to custody and DCB on 09-21-78 to an 18
USC § 4205(a) sentence of 6 years; released on parole on 0316-81 with 1280 days remaining to serve.
Sentence No. 2. Arrested on 05-21-83; released on bond on
05-24-83; returned to custody and DCB on 09-01-83 to an 18
USC § 4205(a) sentence of 4 years.
Sentence No. 1 PV term. Warrant issued on 10-15-83; Parole
Commission on 11-20-83 orders that the warrant be executed
upon release from Sentence No. 1 causing a the PV term to be
served consecutively to the SRD of Sentence No. 2.
Step No. 1. Calculate the time served on the original
portion of Sentence No. 1.
Paroled from Sentence No. 1 = 81-03-16
DCB Sentence No. 1
= -78-09-20*
Tentative Time Served
= 02-05-24 2 Yrs 5 Mos 24 Dys
Presentence Time
= +00-00-04 4 Days
Final Time Served
= 02-05-28 2 Yrs 5 Mos 28 Dys
Step No. 2.

Calculate the EFT and SRD of Sentence No. 2.

DCB
Sentence No. 2
Original EFT
Presentence Time
Final EFT
SGT
SRD

= 83-09-01
= +04-00-00 4 Years
= 87-08-31* = 17775
= 4 4 Days
= 87-08-27 = 17771
= - 336 336 Days
= 86-09-25 = 17435

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 51
*

Step No. 3. Calculate the EFT of Sentence No. 1 PV term.
Next, calculate the time difference between the four year
sentence EFT and the PV term EFT, then the aggregate
sentence, and then the total time that is considered for SGT
purposes.
DCB (Date PV Warr. Exec.)
= 86-09-25 = 17435
Sentence No. 1 PV Term
= + 1280 1280 Days
EFT of Sent. No. 1 PV Term = 90-03-27* = 18714* Agg. EFT
Final EFT of Sentence No. 2 = -87-08-27
Time Difference
= 02-07-00
Sentence No. 2
= +04-00-00
Aggregate Sentence
= 06-07-00
Sentence No. 1 Time Served = +02-05-28
Unconverted Total
= 08-12-28
Total Time for SGT Rate
= 09-00-28 9 Years 28 Days
SGT Rate for 9 Years 28 Days

=

8 SGT Per Mo

Step No. 4. A PV term that follows a regular sentence is neither
a concurrent or a consecutive sentence situation. Therefore, it is
not necessary to consider an "overlap" as is the requirement for
concurrent sentences, nor can the PV term be added to the first
sentence as would be the practice in a normal consecutive type of
sentence calculation. To determine the "new" length of sentence after
execution of the PV warrant on the last confinement day of the
sentence just served, add the PV term (adjusted for any "street
credit") to arrive at an aggregate EFT and follow the remaining steps
shown in the example below. Any jail time credit earned on the first
sentence shall not be carried over to the "new" aggregate.
Aggregate EFT
Aggregate DCB
Aggregate Sentence

= 90-03-27
= -83-09-00*
= 06-06-27 =

6Yrs 6Mo 27Dys

8 Days SGT Per Mo x 6 Yrs 6 Mos 27 Dys

=

Aggregate EFT
SGT
Aggregate SRD

= 18714
= - 631
= 18083

=

90-03-27

=

88-07-04

631 Total SGT

See Appendix III, paragraph 6.a.(6) for 18 U.S.C. § 4205 and
Appendix IV, paragraph 3.a.(2) for 18 U.S.C. § 4206(d)
parole eligibility calculation instructions.

*

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 52
f. An adult sentence followed by a concurrent PV term with an EFT
and a SRD that are absorbed by the adult sentence: If the EFT and SRD
of a concurrent PV term are absorbed by the adult sentence, then the
SGT rate for the adult sentence shall be the same as if the PV term
did not exist.
Each sentence shall be calculated separately as though the other
did not exist in order to make a determination as to whether the EFT
and SRD of the concurrent sentence are absorbed. No presentence time
credit shall be used to make this determination. After determining
that the concurrent sentence is absorbed, the presentence time credit
for each sentence, if any, shall be added together and applied to the
sentence that began running first.
g. An adult sentence followed by a concurrent PV term with an EFT
that is earlier and a SRD that is later than the adult sentence: Each
sentence must remain separate. Presentence time shall be applied to
each sentence to which it pertains.
Each sentence shall be calculated separately as though the other
did not exist in order to make a determination as to whether the EFT
and SRD of the concurrent sentence are absorbed. No presentence time
credit shall be used to make this determination. After determining
that the concurrent sentence is not absorbed, then the presentence
time credit for each sentence shall be applied only to the sentence to
which it pertains.
13. Special parole and supervised release terms. On October 27,
1970, the Drug Abuse Prevention and Control Act of 1970 (DAPCA), P.L.
91-513, was enacted to become effective on May 1, 1971. The DAPCA
includes a requirement that a court impose a special parole term (SPT)
for certain offenses that involve a controlled substance. An SPT is
imposed in addition to and not in lieu of the sentence imposed for
conviction of the offense. A number of other "Acts" have amended the
original DAPCA over the years and they are referenced in this chapter,
paragraph 5. and are implemented in accordance with the information
provided in Appendices IX, X, XI and XII.
Supervised release (SR) terms replaced SPT's for certain narcotic
offenses as a result of the ADAA of 1986, effective October 27, 1986.
(See this chapter, paragraph 5. for information about the time
period (October 12, 1984 to October 27, 1986) during which the courts
were unable to impose either an SPT or a SR term.)
If the court fails to impose an SPT or SR when one or the other
applies, then the procedures for resolving the problem as contained in
the Inmate Systems Management Manual, Chapter 6., Section 604,
paragraph 3.C.(3) shall be followed.

P.S. 5880.30
CN-02 July 18, 1994
Chapter VII, Page 52A
The applicability of SPT's and SR's in the sentencing scheme is
as follows:
a. Relationship to other sentence types: SPT's and SR terms cannot
be included in conjunction with sentences imposed under the provisions
of the Juvenile Justice and Delinquency Prevention Act of 1974
(JJDPA); the Federal Youth Corrections Act of 1950 (YCA); or the
Narcotic Addict Rehabilitation Act of 1966 (NARA) regardless of the
date of offense.
b. Relationship to an adult single count "split sentence" (18
U.S.C. § 3651): If required by the offense, an SPT or SR term should
be imposed upon imposition of a one count "split sentence" (18 U.S.C.
§ 3651). An SPT or SR term will become effective, however, only if
the period of probation that follows the "split sentence" is
subsequently revoked and imprisonment for the remainder, or part of
the remainder, of the original sentence is ordered into operation. If
the period of probation is successfully completed, the SPT or SR term
will be of no consequence.

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 53
c. When an SPT or SR period of supervision begins to run: If
required by the offense, an SPT or SR supervision period should be
imposed in addition to the regular term of imprisonment for the adult
sentence. An SPT or SR supervision period is separate from the
sentence to which it is attached.
*

Under 18 U.S.C. § 3624(e), a ". . . term of supervised release
commences on the day the person is released from imprisonment
[emphasis added] . . ." Because of the preceding statutory language,
it is clear for an SRA sentence (offense occurred on or after November
1, 1987) that an SR term begins to run on the last day of confinement
since that last day is in fact the last day of imprisonment. For "Old
Law" sentences, the Administrative Office of the U. S. Courts and the
Parole Commission have taken the position that an SR term imposed in
connection with an "Old Law" sentence does not commence until parole
(includes mandatory release) supervision terminates. Since the Bureau
of Prisons is not responsible for implementing or enforcing the SR
term, staff should refer inmate questions about the commencement date,
or any other questions about the SR term, to the U.S. Probation
Service office that will be supervising the inmate upon release. As
to an "Old Law" sentence that has no supervision to follow (release by
expiration of sentence), the SR term will begin on the final day of
confinement.
An SPT begins to run as follows:
(1) Mandatory release (18 U.S.C. § 4164): The SPT begins to run
the day after completion of the mandatory release supervision period.
From a technical time standpoint, this means that the mandatory
release will terminate at midnight on the final day of supervision and
that the SPT commences at the exact moment in time when the next day
begins.
(2) Parole (18 U.S.C. § 4205 and 4206(d)): The SPT begins to
run the day after completion of the parole supervision period. From a
technical time standpoint, this means that the parole will terminate
at midnight on the final day of supervision and that the SPT will
commence at the exact moment in time when the next day begins.
(3) If a prisoner's mandatory release or parole is revoked
before the SPT supervision can begin, and a return to imprisonment is
required as a result, then the SPT remains to follow the violator term
unaffected and the rules in (1) and (2) above would apply anew.
(4) Sentence expiration (18 U.S.C. § 4163): For a release from
a sentence with no supervision to follow (also known as

P.S. 5880.30
CN-02, July 18, 1994
Chapter VII, Page 54
"expiration of sentence-good time" (Exp-GT), "expiration of sentencefull term" (Exp-FT), and "minimum-expiration" (Min-Exp)), the SPT
begins to run on the day of release from confinement. This means that
the SPT supervision begins to run at that point in time of the same
day immediately following official release from the sentence just
served.
(5) Fines are processed in accordance with the program statement
on Fines and Costs.
(6) Remember, a prisoner who is returned to serve a sentence as
the result of SR revocation shall not receive SGT or EGT and is not
under the jurisdiction of the Parole Commission. A sentence received
as a result of an SR violation may not be aggregated with any sentence
that was imposed for an offense that occurred prior to November 1,
1987. An SR violator term shall, of course, be aggregated with
another SR violator term (provided the offense for the original
sentence occurred on or after October 27, 1986) or with another SRA
sentence (a sentence imposed for an offense that occurred on or after
November 1, 1987). The prisoner does, of course, receive good conduct
time under 18 U.S.C. § 3624(b) if the imprisonment time to serve is
more than one year.
(7) The same rules about the "beginning to run" point in time
for an SPT or SR as explained above apply. For example, if the first
sentence imposed is for five years and includes an SPT or SR of eight
years and a consecutive sentence of five years is imposed for a total
sentence of ten years, then the SPT or SR will begin at the expiration
of the aggregate ten year sentence, including the period of
supervision. The same rule applies to a concurrent sentence
situation, i.e., if the EFT of the concurrent sentence without an SPT
or SR is longer than the sentence with the SPT or SR, then the SPT or
SR will not begin to run until expiration of the aggregated sentence,
including any period of supervision.
*
d. Calculation of an SR or SPT violator term.
terms are computed as follows.

SR and SPT violator

(1) An SR violator term is computed in the same manner as
described in the Sentence Computation Manual (CCCA of 1984), Chapter
I, paragraph 3.i.
(2) The SRD for an SPT violator term shall be computed the same
as an adult violator term as described in paragraph 10. of this
chapter, with one exception. The SGT rate shall be determined by
adding the original sentence imposed to the SPT for

P.S. 5880.30
July 16, 1993
Chapter VII, Page 55
a total number of years. That combined total of the sentence plus the
SPT will determine the SGT rate. For example, if the sentence is two
years and the SPT is eight years for a total of ten years, then the
SGT rate will be ten days (18 USC § 4161). If the SPT violator is rereleased and again returned as a violator, the SGT rate, in this case,
would remain at ten days per month. The two year sentence, of course,
shall be computed at the six day per month SGT rate as if the SPT term
did not exist, i.e., the possible elevated SGT rate for the SPT shall
have no effect on the basic sentence to be served.
For another example, if the first sentence imposed is for two
years with an SPT of three years and a consecutive sentence of two
years is imposed for a total sentence of four years, then the SPT
would begin to run after the four year sentence, including the period
of supervision. If the prisoner is returned as a violator of the SPT,
the SGT rate will be determined by adding the aggregate four year
sentence to the SPT of three years for a total of seven years. The
SGT rate for the seven year SPT violator term will be eight days per
month and the aggregate four year sentence will be computed at the SGT
rate of seven days per month.
term.

18 USC § 4164 (180 day date) is not applicable to an SPT violator

EGT shall be applicable to an SPT violator at the usual rates of
three days per month during the first year in an EGT earning status
and at the five day rate thereafter. Regardless of any EGT or
seniority accrued on the basic sentence, an SPT violator has no
seniority at the beginning of the violator term and must begin at the
three day rate as a first or subsequent violator.
Because the basic sentence to imprisonment and the SPT are
separate entities for sentencing purposes, the court should specify
the manner in which multiple SPT's are to be served. If the court is
silent as to how multiple SPT's terms are to be served, then they
shall be treated as running concurrently regardless of the manner in
which the multiple basic sentences were ordered to run.
14. Presentence study under 18 USC § 4205(c): Under the provisions
of 18 USC § 4205(c), the court may request a presentence study prior
to sentencing as stated below:
"(c) if the court desires more detailed information as a
basis for determining the sentence to be imposed, the court
may commit the defendant to the custody of the Attorney
General, which commitment shall be deemed to be for the
maximum term of imprisonment prescribed by law, for a study
[emphasis added] as described in subsection (d) of this
section. The results of such

P.S. 5880.30
July 16, 1993
Chapter VII, Page 56
study, together with any recommendations which the Director of
the Bureau of Prisons believes would be helpful in determining
the disposition of the case, shall be furnished to the court
within three months [emphasis added] unless the court grants
time, not to exceed an additional three months, for further
study. After receiving such reports and recommendations, the
court may in its discretion: (1) place the offender on probation
as authorized by section 3651; or (2) affirm the sentence of
imprisonment originally imposed, or reduce the sentence of
imprisonment, and commit the offender under any applicable
provision of law. The term of the sentence shall run from the
date of original commitment under this section."
The program statement, Study and Observation Report, provides
staff with the instructions for producing the study report as
requested by the court. The procedures for requesting an extension of
time to complete the study is also covered by this program statement.
It is a unit management function to produce the study report and to
request an extension of time, if necessary. The program statement
also specifies that the appropriate Regional Office shall notify the
United States Marshal when the prisoner is ready for return to court.
a. Determination of maximum sentence length. Since the Bureau of
Prisons makes a sentencing recommendation in its report to the court,
and since the commitment during the study period is deemed to be a
sentence for the maximum term of imprisonment as prescribed by law, it
is necessary that ISM staff determine the maximum term of imprisonment
based on the offense, or offenses, for which convicted. Sometimes the
court indicates in the study judgment and commitment the total maximum
term. When the study judgment and commitment does not contain maximum
sentence information, then each offense statute must be reviewed to
learn that information. If more than one count is involved, then the
maximum sentence shall be determined considering the maximum sentence
for the offense on each count as being served consecutive to each
other.
b. Computation of the study time: The only computation involved
for a § 4205(c) study is to determine when the three months expires so
that the unit management staff will know the time frame in which the
study must be completed and whether to request additional time.
(1) Effect of presentence time on the study period. Presentence
time does not affect the study period. The amount of presentence time
available, however, must be determined at this time and entered into
the Sentry Sentence Monitoring data base for future use if, after the
study is complete, the prisoner is returned to serve a sentence.

P.S. 5880.30
July 16, 1993
Chapter VII, Page 57
(2) Effect of an escape (and possible inoperative time) on the
study period. If the prisoner escapes during the study period the
court must be notified as required by the program statement on
Escapes/Deaths Notification. When the prisoner is returned to federal
custody, staff shall contact the court to ascertain if the balance of
the study is to be completed or cancelled or otherwise modified. (See
the Inmate Systems Management Manual, chapter 6, section 604,
paragraph 3.C.(3), page 6-9, for information pertaining to
correspondence with the courts. If time is a critical factor, then
the RISA should be contacted for assistance.) If the prisoner
eventually receives a term of imprisonment as the result of the study
commitment, then the time in escape status is considered inoperative
time (see Chapter V, paragraph 2.a.).
c. Effect of the study period on the affirmed or reduced sentence.
Ordinarily, the sentence, that is affirmed or reduced following the
study, begins to run from the date of commitment for the study. There
is nothing in this section, however, that prohibits the court from
ordering the affirmed or reduced sentence to be served consecutively
to an earlier imposed federal sentence. In such a case, no credit
will be given for the time undergoing study, provided that the
prisoner was in custody serving the preceding sentence during the time
that the study was being conducted and provided that the preceding
sentence was running prior to imposition of the study order.
d. Effect of the study period on the affirmed or reduced sentence
while under a writ of habeas corpus ad prosequendum from state
custody. No credit will be given for the study period time or the
time after the sentence is affirmed or reduced if the entire process
took place while under the jurisdiction of a federal writ of habeas
corpus ad prosequendum from state custody. In other words the federal
sentence will not commence until the prisoner is released from state
custody and turned over to federal authorities for service of the
federal sentence. If the court, however, recommends that the federal
sentence be served concurrently with the state sentence, then that
state may be designated (see the program statement on
Designation
of State Institution for Service of Federal Sentence) as the place to
serve the federal sentence. The retroactive (nunc pro tunc)
designation can be made back to a date no earlier than the date on
which the § 4205(c) study was ordered.
15. Motion for reduction of the minimum term (period of parole
ineligibility) under 18 USC § 4205(g). The Bureau of Prisons may
request that the court issue an order that will allow the prisoner to
become eligible for parole at an earlier time than otherwise
authorized, as provided under 18 USC § 4205(g), which states,

P.S. 5880.30
July 16, 1993
Chapter VII, Page 58
"(g) At any time upon motion of the Bureau of Prisons, the
court may reduce any minimum term to the time the defendant
has served [emphasis added]. The court shall have
jurisdiction to act upon the application at any time and no
hearing shall be required."
a. Request for a minimum term reduction. As noted in § 4205(g), it
is the Bureau of Prisons that makes a request for reduction of the
minimum term (period of parole ineligibility) to the court. The
program statement on Procedures for the Implementation of 18 U.S.C. §
4205(g) sets forth the definitive procedures that the Bureau of
Prisons follows for making a determination as to whether a § 4205(g)
motion should be made to the court for a reduction of the minimum
term.
b. Implementation of a minimum term reduction. Upon receipt of an
order from the court to reduce the minimum term to "time served," the
parole eligible date will be changed to show that parole is now at the
discretion of the Parole Commission and the sentence shall be treated
as if it was imposed under the provisions of 18 USC § 4205(b)(2).
c. No 18 USC § 4205(g) motion for non-parolable offense. § 4205(g)
does not apply to any sentence that is non-parolable as the result of
the offense for which convicted.

P.S. 5880.30
July 16, 1993
Chapter VIII, Page 1
VIII FOREIGN TREATY SENTENCE
1.
Background. The United States has entered into treaty agreements
with numerous countries which allow the transfer of sentenced
prisoners between countries for service of the sentence imposed in the
sending country. A citizen of a party nation, convicted and sentenced
for a crime in the United States, may be transferred to the country of
citizenship for service of the U.S. sentence and a U.S. citizen,
convicted and sentenced in that country, may be transferred to the
United States for service of the foreign sentence.
P.L. 95-144, enacted on October 28, 1977, is the implementing
legislation for the United States and is codified at 18 USC § 41004115.
2.

Definitions.

a. C1 Sentence. A foreign treaty sentence that has earned good
conduct time and may have earned some or no labor/work time credits in
the foreign country (C1 Country) prior to transfer to the United
States and that is entitled to earn SGT credits only on the balance of
the sentence remaining to be served in the United States (18 USC
4105(c)(1)).
b. C2 Sentence. A foreign treaty sentence that has earned no good
conduct time but may have earned some or no labor/work time credits in
the foreign country (C2 Country) prior to transfer to the United
States and that is entitled to earn SGT credits on the entire total
sentence as imposed in the foreign country (18 USC 4105 (c)(2)).
3.

General instructions for a foreign treaty sentence.

a. Presentence Time Credit. Presentence time credit shall be
awarded for the time spent in custody in connection with the offense
or acts for which the sentence was imposed prior to the date of
commencement of the foreign sentence (18 USC
§ 4105(b)). This credit shall be applied to a foreign treaty sentence
the same as to a U.S. Code sentence. (See Chapter VII.)
b. Parole. Under the provisions of 18 USC § 4106(c), a transferred
prisoner is immediately eligible for parole and may be released on
parole at such time as the Parole Commission shall determine the same
as if sentenced under the provisions of 18 USC § 4205(b)(2). (See
Chapter VII, paragraph 4.c.)
The Two Thirds/Thirty Year parole eligibility provisions of 18
USC § 4206(d) shall be applied in the same manner as if the sentence
was imposed in the United States for a U.S. Code violation (see
Chapter VII, paragraph 4.e.).

P.S. 5880.30
July 16, 1993
Chapter VIII, Page 2
c. Good time credit. The good time credit to which a prisoner is
entitled, as referred to in 18 USC § 4105(c)(1) and (2), is deducted
from the sentence because of the prisoner's satisfactory conduct.
This type of good time credit is similar to statutory good time (SGT)
(18 USC § 4161).
d. Labor/work time credits. Time credits for labor, as referred to
in 18 USC § 4105(c)(1), is deducted from the sentence because of the
labor or work performed by the prisoner. This type of labor/work time
credit is similar to extra good time (EGT) (18 USC § 4162).
Labor/work time credits earned in the foreign country shall be
deducted from the SRD (also referred to as the expiration or mandatory
release date), the same as an EGT lump sum award (see Chapter XIII.).
No seniority is accrued for foreign country labor/work credits.
After transfer to the United States, all prisoners assigned to an
EGT earning status, shall begin at the three day per month rate and
must acquire one year of seniority before advancing to the five day
rate (see 18 USC § 4105(c)(3)). Future calculations for lump sum
awards shall be based on the amount of time served from the date on
which the prisoner was received in the United States from that foreign
country.
e. Rendition or remission time credits. On occasion, a foreign
treaty transfer will have earned what some foreign governments term as
"rendition" or "remission" time credits. In these cases, a
determination must be made as to whether the time credits are based on
good conduct or on labor/work performance, or both, so that the time
credits can be properly applied. Sometimes it will be clear from the
accompanying documentation as to the type of time credits involved and
sometimes not. Those cases in which a determination cannot be made as
to the type of time credits that make up the rendition or remission
time must be referred to the central office ISM Department for
assistance. The central office ISM Department consults with the
Department of Justice, Office of Enforcement Operations, in any
matters requiring communication with a foreign government.
f. Forfeiture of time credits. Under the provisions of 18 USC §
4105(c)(4), time credits earned on a foreign treaty sentence may be
forfeited and restored as follows:
"(4) All credits toward service of the sentence, other than
the credit for time in custody before sentencing, may be
forfeited as provided in section 4165 of this title and may
be restored by the Attorney General as provided in section
4166 of this title."

P.S. 5880.30
July 16, 1993
Chapter VIII, Page 3
Even though § 4105(c)(4) authorizes the forfeiture of all types
of time credits earned in the foreign country prior to transfer, the
rule established in 28 CFR § 523.10(q) (see Chapter XIII) will not
allow the Bureau of Prisons to forfeit any labor/work credits earned
in the foreign country since those credits are treated the same as an
EGT lump sum award.
To reiterate, SGT and/or good conduct time credits earned in
either the United States or a foreign country may be forfeited and
restored.
4.

C1 sentence information.

a. Language in 18 USC § 4105(c)(1). Based on the language in §
4105(c)(1), all good time credits earned in the foreign country shall
carry over with the foreign sentence when the prisoner is transferred
to the United States.
"(c)(1) The transferred offender shall be entitled to all
credits for good time, for labor, or any other credit toward
the service of the sentence which had been given by the
transferring country for time served as of the time of
transfer. Subsequent to the transfer, the offender shall in
addition be entitled to credits for good time, computed on
the basis of the time remaining to be served at the time of
the transfer and at the rate provided in section 4161 of
this title for a sentence of the length of the total
sentence imposed and certified by the foreign authorities.
These credits shall be combined to provide a release date
for the offender pursuant to section 4164 of this title."
b. Computation steps. The following steps shall be followed for
the computation of a foreign treaty C1 sentence.
(1) Determine the date of the offense.
occurred prior to November 1, 1987.)
(2)
(3)
imposed).
(4)

(Offense must have

Determine the date that the sentence was imposed.
Determine the DCB (usually the date that the sentence was
Calculate a tentative EFT.

(5) Determine the presentence time credit, if any, and subtract
it from the EFT to establish a final EFT. (If the prisoner was in
presentence custody in the foreign country based on the charges that
resulted in the sentence, and the foreign country failed or refused to
apply the time, then the Bureau of Prisons must award the time. See §
4105(b).)

P.S. 5880.30
July 16, 1993
Chapter VIII, Page 4
(6) Utilizing the date of arrival in the United States and the
final EFT as determined in (5) above, determine the amount of time
remaining to be served in the United States. Calculate the SGT for
that remaining portion of the sentence to be served in this country.
The SGT rate shall be based on the sentence as imposed in the foreign
country.
The formula for determining SGT for a single month, or any number
of months, is: Month(s) x rate = Days SGT.
The formula for determining SGT for a partial month is: Days x
rate ÷ 30 = Days SGT for Partial Month (fractions are dropped).
(7) Add the good conduct time earned in the foreign country to
the SGT that can be earned in the United States for a total amount of
good conduct time and then subtract that amount from the final EFT to
arrive at the original SRD.
(8) Subtract any labor/work credits from the original SRD to
arrive at a current SRD. Any future EGT earned in this country will
be subtracted from the current SRD.
5.

C2 sentence information.

a. Language in 18 USC § 4105(c)(2). Based on the language in §
4105(c)(2), if the foreign country allows no good conduct time credits
then the foreign sentence shall be treated the same as a U.S. Code
sentence for SGT purposes.
"(2) If the country from which the offender is transferred
does not give credit for good time, the basis of computing
the deduction from the sentence shall be the sentence
imposed by the sentencing court and certified to be served
upon transfer, at the rate provided in section 4161 of this
title."
b. Computation. Based on § 4105(c)(2) as quoted above, the
computation of a C2 sentence is the same, in every respect, as for an
adult U.S. Code § 4205(b)(2) sentence.
Labor/work time credits earned in the foreign country shall be
treated as described in paragraph 3.d. above.
6.

Sentence Aggregation.

18 USC § 4105(c)(5) states,

"Any sentence for an offense against the United States,
imposed while the transferred offender is serving the
sentence of imprisonment imposed in a foreign country, shall
be aggregated with the foreign sentence, in the same manner
as if the foreign sentence was imposed by a United States
district court for an offense against the United States."

P.S. 5880.30
July 16, 1993
Chapter VIII, Page 5
a. Aggregation of a C1 sentence with another adult sentence. For
parole purposes, the foreign treaty sentence is treated the same as if
imposed under the provisions of 18 USC
§ 4205(b)(2).
For both a concurrent or consecutive adult sentence aggregated
with a C1 sentence, the SGT rate is based on the total length of the
aggregate. The total amount of SGT to award shall be determined by
calculating the period of time between the prisoner's date of arrival
in this country and the EFT of the aggregate and then finding the
amount of SGT to award for that period (see Chapter IV, paragraph 4).
Add the SGT earned in the foreign country to the SGT that can be
earned in the United States for a total and then calculate the
sentence the same as for a regular adult sentence.
b. Aggregation of a C2 sentence with another adult sentence. For
parole purposes, the foreign treaty sentence is treated the same as if
imposed under the provisions of 18 USC § 4205(b)(2).
Since a C2 sentence is arithmetically computed the same as a U.S.
Code sentence, then aggregating such a sentence with a U.S. Code
sentence should be accomplished in the same manner as if aggregating
two or more U.S. Code sentences.

P.S. 5880.30
July 16, 1993
Chapter IX, Page 1
IX

SPLIT SENTENCE

1.
Explanation of split sentence under 18 USC § 3651. A sentence on
one count imposed under § 3651 (second paragraph) may include a short
term of imprisonment and a period of probation. This type of sentence
is often referred to as a "split sentence" because a term of
imprisonment plus a period of probation can be served on one count.
This type of sentence is also known as a "741" sentence. The "741"
phrase comes from P.L. 85-741, enacted on August 23, 1958, which is
the act that added the one count "split sentence" provision to § 3651.
§ 3651 states in part,
"Upon entering a judgement of conviction of any offense not
punishable by death or life imprisonment, if the maximum
punishment provided for such offense is more than six
months, any court having jurisdiction to try offenses
against the United States, when satisfied that the ends of
justice and the best interest of the public as well as the
defendant will be served thereby, may impose a sentence in
excess of six months [emphasis added] and provide that the
defendant be confined in a jail-type institution or a
treatment institution for [emphasis added] a period not
exceeding six months [emphasis added] and that the execution
of the remainder [emphasis added] of the sentence be
suspended [emphasis added] and the defendant placed on
probation [emphasis added] for such period and upon such
terms as the court deems best."
"The period of probation, together with any extension
thereof, shall not exceed five years."
2.
Purpose of one count "split sentence." Prior to the enactment of
P.L. 85-741 in August of 1958, the court could impose imprisonment or
probation after a one count conviction, but not both. This
restriction prevented the courts from exposing a "new inexperienced
offender" to the undesirable and harsh realty of imprisonment to be
followed by a period of supervision (probation) wherein the court
could monitor a defendant's community adjustment to assure a return to
a lawful member of society. As a result of P.L. 85-741, the court can
impose a short term of imprisonment to be followed by up to five years
of probation.
Technically, the provisions of the one count "split sentence"
amendment apply only to one, or single, count cases. The law on its
face, however, does not make this clear, so a "split sentence" on
individual counts within a judgment and commitment must be accepted,
i.e., each single count within a judgment and commitment could contain
a single count "split sentence." In such cases, each "split sentence"
is computed separately and may run concurrently or consecutively in
relation

P.S. 5880.30
July 16, 1993
Chapter IX, Page 2
to one another or to other sentences. A one count "split sentence"
may not be aggregated with another one count "split sentence" or with
any other sentence.
3.
Multiple count "split sentence." A court may, in a multiple
count case, impose a term of imprisonment on one count, and probation
to follow in another count. This sentencing procedure, which is still
used, antedates P.L. 85-741 and is sometimes called a "split sentence"
as well. A court can, after conviction on two counts for example,
impose a term of imprisonment on one count and a period of probation
on the other count. For example, if a defendant is charged with two
separate mail theft offenses, a sentence of three years imprisonment
may be imposed on one count, to be followed by five years probation
(with suspended imposition or execution of sentence) on the second
count. The term of imprisonment in this sentence may be served
concurrently or consecutively with other sentences and may be
aggregated with other 18 USC § 4205(a), (b)(1) or (b)(2) sentences.
4.
Imposition of a one count "split sentence." The statutory
requirements that the court must follow to impose a one count "split
sentence" are very specific and includes a three step process: 1) The
actual sentence for the offense must exceed six months but may not
exceed the maximum authorized for the offense. If the offense
requires a minimum term of special parole or supervised release, then
that term must be imposed at this time as well; 2) The defendant must
be ordered confined in a jail-type institution or a treatment
institution for a period not exceeding six months; and 3) the
execution of the remainder of the sentence must be suspended and the
defendant placed on probation for such period and upon such terms as
the court deems best.
To sum up, a definite overall sentence of imprisonment must be
imposed (not to exceed the maximum for the offense), a jail-type
sentence of six months or less must be required to be served, and
execution of the remainder of the overall sentence must be suspended
with a period of probation to follow. Eligibility for parole is not
authorized on this initial portion of the sentence.
Any term of special parole or supervised release will not be
"activated" at the time of release from the initial portion of the one
count "split sentence." The special parole or supervised release term
will become effective only if the probation is revoked and the
prisoner is returned to serve the balance (or something less) of the
initially imposed sentence. The special parole or supervised release
would, of course, follow the balance of sentence to be served the same
as in any other case. If the probation is successfully completed,
then the special parole or supervised release term would have no
present or future effect.

P.S. 5880.30
July 16, 1993
Chapter IX, Page 3
As noted above, the imprisonment portion of a "split
sentence" cannot exceed six months and SGT is applicable only if the
confinement portion of the "split sentence" is exactly six months (18
USC § 4161). Any sentence less than six months is not entitled to
SGT. EGT may be awarded on a one count "split sentence" regardless
of length, provided the EGT is awarded in accordance with the program
statement on Extra Good Time (see Chapter XIII.). Presentence time is
awarded on a "split sentence."
5.
Recommitment of a one count "split sentence" following revocation
of probation. A prisoner whose probation, that was a part of a one
count "split sentence," is revoked, is returned to confinement to
serve the balance of the original sentence imposed, or any part of the
original sentence imposed that the court orders. The amount of
probation that was to follow the "split sentence" has nothing to do
with the amount of time that the court may require the prisoner to
serve upon revocation of probation. The amount of time to serve on
probation has no relationship to the amount of time that may be
required to be served in confinement on the overall sentence.
Determining the balance of the sentence to be served after
revocation of probation can be difficult because of the numerous
different ways in which the various courts word the revocation of
probation order. The singular most important rule to remember is
that, in no case may the amount of time served in a "jail-type
institution" plus the amount of time that the court orders to be
served upon revocation exceed the amount of time that was originally
imposed.
A couple of presumptions can be made based on the wording in the
judgment and commitment about the length of the total sentence that
the court may impose upon revocation of probation--1) If the court,
upon revocation of probation, states that the revocation sentence is
for a specific period of time, e.g., three years, and nothing more,
then it can be presumed that the court wants the prisoner to serve
that much time in addition to the time already served; and 2) if the
court, upon revocation of probation, states that the revocation is for
a specific period of time, e.g., three years, and states further that
the prisoner is to receive credit for all time served, then it can be
presumed that the court wants the revocation sentence to include the
time already served.
Following are some examples of situations that may arise.
(1) For the offense of mail theft (18 USC § 1708) the maximum
penalty is five years and/or a fine of $2,000. If the court imposes a
sentence of five years on one count with the condition that the
prisoner spend six months in a jail-type institution and sentences the
prisoner to four years upon revocation of probation without saying
anything more, then the total length of the sentence should be
computed as four and one-half years.

P.S. 5880.30
July 16, 1993
Chapter IX, Page 4
(2) For the offense of mail theft (18 USC § 1708) the maximum
penalty is five years and/or a fine of $2,000. If the court imposes a
sentence of five years on one count with the condition that the
prisoner spend three months in a jail-type institution and sentences
the prisoner to four years upon revocation of probation without saying
anything more, then the total length of the sentence should be
computed as four years and three months.
(3) For the offense of mail theft (18 USC § 1708) the maximum
penalty is five years and/or a fine of $2,000. If the court imposes a
sentence of five years on one count with the condition that the
prisoner spend six months in a jail-type institution and sentences the
prisoner to five years upon revocation of probation, then the total
length of the sentence should be computed as five years even though
the court did not order that credit for the initial six months served
be included in the revocation sentence. Since five years is the
maximum for the offense, that is the maximum to which the total
sentence must be limited.
(4) For the offense of mail theft (18 USC § 1708) the maximum
penalty is five years and/or a fine of $2,000. If the court imposes a
sentence of five years on one count with the condition that the
prisoner spend four months in a jail-type institution and sentences
the prisoner to four years and nine months upon revocation of
probation, then the total length of the sentence should be computed as
five years. Since five years is the maximum for the offense, that is
the maximum to which the total sentence must be limited.
(5) For the offense of mail theft (18 USC § 1708) the maximum
penalty is five years and/or a fine of $2,000. If the court imposes a
sentence of three years on one count with the condition that the
prisoner spend two months in a jail-type institution and sentences the
prisoner to three years upon revocation of probation, then the total
length of the sentence should be computed as three years. Since three
years was the initial sentence that was imposed, then the two months
served on the "split sentence" portion cannot be added to the
revocation sentence of three years.
(6) For the offense of mail theft (18 USC § 1708) the maximum
penalty is five years and/or a fine of $2,000. If the court imposes a
sentence of three years on one count with the condition that the
prisoner spend two months in a jail-type institution and sentences the
prisoner to eighteen months upon revocation of probation, then the
total length of the sentence should be computed as twenty months.
Whenever staff believe that the revocation sentence should not be
implemented exactly as ordered, or if the language in the judgment and
commitment appears to be ambiguous or unclear as to the court's
intent, then that case must be referred to the court

P.S. 5880.30
July 16, 1993
Chapter IX, Page 5
for clarification or resolution. (See the Inmate System's Manual for
the procedures to follow in communicating with a court.)
Any EGT (including accrued seniority) and presentence time that
was awarded to the initial portion of the "split sentence" shall also
be credited to the probation revocation sentence.
The time between release from the initial "split sentence"
portion part of the sentence and the resumption of the originally
imposed sentence (ordinarily the date on which probation is revoked)
shall be treated as inoperative time since the sentence was not in
operation during that interim period of time. Any time in custody,
prior to the revocation of probation, as a result of an arrest warrant
for an alleged violation of probation shall be treated the same as
presentence time credits.
The samples below will not include the inoperative time (see
Chapter V, paragraph 4.) or presentence time (see Chapter VI,
paragraph 8.) calculations since those types of calculations have been
fully demonstrated.
Example No. VIII - 1:
Split sentence. Arrested on 04-11-79; remained in
continuous custody and sentenced on 04-13-79 to 5 years, to
serve 6 months in a jail-type institution with 4 years and 6
months probation to follow; released on 09-08-79 by Exp. GT
with 2 days EGT.
Revocation sentence. Arrested on 08-06-80; remained in
continuous custody and probation revoked on 08-15-80 and
ordered to serve 4 years and 6 months under the provisions
of 18 USC § 4205(a).
Total sentence after probation revocation equals 5 years.
Split sentence.
DCB
Sentence
Original EFT
Presentence Time
Final EFT
SGT
SRD
EGT
SRD with EGT

= 79-04-13
= +00-06-00 6 Months
= 79-10-12* = 14895
= 2 2 Days
= 79-10-10 = 14893
= 30 30 Days
= 79-09-10 = 14863
= 2 2 Days
= 79-09-08 = 14861

P.S. 5880.30
July 16, 1993
Chapter IX, Page 6
Final computation after probation revocation.
DCB
Sentence
Original EFT
Inoperative Time
New EFT
Presentence Time
Final EFT
SGT
SRD
EGT From Split Sentence
SRD with EGT

= 79-04-13
= +05-00-00 5 Years
= 84-04-12* = 16539
= + 341 341 Days
= 85-03-19 = 16880
= 11 11 Days
= 85-03-08 = 16869
= - 480 480 Days
= 83-11-14 = 16389
= 2 2 Days
= 83-11-12 = 16387

Final EFT
Less 180 Days
180 Day Date

=

85-03-08

=

84-09-09

DCB
1/3 of 5 Yrs
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 79-04-13
= +01-08-00 1 Year 8 Months
= 80-12-12* = 15322
= + 341 341 Days
= 81-11-18 = 15663
= 11 11 Days
= 81-11-07 = 15652

DCB
2/3's of 5 Years
Original 2/3's Date
Inoperative Time
Tentative 2/3's Date
Presentence Time
Final 2/3's Date

= 79-04-13
= +03-04-00 3 Years 4 Months
= 82-08-12* = 15930
= + 341 341 Days
= 83-07-19 = 16271
= 11 11 Days
= 83-07-08 = 16260

= 16869
= - 180 180 Days
= 16689

Example No. VIII - 2:
Split Sentence. Arrested on 06-17-80; remained in
continuous custody and sentenced on 06-21-80 to 4 years, to
serve 6 months in a jail-type institution with 3 years and 6
months probation to follow; released on 11-13-80 by Exp. GT
with 3 days EGT.
Revocation sentence. Arrested on 03-14-81; remained in
continuous custody and probation revoked on 03-19-81 and
ordered to serve 3 years and 6 months.
Total sentence after probation revocation equals 4 years.

P.S. 5880.30
July 16, 1993
Chapter IX, Page 7
Split sentence.
DCB
Sentence
Original EFT
Presentence Time
Final EFT
SGT
Original SRD
EGT
Final SRD

= 80-06-21
= +00-06-00 6 Months
= 80-12-20* = 15330
= 4 4 Days
= 80-12-16 = 15326
= 30 30 Days
= 80-11-16 = 15296
= 3 3 Days
= 80-11-13 = 15293

Final computation after probation revocation.
DCB
Sentence
Original EFT
Inoperative Time
Original EFT
Presentence Time
Final EFT
SGT
SRD

= 80-06-21
= +04-00-00
= 84-06-20* = 16608
= + 125 125 Days
= 84-10-23 = 16733
= 9 9 Days
= 84-10-14 = 16724
= - 336 336 Days
= 83-11-13 = 16388

Final EFT
Less 180 Days
180 Day Date

=

84-10-14

=

84-04-17

DCB
1/3 of 4 Years
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 80-06-21
= +01-04-00 1 Year 4 Months
= 81-10-20* = 15634
= + 125 125 Days
= 82-02-22 = 15759
= 9 9 Days
= 82-02-13 = 15750

= 16724
= - 180 180 Days
= 16544

(There is no 2/3's date for the above sentence since it is
less than five years.)
Example No. VIII - 3:
Split sentence. Arrested on 09-14-79; released on bond 0929-79; returned to custody and sentenced on 10-04-79 to 5
years, to serve 3 months in a jail-type institution with 3
years probation to follow; released on 12-16-79.
Revocation sentence. Arrested on 04-07-80 and remained in
continuous custody and probation revoked on 04-10-80 and
ordered to serve 15 months.
Total sentence after probation revocation equals 18 months.

P.S. 5880.30
July 16, 1993
Chapter IX, Page 8
Split sentence.
DCB
Sentence
Unconverted EFT
Original EFT
Presentence Time
Final EFT and SRD

= 79-10-04
= +00-03-00
= 79-13-03*
= 80-01-03 = 14978
= 16 16 Days
= 79-12-18 = 14962

Final computation after probation revocation.
DCB
Sentence
Unconverted EFT
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-10-04
= +01-06-00
= 80-16-03*
= 81-04-03 = 15434
= + 115 115 Days
= 81-07-27 = 15549
= 19 19 Days
= 81-07-08 = 15530
= - 108 108 Days
= 81-03-22 = 15422

(No 180 Day Date has been calculated since only 108 SGT can
be earned on this sentence.)
DCB
1/3 of 1 Year 6 Months
Unconverted PE Date
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

= 79-10-04
= +00-06-00 6 Months
= 79-16-03*
= 80-04-03 = 15069
= + 115 115 Days
= 80-07-27 = 15184
= 19 19 Days
= 80-07-08 = 15165

(There is no 2/3's date for the above sentence since the
sentence after revocation is less than five years.)
6.
Aggregation of a one count "split sentence" revocation of
probation sentence with another sentence. After the revocation of the
probation that followed the initial portion of the one count "split
sentence," the sentence as a whole (see examples above) may then be
aggregated with other adult sentences (18 USC § 4205(a); (b)(1) and
(b)(2)). The number of different combinations of aggregations
involving a former "split sentence" and one or more other sentences
and the exact procedures to follow in the subsequent computations are
far too numerous to create an example of each situation. The examples
below demonstrate the most frequent situations that arise from
aggregations. (Consecutive sentence examples, where the second
sentence imposed is consecutive to the former one count "split
sentence," will not be shown since they are treated the same as any
other consecutive sentence aggregation.)

P.S. 5880.30
July 16, 1993
Chapter IX, Page 9
The samples below will not include the inoperative time (see
Chapter V, paragraph 4.) or presentence time (see Chapter VI,
paragraph 8.) calculations since those types of calculations have been
fully demonstrated.
Example No. VIII - 4:
Sentence No. 1 "split sentence." Arrested on 03-18-79 and
remained in continuous custody and sentenced on 06-11-79 to
2 years, to serve 6 months in a jail-type institution with 4
years and 6 months probation to follow; released on 08-1779.
Sentence No. 2. Arrested on 09-16-79 and remained in
continuous custody and sentenced on 12-10-79 to 2 years (18
USC § 4205(a)).
Sentence No. 1 revocation sentence. Probation revoked on
12-17-79 and sentenced to 2 years (18 USC § 4205(a)). Total
sentence after probation revocation equals 2 years.
Calculating the aggregate sentence based on the information
above requires a several step process as shown below:
Step No.1. Calculate the EFT for the Sentence No. 1
revocation sentence without presentence time.
DCB
Sentence
Tentative EFT
Inoperative Time
EFT

= 79-06-11
= +02-00-00 2 Years
= 81-06-10* = 15502
= + 121 121 Days
= 81-10-09 = 15623

Step No.2. Calculate the EFT for Sentence No. 2 without
presentence time.
DCB
Sentence
EFT

= 79-12-10
= +02-00-00 2 Years
= 81-12-09*

Step No.3. Determine Sentence No. 2 overlap of Sentence No.
1 revocation sentence and add the sentence of Sentence No. 1
revocation sentence to the overlap to learn the total
sentence length for the aggregate sentence.
Sentence No. 2 EFT
Sent. No. 1 Rev. Sent. EFT
Overlap
Sent. No. 1 Rev. Sent.
Aggregate Sentence

= 81-12-09
= -81-10-09
= 00-02-00 2 Months
= +02-00-00 2 Years
= 02-02-00 2 Years 2 Months

P.S. 5880.30
July 16, 1993
Chapter IX, Page 10
Step No.4.

Calculate the aggregate sentence.

Aggregate Sentence DCB
Aggregate Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-06-11
= +02-02-00 2 Years 2 Months
= 81-08-10* = 15563
= + 121 121 Days
= 81-12-09 = 15684
= - 170 170 Days
= 81-06-22 = 15514
= - 156 156 Days
= 81-01-17 = 15358

(No 180 Day Date has been calculated since only 156 SGT can
be earned on this sentence.)
Aggregate Sentence DCB
= 79-06-11
1/3 of 2 Years 2 Months
= +00-08-20 8 Months 20 Days
Unconverted PE Date
= 79-14-31
First Conversion
= 80-02-31
Original PE Date
= 80-03-01* = 15036
Inoperative Time
= + 121 121 Days
Tentative PE Date
= 80-06-30 = 15157
Presentence Time
= - 170 170 Days
Final PE Date
= 80-01-12 = 14987
(There is no 2/3's date for the above aggregated sentence
since neither the aggregate nor any sentence in the
aggregate is equal to five years or more.)
Example No. VIII - 5:
Sentence No. 1 "split sentence." Arrested on 11-17-78 and
remained in continuous custody and sentenced on 03-12-79 to
2 years, to serve 180 days in a jail-type institution with 1
year probation to follow; released on 05-04-79.
Sentence No. 2. Arrested 07-20-79 and remained in
continuous custody and sentenced on 10-01-79 to 18 months
(18 USC § 4205(a)).
Sentence No. 1 revocation sentence. Probation revoked on
01-28-80 and sentenced to 2 years (18 USC § 4205(a)). Total
sentence after probation revocation equals 2 years.
Calculating the aggregate sentence based on the information
above requires a several step process as shown below:
Step No.1. Calculate the Sentence No. 1 revocation sentence
and Sentence No. 2 "standing alone" (those calculations are
not shown below). Compare the EFT's and SRD's. Note that
the EFT and SRD of Sentence No. 2 are completely absorbed
within Sentence No. 1 revocation sentence.

P.S. 5880.30
July 16, 1993
Chapter IX, Page 11
Step No.2. Since Sentence No. 2 was imposed during the
inoperative time period of Sentence No. 1 revocation
sentence, the time period during which Sentence No. 2 was in
operation (excluding any presentence time that belongs to
Sentence No. 2) when no other sentence was in operation (the
underlap period) must be determined. After the underlap has
been determined, add it to the total sentence of Sentence
No. 1 revocation sentence (2 Years) to determine the
aggregate length of the combined sentences.
Sent. No. 1 Rev. Date
Sentence No. 2 DCB
Underlap
Sent. No. 1 Rev. Sent.
Aggregate Sentence

= 80-01-28
= -79-10-00*
= 00-03-28 3 Months 28 Days
= +02-00-00 2 Years
= 02-03-28 2 Yrs 3 Mos 28 Dys

Step No.3. The inoperative time for the aggregate sentence
must be based on the amount of time from release on the
"split sentence" (05-04-79) up to the date (10-01-79) that
Sentence No. 2 was imposed and began running. That period
of time (from 05-05-79 through 09-30-79) is 149 days. The
presentence time for the Sentence No. 1 revocation sentence
(from
11-17-79 through 03-11-79 = 115 days) plus the presentence
time for Sentence No. 2 (from 07-20-79 through 09-30-79 = 73
days) equals 188 days. Calculate the EFT for the aggregate
sentence.
Aggregate DCB
Aggregate Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD

= 79-03-12
= +02-03-28 2 Yrs 3 Mos 28 Dys
= 81-07-09* = 15531
= + 149 149 Days
= 81-12-05 = 15680
= - 188 188 Days
= 81-05-31 = 15492
= - 167 167 Days
= 80-12-15 = 15325

(No 180 Day Date has been calculated since only 167 SGT can
be earned on this sentence.)
Aggregate Sentence DCB
= 79-03-12
1/3 of 2 Yrs. 3 Mos. 28 Dys.= +00-09-09 9 Months 9 Days
Original PE Date
= 79-12-20* = 14964
Inoperative Time
= + 149 149 Days
Tentative PE Date
= 79-07-24 = 15113
Presentence Time
= - 188 188 Days
Final PE Date
= 79-11-11 = 14925
(There is no 2/3's date for the above aggregated sentence
since neither the aggregate nor any sentence in the
aggregate is five years or more.)

P.S. 5880.30
July 16, 1993
Chapter IX, Page 12
Example No. VIII - 6:
Sentence No. 1 "split sentence." Arrested on 06-04-79 and
remained in continuous custody and sentenced on 06-12-79 to
3 years, to serve 6 months in a jail-type institution with 5
years probation to follow; released on 11-03-79.
Sentence No. 2. Arrested on 12-02-79 and remained in
continuous custody and sentenced on 01-09-80 to 5 years (18
USC § 4205(a)).
Sentence No. 1 revocation sentence. Probation revoked on
03-18-81 and sentenced to 2 years consecutive. Total
sentence after probation revocation equals 2 years and 6
months.
Aggregate Sentence. Determining the aggregate length of
this sentence requires simple arithmetic. The prisoner
served 6 months before the 5 year sentence was imposed and
it was not possible to aggregate the 6 months and the 5
years at that time since the probation had not yet been
revoked. After the probation was revoked and the court
ordered that 2 years consecutive be served as a result of
the probation violation, the next step is to add together
the 6 months already served, plus the subsequent 5 years,
and then the consecutive 2 years, for a total aggregate
sentence of 7 years and 6 months. The computation follows:
Step No.1. Calculate the total time to be served for the
aggregate sentence.
Sent. No. 1 "split sent."
Sentence No. 2
Sent. No. 1 Rev. Sent.
Aggregate Sentence
Step No.2.

= 00-06-00 6 Months
= 05-00-00 5 Years
= +02-00-00 2 Years
= 07-06-00 7 Years 6 Months

Calculate the aggregate sentence.

Aggregate Sentence DCB
Aggregate Sentence
Original EFT
Inoperative Time
Tentative EFT
Presentence Time
Final EFT
SGT
SRD
Final EFT
Less 180 Days
180 Day Date

=
=
=

=

79-06-12
07-06-00 7 Years 6 Months
86-12-11* = 17512
= +
66 66 Days
87-02-15 = 17578
= 46 46 Days
86-12-31 = 17532
= - 729 720 Days
85-01-10 = 16812

=

86-12-31

=

86-07-04

=
=

= 17532
= - 180 180 Days
= 17352

P.S. 5880.30
July 16, 1993
Chapter IX, Page 13
Aggregate Sentence DCB
1/3 of 7 Yrs 6 Mos
Original PE Date
Inoperative Time
Tentative PE Date
Presentence Time
Final PE Date

79-06-12
= +02-06-00 2 Years 6 Months
= 81-12-11* = 15686
= +
66 66 Days
= 82-02-15 = 15752
= 46 46 Days
= 81-12-31 = 15706

2/3 of 6 Months
2/3 of 5 Years
2/3 of 2 Years
Unconverted Agg. 2/3's
Final Aggregate 2/3's
Aggregate DCB
Original 2/3's Date
Inoperative Time
Tentative 2/3's Date
Presentence Time
Final 2/3's Date

= 00-04-00 4 Months
= 03-04-00 3 Years 4 Months
= +01-04-00 1 Year 4 Months
= 04-12-00
= 05-00-00 5 Years
= +79-06-12
= 84-06-11* = 16599
= +
66 66 Days
= 84-08-16 = 16665
= 46 46 Days
= 84-07-01 = 16619

P.S. 5880.30
July 16, 1993
Chapter X, Page 1
X

NARCOTIC ADDICT REHABILITATION ACT OF 1966

The Narcotic Addict Rehabilitation Act of 1966 (NARA) (P.L. 89-793)
(18 USC §§ 4251-4255) became effective on November 8, 1966 for
sentences imposed on and after that date.
The arithmetic for calculating both adult and NARA sentences is the
same. A NARA sentence is implemented slightly different from an adult
sentence because of the language in NARA. Only those sections of NARA
that pertain to the manner in which a court may impose a sentence and
the manner in which that sentence must be implemented will be covered
in this manual. It is important, however, that all sections of NARA
be studied by the computation specialist for definition of terms and
to gain a knowledge of the other related provisions.
1.
Examination to determine addiction under 18 USC § 4252. After
conviction for an offense, a court may order that the offender be
committed for examination to make a determination about the offender's
addiction.
§ 4252 states,
"If the court believes that an eligible offender is an
addict, it may place him in the custody of the Attorney
General for an examination to determine whether he is an
addict and is likely to be rehabilitated through treatment.
The Attorney General shall report to the court within thirty
days; or any additional period granted from the court, the
results of such examination and make any recommendations he
deems desirable. An offender shall receive full credit
towards the service of his sentence for any time spent in
custody for an examination."
The institution to which the eligible offender is committed often
times is unable to furnish the court with a report within the
statutory limit of 30 days and must request additional time. Unit
staff is responsible for completing the examination report and for
requesting additional time from the court to complete the report, if
necessary.
The examination period begins to run on the date that the
examination is ordered. Presentence time does not affect the
examination period.
2.
Commitment for treatment under 18 USC § 4253. After the
examination, the court may commit the offender for treatment under the
provisions of § 4253 which states,
"(a) Following the examination provided for in section 4252,
if the court determines that an eligible offender

P.S. 5880.30
July 16, 1993
Chapter X, Page 2
is an addict and is likely to be rehabilitated through treatment,
it shall commit him to the custody of the Attorney General for
treatment under this chapter, except that no offender shall be
committed under this chapter if the Attorney General certifies
that adequate facilities or personnel for treatment are
unavailable. Such commitment shall be for an indeterminate
period of time not to exceed ten years, but in no event shall it
exceed the maximum sentence that could otherwise have been
imposed [emphasis added]."
"(b) If, following the examination provided for in section
4252, the court determines that an eligible offender is not
an addict, or is an addict not likely to be rehabilitated
through treatment, it shall impose such other sentence as
may be authorized or required by law."
There is nothing in this section which prohibits a court from
ordering commitment for an indeterminate period of time less than ten
years for an offense which authorizes a maximum term of ten or more
years. There also is nothing in the section which prohibits the court
from ordering commitment for an indeterminate period of time less than
the maximum sentence which could be imposed under ten years. It is
the Bureau of Prisons' position, however, supported by a number of
courts, that the commitment under § 4253 should be for ten years or
the maximum sentence authorized for the offense, whichever is less. A
NARA sentence that is not imposed in accordance with the Bureau of
Prisons' interpretation of this section should be referred to the
Regional Inmate Systems Manager for consultation.
All time in custody after the date of arrest to the date of the §
4252 order shall be treated as presentence time. If the offender is
eventually sentenced under the provisions of
§ 4253, or any other authorized sentencing provision, the time served
under the § 4252 commitment shall be computed as time served on the
sentence. SGT is awarded in the same manner as for an adult sentence
(see Chapter IV).
The EFT shall be extended by inoperative time the same as for an
adult sentence (see Chapter V) with the exception of a prisoner who is
returned as a "conditional release" violator (hereinafter called
"parole violator"), which is discussed in more detail below.
3.
Conditional Release under 18 USC § 4254. An offender who is
sentenced under the provisions of § 4253 may be paroled (conditionally
released) by the Parole Commission in its discretion after six months
of treatment as provided for in
§ 4254, which states,

P.S. 5880.30
July 16, 1993
Chapter X, Page 3
"An offender committed under section 4253(a) may not be
conditionally released until he has been treated for six
months following such commitment in an institution
maintained or approved by the Attorney General for
treatment. The Attorney General may then or at any time
thereafter report to the Board of Parole whether the
offender should be conditionally released under supervision.
After receipt of the Attorney General's report, and
certification from the Surgeon General of the Public Health
Service that the offender has made sufficient progress to
warrant his conditional release under supervision, the Board
may in its discretion order such a release. In determining
suitability for release, the Board may make any
investigation it deems necessary. If the Board does not
conditionally release the offender, or if a conditional
release is revoked, the Board may thereafter grant a release
on receipt of a further report from the Attorney General."
An eligible offender, as stated in § 4254, must receive treatment
for at least six months before becoming eligible for parole.
Presentence time and time undergoing examination (18 USC § 4252) do
not affect the date upon which the offender becomes eligible for
parole. The six months is computed from the date the § 4253 sentence
is imposed, providing the sentence is in operation at that time. (See
28 CFR § 2.3.) Application for parole must be made in accordance with
28 CFR § 2.11.
The parole "eligible" date shall be extended by inoperative time
the same as for an adult sentence, providing the inoperative time
begins prior to the parole eligible date (see Chapter V).
4.
Two-thirds/thirty year date under 18 USC § 4206(d). The
provisions of § 4206(d) pertains to a NARA sentence the same as for an
adult sentence. See Chapter VII, paragraph 4.e. for complete
instructions for implementation of this section.
5.
Weekend/holiday release. The same rules that apply to an adult
sentence apply to a NARA sentence for a weekend/holiday release (see
Chapter VII, paragraph 3.c.).
6.
Supervision in the community under 18 USC § 4255.
§ 4255 states in part,
"An offender who has been conditionally released [emphasis
added] shall be under the jurisdiction of the United States
Parole Commission as if on parole [emphasis added], pursuant
to chapter 311 of this title."

P.S. 5880.30
July 16, 1993
Chapter X, Page 4
Regardless of the length of the sentence imposed and based on the
underlined language in § 4253 above, it is the Bureau of Prisons'
interpretation of that provision that the offender has to serve no
longer than the total sentence imposed, including presentence and
examination time. As a result, if a prisoner is recommitted as a
parole violator for a violation of the conditional release, then the
prisoner cannot be required to serve beyond the original EFT date,
i.e., the prisoner receives credit for all "street time" (see 28 CFR
§§ 2.47(e)(2) and 2.52(d)(1)). If the prisoner absconds, however,
during the supervision period in the community, then the EFT date can
be extended by the amount of absconder time as determined by the
Parole Commission (see 28 CFR § 2.40(j)).
It is the Bureau of Prison's interpretation of the intent of NARA
that that much of 18 USC § 4164 that pertains to an early release from
parole supervision of one hundred and eighty days does not apply to a
NARA sentence since the primary purpose of the Act is to provide a
continuum of treatment that begins in the institution and continues
throughout the remainder of the sentence that is served in the
community (see 18 USC
§ 4151(c)). To shorten that period of treatment by one hundred and
eighty days would not conform to the purpose or intent of NARA. In
addition, if a prisoner earned less than one hundred and eighty days
of good time prior to release, then the provisions of § 4164, if
followed, would preclude any treatment at all in the community after
release.
7.
Summary of NARA provisions. The following information is
provided as a summary of the various NARA provisions.
a. Eligible offender (18 USC(f)(3). An offender against whom there
is a pending charge is ordinarily not eligible for sentencing under
NARA (see 18 USC § 4251(f)(3)). If a detainer, federal or state, is
received, the RISA must be contacted for consultation purposes.
b. Presentence time on a NARA sentence. Presentence time (see
Chapter VI) applies to a NARA sentence the same as for any other
sentence except that it does not reduce the parole eligible date or
examination period.
c. Examination (18 USC § 4252). The examination period is thirty
days and begins to run on the date of the examination order unless the
court delays implementation of the order. Additional examination time
may be requested from the court. Presentence time does not apply to
the examination period.
d. Sentence (18 USC § 4253). The maximum sentence cannot exceed
ten years or the maximum term of the offended statute. The sentence
imposed must be for the maximum allowable.

P.S. 5880.30
July 16, 1993
Chapter X, Page 5
e. Parole (18 USC § 4254). The prisoner becomes eligible for
parole after six months from the date that the NARA sentence is
imposed. Presentence time does not reduce the six months.
f. Mandatory release (18 USC § 4164). If not paroled by the Parole
Commission, the prisoner shall be released as if on parole by
operation of good time calculated in the same manner as if an adult
prisoner except that the one hundred and eighty day early release from
supervision does not apply. Therefore, every release by operation of
good time shall be treated as if released on parole regardless of the
amount of time remaining to be served.
g. Inoperative time. Inoperative time applies to a NARA sentence
the same as for an adult prisoner (see Chapter V).
h. Parole violation (18 USC § 4255). A NARA prisoner under parole
supervision is treated the same as an adult prisoner, except that a
parole violator does receive credit for all "street time," i.e., the
EFT cannot be extended as a result of a parole violation, except as
noted in "i." below.
i. Absconding during parole supervision. Absconding from parole
supervision does interrupt the running of the sentence during the time
that the parolee is in an absconder status.
j. Aggregation. A NARA sentence may not be aggregated with another
NARA sentence or with any other sentence.
8.
The Duvall Case--Operations Memorandum 71-80, Time Credit for
NARA Sentences Served at FCI, Danbury, dated March 13, 1980.
Operations Memorandum 71-80, which pertained to the case of Duvall v.
Carlson (United States District Court for the District of Connecticut
(Civil No. N-77-234) had a cancellation date of December 31, 1980.
The order of the court in this case, however, remains in effect and
shall be applied to any prisoner to which it applies at any time in
the future regardless of the operations memorandum cancellation date.
a. Purpose of the Duvall suit. In 1978, Duvall, a former prisoner
at FCI-Danbury, brought a petition for a writ of habeas corpus and
civil rights complaint against the Bureau of Prisons alleging that,
from December 1, 1975 until August 24, 1978, inmates sentenced under
the provisions of NARA were not afforded drug treatment as required by
the NARA statute.
b. The Duvall agreement. The Duvall case was settled between the
plaintiffs and the Bureau of Prisons according to an agreement made
effective by order of the court on February 4, 1980. The settlement
agreement provided that any prisoner who served any part of a NARA
sentence at FCI-Danbury between December 1, 1975 and August 24, 1978
would receive one day of time credit for each day served at Danbury.
This time credit is

P.S. 5880.30
July 16, 1993
Chapter X, Page 6
to be deducted from the end date (EFT) of the NARA sentence if, and
only when, the prisoner is released from prison, and the time credit
deducted is not to exceed the amount of time remaining to be served on
the NARA sentence.
c. Impact of implementation of the Duvall agreement. Actual
implementation of the Duvall agreement has an impact only on the
amount of time remaining to be served in the community under
supervision, which determination is made at the time the prisoner is
released from imprisonment. If the prisoner is in the community under
NARA supervision at the time the discovery is made that entitlement to
the time credit is authorized, then the remainder of the supervision
time shall be reduced accordingly.
d. Implementing the Duvall agreement. The case of any NARA
prisoner who may have been confined at FCI-Danbury between December 1,
1975 and August 24, 1978 and who may not have been awarded Duvall time
credits, shall be referred to the Chief of Inmate Systems at FCIDanbury for verification and resolution.
No NARA sentencing examples are shown below since all the
calculation procedures necessary to calculate a NARA sentence have
been fully explained and demonstrated in other parts of this manual.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 1
XI

FEDERAL YOUTH CORRECTION ACT OF 1950

The Federal Youth Correction Act (YCA) (18 USC §§ 5005-5026) was
enacted in 1950 and amended in 1970 (P.L. 94-233). Only those
sections of the YCA (including 18 USC § 4216, which pertains to young
adult offenders) affecting sentence computation will be discussed. It
is necessary, however, that all sections of the YCA be studied to gain
a knowledge of the other related provisions.
1.
Definitions under 18 USC § 5006. The following terms are used
throughout the various statutory provisions pertaining to youth and
young adult offenders and knowing the definitions are necessary to
understand the sentences that may be imposed.
"(a) 'Commission' means the United States Parole Commission;
(b) 'Bureau' means the Bureau of Prisons;
(c) 'Director' means the Director of the Bureau of prisons;
(d) 'youth offender' means a person under the age of Twentytwo years at the time of conviction;
(e) 'committed youth offender' is one committed for
treatment hereunder to the custody of the Attorney General
pursuant to sections 5010(b) and 5010(c) of this chapter;
(f) 'treatment' means corrective and preventive guidance and
training designed to protect the public by correcting the
antisocial tendencies of youth offenders; and (g)
'conviction' means the judgment on a verdict or finding of
guilty, or a plea of nolo contendere."
2.
Young adult offender under 18 USC § 4216.
is defined as follows.

A young adult offender

"In the case of a defendant who has attained his twentysecond birthday but has not attained his twenty-sixth
birthday at the time of conviction, if, after taking into
consideration the previous record of the defendant as to
delinquency and criminal experience, his social background,
capabilities, mental and physical health, and such other
factors as may be considered pertinent, the court finds that
there are reasonable grounds to believe that the defendant
will benefit from the treatment provided under the Federal
Youth Corrections Act (18 U.S.C., chap. 402) sentence may be
imposed pursuant to such provisions of the act."

P.S. 5880.30
July 16, 1993
Chapter XI, Page 2
As to a young adult offender, it is necessary to point out that
the YCA sentencing provisions are not available if a young adult is
convicted of an offense which requires imposition of a mandatory
penalty such as required for a violation of certain narcotic laws and
violation of 18 USC §§ 2113(e) and 2114. (See paragraph 7, P.L. 85752, codified as a note to 28 USC § 334. Also see United States v.
Lane, 284 F. 2nd, 935, 9th Cir. 1960.) A mandatory penalty offense is
one in which the imposition or execution of the sentence may not be
suspended, probation may not be granted and parole is precluded.
3.
Beginning date or DCB of a YCA sentence. The term "conviction,"
as defined in paragraph 1. above, is the key word in establishing the
DCB of a YCA sentence and, as used in reference to a YCA sentence,
means the date the judgment or sentence is imposed. If a stay of
execution (release pending appeal or for personal/business matters) is
granted on the date that the sentence is imposed, then the date on
which the stay of execution terminates, provided the defendant is
returned to custody on that date, will be the DCB (date on which the
sentence begins to run).
A YCA sentence imposed while the offender is under the jurisdiction of
a federal writ of habeas corpus ad prosequendum or the Interstate
Agreement on Detainers from a non-federal authority shall be treated
the same as if in federal custody, i.e., the sentence shall be
calculated as beginning on the date that the YCA sentence was imposed
and shall continue to run as long as the offender is in the continuous
custody of any federal or non-federal law enforcement agency.
4.
Inoperative time on a YCA sentence. Inoperative time shall be
applied to a YCA sentence in accordance with Chapter V., with one
exception. A prisoner who has been paroled from a YCA sentence
receives credit for all "street time" if parole is revoked (see 28 CFR
§§ 2.47(e)(2) and 2.52(d)(1)) but does
not receive credit for any time, after release on parole, that was
spent in an absconder status (see 28 CFR § 2.40(j)) as determined by
the Parole Commission.
A prisoner who is granted probation under the provisions of
§
5010(a) ordinarily receives credit for the time under supervision
toward service of the total YCA sentence that may be imposed as the
result of probation violation unless the prisoner absconds from
probation supervision in which case the YCA sentence would be
inoperative during the time in absconder status, as determined by the
court that revoked the probation. If the court, however, placed the
prisoner on probation without making a determination that the
defendant was a youth or young adult offender and subsequently imposed
a YCA sentence as a result of a probation violation, then none of the
time under probation supervision counts toward service of the YCA
sentence.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 3
5.
Presentence time on a YCA sentence. Presentence time shall be
applied to a YCA sentence in accordance with Chapter VI, i.e., it
shall be deducted from the EFT and mandatory conditional (parole)
release date.
6.
Effect of statutory good time and extra good time on a YCA
sentence. The YCA does not provide for, or authorize, the awarding of
SGT or EGT for a YCA sentence and, therefore, a YCA sentence does not
earn either SGT or EGT. (See paragraphs 17. and 18. below for
exceptions.)
7.
Probation under 18 USC § 5010(a). § 5010(a) allows the court to
impose a period of probation for a youth or young adult offender and
states,
"(a) If the court is of the opinion that the youth offender
does not need commitment, it may suspend the imposition or
execution of sentence and place the youth offender on
probation."
This section is self-explanatory and allows the court to grant
probation in accordance with §§ 3651 and 3653 when either a § 5010(b)
or (c) sentence is imposed. The court may also impose sentence under
the one count "split sentence" provisions of § 3651.
If the probation is later revoked and the offender ordered
committed then all time under probation supervision will count as time
served on the sentence, i.e., computed uninterruptedly from the date
of conviction. This same rule also applies if the court imposed a YCA
split sentence (i.e., orders a YCA § 5010(b) or (c) sentence, requires
that six months or less be served in a jail-type institution and
suspends execution of the balance of the sentence, with a period of
probation to follow). No SGT or EGT is authorized for a YCA split
sentence nor is the prisoner eligible for parole.
On occasion, a prisoner will have been sentenced under a §
5010(b) split sentence and will have been under probation supervision
for four years or longer at the time probation is revoked, in which
case the prisoner must be immediately released under conditional
(parole) release and placed under the supervision of the Parole
Commission. The Parole Commission must be immediately notified when
this situation occurs so that a parole certificate can be issued and
sent to the appropriate probation officer for execution.
As stated in paragraph 4. above, if the prisoner absconds from
probation supervision, and the sentence was imposed under the
provisions of § 5010(a), then the sentence will be inoperative during
the time in absconder status, as determined by the court that revoked
the probation. If the court, however,

P.S. 5880.30
July 16, 1993
Chapter XI, Page 4
placed the prisoner on probation without making a determination that
the defendant was a youth or young adult offender and subsequently
imposed a YCA sentence as a result of a probation violation, then none
of the time under probation supervision counts toward service of the
YCA sentence.
8.
Sentence under 18 USC § 5010(b). § 5010(b) allows a court to
impose a sentence under the YCA and states,
"(b) If the court shall find that a convicted person is a
youth offender, and the offense is punishable by
imprisonment under applicable provisions of law other than
this subsection, the court may, in lieu of the penalty of
imprisonment otherwise provided by law, sentence the youth
offender to the custody of the Attorney General for
treatment and supervision pursuant to this chapter until
discharged by the Commission as provided in section 5017(c)
of this chapter; . . ."
18 USC § 5017(c) states ,
"(c) A youth offender committed under section 5010(b) of
this chapter shall be released conditionally under
supervision on or before the expiration of four years from
the date of his conviction and shall be discharged
unconditionally on or before six years from the date of his
conviction."
When the court imposes a sentence under § 5010(b) it is called an
"indeterminate sentence of four to six years" because of the language
in § 5017 that refers to the time frames of four years and six years.
The EFT of a § 5010(b) sentence is calculated in the same manner
as an adult sentence (see Chapter VII, Example Nos. VII - 1 through
VII - 10 and VII - 26 through VII - 31). The SRD, based on the
minimum term of four years, is also calculated the same as an adult
EFT (i.e., DCB plus four years and adjusted for any presentence or
inoperative time) since no good time can be accrued on a YCA sentence.
§ 5010(b) may also be used in connection with a grant of
probation under the "split sentence" provisions of 18 USC § 3651 as
described in paragraph 7. above.
9.
Sentence less than six years under 18 USC § 5010(b). Whenever a
court imposes a sentence under § 5010(b), the judgment and commitment
is usually silent as to the four to six year term of the sentence
since the language in the statute itself is clear as to the sentence
term. On occasion, however, a court will impose a sentence of less
than six years under § 5010(b). The Bureau of Prisons considers a
sentence of less than six years

P.S. 5880.30
July 16, 1993
Chapter XI, Page 5
under the YCA to be improper but at least one court does impose that
type of sentence and, as a result, the following procedures shall be
followed when a sentence, under the YCA, of less than six years is
imposed.
a. Letter to United States Attorney and follow-up procedure. ISM
staff shall prepare, for the warden's signature, a letter to the
United States Attorney for the sentencing district as shown in the
draft letter in Appendix VI. It is intended that the letter will
cause the United States Attorney to approach the court with the
concerns raised by the Bureau of Prisons and that the court will then
take appropriate corrective action. If no answer is received within
thirty days, then a follow-up letter shall be sent to the United
States Attorney. A copy of the letter (or letters) shall be sent to
the Regional Inmate Systems Manager.
b. Computation instructions for a YCA sentence of less than six
years. If no response to the second letter is received after thirty
days, or if the sentencing court refuses to take corrective action,
then the sentence shall be computed as follows:
(1) If the term specified by the court is four years or less,
compute the sentence without a mandatory parole (four year) date. The
EFT shall be modified for any presentence time credit or inoperative
time and the resulting date will be the date on which the prisoner
must be released. For this computation, this release date shall be
considered both the SRD and the EFT.
(2) If the term specified by the court is more than four years
but is less than six years, establish a mandatory parole (four year)
date at four years from the DCB, adjusted for presentence time and
inoperative time, if any. The EFT shall be based on the length of the
sentence imposed by the court, also adjusted for both presentence time
and inoperative time, if any.
c. Affect of statutory and extra good time on a YCA sentence of
less than six years. Statutory and extra good time (18 USC §§ 4161
and 4162) shall not be applied to these commitments as release
procedures for a YCA sentence are governed by 18 USC § 5017. (See
paragraphs 17. and 18. for exceptions.)
10. Sentence under 18 USC § 5010(c). § 5010(c) allows a court to
impose a sentence under the YCA and states,
"(c) If the court shall find that the youth offender may not
be able to derive maximum benefit from treatment by the
Commission prior to the expiration of six years from the
date of conviction it may, in lieu of the penalty of imprisonment otherwise provided by law, sentence the youth
offender to the custody of the

P.S. 5880.30
July 16, 1993
Chapter XI, Page 6
Attorney General for treatment and supervision pursuant to this
chapter for any further period that may be authorized by law for
the offense or offenses of which he stands convicted or until
discharged by the Commission as provided in section 5017(d) of
this chapter."
18 USC 5017(d) states in part,
"(d) A youth offender committed under section 5010(c) of
this chapter shall be released conditionally under
supervision not later than two years before the expiration
of the term imposed by the court."
a. Implementation of 18 USC § 5010(c) and (d). When the court
imposes a sentence under § 5010(c) of the YCA, it must impose a
definite term of imprisonment exceeding six years but within the limit
of the maximum authorized by the offended statute. If the maximum
penalty for the offense which could be imposed is twenty years, then
the court could impose a sentence of twenty years or a lesser
sentence, provided that the lesser sentence exceeds six years. The
mandatory conditional (parole) release date, under § 5017(c) is
established at exactly two years less than the term imposed.
b. Calculation of the EFT for an 18 USC § 5010(c) sentence. The
EFT of a § 5010(c) sentence is calculated in the same manner as an
adult sentence (see Chapter VII, Example Nos. VII - 1 through VII - 10
and VII - 26 through VII - 31).
c. Calculation of the SRD for an 18 USC § 5010(c) sentence.
Because of the language in § 5010(c) that states that the offender
shall be released not later than "two years before" the EFT, the two
years must be subtracted from the EFT to establish the SRD (mandatory
conditional (parole) release date) rather than following the
conventional method of calculating time by adding the minimum term to
the EFT. The resulting SRD could actually be different by one day
depending on the method used, thereby requiring that the "two years
before" language be precisely followed. For example, if a § 5010(c)
sentence of five to seven years has a DCB of March 1, 1979 and the
minimum term of five years is added to the DCB then the SRD would be
February 29, 1984 (a leap year). If the "two years before" time
period is subtracted from the previously established EFT (seven years
added to the DCB), then the SRD would be February 28, 1984.
§ 5010(c) may also be used in connection with a grant of
probation under the "split sentence" provisions of 18 USC § 3651 as
described in paragraph 7. above.
11. Two-thirds/thirty year date under 18 USC § 4206(d). The
provisions of § 4206(d) pertain to a youth or young adult sentence the
same as for an adult sentence. See Chapter VII, paragraph e. for
complete instructions for implementation of this section.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 7
12. Release (parole) of a youth or young adult offender under 18 USC
5017(a) and weekend/holiday release. If a youth or young adult
offender wishes to be released conditionally (paroled) under
supervision prior to the mandatory conditional (parole) release date
(two years before the EFT), then the offender must make application
for parole in accordance with 28 CFR § 2.11.
If the Parole Commission does not parole the prisoner prior to the
mandatory conditional (parole) release date, then the prisoner shall
be paroled on that date. In this case, there is no statutory
authority to release the prisoner any earlier than the conditional
release date, even if that date falls on a Saturday, Sunday or
holiday. If, however, the Parole Commission acts to grant parole on
the conditional release date or on a date earlier than the conditional
release date and such date falls on a weekend or holiday, then the
provisions of 28 CFR § 2.29(c) may be applied as stated below:
"(c) When an effective date of parole falls on a Saturday,
Sunday, or legal holiday, the Warden of the appropriate
institution shall be authorized to release the prisoner on
the first working day preceding such date."
18 USC § 4164, Released prisoner as parolee, is not applicable to
YCA sentences in any respect.
13. Sentence under 18 USC § 5010(d). § 5010(d) authorizes the court
to sentence a youth offender under other sentencing provisions and
states,
"(d) If the court shall find that the youth offender will
not derive benefit from treatment under subsection (b) or
(c), then the court may sentence the youth offender under
any other applicable penalty provision."
When the court becomes convinced that treatment under the
provisions of § 5010(b) or (c) will not accomplish the intended
purpose, it may then sentence the offender under other sentencing
provisions. If this occurs, the sentence imposed will be computed in
accordance with the statute involved. Such a sentence is not under
the provisions of the YCA and does not receive the special YCA
"treatment" or other benefits, such as setting aside the conviction
under § 5021.
14. Observation and study under 18 USC § 5010(e). The court, in
making a determination as to whether commitment under the YCA is
appropriate, may commit the youth or young adult offender under the
provisions of § 5010(e) which states,

P.S. 5880.30
July 16, 1993
Chapter XI, Page 8
"(e) If the court desires additional information as to
whether a youth offender will derive benefit from treatment
under subsections (b) or (c) it may order that he be
committed to the custody of the Attorney General for
observation and study at an appropriate classification
center or agency. Within sixty days from the date of the
order, or such additional period as the court may grant, the
Commission shall report to the court its findings."
§ 5010(e) is the observation and study section of the YCA and
allows the court to obtain more information about the prisoner prior
to making a determination as to whether the YCA provides the
appropriate sentencing alternatives. Presentence time does not affect
this period of time. All time undergoing study and observation under
this section shall
be counted as time served on any sentence
subsequently imposed.
The program statement, Study and Observation Report, provides
staff with the instructions for producing the report as requested by
the court.
15. Revocation of parole under 18 USC §§ 5018 and 5020. The Parole
Commission may revoke the parole of a YCA parolee and § 5018 states,
"The Commission may revoke or modify any of its previous
orders respecting a committed youth offender except an order
of unconditional discharge."
§ 5020 states,
"If, at any time before the unconditional discharge of a
committed youth offender, the Commission is of the opinion
that such youth offender will be benefited by further
treatment in an institution or other facility the Commission
may direct his return to custody or if necessary may issue a
warrant for the apprehension and return to custody of such
youthful offender and cause such warrant to be executed by a
United States probation officer, an appointed supervisory
agent, a United States Marshal, or any officer of a penal or
correctional institution. Upon return to custody, such
youth offender shall be given a revocation hearing by the
Commission."
If the offender returns as a violator he must serve to the
original EFT of the sentence unless, of course, the offender is
released by an action of the Parole Commission. If the Parole
Commission does reparole the offender, then parole supervision
continues to the original EFT unless an unconditional discharge is
issued as provided in 18 USC § 5021 which states,

P.S. 5880.30
July 16, 1993
Chapter XI, Page 9
"(a) Upon the unconditional discharge by the Commission of a
committed youth offender before the expiration of the
maximum sentence imposed upon him, the conviction shall be
automatically set aside and the Commission shall issue to
the youth offender a certificate to that effect."
No calculation examples are shown for YCA sentences since no good
time can be earned and since only two dates need to be known--the SRD
and the EFT.
16. Unconditional discharge of a YCA sentenced inmate under 18 USC §
5017(b). A YCA inmate (including a Johnson or Lewis inmate--see
paragraphs 17. and 18. below.) who is released on parole (regardless
of how the parole originated) may be unconditionally discharged prior
to the EFT as provided under 18 USC § 5017(b) (also see 28 CFR
2.43(a)(2)) which states,
"(b) The Commission may discharge a committed youth offender
unconditionally at the expiration of one year from the date
of conditional release."
For example, if a YCA inmate was paroled on December 12, 1983
with an EFT of October 10, 1989 and served one year of supervision
successfully, the Parole Commission could unconditionally discharge
the inmate from further service of the sentence any time after
December 11, 1984.
17. Johnson YCA inmates. As a result of a remedial order issued by
the United States District Court for the Eastern District of Michigan
on April 20, 1983 in the case of Johnson v. Smith, Civil Action No.
78-71747, the Bureau of Prisons was ordered to award SGT, and EGT
where appropriate, to certain YCA offenders.
The initial Johnson order was followed by two other orders that
broadened the Johnson good time credit requirements and they
were
Johnson v. Meese, Civil No. 78-71747, dated September 10, 1986 and
Johnson v. Meese, Civil No. 78-71747, dated October 22, 1986.
Based on the three Johnson orders, the following instructions shall be
followed to calculate a Johnson sentence.
a. Definition of a Johnson inmate. Based on the three court orders
just mentioned, a Johnson inmate is defined as any YCA inmate who who
served any portion of a YCA sentence at the Federal Correctional
Institution at Milan, Michigan on or after November 13, 1978,
including parole violators. YCA holdovers who passed through Milan
during that time enroute to a designated facility or who were held
temporarily for a United States Marshal (e.g., on writ, in presentence
custody) are not Johnson inmates as a result of such temporary
lodging.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 10
b.

Definition of "pure" and "non-pure" YCA institutions.

(1) Pure YCA institution. An institution that housed YCA
sentenced offenders only. Good time credit is not given for a YCA
inmate housed in a pure YCA institution even if he qualifies for
Johnson credit for time spent in Milan or some other non-pure YCA
institution.
(2) Non-pure YCA institution. Any institution that houses adult
offenders even if the institution also houses YCA offenders. Good
time credit is given to a Johnson inmate.
c. Pure YCA institutions. There have been only three pure YCA
institutions in the history of the Bureau of Prisons. Those three
institutions, and dates during which they were "pure," are listed
below.
Morgantown, WV
Englewood, CO
Petersburg, VA

April 1, 1982 - May 1, 1985
May 1, 1982 - December 10, 1985
November 1, 1982 - November 7, 1985

d. Determining Johnson status. Determining whether a YCA sentenced
inmate is a Johnson inmate, and for how long (called Johnson time),
requires a careful record analysis and review. If the staff is unable
to determine with a certainty from available documents or from SENTRY
that a YCA inmate is a Johnson inmate, then ISM staff at Milan shall
be contacted to confirm the inmate's status.
As stated in paragraph 17.a. above, in order to qualify as a
Johnson inmate, the prisoner must have served at least some part of
the YCA sentence at Milan on or after November 13, 1978. Having once
qualified as a Johnson inmate, then any time spent serving the YCA
sentence (usually back to the commencement date of the YCA sentence)
in Milan or any other institution prior to that date, even if that
date precedes November 13, 1978, shall be included in the calculation
for determining the amount of good time to award. There were no pure
YCA institutions prior to November 13, 1978. The first pure YCA
institution was Morgantown and it did not exist until April 1, 1982
(see paragraph 17.c. above). Following are some Johnson determination
examples.
(1) Doe I begins serving a YCA sentence on November 19, 1978 and
is committed to Milan on that date as a holdover with a designation to
Morgantown. On January 15, 1979, Jones is moved from Milan to
Morgantown and is released on parole on January 5, 1982. Jones is not
a Johnson inmate.
(2) Doe II begins serving a YCA sentence on June 11, 1977 at
Petersburg. On September 15, 1977, he is transferred to Milan and is
still confined there beyond November 13, 1978. Smith is a Johnson
inmate beginning on June 11, 1977.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 11
(3) Doe III begins serving a YCA sentence on November 1, 1978 at
Englewood. On March 15, 1979, he is transferred to Milan. On March
29, 1979, Doe is transferred to Morgantown. On May 30, 1980, Doe is
transferred to Allenwood. Doe is a Johnson inmate beginning on
November 1, 1978 and remains in that status throughout the transfers.
(4) Doe IV begins serving a YCA sentence on June 3, 1982 at
Morgantown, is transferred to Milan on December 21, 1982 and is
transferred to Englewood on October 17, 1983. Doe IV is a Johnson
inmate from December 21, 1982 to October 17, 1983.
(5) Doe V begins serving a YCA sentence on October 15, 1981 at
Texarkana and is transferred to Petersburg on December 20, 1982 and is
transferred to Milan on November 11, 1983. Doe V is a Johnson inmate
from October 15, 1981 to December 20, 1982 and beginning again on
November 11, 1983.
(6) Doe VI begins serving a YCA sentence on May 2, 1982 at
Morgantown and is paroled on April 3, 1985. Doe VI is arrested as an
alleged parole violator on January 13, 1986, and is committed to Milan
where parole is revoked. Doe VI does not become a Johnson inmate
until commitment to Milan on January 13, 1986 since all prior sentence
time was spent in a pure YCA institution.
(7) Doe VII begins serving a YCA sentence on January 19, 1982 at
Englewood, is transferred to Seagoville on March 12, 1983, is
transferred on November 12, 1983 to Morgantown and is transferred to
Milan on February 25, 1984 and is paroled on April 4, 1984. Doe VII
is a Johnson inmate from January 19, 1982 to May 1, 1982 (the date on
which Englewood became a pure YCA institution), from March 12, 1983 to
November 12, 1983 and from February 25, 1984.
(8) Using the same example for Doe VII above in subparagraph
(7), Doe VIII is arrested as an alleged parole violator on June 4,
1984 and is committed to Petersburg and on January 15, 1986, Doe VIII
is transferred to Texarkana. Doe VIII is a Johnson inmate from
November 8, 1985 (the day after Petersburg became a non-pure YCA
institution).
e. Calculation of the mandatory parole date and EFT for a § 5010(b)
Johnson sentence. The following procedures apply when calculating the
5010(b) mandatory parole date and the EFT.
(1) Mandatory parole date. The SGT rate shall always be at the
seven day rate, regardless of the amount of Johnson time involved,
because of the four year minimum term. The amount of SGT to award
will be based on the amount of Johnson time accumulated. The easiest
situation, of course, would involve an inmate who was in a continuous
Johnson status from the beginning date of the sentence (see
subparagraphs d.(2) and (3) above, for example). In such a case, the
SGT rate would be seven days per

P.S. 5880.30
July 16, 1993
Chapter XI, Page 12
month based on the 5010(b) minimum term of four years and the total
SGT would equal three hundred and thirty-six days (4 years x 12 months
= 48 months x 7 SGT per month = 336 days of SGT).
If the Johnson time does not cover the entire confinement period,
then the Johnson time is multiplied by the SGT rate based on the
minimum term.
Whenever SGT is awarded for the entire minimum term of four
years, presentence time need not be considered. The SGT, however,
would be subtracted from the mandatory parole date that resulted after
the application of presentence time.
Presentence time does have to be considered if the Johnson time
does not cover the entire confinement period prior to release on
mandatory parole. Again, the SGT would be subtracted from the
mandatory parole date that resulted after the application of
presentence time.
MGT is not earned on the Johnson time period. Other EGT (usually
IGT or CGT) that was earned during the Johnson time period shall be
deducted from the mandatory parole date. If the Parole Commission
grants parole prior to the final mandatory parole date, then any SGT
or EGT will have no effect the same as for adult parolees.
(2) EFT. The EFT is calculated by using the same Johnson time
that is used to calculate the final mandatory parole date. The SGT
rate, however, shall be at a one day per month rate to make up the
difference between the seven day rate authorized for a sentence of
four years (minimum term for a 5010(b) sentence) and the eight day
rate authorized for a sentence of six years (maximum term for a
5010(b) sentence). The Johnson time is then multiplied by the one day
per month rate and the resulting number of SGT days shall be
subtracted from the EFT, reduced by any presentence time, to arrive at
a final EFT. As in the case of the mandatory parole date, the easiest
situation would involve an inmate who was in a continuous Johnson
status from the beginning date of sentence which would result in a
total of 48 days SGT (4 years x 12 months = 48 months x 1 SGT per
month = 48 days SGT) to be awarded off the EFT.
No EGT of any type is deducted from the EFT.
Following are some examples that demonstrate 5010(b) Johnson time
calculations and subsequent SGT calculations.
Example No. XI - 1:
Arrested on 06-11-77; remained in continuous custody and
sentenced as a 5010(b) on 06-25-77 and committed to
Morgantown on 07-08-77. Transferred to Milan on September
15, 1977 and confined there beyond 11-13-78. Smith is a
Johnson inmate beginning on June 11, 1977.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 13
Step No. 1. Since Johnson time applies throughout this
sentence, calculate the SGT based on the 5010(b) 4 year
minimum term.
4 Years x 12 Months

=

48 Months

48 Months x 7 Days SGT Per Month

=

336 Days

Step No. 2.

Calculate the final mandatory parole date.

DCB
= 77-06-25
5010(b) Minimum Term
= +04-00-00 4 Years
Orig. Mandatory Parole Date = 81-06-24* = 15516
Presentence Time
= 14 14 Days
Tent. Mandatory Parole Date = 81-06-10 = 15502
SGT
= - 336 336 Days
Final Mandatory Parole Date = 80-07-09 = 15166
Step No. 3.

Calculate the SGT to be awarded off the EFT.

SGT Rate Difference Between 4 and 6 Yrs

=

1 Day

48 Months x 1 Day SGT Per Month

=

48 Total SGT

Step No. 4.

Calculate the final EFT.

DCB
5010(b) Maximum Term
Original EFT
Presentence Time
Tentative EFT

= 77-06-25
= +06-00-00 6 Years
= 83-06-24* = 16246
= 14 14 Days
= 83-06-10 = 16232

Example No. XI - 2:
Arrested on 06-03-82; remained in continuous custody and
sentenced on 06-23-82 and committed to Morgantown;
transferred to Milan on December 21, 1982; and transferred
to Englewood on October 25, 1983. Johnson time applies from
06-03-82 to 06-23-82 and from 12-21-82 to 10-25-83.
Step No. 1. Calculate the Johnson time and the SGT to be
awarded off the mandatory parole date.
DCB at MRG
Arrested
Johnson Time

= 82-06-23
= -82-06-03
= 00-00-20 20 Days

Arrive ENG
= 83-10-25
Arrive MIL
= -82-12-20*
Johnson Time
= 00-10-05 10 Months 5 Days
Plus Prior Johnson Time
= +00-00-20 20 Days
Total Johnson Time
= 00-10-25 10 Months 25 Days
10 Mos 25 Dys x 7 Days SGT Per Month
= 75 Total SGT

P.S. 5880.30
July 16, 1993
Chapter XI, Page 14
Step No. 2.

Calculate the final mandatory parole date.

DCB
= 82-06-23
5010(b) Minimum Term
= +04-00-00 4 Years
Orig. Mandatory Parole Date = 86-06-22* = 17340
Presentence Time
= 20 20 Days
Tent. Mandatory Parole Date = 86-06-02 = 17320
SGT
= 75 75 Days
Final Mandatory Parole Date = 86-03-19 = 17245
Step No. 3.

Calculate the SGT to be awarded off the EFT.

SGT Rate Difference Between 4 and 6 Yrs

=

1 Day

10 Mos 25 Dys x 1 Day SGT Per Month

=

10 Total SGT

Step No. 4.

Calculate the final EFT.

DCB
5010(b) Maximum Term
Original EFT
Presentence Time
Tentative EFT
SGT
Final EFT

= 82-06-23
= +06-00-00 6 Years
= 88-06-22* = 18071
= 20 20 Days
= 88-06-02 = 18051
= 10 10 Days
= 88-05-23 = 18041

f. Calculation of the mandatory parole date and EFT for a 5010(c)
Johnson sentence. The following procedures apply when calculating the
5010(b) mandatory parole date and the EFT.
(1) Mandatory parole date. The SGT rate shall be based on the
length of the minimum term imposed, e.g., eight days per month for a
minimum term of five years to ten years and ten days per month for any
minimum term that is ten or more years. For example, an inmate who
had a 5010(c) minimum term of six years and who was in a continuous
Johnson status throughout the sentence would earn eight days of SGT
per month for a total of five hundred and seventy-six days (6 years x
12 months = 72 months x 8 SGT per month = 576 days of SGT).
If the Johnson time does not cover the entire confinement period,
then the Johnson time is multiplied by the SGT rate based on the
minimum term.
Whenever SGT is awarded for the entire minimum term, presentence
time need not be considered. The SGT, however, would be subtracted
from the mandatory parole date that resulted after the application of
presentence time.
Presentence time does have to be considered if the Johnson time
does not cover the entire confinement period prior to release on
mandatory parole. Again, the SGT would be subtracted from the
mandatory parole date that resulted after the application of
presentence time.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 15
MGT is not earned on the Johnson time period. Other EGT (usually
IGT or CGT) that was earned during the Johnson time period shall be
deducted from the mandatory parole date. If the Parole Commission
grants parole prior to the final mandatory parole date, then any SGT
or EGT will have no effect the same as for adult parolees.
(2) EFT. The EFT is calculated by using the same Johnson time
that is used to calculate the final mandatory parole date. After the
SGT rate has been determined, the amount of SGT to be awarded off the
EFT is accomplished in the same manner as for a 5010(b) sentence,
i.e., the SGT rate times the Johnson time equals the total SGT to
award. Unlike a 5010(b) sentence, however, the SGT rate difference is
not always one day. The rate difference can be no days, one day, or
two days, depending on the length of the minimum and maximum terms
that were imposed. Some examples follow:
Minimum term
= 5 Years (8 days Per Month)
Maximum term
= 7 Years (8 days Per Month)
Rate Difference = 0 Days Per Month
Minimum term
= 18 Years (10 days Per Month)
Maximum term
= 20 Years (10 days Per Month)
Rate Difference = 0 Days Per Month
Minimum term
= 4½ Years (7 days Per Month)
Maximum term
= 6½ Years (8 days Per Month)
Rate Difference = 1 Day Per Month
Minimum term
= 9 Years (8 days Per Month)
Maximum term
= 11 Years (10 days Per Month)
Rate Difference = 2 Days Per Month
Like a 5010(b) sentence, after the SGT that is to be awarded is
known, then those SGT days shall be subtracted from the 5010(c)
sentence EFT, reduced by any presentence time, to arrive at a final
EFT. If there is no SGT rate difference between the minimum and
maximum terms, then the EFT, of course, will remain as is.
No EGT of any type is deducted from the EFT.
Following are some examples that demonstrate 5010(c) Johnson time
calculations and subsequent SGT calculations.
Example No. XI - 3:
Arrested on 06-11-77; remained in continuous custody and
sentenced to a 4½ to 6½ year 5010(c) sentence on 06-25-77
and committed to Morgantown on 07-08-77. Transferred to
Milan on September 15, 1977 and confined there beyond 11-1378. Johnson status begins on
06-11-77.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 16
Step No. 1. Since the minimum term is 4½ years the SGT rate
will be 7 days per month and since the Johnson time applies
throughout this sentence, calculate the SGT to be awarded
based on the entire minimum term.
4 Years x 12 Months

=

48 Months

48 Months + 6 Months

=

54 Months

54 Months x 7 Days SGT Per Month

=

378 Days

Step No. 2.

Calculate the final mandatory parole date.

DCB
= 77-06-25
5010(b) Minimum Term
= +04-06-00 4½ Years
Orig. Mandatory Parole Date = 81-12-24* = 15699
Presentence Time
= 14 14 Days
Tent. Mandatory Parole Date = 81-12-10 = 15685
SGT
= - 378 378 Days
Final Mandatory Parole Date = 80-11-27 = 15307
Step No. 3.

Calculate the SGT to be awarded off the EFT.

SGT Rate Diff. Between 4½ and 6½ Yrs

=

1 Day

54 Months x 1 Day SGT Per Month

=

54 Days

Step No. 4.

Calculate the final EFT.

DCB
5010(c) Maximum Term
Original EFT
Presentence Time
Tentative EFT

= 77-06-25
= +06-06-00 6½ Years
= 83-12-24* = 16429
= 14 14 Days
= 83-12-10 = 16415

Example No. XI - 4:
Arrested on 06-03-82; remained in continuous custody and
sentenced to an 8 to 10 year 5010(c) sentence on 06-23-82
and committed to Morgantown; transferred to Milan on 12-2182; and transferred to Englewood on
10-25-87. Johnson time applies from 06-03-82 to
06-23-82 and from 12-21-82 to 10-25-87.
Step No. 1. Calculate the Johnson time and the SGT to be
awarded off the mandatory parole date.
DCB at MRG
Arrested
Johnson Time

= 82-06-23
= -82-06-03
= 00-00-20 20 Days

P.S. 5880.30
July 16, 1993
Chapter XI, Page 17
Arrive ENG
Arrive MIL
Johnson Time
Plus Prior Johnson Time
Total Johnson Time

= 87-10-25
= -82-12-20*
= 04-10-05 4 Yrs 10 Mos 5 Dys
= +00-00-20 20 Days
= 04-10-25 4 Yrs 10 Mos 25 Dys

4 Yrs 10 Mos 25 Dys x 8 Days SGT Per Mo
Step No. 2.

=

470 Total SGT

Calculate the final mandatory parole date.

DCB
= 82-06-23
5010(c) Minimum Term
= +08-00-00 8 Years
Orig. Mandatory Parole Date = 90-06-22* = 18801
Presentence Time
= 20 20 Days
Tent. Mandatory Parole Date = 90-06-02 = 18781
SGT
= - 470 470 Days
Final Mandatory Parole Date = 89-02-17 = 18311
Step No. 3.

Calculate the SGT to be awarded off the EFT.

SGT Rate Difference Between 8 and 10 Yrs =

2 Days

4 Yrs 10 Mos 25 Dys x 2 Days SGT Per Mo

120 Total SGT

Step No. 4.

=

Calculate the final EFT.

DCB
5010(c) Maximum Term
Original EFT
Presentence Time
Tentative EFT
SGT
Final EFT

= 82-06-23
= +10-00-00 10 Years
= 92-06-22* = 19532
= 20 20 Days
= 92-06-02 = 19512
= - 120 120 Days
= 92-02-03 = 19392

g. Special provision for escapees. If Johnson credits were awarded
to an inmate prior to an escape that occurs prior to the initial
parole, then those credits shall be cancelled upon return to federal
custody so that they will not be included in the recalculation of the
sentence regardless of whether there is any inoperative time. The
inmate would, of course, be entitled to no future Johnson credits
after an escape if returned to a pure institution. If the inmate was
returned to a non-pure institution, then Johnson credits would be
awarded for that portion of time.
This same rule, as stated above, would apply if the inmate
escapes after being returned as a parole violator.
h. Calculation of a Johnson sentence (5010(b) or (c)) after
revocation of parole. Any inmate who was released on parole prior to
the mandatory parole date, or who was released on parole on the
mandatory parole date, and who was awarded Johnson credits, or who was
entitled to Johnson credits but who did not receive the credits prior
to parole, shall have all those credits

P.S. 5880.30
July 16, 1993
Chapter XI, Page 18
cancelled upon revocation of parole. As a result, the EFT as it
existed prior to the award of Johnson credits, if any were awarded,
shall be restored. If any absconding time is involved, then the EFT
shall be extended by the absconding time as noted in the Parole
Commission Notice of Action.
Any inmate who is entitled to Johnson SGT after revocation of
parole shall receive the SGT rate based on the length of the maximum
sentence imposed. For example, if the maximum sentence was ten years
(10 days SGT per month) and the Johnson time equaled three months,
then thirty days SGT (3 months x 10 days per month = 30 SGT) would be
authorized and if the maximum sentence was nine years (8 days SGT per
month) and the Johnson time equaled three months, then twenty-four
days SGT (3 months x 8 days per month = 24 SGT) would be authorized.
An inmate may earn any type of EGT (including MGT) the same as an
adult on the parole violator portion of the sentence that is served in
a non-pure YCA institution.
(1) Calculation of the EFT if the entire PV term is served in a
pure YCA institution. If the inmate is committed to a pure YCA
institution and serves the remainder of the sentence in that
institution, then the inmate is not considered to be a Johnson inmate
and no further good time credits shall be awarded. If not earlier
reparoled, then the inmate must serve to the EFT.
(2) Calculation of the EFT if the entire PV term is served in a
non-pure YCA institution. If the inmate is committed to a non-pure
YCA institution and serves the remainder of the sentence in that
institution, then Johnson credits could be awarded for the entire
balance of the sentence from the date that the warrant was executed.
Calculate the Johnson time and award the SGT accordingly. If not
earlier reparoled, then the inmate would be released on the EFT that
resulted from application of the Johnson credits.
(3) Calculation of the EFT if part of the PV term is served in a
non-pure YCA institution and part served in a pure YCA institution. An
inmate who serves part of the parole violator term in a non-pure YCA
institution may be awarded Johnson credits for the period of time that
is served in that institution. Calculate the Johnson time and award
the SGT accordingly. If not earlier reparoled, then the inmate would
be released on the EFT that resulted from application of the Johnson
credits.
i. Forfeiture/restoration of Johnson good time credits. Johnson
SGT may be forfeited and restored the same as for an adult inmate.
EGT is, of course, vested and may not be forfeited, withheld,
disallowed or suspended.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 19
j. Release on the adjusted mandatory parole date as a result of
Johnson good time credits. Only the Certificate of Court Ordered
Release need be completed if the inmate is released on the adjusted
mandatory release date. Distribution of the certificate is: Original
for the inmate; first copy for the judgment and commitment file;
second copy for the Chief U.S. Probation Officer; and third copy for
the Parole Commission which must be sent to: Office of General
Counsel, U.S. Parole Commission, 5550 Friendship Boulevard, Chevy
Chase, Maryland 20815. (A supply of the form may be obtained from
the Parole Commission.)
k. Release on parole prior to the adjusted mandatory parole date.
If the Parole Commission grants regular parole prior to the adjusted
mandatory parole date, then a regular parole certificate shall be
requested in accordance with established procedures. Staff shall make
certain that the adjusted EFT is on the certificate.
l. Special Johnson parole supervision provision. There is a
separate limitation on the parole supervision portion of a Johnson
sentence. In no case shall the EFT for a Johnson sentence or parole
supervision be reduced to a date that is less than one year from the
date of release on parole, mandatory parole or reparole as a result of
good time credits. In other words, a Johnson inmate is required to
serve at least one year under parole supervision after release. In the
event that the good time credits would reduce the EFT to a date that
is less than one year of supervision, then staff shall set the EFT at
one year added to the actual date of release.
18. Lewis YCA inmates. On June 28, 1989, the Third Circuit Court of
Appeals, in the case of Lewis v. Attorney General, No. 88-5515,
decided that a YCA inmate was entitled to receive SGT on the YCA term
beginning on the date that an adult consecutive sentence (extended by
the Bureau of Prisons to also cover a concurrent adult sentence) was
imposed and running to the EFT of the YCA sentence. The YCA sentence
shall be entitled to SGT/EGT credits regardless of the length of the
adult sentence imposed.
A Lewis sentence or parole revocation term shall not be aggregated
with the adult sentence that caused it to become a Lewis sentence or
parole revocation term nor shall it be aggregated with another Lewis
sentence or any other sentence, including another YCA sentence.
YCA DC Code Lewis offenders or parole violators shall be referred to
the D.C. Department of Corrections for computation of the sentence or
violator term. Likewise, the D.C. Code offender or parole violator
who questions a Lewis computation shall be referred to the D.C.
Department of Corrections for an explanation or correction of the
computation.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 20
The SGT rate is based on the amount of time to which the SGT applies
and not on the maximum length of the YCA sentence or the adult
sentence.
Unlike a Johnson case, the EFT of the YCA sentence in a Lewis case
does not change when the SGT is applied. Regardless of how the Lewis
inmate is released (i.e., on regular parole, mandatory parole or
parole as a result of the SGT), the inmate remains under the
jurisdiction of the Parole Commission until the EFT, as originally
calculated for the YCA sentence, is reached (the one hundred and
eighty day provision of 18 USC § 4164 does not apply), unless the
Parole Commission unconditionally discharges him on an earlier date
(18 USC § 5017(b) and 28 CFR § 2.43(a)(2)).
EGT shall be applied to a Lewis sentence the same as for an adult
sentence.
If a Lewis inmate is paroled by action of the Parole Commission, or on
the mandatory parole date, prior to reaching the date established by
the application of SGT/EGT, then, like an adult sentence, the SGT/EGT
has no effect on this initial portion of the sentence or on a
subsequent parole violation term (see
28 CFR § 2.35(b)).
If a Lewis inmate is not paroled prior to reaching the date
established by the application of SGT/EGT, then he shall be released
on that date on parole and will remain on parole supervision until the
EFT as originally established.
a. Definition of a Lewis inmate. Regardless of institution
location, any YCA inmate who has received a concurrent or consecutive
adult sentence is a Lewis inmate and any YCA inmate who receives a
future concurrent or consecutive adult sentence becomes a Lewis
inmate.
b. Calculation of Lewis time. Lewis time is determined by
subtracting the date on which the adult sentence was imposed from the
EFT of the YCA sentence. For example, if a YCA 5010(c) sentence of
twelve to fourteen years was imposed on May 25, 1983 and the adult
sentence was imposed on June 15, 1983, and the EFT of the YCA sentence
is May 24, 1997, then the Lewis time would equal thirteen years,
eleven months and ten days (05-24-97 minus 06-15-83 = 13 years, 11
months and 10 days). (See Example No. XI-5 below.)
c. Calculation of Lewis SGT rate and the amount of SGT to award.
As noted in paragraph 17. above, the SGT rate is determined based on
the amount of Lewis time that has been determined. In subparagraph b.
above, the Lewis time example equals a period of time that is ten
years and more and, therefore, the SGT rate, relying on 18 USC § 4161
(see Chapter IV, paragraph 1.), is ten days per month.

P.S. 5880.30
July 16, 1993
Chapter XI, Page 21
After the SGT rate has been established, then the amount of SGT
to award is based on the same formula as discussed and demonstrated in
Chapter IV and Example Nos. IV - 1 and IV - 2. Another example
follows.
Example No. XI - 5:
Sentenced as a 5010(c) to 12 to 14 years on 05-25-83 (EFT is
05-24-97); sentenced as an adult on 06-15-83.
Step No. 1.

Determine the Lewis time.

5010(c) EFT
Adult DCB
Lewis Time

= 97-05-24
= -83-06-14*
= 13-11-10 13 Yrs 11 Mos 10 Dys

Step No. 2. Determine the SGT rate and the total SGT to
award on the 5010(c) Lewis sentence.
13 Yrs 11 Mos 10 Dys

=

167 Mos 10 Dys

167 Mos 10 Dys x 10 Dys SGT Per Mo

=

1673 Total SGT

d. Calculation of a Lewis parole revocation term. The days
remaining to be served on a Lewis parole revocation term shall be
based on the "Notice of Action" issued by the Parole Commission. The
revocation term shall receive SGT the same as an adult parole violator
and may receive EGT. (The SGT rate shall be the same rate prior to
parole.) The one hundred and eighty day provision of 18 USC § 4164
does not apply.

P.S. 5880.30
July 16, 1993
Chapter XII, Page 1
XII

JUVENILE JUSTICE AND DELINQUENCY PREVENTION ACT OF 1974

The Juvenile Justice and Delinquency Prevention Act of 1974 (JJDPA)
(P.L. 93-415, 18 USC §§ 5031-5042) was enacted on September 7, 1974
and only those sections, or part of a section, that affects sentence
computation will be discussed. It is necessary, however, that all
sections of the act be studied to gain a knowledge of the other
related provisions.
1.
Definitions under 18 USC § 5031. The following terms are used
throughout the various statutory provisions of the JJDPA and knowing
the meaning of the terms is necessary to understand a sentence that
may be imposed under those provisions.
"For the purposes of this chapter, a 'juvenile' is a person
who has not attained his eighteenth birthday, or for the
purpose of proceedings and disposition under this chapter
for an alleged act of juvenile delinquency, a person who has
not attained his twenty-first birthday, and <juvenile
delinquency’ is the violation of a law of the United States
committed by a person prior to his eighteenth birthday which
would have been a crime if committed by an adult."
This section (§ 5031), stated in another way, means that if a
person commits a criminal act prior to age eighteen, that person may
be proceeded against as a juvenile up to, but not including, the
twenty-first birthday.
2.
Dispositional hearing under 18 USC § 5037(b). If the court finds
that a juvenile is delinquent, a number of commitment options become
available under the provisions of § 5037(b) which states,
"(b) The court may suspend the adjudication of delinquency
or the disposition of the delinquent on such conditions as
it deems proper, place him on probation, or commit him to
the custody of the Attorney General. Probation, commitment
or commitment in accordance with subsection (c) shall not
extend beyond the juvenile's twenty-first birthday or the
maximum term which could have been imposed on an adult
convicted of the same offense, whichever is sooner, unless
the juvenile has attained his nineteenth birthday at the
time of disposition, in which case probation, commitment, or
commitment in accordance with subsection (c) shall not
exceed the lesser of two years or the maximum term which
could have been imposed on an adult convicted of the same
offense."

P.S. 5880.30
July 16, 1993
Chapter XII, Page 2
Based on the above language in § 5037(b), the court, depending on
the age of the juvenile at the time of disposition, has the following
options:
a. Under age nineteen at the time of the dispositional hearing. At
the time of the dispositional hearing (sentencing), the court may
consider the following options. (In any case, the penalty imposed may
not exceed the maximum term which could be imposed for an adult.)
(1) Place on probation under the provisions 18 USC § 3651 to age
twenty-one.
(a) The court may suspend the imposition of sentence and place
the juvenile on probation.
(b) The court may impose a sentence, suspend the execution of
the sentence and place the juvenile on probation.
(c) The court may impose a sentence in excess of six months
and provide that the defendant be confined in a jail-type institution
or a treatment institution for a period not exceeding six months and
that the execution of the remainder of the sentence be suspended and
the person placed on probation. This type of sentence is known as a
one count "split sentence" (see Chapter VIII for computation of a
"split sentence" and the revocation of a "split sentence").
(2)
birthday.

Commit for a period of time not to exceed the twenty-first

b. Age nineteen or over at the time of the dispositional hearing.
At the time of the dispositional hearing (sentencing), the court may
consider the following options. (In any case, the penalty imposed
shall not exceed the lesser of two years or the maximum term which
could have been imposed for an adult.)
(1) Place on probation not to exceed the lesser of two years or
the maximum term which could have been imposed for an adult. The
probation period may extend beyond the twenty-first birthday.
(a) The court may suspend the imposition of sentence and place
the juvenile on probation.
(b) The court may impose a sentence, suspend the execution of
the sentence and place the juvenile on probation.
(c) The court may impose a sentence in excess of six months
(but not more than two years) and provide that the defendant be
confined in a jail-type institution or a treatment institution for a
period not exceeding six months and that the execution of the
remainder of the sentence be suspended and the

P.S. 5880.30
July 16, 1993
Chapter XII, Page 3
person placed on probation not to exceed two years. This type of
sentence is known as a one count "split sentence" (see Chapter XI for
computation of a "split sentence" and the revocation of a "split
sentence").
(2) Commit for a definite period of time not to exceed the
lesser of two years or the maximum term which could have been imposed
for an adult.
c. Probation revocation under 18 USC § 3653. Under the provisions
of § 3653, after arrest within the probation period,
". . . the court may revoke the probation and require him to
serve the sentence imposed, or any lesser sentence, and, if
imposition of sentence was suspended, may impose any
sentence which might originally have been imposed."
(1) If the juvenile was under age nineteen at the time of
sentencing, then any sentence imposed as a result of the probation
revocation may not exceed the juvenile's twenty-first birthday or, in
the case of a sentence that was imposed with some or all of the
execution of the sentence suspended, the length of the sentence
originally imposed.
(2) If the juvenile was age nineteen or over at the time of
sentencing, then the probation sentence may not exceed the length of
the sentence that was originally imposed or two years, whichever is
the lesser.
3.
Beginning date or DCB of a JJDPA sentence. The date of the
dispositional hearing (date of sentencing) is the date on which the
JJDPA sentence shall commence to run provided the juvenile was in
federal custody based on the charge leading to the JJDPA sentence.
If a stay of execution (release pending appeal or for
personal/business matters) is granted on the date that the sentence is
imposed, then the date on which the stay of execution terminates,
provided the juvenile is returned to custody on that date, will be the
DCB (date on which the sentence begins to run).
4.
Inoperative time on a JJDPA sentence. Inoperative time shall be
applied to a JJDPA sentence the same as for an adult, in accordance
with Chapter V. This rule also applies to a juvenile who was under
age nineteen at the time of sentencing and who was ordered confined to
(sentenced to) the juvenile's twenty-first birthday. Once a juvenile
places himself in an inoperative time status, he has essentially
nullified the twenty-first birthday ceiling.

P.S. 5880.30
July 16, 1993
Chapter XII, Page 4
5.
Presentence time on a JJDPA Sentence. Presentence time shall be
applied to a JJDPA sentence the same as for an adult, in accordance
with Chapter VI, except that the presentence time credit shall not be
deducted from the EFT when the court has ordered the juvenile
committed to the twenty-first birthday. Presentence time for a
juvenile who was ordered committed to the twenty-first birthday shall
be deducted from the SRD only.
Time spent in custody undergoing an 18 USC § 5037(c) observation and
study period shall be treated as presentence time credit, unlike an
adult 18 USC § 4205(c) study which is treated as time served on the
subsequent sentence.
6.
Non-application of 18 USC § 4164 to a JJDPA sentence.
§
4164 (one hundred and eighty day date) does not apply to a sentence
imposed under the provisions of the JJDPA. This means that any
juvenile who is released by operation of good time must serve to the
EFT under the supervision of the Parole Commission, even if one
hundred and eighty days or less remains on the sentence at the time of
release.
7.
Effect of statutory good time and extra good time on a JJDPA
sentence. SGT and EGT shall be awarded to a JJDPA sentence the same
as for an adult sentence. The same instructions pertaining to
weekend/holiday release as contained in Chapter VII, paragraph
3.c., apply to a JJDPA sentence.
8.
Calculation of a JJDPA sentence to a specific term. Calculation
of the EFT and SRD for a JJDPA sentence wherein the court sets a
definite term, e.g., six months; two years; eighteen months; fours
years, etc., is performed in the same manner as if an adult sentence
(see Chapter VII, subparagraphs 3.a. and b.).
9.
Special calculation procedures for a juvenile who was ordered
committed to the twenty-first birthday. Ordinarily, a court will not
state the length of sentence for a juvenile that the court has ordered
to be committed to the twenty-first birthday. As a result, staff must
determine the actual length of sentence so that the proper amount of
SGT can be calculated and awarded (see Chapter IV, paragraph 4.).
Determining the length of sentence is accomplished by subtracting the
DCB from EFT (date of twenty-first birthday minus one day). (Do not
use any presentence time in this calculation. Presentence time is, of
course, deducted from the SRD.) Example follows:
Example No. XII - 1:
Arrested on 06-15-81; remained in continuous custody and
sentenced to 21st birthday on 07-12-81. Date of birth was
08-18-64.

P.S. 5880.30
July 16, 1993
Chapter XII, Page 5
Add 21 to the date of birth and back up 1 day to learn the
EFT. Subtract the DCB from the EFT to learn the length of
the sentence to be served for SGT purposes.
Date of Birth
Sentenced to Age 21
EFT (Date Before Age 21)
DCB
Length of Sentence

= 64-08-18
= +21-00-00 21 Years
= 85-08-17*
= -81-07-11*
= 04-01-06 4 Yrs 1 Mo 6 Dys

SGT Rate for 4 Yrs 1 Mo 6 Dys

=

7 Days Per Month

49 Mos 6 Dys x 7 Days SGT Per Month

=

344 Days SGT

EFT
SGT
SRD

= 17031
= - 344 Days
= 16687

=

85-08-17

=

84-09-07

10. Parole of a juvenile delinquent under 18 USC § 5041. A juvenile
may be paroled under the provisions of 18 USC § 5041 which reads as
follows:
"A juvenile delinquent who has been committed may be
released on parole at any time under such conditions and
regulations as the United States Parole Commission deems
proper in accordance with the provisions in section 4206 of
this title."
Under the provisions of 28 CFR § 2.11, a juvenile delinquent
shall be,
". . . considered for parole without application and may not
waive parole consideration. A prisoner who receives an
initial hearing need not apply for subsequent hearings."
As you will note from the information above, a juvenile is
immediately eligible for parole and will be considered for parole by
the Parole Commission without making application.
11. Two-thirds/thirty year date under 18 USC § 4206(d). The
provisions of § 4206(d) pertain to a juvenile sentence the same as for
an adult sentence. See Chapter VII, paragraph 4.e. for complete
instructions for implementation of this section.
12. Observation and study of a juvenile under 18 USC § 5037(c). Under
§ 5037(c), the court may commit a juvenile for observation and study
as follows:
"(c) If the court desires more detailed information
concerning an alleged or adjudicated delinquent, it may

P.S. 5880.30
July 16, 1993
Chapter XII, Page 6
commit him, after notice and hearing at which the juvenile is
represented by counsel, to the custody of the Attorney General
for observation and study by an appropriate agency. Such
observation and study shall be conducted on an outpatient basis,
unless the court determines that inpatient observation and study
are necessary to obtain the desired information. In the case of
an alleged juvenile delinquent, inpatient study may be ordered
only with the consent of the juvenile and his attorney. The
agency shall make a complete study of the alleged or adjudicated
delinquent to ascertain his personal traits, his capabilities,
his background, any previous delinquency or criminal experience,
any mental or physical defect, and any other relevant factors.
The Attorney General shall submit to the court and the attorneys
for the juvenile and the Government the results of the study
within thirty days after commitment of the juvenile, unless the
court grants additional time."
The program statement, Study and Observation Report, provides
staff with the instructions for producing the study report as
requested by the court. The time period authorized for a § 5037(c)
study is thirty days and the procedures for requesting an extension of
time to complete the study is also covered by the program statement
just cited. It is a unit management function to produce the study
report and to request an extension of time, if necessary. The program
statement also specifies that the appropriate Regional Office shall
notify the United States Marshal when the prisoner is ready for return
to court.
a. Treatment of the custody time undergoing observation and study.
Unlike an adult study under § 4205(c), the commitment of a juvenile
for a § 5037(c) study is not deemed to be for the maximum term of
imprisonment prescribed by law. Therefore, all time spent undergoing
the study up to the date of the dispositional hearing (DCB) is treated
as presentence time credit. The final sentence to be served will be
imposed at the dispositional hearing.
b. Computation of the study time: The only computation involved
for a § 5037(c) study is to determine when the thirty days expires so
that the unit management staff will know the time frame in which the
study must be completed and whether to request additional time (see
paragraph 12. above).
(1) The amount of presentence time accumulated prior to the date
that the study was ordered does not serve to reduce the thirty days
authorized for the study. The amount of presentence time available,
however, must be determined at this time and entered into the Sentry
Sentence Monitoring data base for future use if, after the study is
complete, the juvenile is returned to serve a sentence.

P.S. 5880.30
July 16, 1993
Chapter XII, Page 7
(2) Effect of an escape (and possible inoperative time) on the
study period. If the juvenile escapes during the study period the
court must be notified as required by the program statement on
Escapes/Deaths Notification. When the juvenile is returned to federal
custody, staff shall contact the court to ascertain if the balance of
the study is to be completed or cancelled or otherwise modified. (See
the Inmate Systems Management Manual, chapter 6, section 604,
paragraph 3.C.(3), for information pertaining to correspondence with
the courts. If time is a critical factor, then the RISA should be
contacted for assistance.) The time in escape status shall not be
considered as inoperative time since it will have occurred prior to
the DCB (dispositional hearing).
c. Effect of the study period while under a writ of habeas corpus
ad prosequendum from state custody. No credit will be given for the
study period time or the time after the dispositional hearing if the
entire process took place while under the jurisdiction of a federal
writ of habeas corpus ad prosequendum from state custody. In other
words the federal sentence will not commence until the prisoner is
released from state custody and turned over to federal authorities for
service of the federal sentence. If the court, however, recommends
that the federal sentence be served concurrently with the state
sentence, then that state may be designated (See the program statement
on Designation of State Institution for Service of Federal Sentence)
as the place to serve the federal sentence provided that the state
place of confinement has been determined to be a suitable place of
confinement for the juvenile. A retroactive (nunc pro tunc)
designation can be made back to a date no earlier than the date of the
dispositional hearing.

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 1
XIII
1.

EXTRA GOOD TIME

[PURPOSE AND SCOPE § 523.10.]

[(a) The Bureau of Prisons awards extra good time credit for
performing exceptionally meritorious service, or for performing duties
of outstanding importance or for employment in an industry or camp.
An inmate may earn only one type of extra good time award at a time
(e.g., an inmate earning industrial or camp good time is not eligible
for meritorious good time), except that a lump sum award as provided
in § 523.16 may be given in addition to another extra good time award.
The Warden or the Discipline Hearing Officer may not forfeit or
withhold extra good time. The Warden may disallow or terminate the
awarding of any type of extra good time (except lump sum awards), but
only in a nondisciplinary context and only upon recommendation of
staff. The Discipline Hearing Officer may disallow or terminate the
awarding of any type of extra good time (except lump sum awards), as a
disciplinary sanction. Once an awarding of
meritorious good time has been terminated, the Warden must approve a
new staff recommendation in order for the award to recommence. A
"disallowance" means that an inmate does not receive an extra good
time award for only one calendar month.
Unless other action is taken, the award resumes the following calendar
month. A "disallowance" must be for the entire amount of extra good
time for that calendar month. There may be no partial disallowance.
A decision to disallow or terminate extra good time may not be
suspended pending future consideration. A retroactive award of
meritorious good time may not include a month in which extra good time
has been disallowed or terminated.]
b. The Attorney General is authorized to deduct extra good time
(EGT) credits from an inmate's sentence under the provisions of 18
U.S.C. § 4162 for performing exceptionally meritorious service or
performing duties of outstanding importance in connection with
institutional operations (MGT) or for actual employment in an industry
(IGT) or camp (CGT):
(1) The Attorney General has delegated his authority to the
Director of the Bureau of Prisons under the provision of 28 Code of
Federal Regulations 0.96(h).
(2) The Director of the Bureau of Prisons delegates his/her
authority to the Regional Directors, Wardens or Chief Executive
Officers (CEO), Regional Inmate Systems Administrators, and Community
Corrections Managers under the provisions of 28 Code of Federal
Regulations 0.97.
(3) Wardens and CEOs are authorized to delegate their authority
to institution teams or committees, consistent with existing
delegations.
(4) The rules in this chapter apply to sentences imposed for
offenses that were committed prior to November 1, 1987, regardless of
when the sentence was, or is, imposed.

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 2
[(c) The provisions of this rule do not apply to inmates sentenced
under the Sentencing Reform Act provisions of the Comprehensive Crime
Control Act of 1984. This means that inmates sentenced under the
Sentencing Reform Act provisions for offenses committed on or after
November 1, 1987 are not eligible for either statutory or extra good
time, but may be considered for a maximum of 54 days of good conduct
time credit per year [see 18 U.S.C. § 3624(b)].
2.

[DEFINITIONS § 523.1.]

[(a) "Statutory Good Time" means a credit to a sentence as
authorized by 18 U.S.C. § 4161. The total amount of statutory good
time which an inmate is entitled to have deducted on any given
sentence, or aggregate of sentences, is calculated and credited in
advance, when the sentence is computed.]
[(b) "Extra Good Time" means a credit to a sentence as authorized
by 18 U.S.C. § 4162 for performing exceptionally meritorious service
or for performing duties of outstanding importance in an institution
or for employment in a Federal Prison Industry or Camp. "Extra Good
Time" thus includes Meritorious Good Time, Work/Study Release Good
Time, Community Corrections Center Good Time, Industrial Good Time,
Camp or Farm Good Time, and Lump Sum Awards. Extra good time and
seniority are inseparable with the exception of lump sum awards for
which no seniority is earned.]
[(c) "Seniority" refers to the time accrued in an extra good time
earning status. Twelve months of "seniority" automatically causes the
earning rate to increase from three days per month to five days per
month and seniority is then vested.]
[(d) "Earning Status" refers to the status of an inmate who is in
an assignment or employment which accrues extra good time.]
3.

[GOOD TIME CREDIT FOR VIOLATORS § 523.2.]

[(a) An inmate conditionally released from imprisonment either by
parole or mandatory release can earn statutory good time, upon being
returned to custody for violation of supervised release, based on the
number of days remaining to be served on the sentence. The rate of
statutory good time for the violator term is computed at the rate of
the total sentence from which released.]

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 3
[(b) An inmate whose special parole term is revoked can earn
statutory good time based on the number of days remaining to be served
on the special parole violator term. The rate of statutory good time
for the violator term is computed at the rate of the initial special
parole term plus the total sentence that was served prior to the
special parole term and to which the special parole term was
attached.]
[(c) Once an inmate is conditionally released from imprisonment,
either by parole, including special parole, or mandatory release, the
good time earned (extra or statutory) during that period of
imprisonment is of no further effect either to shorten the period of
supervision or to shorten the period of imprisonment which the inmate
may be required to serve for violation of parole or mandatory
release.]
4.

[MERITORIOUS GOOD TIME §523.11

(a) Staff are responsible for recommending meritorious good time
based upon work performance. Each recommendation must include a
justification which clearly shows that the work being performed is of
an exceptionally meritorious nature or is of outstanding importance in
connection with institutional operations. Work performance and the
importance of the work performed are the only criteria for awarding
meritorious good time.]
*

The inmate's work supervisor is responsible for recommending that an
inmate receive MGT based on work performance. The recommendation must
include a justification which clearly shows the inmate's work
performance meets all necessary criteria to receive MGT. The
recommendation shall be approved by the Warden, or designee before MGT
is awarded.
*
Participation in institutional educational or vocational programs, or
both, or maintaining good housekeeping, is not in itself a
justification for an award of MGT. However, when an inmate's
participation in a vocational work program is of an exceptionally
meritorious nature or is of outstanding importance in connection with
institution operations, staff may recommend the inmate for MGT. The
quality of the work performed must meet all of the standards set forth
for the awarding of EGT. Participation in vocational programs
consisting only of classroom activity does not qualify an inmate for
MGT.
[(b) A retroactive award of meritorious good time is ordinarily
limited to three months, excluding the month in which the
recommendation is made. A retroactive award in excess of three months
requires the approval of the Warden or designee (may not be delegated
below the level of Associate Warden). Staff are to include with any
recommendation for an inmate to receive a retroactive award of
meritorious good time, a written statement confirming the inmate's
eligibility for the retroactive award.]

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 4
An inmate who was approved for MGT while in pretrial status and who
is subsequently sentenced on the same crime for which he or she was
being detained will be granted EGT on the approved beginning date.
The inmate's eligibility for MGT begins once the inmate is placed in
the work assignment. A retroactive award in excess of three months
will ordinarily be considered to remedy an administrative error or
oversight. A retroactive award or presentence award may not be in an
amount which would cause the inmate to be past due for release.
[(c) Meritorious good time continues uninterrupted regardless of
work assignment changes unless the Warden or the Discipline Hearing
Officer takes specific action to terminate or disallow the award.]
When action is taken to terminate EGT, it will be terminated as of
the date of the incident. When EGT is to be disallowed, it will be
disallowed for the month in which the incident occurred.
5. [WORK/STUDY RELEASE GOOD TIME §523.12. Extra good time for an
inmate in work or study release programs is awarded automatically,
beginning on the date the inmate is assigned to the program and
continuing without further approval as long as the inmate is
participating in the program, unless the award is disallowed.]
6. [COMMUNITY CORRECTIONS CENTER GOOD TIME §523.13. Extra good time
for an inmate in a Federal or contract Community Corrections Center is
awarded automatically, beginning on arrival at the facility and
continuing as long as the inmate is confined at the Center, unless the
award is disallowed].
When an inmate is transferred to a contract Community Corrections
Center (CCC) from a Federal facility, the community corrections center
good time (CCCGT) shall become effective on the date of arrival at the
CCC. In all cases, the transferring federal facility shall project
the CCCGT to a final SRD. This will be done by using the SENTRY Extra
Good Time Status/Update transaction or manually on the Good Time
Record.
When an inmate is committed directly to a CCC, the appropriate
Community Corrections Manager shall award CCCGT from the date of
commitment to determine the correct SRD. This will be accomplished
using the SENTRY Extra Good Time Status/Update transaction, or
manually, using the BP-380.
7. [INDUSTRIAL GOOD TIME §523.14. Extra good time for an inmate
employed in Federal Prison Industries, Inc., is automatically awarded,
beginning on the first day of such employment, and continuing as long
as the inmate is employed by Federal Prison Industries, unless the
award is disallowed. An inmate on a waiting list for employment in
Federal Prison Industries is not awarded industrial good time until
actually employed.]

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 5
When an inmate leaves an industrial assignment, the IGT is terminated.
Thereafter, a prisoner will not receive EGT until the new work
supervisor recommends the award by issuance of an Extra Good Time
Recommendation, BP-390, or the prisoner is reassigned to industries, a
camp, or CCC.
*

An inmate assigned to Federal Prison Industries (UNICOR), or detailed
to duty approved by the Director as being essential to an industrial
operation, is entitled to receive Industrial Good Time (IGT).
Notification of an inmate's entry into or removal from an industrial
assignment is provided to ISM by use of the Industrial/RAPS Action
Report, FPI-96. This form is completed by Industries and indicates
the industry to which the inmate is assigned or removed from and the
date of the action.
If an Industrial/RAPS Action Report, FPI-96 is prepared removing an
inmate from an industrial assignment because of a non-disciplinary
temporary release (e.g., writ, medical treatment, parole hearing,
etc.), the inmate should not be removed from IGT earning status.
Individual circumstances will determine if an inmate will receive IGT
when temporarily removed from the industrial assignment. IGT will
ordinarily continue when an inmate is temporarily removed for a nondisciplinary reason. Also, when an inmate is transferred, IGT will
continue until arrival at the designated institution unless the Warden
or DHO determines otherwise.
An Extra Good Time Recommendation will be completed to notify ISM of a
monthly disallowance of IGT. The absence of this notification will be
construed as evidence that the inmate's work performance has met the
standards for the awarding of IGT.
*
8. [CAMP OR FARM GOOD TIME §523.15. An inmate assigned to a farm or
camp is automatically awarded extra good time, beginning on the date
of commitment to the camp or farm, and continuing as long as the
inmate is assigned to the farm or camp, unless the award is
disallowed.]

*

An inmate committed to a camp is automatically entitled to receive
Camp Good Time (CGT), even though the inmate may be prevented from
actual employment. The CGT may be disallowed the same as any other
form of EGT in accordance with § 523.10(a).

*

9. [LUMP SUM AWARDS §523.16. Any staff member may recommend to the
Warden the approval of an inmate for a lump sum award of extra good
time. Such recommendations must be for an exceptional act or service
that is not part of a regularly assigned duty. The Warden may make
lump sum awards of extra good time not to exceed thirty days. If the
recommendation is for an award in excess of thirty days and the Warden
concurs, the Warden shall refer the recommendation to the Regional
Director who may approve

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 6
the award. No award may be approved which would exceed the maximum
number of days allowed under 18 U.S.C. § 4162. The actual length of
time served on the sentence, to the date that the exceptional act or
service terminated, is the basis on which the maximum amount possible
to award is calculated. No seniority is accrued for such awards.
Staff may recommend lump sum awards of extra good time for the
following reasons:
(a)

An act of heroism;

(b) Voluntary acceptance and satisfactory performance of an
unusually hazardous assignment;
(c) An act which protects the lives of staff or inmates or the
property of the United States; this is to be an act and not merely the
providing of information in custodial or security matters;
(d) A suggestion which results in substantial improvement of a
program or operation, or which results in significant savings; or
(e)

Any other exceptional or outstanding service.]

When determining the maximum amount possible to award, jail time and
months in which EGT may have been disallowed shall be included. Any
EGT previously earned is then deducted from the maximum amount
possible to determine the total amount available for the lump sum
award.
10.

[PROCEDURES §523.17

[(a) Extra good time is awarded at a rate of three days per month
during the first twelve months of seniority in an earning status and
at the rate of five days per month thereafter. The first twelve
months of seniority need not be based on a continuous period of twelve
months. If the beginning or termination date of an extra good time
award occurs after the first day of a month, a partial award of days
is made.]
*

If SENTRY is used to calculate EGT, a hard copy of the Good Time
Data transaction will be signed and dated by the ISM staff
accomplishing the transaction and a copy will be placed in the J&C
file with a copy to the central file. Any hard copy previously filed
will be discarded so that the file reflects the inmate's current
status.
All documents pertaining to the award, disallowance, and termination
of EGT must be controlled by staff and may not be left in an area
accessible to inmates. All documents must be hand carried by staff or
sent through the mail to the ISM Staff for processing.

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 7
Instructions for entering EGT transactions in SENTRY can be found in
the SENTRY Sentence Monitoring Manual. Instructions for manually
computing EGT when SENTRY is not available or appropriate, must be
used. The manual calculation must be recorded on a manual Good Time
Record, Form BP-380 and maintained in the inmates's J&C File. All EGT
actions will be updated as source documentation is received. The ISM
Manager must establish adequate systems of control to ensure that all
necessary documentation is received that affects the inmate's EGT
earning status. It is usually necessary to project EGT on the manual
Good Time Record all the way to the SRD.
The abbreviations for the various types of good time are:
IGT
CGT
MGT
WDS
WST
CCC
LSA
ADJ
GCT
SGT

-

Industrial Good Time
Camp/Farm Good Time
Meritorious Good Time
District of Columbia Good Time
Work/Study Release Good Time
Community Corrections Center Good Time
Lump Sum Award
Adjustment of Extra Good Time
Good Conduct Time
Statutory Good Time

When an inmate's EGT is terminated, a SENTRY Extra Good Time Update
transaction must be performed. The date the EGT terminates must be
entered so that the inmate's SRD will be adjusted accordingly.
If EGT is disallowed for a particular month, the disallowance will
be indicated on the SENTRY Extra Good Time Update transaction by
removing the inmate from earning status for that month. The Inmate
Systems Manager will be responsible for establishing procedures to
ensure the inmate's EGT resumes the following month. A SENTRY waiting
list may be used for this purpose.
When an inmate is transferred to a CCC, CCCGT will automatically
accrue. The transferring institution will be responsible for
performing the Extra Good Time Update transaction so that the CCCGT
will begin on the scheduled date of arrival at the CCC.
If the sentence was not calculated by SENTRY, the transferring
institution is responsible for computing the CCCGT manually on the
Good Time Record so that the final SRD is determined. The SRD must
then be entered on SENTRY. CCCGT must be projected to determine a SRD
for all inmates, including those who have been granted a parole date.

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 8
If approval is received for a lump sum award, SENTRY must be updated
using the Extra Good Time Update transaction. The date of approval of
the award must be keyed as well as the amount of the award.
A manual Extra Good Time Record (BP-380) shall be initiated for each
inmate whose sentence cannot be automatically calculated on SENTRY.
This Extra Good Time Record will be used to document all EGT and SGT
actions. EGT will be calculated to the SRD and recorded on the manual
Extra Good Time Record. Any Parole Eligibility Date affected by the
application of EGT will be calculated, posted in SENTRY and documented
on the manual Extra Good Time Record as well. Camp Good Time, WorkStudy Release Good Time, and CCC Good Time may be projected to the
final SRD as required for realistic programming or release planning.
The Extra Good Time Record will then be filed on the right side of the
J&C file. As an inmate's projected SRD is adjusted, that date will be
keyed on SENTRY using the Calc/Update Computation transaction so that
the inmate's name will appear on the appropriate release list. After
the adjusted SRD has been keyed, the SENTRY Extra Good Time Record and
the original Form BP-380 will be placed in the J&C File.
The information in the heading of the Extra Good Time Record, e.g.,
name, register number, etc., will be typed when the form is initiated.
This data will be obtained from the judgment and commitment order and
sentence computation. The presumptive or effective parole date will
be entered on the Extra Good Time Record and on SENTRY when the Notice
of Action is received. Any time a Notice of Action appears to be
inconsistent with policy or appears to be altered, the United States
Parole Commission (USPC) should be contacted for verification. The
person contacting the USPC will document the contact on the Notice of
Action and it will be filed in the J&C file. EGT adjustments will be
entered by indicating the type of EGT earned, the date in and/or out
of the assignment, and the mnemonic code of the institution.
Adjustments of SGT will be entered by indicating the type of action,
e.g., forfeiture, restoration, etc., the mnemonic code of the
institution, and the date the action occurred. All calculations are
to be handwritten in pencil for ease in updating.
*
SENTRY Extra Good Time Status/Update transaction (PSEG) is used to
make SENTRY entries for all IGT, and EGT awards, disallowances, and
terminations. The printed copy of the Good Time Data transaction
shall serve as the Bureau of Prisons' official record of EGT credit.
Whenever a good time action is taken, a hard copy will be placed in
the inmate's J&C file.
Copies reflecting previous action need not be retained, so that
there will be only one hard copy which shows the inmate's current

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 8A
status. In addition, all entries of lump sum and EGT awards and
terminations must be supported by placing the original of the Extra
Good Time Recommendation in the J&C file.
All EGT disallowances must be supported by placing the original of
the completed Extra Good Time Recommendation in the J&C file. All IGT
awards and terminations entered in SENTRY must be supported by placing
the Industrial Employment, or a copy of the PP37 inmate work history
in the J&C file.
The projection of SRD's for those sentences that cannot be
automatically calculated by SENTRY will be accomplished manually on
the Good Time Record. The SRD will then be entered on SENTRY by using
the CALC/UPDATE Computation Transaction.
[(b) An inmate may be awarded extra good time even though some or
all of the inmate's statutory good time has been forfeited or
withheld.]
[(c) Parole and mandatory release violators may earn extra good
time the same as other inmates. Once an inmate is conditionally
released from imprisonment, either by parole, including special
parole, or mandatory release, the good time earned during that period
of imprisonment is of no further effect either to shorten the period
of supervision or to shorten the period of imprisonment which the
inmate may be required to serve for violation of parole or mandatory
release.]
Seniority gained on the original portion of the sentence does not
carry over to the violator term. The beginning rate of EGT for a
parole or mandatory release violator will be at the three day rate and
the prisoner must gain twelve months of seniority while serving the
violator term prior to advancing to the five day rate.
[(d) Staff working in the community have the same extra good time
authority as the Warden when approving the award of good time for an
inmate confined in a non-federal facility and may approve meritorious
good time or lump sum awards in accordance with this rule upon
recommendations made by a responsible person employed by the
non-federal facility. The appropriate staff in the Regional Office
may review all such awards if the Regional Director requires the
review.]
The Community Corrections Manager shall consult with the appropriate
Regional Inmate Systems Administrator for guidance should any problems
arise as to the applicability of EGT or lump sum awards in non-federal
facilities.
An inmate serving a concurrent federal sentence in a non-federal
institution may earn EGT. State authorities will

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 8B
make the recommendation to the appropriate Regional Inmate Systems
Administrator for final approval. Any such award shall be consistent
with the requirements for awarding EGT to inmates who are serving
their sentence in a federal institution.
[(e) An inmate who is transferred remains in the earning status at
time of transfer, unless the reason for transfer would otherwise have
caused removal from an earning status, and provided the inmate's
behavior is such while in transit that it does not justify removal.
Where the receiving institution is a camp, farm, or community
corrections center, the extra good time continues automatically upon
the inmate's arrival. Where the receiving institution is other than a
camp, farm, or community corrections center, the extra good time is
terminated upon arrival, and staff at the receiving institution shall
review each case to determine if the inmate should continue in
meritorious good time earning status if not immediately employed in
Federal Prison Industries or assigned to a work/study release program.
If the inmate then is not continued in meritorious good time earning
status, later awards must comply with procedures outlined in §
523.11.]
Section 523.11 refers to paragraph 4 in this Chapter.
*

For EGT purposes, a prisoner the Bureau places in home confinement
shall be treated the same as if received at a CCC.
The Unit Team, at the prisoner's first review after arrival at the
receiving facility, shall note in the Team Comments section of the
Program Review Report that the inmate's EGT status was reviewed and
that a determination was made to continue, or not to continue, the
inmate in an MGT earning status from the date of arrival. When the
decision by the Unit Team is to continue the inmate in an MGT status,
the Team approving the continuation must execute an Extra Good Time
Recommendation and forward it for processing to Inmate Systems.
*
[(f) An inmate serving a life sentence may earn extra good time
even though there is no mandatory release date from which to deduct
the credit since the possibility exists that the sentence may be
reduced or commuted to a definite term.
(g) Extra good time is not automatically discontinued while an
inmate is hospitalized, on furlough, out of the institution on a writ
of habeas corpus, or removed under the Interstate Agreement on
Detainers. Extra good time may be terminated or disallowed during
such absences if the Warden or the Discipline Hearing Officer finds
that the inmate's behavior warrants such action.]
Inmates who are transferred from one federal institution to another
for medical attention (which includes psychological
evaluation/treatment), and who are in an earning status, will

PS 5880.30
CN-03, June 30, 1997
Chapter XIII, Page 8C
*

continue to earn EGT regardless of the type, e.g., MGT, IGT,
or CGT. Inmates who are temporarily transferred to another facility
for a hearing before a member of the Parole Commission continue to
earn EGT.

*

Staff designated by the Warden should review such cases on a
periodic basis to assure that the EGT is properly awarded.
[(h) Extra good time earned by an inmate in a District of Columbia
Department of Corrections facility is treated the same as if earned in
a Bureau of Prisons institution, upon transfer to a Bureau
institution.
(i) An inmate committed under the provisions of 18 U.S.C. § 3651
(split sentence) may earn extra good time credits provided the
sentence imposed is not under the provisions of 18 U.S.C. § 5010(b) or
(c) (YCA). All extra good time and seniority earned is carried over
to any subsequent probation violator sentence based on the original
split sentence.
(j) An inmate committed under the provisions of 18 U.S.C. § 4205(c)
may earn extra good time credits towards the final sentence that may
be imposed. Such extra good time credits do not reduce the three
months allowed for study. An inmate committed under the provisions of
18 U.S.C. § 4244, as amended effective October 12, 1984, may earn
extra good time credits toward the final sentence that may be imposed.
Such extra good time credits do not reduce the provisional sentence.
Extra good time may continue during a commitment for examination of
hospitalization and treatment under 18 U.S.C. § 4245, as amended
effective October 12, 1984.]
The reference to "as amended effective October 12, 1984" refers to
the date that Congress passed the Comprehensive Crime Control Act of
1984 (P.L. 98-473).
[(k) Inmates committed under the provisions of 18 U.S.C. § 4244,
4246-47, 4252, 5010(b), (c), (e), or 5037(c) as these sections were in
effect prior to October 12, 1984, are not entitled to extra good time
deductions. Inmates committed under the provisions of 18 U.S.C. §
4241, 4242, 4243, or 4246 as these sections were amended effective
October 12, 1984, are not entitled to extra good time deductions.]
Even though an inmate serving a Youth Corrections Act or Sentence
Reform Act of 1984 sentence (an SRA sentence may earn good conduct
time under 18 U.S.C. 3624(e)) may not earn EGT credit toward his/her
SRD when placed in a work assignment, he/she may accrue seniority
toward a subsequent concurrent or consecutive "old law" adult sentence
that is imposed prior to release from the YCA or SRA sentence and the
later imposed "old law" adult sentence. For example, if an inmate
serving a

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 9
YCA or SRA sentence is employed in industries and an "old law" adult
sentence begins to run one year and two months later, then the inmate
would begin earning IGT at the rate of five days per month, since the
person has accrued fourteen months of seniority while serving the YCA
or SRA sentence. The inmate, of course, would receive no IGT credit
toward the adult sentence for those fourteen months. In other words,
he/she receives the seniority from the YCA or SRA sentence but no
days.
[(l) A pretrial detainee may not earn good time while in pretrial
status. A pretrial detainee, however, may be recommended for good
time credit. This recommendation shall be considered in the event
that the pretrial detainee is later sentenced on the crime for which
he or she was in pretrial status.]
An inmate in pretrial status may be approved for EGT (IGT and CGT
will automatically accrue the same as for a sentenced inmate and MGT
must be approved the same as for a sentenced inmate) and Lump Sum
Awards the same as a sentenced inmate. If the inmate is subsequently
sentenced, the pretrial EGT or Lump Sum Award shall then be deducted
from the sentence. The dates of assignment to and removal from an EGT
earning status shall be entered into SENTRY for future use should the
prisoner receive a sentence to imprisonment.
A pretrial inmate is only eligible for EGT credits for time
detained in a Bureau of Prisons' facility. EGT is not available for
those released from detention to a program or residence as a condition
of bond. A pretrial inmate released from detention is not subject to
the custody of the Attorney General, and is therefore, not eligible
for credits pursuant to 18 USC § 4162.
[(m) An inmate committed for civil contempt is not entitled to
extra good time deductions while serving the civil contempt sentence.]
Where the inmate is serving a criminal sentence concurrently with
the civil contempt sentence, EGT may be awarded on the concurrent
criminal sentence. An inmate serving a civil contempt sentence may
earn seniority toward a criminal sentence in the same way that
seniority may be accrued while serving a YCA or SRA sentence as
discussed in paragraph 10.l. above.
[(n) A military or Coast Guard inmate may earn extra good time.
Extra good time earned in Federal Prison Industries in a military or
Coast Guard installation is treated the same as if earned in Federal
Prison Industries in the Bureau of Prisons. Other forms of military
or Coast Guard extra good time, such as Army Abatement time, are fully
credited, but no seniority is allowed.]

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 10
[(o) American citizens who are serving sentences in foreign
countries and who are subsequently returned to this country under the
provisions of 18 U.S.C. Chapter 306 (P.L. 95-144) may have earned
work, labor, or program time credits in the foreign country similar to
extra good time earned under 18 U.S.C. § 4162. Such foreign "extra
good time" credits shall be treated as if awarded under § 523.16, Lump
Sum Awards, with any future lump sum award consideration in this
country calculated on the basis of time served in custody of the
Bureau of Prisons. After return to this country an inmate may earn
extra good time at the three-day rate and advance to the five-day rate
after one year of seniority is accrued. No seniority is accrued for
foreign "extra good time" credits.]
Section 523.16 refers to paragraph 9 in this Chapter.
Foreign "extra good time" credits shall be entered on the SENTRY
Extra Good Time Status/Update transaction as "Adjustment of Extra Good
Time". The "Date In/Action Date" will be the date of commitment to
the designated institution. If a Good Time Record is maintained, they
will be entered as "Foreign Extra Good Time Credits." (See Chapter
VIII.)
[(p) An inmate in extra good time earning status may not waive or
refuse extra good time credits.]
[(q) Once extra good time is awarded, it becomes vested and may not
be forfeited or withheld, or retroactively terminated or disallowed.]
r. If the institution feels that a state inmate is entitled to good
time compensation, a request may be made to state authorities to award
good time credits. Any such award shall be made in accordance with
the state's laws or regulations. It is the responsibility of state
authorities to make changes to release dates for their inmates and
their responsibility to keep the Inmate Systems Manager notified of
changes.
11. Seniority Calculations. As stated in paragraph 2.c. above,
twelve months of seniority automatically causes the EGT earning rate
to increase from three days per month to five days per month. The
following example demonstrates the method for determining seniority:
Example No. XIII - 1:
Assigned to IGT status on 08-29-69; removed from IGT on 1231-69; awarded MGT beginning on 03-04-70. Determine the
date that the rate changes after placement in an MGT earning
status on 03-04-70.

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 11
Date Out of IGT
Date In IGT
Seniority Accrued

= 69-12-31
= -69-08-28*
= 00-04-03 4 Mos 3 Dys

1 Yr
Seniority Accrued
Seniority Necessary
Date In MGT
Rate Changes On

= 00-11-31 11 Mos 31 Dys
= -00-04-03 4 Mos 3 Dys
= 00-07-28 7 Mos 28 Dys
= +70-03-03*
= 70-10-31

12. EGT Formula. The basic formula for the computation of EGT is:
Days on Assignment x Rate = Product ÷ Days in Month = Total Number of
Days To Be Awarded for a Month (any fraction of a day equals 1 day).
Appendix XV shows the number of days to be awarded when assigned or
removed on any date of any month. The number of days to award were
determined by using this formula. An examples follow.
Example No. XIII - 2:
Assigned to IGT on 03-13-81. Counting the day assigned, IGT
is authorized for the balance of March and equals 19 days.
The EGT rate for this example is 3 days per month.
19 Days x 3 Day Rate

=

57 Product ÷ 31 Days in Mar =

57 Product
1.8

=

2 Dys for Mar

Example No. XIII - 3:
Removed from IGT on 04-25-82. Counting the day on which
removed, IGT is authorized for 25 days in April 1982. The
EGT rate for this example is 5 days per month.
25 Days x 5 Day Rate

=

125 Product ÷ 30 Dys in Apr =

125 Product
4.1

=

5 Dys for Apr

(See Appendix V for a chart that shows the number of EGT days to
award for the month in which assigned and for the month in which
removed from an EGT earning assignment.)
If a prisoner goes in and out of more than one EGT assignment
during any one month, then the total number of days in an earning
status during the month is used in the formula to determine the total
product for the month and the total product is then divided by the
number of days in that month to determine the proper number of days to
award. In no case may a prisoner earn more than the rate authorized
for that particular month. An example follows.

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 12
Example No. XIII - 4:
Assigned to IGT on 05-01-82, removed on 05-09-82, reassigned
on 05-13-82, removed on 05-19-82, reassigned on 05-25-82 for
the balance of the month. EGT rate for this example is 3
days per month.
05-01-82 thru 05-09-82
05-13-82 thru 05-19-82
05-25-82 thru 05-31-82
Total Dys Assigned

=
9 Days
=
7 Days
= + 7 Days
= 23 Days

23 Days x 3 Day Rate

=

69 Product

69 Product ÷ 31 Dys in May

=

2.2

=

3 Dys for May

13. Use of EGT formula to determine days to award in a rate change
month. The same formula used in paragraph 12. above to determine the
amount of EGT to award for a partial month is used at least twice
(used only twice if the prisoner is in an earning status for the
entire month) to determine the amount of EGT to award in the month in
which the rate changes. In no case may an EGT award for any one month
exceed five days. Following is an example that demonstrates the rate
change formula.
Example No. XIII - 5:
Inmate was in a continuous IGT assignment for 1 year and the
rate changed on 02-15-86. Determine the Product for the
first 14 days of the month at the 3 day rate and the Product
for the last 14 days of the month. Add the two Products
together and divide by the number of days (28) in this nonleap year of February 1986.
First 14 Days x 3 Day Rate
Last 14 Days x 5 Day Rate
Total Product

=
42 Product
= + 70 Product
= 112 Product

112 Product ÷ 28 Dys in Feb =

4.0

=

4 Days for Feb

The following chart shows the amount of EGT to award for the
month in which the rate changes and was devised based on the
procedures used in Example No. XII - 5.
28 Day Month:

1st thru 14th
15th thru 28th

=
=

5 Days
4 Days

29 Day Month:

1st thru 15th
16th thru 29th

=
=

5 Days
4 Days

30 Day Month:

1st thru 15th
16th thru 30th

=
=

5 Days
4 Days

31 Day Month:

1st thru 16th

=

5 Days

17th thru 31st

=

4 Days

P.S. 5880.30
July 16, 1993
Chapter XIII, Page 13
14. Lump Sum Award Calculations. Lump sum awards may be granted at
the rate of 3 days per month from the beginning date of sentence for
the first year and at the 5 day rate beginning the second year. The
actual length of time served on the sentence including jail time to
the date that the "Exceptionally Meritorious or Outstanding Service"
terminated, less any EGT previously accumulated, is the basis on which
the maximum amount possible to award must be made.

P.S. 5880.30
July 16, 1993
Chapter XIV, Page 1
XIV

JUDGMENT AND COMMITMENT

1. Judgment and commitment information. The judgment and commitment
must contain certain information as required by the Federal Rules of
Criminal Procedure, Rule 32(b)(1), 18 USC, which states,
"(1) In General. A judgment of conviction shall set forth
the plea, the verdict or findings, and the adjudication and
sentence. If the defendant is found not guilty or for any
other reason is entitled to be discharged, judgment shall be
entered accordingly. The judgment shall be signed by the
judge and entered by the clerk."
2. Examination of the judgment and commitment. Each judgment and
commitment must be carefully examined to ensure that it is a bonafide
legal document that has been issued by the appropriate court. The
copy left at the institution with the prisoner must either be
certified by signature of the clerk of the court or be imprinted with
the seal of the court.
3. Certificate of deduction at time of release.
in part,

18 USC § 4163 states

"Except as hereinafter provided a prisoner shall be released
at the expiration of his term of sentence less the time
deducted for good conduct. A certificate of such deduction
shall be entered on the commitment by the warden or keeper."
The above language of § 4163 means that the total number of days
of SGT and EGT shall be reported on the reverse of the judgment and
commitment along with the date and method of release. If the release
is by parole or mandatory release the total good time deductions
should equal the number of days as entered on the certificates. For
YCA cases, only the date and method of release need be entered.
A simple statement such as "certified correct", the date, and the
signature of the person who does the final sentence computation is
sufficient.

P.S. 5880.30
July 16, 1993
Chapter XV, Page 1
XV

RULE 35.

CORRECTION OR REDUCTION OF SENTENCE

1. Correction or reduction of sentence. Rule 35. of the Federal
Rules of Criminal Procedure, 18 USC, states,
"(a) Correction of Sentence. The court may correct an
illegal sentence at any time and may correct a sentence
imposed in an illegal manner within the time provided herein
for the reduction of sentence.
(b) Reduction of Sentence. A motion to reduce a sentence
may be made, or the court may reduce a sentence without
motion, within 120 days after the sentence is imposed or
probation is revoked, or within 120 days after receipt by
the court of a mandate issued upon affirmance of the
judgement or dismissal of the appeal, or within 120 days
after entry of any order or judgment of the Supreme Court
denying review of, or having the effect of upholding, a
judgment of conviction or probation revocation. The court
shall determine the motion within a reasonable time.
Changing a sentence from a sentence of incarceration to a
grant of probation shall constitute a permissible reduction
of sentence under this subdivision."
2. Monitoring time frames and appropriateness of a sentence
correction or reduction. Whenever an order is received from the court
that corrects or reduces a sentence, a review of such correction or
reduction must be made to determine if the change was in accordance
with Rule 35. Any case that appears to be outside the changes
authorized by Rule 35. shall be referred to the Regional Inmate
Systems Manager for assistance and advice about how to proceed.
3. Examination and authenticity of a Rule 35. court order. Each Rule
35. court order must be carefully examined to ensure that it is a
bonafide legal document that has been issued by the appropriate court.
Each Rule 35. document, regardless of how it is received, must be
verified with the clerk of court that issued the document. In
addition, the document must either be certified by signature of the
clerk of the court or be imprinted with the seal of the court.

PS 5880.30
(CN-01) March 10, 1994
Chapter XVI, Page 1
XVI

VACATED CONVICTION OR SENTENCE

1. A prisoner, after sentencing, may appeal the conviction and
sentence. A successful appeal of the conviction that results in the
entire conviction (including the sentence) being vacated with a new
trial ordered can produce a different result when a new sentence is
imposed, from a sentence calculation standpoint, than if only the
sentence is vacated with a resentencing ordered.
(Note: Unless specified otherwise, all discussions pertain to
prisoners who are in, and remain in, the custody of, or under the
jurisdiction of, the United States during these events.)
2. Conviction vacated with new trial ordered that results in a new
sentence. The following procedures shall apply when a conviction is
vacated with a new trial ordered that results in a new sentence.
a. Single judgment and commitment with the conviction vacated on
all counts. If a prisoner is serving a single or multi-count sentence
on a single judgment and commitment and the entire conviction on all
counts is vacated with a new trial ordered, then any new sentence
imposed shall be computed as beginning on a date no earlier than the
new sentence. If more than one count exists, then the new sentences
for those counts shall be served in the sequence as ordered by the
court.
The prior conviction and sentence is treated as if it does not
exist. Therefore, the commencement date for the new sentence is based
on 18 U.S.C. § 3568, meaning that it will begin on the date of
imposition. Also, based on § 3568, all former presentence time, time
spent serving the sentence just vacated, and time between the vacated
sentence and the new sentence shall be counted as presentence time on
the new sentence.
The new sentence shall be adjusted for any prior forfeiture,
withholding or restoration of SGT (as modified for any rate change)
and for any EGT (carried over the same as a lump sum award), including
seniority.
b. Multiple counts with the conviction vacated on less than all
counts. Complex computation situations can arise when concurrent and
consecutive sentences (on a single judgment and commitment or multiple
judgments and commitments) are involved and less than all of the
counts are vacated. If the practice, as described in 2.a. above, was
rigidly followed as to beginning the new sentence no earlier than the
date of the new sentence, the possibility exists that the defendant
could receive a shortened sentence on one count, but end up with a
longer period of time to serve than in the beginning, thus having a
“chilling effect” on a defendant’s decision as to appeal in the first
instance.

PS 5880.30
CN-03, June 30, 1997
Chapter XVI, Page 2
In those cases that involve multiple counts and less than all the
counts are vacated, the newly imposed sentence shall be computed as
beginning on the date that it is imposed provided that the subsequent
computation does not result in an aggregate sentence that is greater
than the original aggregate. If the new aggregate is greater, then
the new sentence shall be computed as beginning on the date that it
originally commenced or in the order that it was originally ordered to
commence, i.e., all sentences shall remain in the same order as
originally imposed. If the court orders that the new sentence be
served in a different order than originally imposed, then the new
order shall be controlling.
Any prior forfeiture, withholding or restoration of SGT (as modified
for any rate change) and any EGT, including seniority, shall be
carried over to the new sentence.
3. Sentence vacated with a resentencing ordered. In those instances
when a court vacates only the sentence and then resentences the
defendant to the same or a shorter sentence, the sentence shall be
computed as commencing on the date of the original computation and
remain in the same sequence as originally imposed in relation to other
sentences unless the court orders that the new sentence be served in a
different sequence.
Any prior forfeiture, withholding or restoration of SGT (as modified
for any rate change) and any EGT, including seniority, shall be
carried over to the new sentence.
*

4. Effect of vacated conviction or sentence on a parole violator
(includes mandatory release and special parole term violators).
Computations of parole violations may require recalculation as the
result of a vacated conviction or sentence. In such cases, the
sentence from which the inmate was paroled must be recalculated as if
the parole had not occurred. The result of the recalculation could
drastically alter the violator term such as causing the violator term
to be reduced to a point that will require immediate release or making
the violator term longer. All recalculations that may affect parole
supervision time or parole revocation time must be referred to the
Regional Inmate Systems Administrator for review and assistance. It
is important to notify the Parole Commission if any sentence changes
affect the parole term.
*

P.S. 5880.30
July 16, 1993
Appendix I, Page 1
GLOSSARY
ADDICT: Any individual who habitually uses any narcotic drug as
defined by section 102(16) of the Controlled Substances Act so as to
endanger the public morals, health, safety, or welfare, or who is or
has been so far addicted to the use of such narcotic drugs as to have
lost the power of self-control with reference to his addiction (18 USC
§ 4251).
AGGREGATED (SENTENCE): Two or more sentences combined (consecutive or
concurrent) to form a single sentence for computation and other
administrative purposes.
BUREAU:

The Federal Bureau of Prisons (18 USC § 4041).

CASE LAW: Court decisions interpreting a statute, regulation or prior
court decision.
COMMISSION:

The United States Parole Commission (18 USC § 4202).

CONCURRENT (SENTENCE): A sentence that operates simultaneously with
another sentence for a period of time, not necessarily sharing a
common ending or beginning date prior to aggregation.
CONSECUTIVE (SENTENCE):
sentence.

A sentence that is ordered to follow another

CONVICTION: The judgement on a verdict or finding of guilty, a plea
of guilty, or a plea of nolo contendere (18 USC § 5006).
COUNT (IN AN INDICTMENT): A charge contained in an indictment that
describes an unlawful act.
DATE COMPUTATION BEGAN (DCB): The date from which a single or
aggregate sentence is calculated.
DESIGNATED FACILITY: The place (federal or non-federal) to which the
Bureau of Prisons designates a prisoner to serve the term of
imprisonment (18 USC § 4082).
DESIGNATION: An act required by the Bureau of Prisons to commit a
prisoner to, or to transfer a prisoner to, a specific place to serve a
federal sentence (18 USC § 4082).
DETAINER: A request from a law enforcement agency that a prisoner be
turned over to such agency at the time of release to answer charges,
to serve a sentence or to be considered for deportation (if an alien).
The original (or certified copy thereof) of the official document that
supports the basis for the request must accompany the request, and
represents the authority to take custody of the person wanted, in the
jurisdiction from which the request originated.

P.S. 5880.30
July 16, 1993
Appendix I, Page 2
EXTRA GOOD TIME (EGT): Good time authorized under 18 USC § 4162,
which may be administratively given in addition to statutory good
time.
EXPIRATION OF SENTENCE:
USC § 4164).

An unconditional release from confinement (18

1.
EXPIRATION FULL TERM (EXP-FT): An unconditional release
from confinement with no accumulation of good time.
2.
EXPIRATION GOOD TIME (EXP-GT):
from confinement with good time.

An unconditional release

FEDERAL RULES OF CRIMINAL PROCEDURES (FRCP): Federal Rules of
Criminal Procedure (18 USC, Rules 1 through 60).
FELONY: Any offense punishable by death or imprisonment for a term
exceeding one year is a felony (18 USC § 1).
FOREIGN TREATY SENTENCE: A sentence imposed in a foreign country on a
citizen of the United States who has been returned to the United
States to serve the foreign sentence (18 USC, Chapter 306).
INDETERMINATE SENTENCE: Sentence with parole eligibility date
determined by the U. S. Parole Commission.
INDICTMENT: An accusation in writing found and presented by a grand
jury, legally convoked and sworn, to the court in which it is
impaneled, charging that the person therein named has done some act,
or been guilty of some omission, which, by law, is a public offense
(Black's Law Dictionary).
INFORMATION: An accusation exhibited against some person for a
criminal offense, without an indictment.
INITIAL HEARING: An inmate's first personal appearance at his place
of confinement before a member or examiner of the U. S. Parole
Commission.
INOPERATIVE TIME: After a sentence begins to run and then stops
running prior to release from the confinement portion, then the
sentence becomes inoperative (not running).
A person who has not attained his 18th birthday, or for
JUVENILE:
the purpose of proceedings and disposition under this chapter for an
alleged act of juvenile delinquency, a person who has not attained his
twenty-first birthday (18 USC § 5031).
JUVENILE DELINQUENCY: The violation of a law of the United States
committed by a person prior to his eighteenth birthday which would
have been a crime if committed by an adult (18 USC
§ 5031).

P.S. 5880.30
July 16, 1993
Appendix I, Page 3
JUVENILE JUSTICE DELINQUENCY AND PREVENTION ACT (JJDPA) OF 1974: 18
USC §§ 5031-5042; effective 6-16-38, as amended 6-25-48, September 7,
1974 and October 3, 1977.
MANDATORY PAROLE: A release from confinement, under the conditions of
parole, of a "Young Adult" or "Youth Offender" two years prior to the
full term date (18 USC § 5010(b) or (c)) or of an adult released after
the two-thirds/thirty year date (18 USC § 4206(d)).
MANDATORY RELEASE: A release from confinement due to the accumulation
of earned good time with person remaining under supervision for the
period ending 180 days from his full term date (except for JJDPA and
NARA commitments, w#ho remain under supervision until the full term
date) (18 USC § 4164).
MANDATORY RELEASE VIOLATOR (MRV): One whose mandatory release has
been revoked by the U. S. Parole Commission (18 USC § 4214).
MULTI-COUNT INDICTMENT:
count.

An indictment that contains more than one

MULTIPLE SENTENCES: A judgment and commitment that contains more than
one sentence, or more than one judgment and commitment that contain
one or more sentences in each.
NARCOTIC ADDICT REHABILITATION ACT OF 1966 (NARA):
4255; effective 11-08-66.

18 USC §§ 4251-

NUNC PRO TUNC: A Latin phrase that translates to "now for then." In
legal matters, a phrase that is applied to acts allowed to be done
after the time when they should be done, with a retroactive effect,
i.e., with the same effect as if regularly done (Black's Law
Dictionary).
PAROLE: A conditional release from confinement with supervision by
direction of the U. S. Parole Commission.
PAROLE COMMISSION:
4202).

The United States Parole Commission (18 USC §

PAROLE VIOLATOR (PV): One whose parole has been revoked by the U. S.
Parole Commission (18 USC § 4214).
PROBATION: A sentence imposed by a U. S. Court to be served in the
community under supervision (18 USC § 3651).
PROBATION VIOLATOR: One whose probation has been revoked by the U. S.
Courts (18 USC § 3653).
SPLIT SENTENCE: A sentence under the provisions of 18 USC § 3651
consisting of a definite sentence in excess of six months that
provides that the defendant be confined in a jail-type institution or
treatment institution for a period not exceeding six months and that
the execution of the remainder of the sentence be suspended and that a
period of probation follow.

P.S. 5880.30
July 16, 1993
Appendix I, Page 4
STATUTORY GOOD TIME (SGT):
STAY OF EXECUTION:
SUPERVISION:
Officer.

Good time authorized under 18 USC 4161.

A postponing of the date sentence begins.

Supervision in the community by a U. S. Probation

UNITED STATES CODE (USC): The laws of the United States as codified
in the United States Code, Titles 1 through 50.
WRIT OF HABEAS CORPUS AD PROSEQUENDUM (WHCAP): An order issued by the
court to produce a prisoner in the proper jurisdiction for the purpose
of prosecution.
WRIT OF HABEAS CORPUS AD TESTIFICANDUM (WHCAT): An order issued by
the court to produce a prisoner to give evidence before the court.
YOUNG ADULT: A person who has attained his twenty-second birthday but
has not attained his twenty-sixth birthday at the time of conviction
(18 USC § 4216).
YOUTH CORRECTIONS ACT (YCA):

18 USC §§ 5005-5026.

YOUTH OFFENDER: A person under the age of twenty-two at the time of
conviction (18 USC § 5006).

P.S. 5880.30
July 16, 1993
Appendix II, Page 1
LIST OF STATUTES RELEVANT TO SENTENCE COMPUTATION
AND OTHER INMATE SYSTEMS MANAGEMENT
ACTIVITIES, CONCERNS AND INTERESTS
18 USC § 1

Offenses classified

18 USC § 2

Principals

18 USC § 3

Accessory after the fact

18 USC § 4

Misprision of a felony

18 USC § 5

United States defined

18 USC § 402

Contempts constituting crimes

18 USC § 751
Prisoners in custody of institution or
officer
18 USC § 752

Instigating or assisting escape

18 USC § 753

Rescue to prevent execution

18 USC § 754

Rescue of body of executed offender

18 USC § 755

Officer permitting escape

18 USC § 1072

Concealing escaped prisoner

18 USC § 1114

Protection of officers and employees of the
United States

18 USC § 1751
Presidential and Presidential staff
assassinations, kidnapping, and assault;
penalties
18 USC § 1791

Providing or possessing contraband in prison

18 USC § 1792

Mutiny and riot prohibited [Prisons]

18 USC § 1793

Trespass on Bureau of Prisons reservations
and land

18 USC § 3050

Bureau of Prisons employees' powers [Arrest
and Commitment] (Includes authority to
carry firearms)

18 USC § 3161

Time limits and exclusions [Speedy Trial]

18 USC § 3521

Witness relocation and protection [Protection
of Witnesses]

P.S. 5880.30
July 16, 1993
Appendix II, Page 2
18 USC § 3522
Probationers and parolees [Protection of
Witnesses]
18 USC § 3526
Cooperation of other Federal agencies and
State governments; reimbursement of expenses
[Protection of Witnesses]
18 USC § 3568

Effective date of sentence; credit for time in
custody prior to imposition of sentence

18 USC § 3569

Discharge of indigent prisoner

18 USC § 3570
Presidential remission as affecting
unremitted part
18 USC § 3571

Clerical mistakes (FRCP Rule 36)

18 USC § 3572
Correction or reduction of sentence (FRCP
Rule 35)
18 USC § 3574
Stay of execution; supersedeas (FRCP Rule
38(a))
18 USC § 3651

Suspension of sentence and probation

18 USC § 3652

Probation (FRCP Rule 32)

18 USC § 3653
Report of probation officer and arrest of
probationer
18 USC § 4082

Commitment to Attorney General; residential
treatment centers; extension of limits of
confinement; work furlough

18 USC § 4083

Penitentiary imprisonment; consent.

18 USC § 4084

Copy of commitment delivered with prisoner

18 USC § 4086

Temporary safe-keeping of federal offenders
by Marshals

18 USC § 4102

Authority of the Attorney General [Transfer
To Or From Foreign Countries]

18 USC § 4105
Transfer of offenders serving sentence
[Transfers To Or From Foreign Countries]
18 USC § 4106(c) Transfer of offenders on parole; parole of
offenders transferred [Transfers To Or From
Foreign Countries]
18 USC § 4115

Execution of sentence imposing an obligation
to make restitution or reparations [Transfers
To Or From Foreign Countries]

P.S. 5880.30
July 16, 1993
Appendix II, Page 3
18 USC § 4161

Computation generally

18 USC § 4162

Industrial good time

18 USC § 4163

Discharge (From sentence)

18 USC § 4164
Released prisoner as parolee (Mandatory
Release)
18 USC § 4165

Forfeiture for offense (Good time)

18 USC § 4166

Restoration of forfeited commutation (Good
time)

18 USC § 4205

Time of eligibility for release on parole

18 USC § 4206

Parole determination criteria

18 USC § 4207

Information considered (Parole)

18 USC § 4208

Parole determination proceeding; time

18 USC § 4209

Conditions of parole

18 USC § 4210
Jurisdiction of Commission (Parole
Commission)
18 USC § 4211

Early termination of parole

18 USC § 4212

Aliens (Parole)

18 USC § 4213

Summons to appear or warrant for retaking of
parolee

18 USC § 4214

Revocation of parole

18 USC § 4215

Reconsideration and appeal (Parole)

18 USC § 4216

Young adult offenders

18 USC § 4217
violators

Warrants to retake Canal Zone parole

18 USC § 4241

Determination of mental competency to stand
trial

18 USC § 4242

Determination of the existence of insanity at
the time of the offense

18 USC § 4243

Hospitalization of a person found not guilty
only by reason of insanity

18 USC § 4244
Hospitalization of a convicted person
suffering from mental disease or defect

P.S. 5880.30
July 16, 1993
Appendix II, Page 4
18 USC § 4245
Hospitalization of a imprisoned person
suffering from mental disease or defect
18 USC § 4246

Hospitalization of a person due for release
but suffering from mental disease or defect

18 USC § 4247
General provisions for chapter [Offenders
With Mental Disease Or Defect
18 USC § 4251

Definitions [Narcotic Addicts]

18 USC § 4252

Examination [Narcotic Addicts]

18 USC § 4253

Commitment [Narcotic Addicts]

18 USC § 4254

Conditional release [Narcotic Addicts]

18 USC § 4255
Supervision in the community [Narcotic
Addicts]
18 USC § 4281

Discharge from prison

18 USC § 5003

Custody of State offenders

18 USC § 5005

Youth correction decisions

18 USC § 5006

Definitions [Federal Youth Corrections Act]

18 USC § 5010

Sentence [Federal Youth Corrections Act]

18 USC § 5011

Treatment [Federal Youth Corrections Act]

18 USC § 5015

Powers of Director as to placement of youth
offenders [Federal Youth Corrections Act]

18 USC § 5017
Release of youth offenders [Federal Youth
Corrections Act]
18 USC § 5018
Revocation of Commission orders [Federal
Youth Corrections Act]
18 USC § 5019
Supervision of released youth offenders
[Federal Youth Corrections Act]
18 USC § 5020

Apprehension of released offenders [Federal
Youth Corrections Act]

18 USC § 5021

Certificate setting aside conviction [Federal
Youth Corrections Act]

18 USC § 5024

Where applicable [Federal Youth Corrections
Act]

18 USC § 5025
Applicability to the District of Columbia
[Federal Youth Corrections Act]

P.S. 5880.30
July 16, 1993
Appendix II, Page 5
18 USC § 5031

Definitions [Juvenile Delinquency]

18 USC § 5032

Delinquency proceedings in district courts;
transfer for criminal prosecution [Juvenile
Delinquency]

18 USC § 5033

Custody prior to appearance before magistrate
[Juvenile Delinquency]

18 USC § 5034

Duties of magistrate [Juvenile Delinquency]

18 USC § 5035
Detention prior to disposition [Juvenile
Delinquency]
18 USC § 5036

Speedy trial [Juvenile Delinquency]

18 USC § 5037

Dispositional hearing [Juvenile Delinquency]

18 USC § 5038
Use of juvenile records [Juvenile
Delinquency]
18 USC § 5039

Commitment [Juvenile Delinquency]

18 USC § 5040

Support [Juvenile Delinquency]

18 USC § 5041

Parole [Juvenile Delinquency]

18 USC § 5042

Revocation of parole or probation [Juvenile
Delinquency]

18 USC, Appendix III, §§ 1 through 9
on Detainers

Interstate Agreement

P.S. 5880.30
July 16, 1993
Appendix III, Page 1
AGGREGATION RULES FOR PAROLE ELIGIBILITY PURPOSES
1.
Purpose of appendix. The rules in this appendix establish the
procedures to be followed for aggregating two sentences (or two counts
within a single judgment and commitment) for parole eligibility date
determination purposes.
2.
Treatment of sentences/offenses under Parole Commission's
discretion. All the rules pertaining to an 18 USC § 4205(a)(2)
sentence that are part of an aggregate shall also apply to any offense
that includes a provision that parole is at the Parole Commission's
discretion (PC Disc.). Any parole violator (PV) term that is part of
an aggregate, shall also be treated, for calculation purposes, the
same as a § 4205(b)(2) sentence.
3.
Treatment of a sentence of one year or less. A single sentence,
or an aggregate sentence, of one year or less is not eligible for
parole (see Chapter VII, paragraph 4.d., for court ordered parole of a
sentence of one year or less). A single sentence, or aggregate
sentence, however, of one year or less that is part of an aggregate
that is greater than one year shall be treated the same as a sentence
under the provisions of 18 USC § 4205(a). If, however, a single or
aggregate sentence of one year or less is imposed and becomes part of
an aggregate that includes a § 4205(b)(2) sentence and it is the §
4205(b)(2) sentence that cases the aggregate to exceed one year, then
the single or aggregate sentence of one year or less must be served to
the SRD (based on SGT and EGT, if any) before becoming eligible on the
total aggregate. For example, If a three month sentence is imposed on
May 12, 1983 and a second sentence of five months concurrent is
imposed on June 12, 1983 for a total aggregate sentence of six months,
and then a third sentence under § 4205(b)(2) of ten years consecutive
is imposed resulting in a new total aggregate sentence of ten years
and six months, then this prisoner would be eligible for parole on the
day after reaching the SRD of the six months portion of the aggregate,
computed as if standing alone.
4.
Relationship of a parolable sentence followed by a concurrent
non-parolable sentence when the SRD and the EFT of the concurrent nonparolable sentence is absorbed by the parolable sentence. Whenever an
aggregate sentence includes a parolable sentence followed by a
concurrent non-parolable sentence that has an SRD and an EFT that are
absorbed by the parolable sentence, then no release on parole is
authorized during the service of any part of the non-parolable
sentence. As a result, you will note that the rules that pertain to
this situation that include a parolable sentence and a non-parolable
sentence will state that a parole for the aggregate sentence need take
into consideration the SRD of the non-parolable sentence. This
consideration means that the SRD for the non-parolable sentence must
be calculated standing alone (as if no other sentence existed) to
determine where it fits into the overall aggregate scheme for parole
purposes.

P.S. 5880.30
July 16, 1993
Appendix III, Page 2
Calculating an SRD for the stand alone non-parolable sentence is
performed the same as for any other non-parolable sentence that is not
part of an aggregate containing a parolable sentence. Each time the
originally established non-parolable SRD is adjusted to make it
earlier or later, as the result of EGT or forfeited or restored SGT,
may have an effect on the eligibility for parole on the aggregate
sentence. It is important to remember, therefore, that once the
current SRD is passed that no future actions pertaining to the
forfeiture or restoration of SGT may affect that SRD. For example, if
a prisoner loses forty days of SGT that results in an SRD of June 25,
1986, and on June 26, 1986, ten days of SGT are restored, then that
restoration would have no effect on the non-parolable SRD just passed.
The ten days of restored SGT would, of course, serve to reduce the SRD
for the aggregate by the ten days.
Moving the originally established SRD to an earlier or later release
date in this type of situation can cause the structure of the
computation to change from 1) a parolable sentence followed by a
concurrent non-parolable sentence with an EFT and SRD that are
absorbed by the parolable sentence to 2) a parolable sentence followed
by a concurrent non-parolable sentence with an EFT that is earlier
than the first sentence and a SRD that is later than the first
sentence, thereby changing the aggregate parole rule that governs. As
a result, staff must make a determination each time the SRD is changed
by an award of EGT or forfeited or restored SGT so as to make certain
that the proper aggregate parole rule is followed.
5.
Parole ineligibility ten year cap rule. It must always be
remembered that no prisoner is required to serve in excess of ten
years on any parolable sentence or aggregate of parolable sentences,
including one or more life sentences, before becoming eligible for
parole. This fact will not be stated in each rule
where it applies as that would require too much redundancy. Each
staff member performing sentence computation must always keep the ten
year cap rule in mind.
There is an exception to the ten year cap rule as the result of court
decisions in at least two circuit courts of appeal. Those courts have
held that the ten year cap rule does not apply to sentences imposed
under the provisions of 18 USC § 4205(b)(1) which is the section that
allows the court to impose a minimum term (period of parole
ineligibility) that does not exceed one-third of the sentence for any
one count. As a result, each time a judgment and commitment is
received that includes an 18 USC § 4205(b)(1) minimum term greater
than ten years shall be referred to the appropriate Regional Inmate
Systems Administrator (with a copy to the central office ISM
department, attention Chief of Operations) for a determination as to
what procedure to follow. (See Chapter VII, paragraph 4.k.)

P.S. 5880.30
July 16, 1993
Appendix III, Page 3
6.
Rules. All of the rules below are based on sentences that are
greater than one year: (Remember, a PE date standing alone, or part
of an aggregate, cannot exceed ten years of the sentence.)
a. An 18 USC § 4205(a) sentence followed by a consecutive or
concurrent sentence (includes PV term).
(1) 4205(a) sentence followed by a consecutive 4205(a) sentence:
Eligibility is one-third (not to exceed ten years) of the aggregate
computed from the DCB of the first sentence, minus all presentence
time.
(2) 4205(a) sentence followed by a concurrent 4205(a) sentence
with a later EFT: Eligibility is one-third (not to exceed ten years)
of the aggregate computed from the DCB of the first sentence, minus
all presentence time.
(3) 4205(a) sentence followed by a concurrent 4205(a) sentence
with an EFT and SRD that are absorbed by the first 4205(a) sentence:
(a) If the PE date of the absorbed sentence, computed from the
DCB of the absorbed sentence, minus its presentence time, is later
than the PE date of the first 4205(a) sentence, minus its presentence
time, then the PE date of the absorbed sentence shall be established
as the PE date for the aggregate, minus all presentence time.
(b) If the PE date of the first 4205(a) sentence, standing
alone, minus its presentence time, is later than the PE date of the
absorbed sentence, minus its presentence time, then the PE date of the
first sentence shall be established as the PE date for the aggregate,
minus all presentence time.
(4) 4205(a) sentence followed by a concurrent 4205(a) sentence
with an EFT that is earlier and a SRD that is later than the first
4205(a) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
(5) 4205(a) sentence followed by a consecutive 4205(b)(1)
sentence: Eligibility for the aggregate is one-third of the 4205(a)
sentence plus the minimum of the 4205(b)(1) sentence computed from the
DCB of the 4205(a) sentence, minus all presentence time. The period
of parole ineligibility for the aggregate cannot exceed the ten year
cap.
(6) 4205(a) sentence followed by a concurrent 4205(b)(1)
sentence with a later EFT: The period of parole ineligibility for the
aggregate cannot exceed the ten year cap.
(a) If the 4205(b)(1) sentence is imposed prior to the PE date
of the 4205(a) sentence, and if the minimum of the 4205(b)(1)
sentence, computed from the DCB of the 4205(b)(1) sentence, minus its
presentence time, exceeds the PE date of the

P.S. 5880.30
July 16, 1993
Appendix III, Page 4
4205(a), minus its presentence time, then the PE date for the
aggregate shall be established at the minimum of the 4205(a)(1)
sentence computed from the DCB of the 4205(b)(1), minus all
presentence time.
(b) If the 4205(b)(1) sentence is imposed prior to the PE date
of the 4205(a) sentence and the minimum of the 4205(b)(1) sentence,
computed from the DCB of the 4205(b)(1) sentence, minus its
presentence time, is earlier than the PE date for the 4205(a)
sentence, minus its presentence time, then the PE date for the
aggregate shall be based on one-third of the 4205(a) sentence computed
from the DCB of the 4205(a) sentence, minus all presentence time.
(c) If the 4205(b)(1) sentence is imposed after the PE date of
the 4205(a) sentence, then the PE date for the aggregate shall be the
minimum of the 4205(b)(1) sentence, computed from the DCB of the
4205(b)(1) sentence, minus all presentence time.
(7) 4205(a) sentence followed by a concurrent 4205(b)(1)
sentence with an EFT and a SRD that are absorbed by the 4205(a)
sentence: The period of parole ineligibility for the aggregate cannot
exceed the ten year cap.
(a) If the minimum of the 4205(b)(1) sentence, computed from
the DCB of the 4205(b)(1), minus its presentence time, is earlier than
the PE date of the 4205(a) sentence (including its presentence time),
then the PE date for the aggregate shall be established at one-third
(not to exceed ten years) of the 4205(a) sentence, minus all
presentence time.
(b) If the minimum of the 4205(b)(1) sentence, computed from
the DCB of the 4205(b)(1), minus its presentence time, is later than
the PE date of the 4205(a) sentence, minus its presentence time, then
the PE date for the aggregate shall be established at the minimum of
the 4205(b)(1) sentence, minus all presentence time.
(8) 4205(a) sentence followed by a concurrent 4205(b)(1)
sentence with an EFT that is earlier than the and a SRD that is later
than the 4205(a) sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(9) 4205(a) sentence followed by a consecutive 4205(b)(2)
sentence: Eligibility for the aggregate is one-third of the 4205(a)
sentence, computed from the DCB of the 4205(a) sentence, minus all
presentence time.
(10) 4205(a) sentence followed by a concurrent 4205(b)(2)
sentence with a later EFT: Eligibility for the aggregate is one-third
of the 4205(a) sentence, computed from the DCB of the 4205(a)
sentence, minus all presentence time.

P.S. 5880.30
July 16, 1993
Appendix III, Page 5
(11) 4205(a) sentence followed by a concurrent 4205(b)(2)
sentence with an EFT and a SRD that are absorbed by the 4205(a)
sentence: Eligibility for the aggregate is one-third of the 4205(a)
sentence, computed from the DCB of the 4205(a) sentence, minus all
presentence time.
(12) 4205(a) sentence followed by a concurrent 4205(b)(2)
sentence with an EFT that is earlier and a SRD that is later than the
4205(a) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
(13) 4205(a) sentence followed by a consecutive non-parolable
sentence: Eligible for parole to the non-parolable sentence in onethird of the 4205(a) sentence, computed from the DCB of the 4205(a)
sentence, minus presentence time applicable to the 4205(a) sentence
only.
(14) 4205(a) sentence followed by a concurrent non-parolable
sentence with a later EFT: Eligible for parole to the non-parolable
sentence in one-third of the 4205(a) sentence computed from the DCB of
the 4205(a) sentence, minus presentence time applicable to the 4205(a)
sentence only.
(15) 4205(a) sentence followed by a concurrent non-parolable
sentence with an EFT and a SRD that are absorbed by the 4205(a)
sentence: Eligibility for the aggregate is one-third of the 4205(a)
sentence, computed from the DCB of the 4205(a) sentence, minus its
presentence time, provided that the current SRD of the non-parolable
sentence (computed from the DCB of the non-parolable sentence, minus
its presentence time) has been passed. To re-emphasize, there can be
no parole until the SRD of the non-parolable sentence has been passed.
(16) 4205(a) sentence followed by a concurrent non-parolable
sentence of equal length imposed on the same date: Not eligible for
parole.
(17) 4205(a) sentence followed by a concurrent non-parolable
sentence with an EFT that is earlier and a SRD that is later than the
4205(a) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
b. An 18 USC § 4205(a)(1) sentence followed by a consecutive or
concurrent sentence (includes PV term).
(1) 4205(b)(1) sentence followed by a consecutive 4205(a)
sentence: Eligible for parole on the aggregate after the minimum of
the 4205(b)(1) sentence plus one-third of the 4205(a) sentence,
computed from the DCB of the 4205(a)(l) sentence, minus all
presentence time. The period of parole ineligibility for the
aggregate cannot exceed the ten year cap.

P.S. 5880.30
July 16, 1993
Appendix III, Page 6
(2) 4205(b)(1) sentence followed by a concurrent 4205(a)
sentence with a later EFT: The period of parole ineligibility for the
aggregate cannot exceed the ten year cap.
(a) If the DCB of the 4205(a) sentence occurs prior to the PE
date of the 4205(b)(l) sentence, minus its presentence time, and if
the PE date of the 4205(a) sentence (computed from the DCB of the
4205(a) sentence, minus its presentence time) occurs prior to the PE
date of the 4205(b)(l) sentence, then the PE for the aggregate shall
be set at the minimum of the 4205(b)(1) sentence, minus all
presentence time.
(b) If the DCB of the 4205(a) sentence occurs prior to the PE
date of the 4205(b)(l) sentence, minus its presentence time, but the
PE date of the 4205(a) sentence (computed from the DCB of the 4205(a)
sentence, minus its presentence time) occurs after the PE date of the
4205(b)(l) sentence, then the PE date for the aggregate will be set at
one-third of the 4205(a) sentence, computed from the DCB of the
4205(a) sentence, minus all presentence time.
(c) If the DCB of the 4205(a) sentence occurs after the PE
date of the 4205(b)(l) sentence, minus its presentence time, then the
PE date for the aggregate will be set at one-third of the 4205(a)
sentence, computed from the DCB of the 4205(a) sentence, minus all
presentence time.
(3) 4205(b)(1) sentence followed by a concurrent 4205(a)
sentence with an EFT and a SRD that are absorbed by the
4205(b)(1) sentence: The period of parole ineligibility for the
aggregate cannot exceed the ten year cap.
(a) If the DCB of the 4205(a) sentence occurs prior to the PE
date of the 4205(b)(l) sentence and if the PE date of the 4205(a)
sentence (computed from the DCB of the 4205(a) sentence, minus its
presentence time) occurs prior to the PE date of the 4205(b)(l)
sentence, minus its presentence time, then the PE for the aggregate
shall be set at the minimum of the 4205(b)(1) sentence, minus all
presentence time.
(b) If the DCB of the 4205(a) sentence occurs prior to the PE
date of the 4205(b)(l), minus its presentence time, sentence but the
PE date of the 4205(a) sentence (computed from the DCB of the 4205(a)
sentence, minus its presentence time) occurs after the PE date of the
4205(b)(l) sentence, then the PE date for the aggregate will be set at
one-third of the 4205(a) sentence, computed from the DCB of the
4205(a) sentence, minus all presentence time.
(c) If the DCB of the 4205(a) sentence occurs after the PE
date of the 4205(b)(l) sentence, minus its presentence time, then the
PE date for the aggregate will be set at one-third (not to exceed ten
years) of the 4205(a) sentence, computed from the DCB of the 4205(a)
sentence, minus all presentence time.

P.S. 5880.30
July 16, 1993
Appendix III, Page 7
(4) 4205(b)(1) sentence followed by a concurrent 4205(a)
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(1) sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(5) 4205(b)(1) sentence followed by a consecutive 4205(b)(1)
sentence: Add the minimum terms together and compute the PE date for
the aggregate from the DCB of the first 4205(b)(l) sentence, minus all
presentence time. The period of parole ineligibility for the
aggregate cannot exceed the ten year cap.
(6) 4205(b)(1) sentence followed by a concurrent 4205(b)(1)
sentence with a later EFT: The period of parole ineligibility for the
aggregate cannot exceed the ten year cap.
(a) If the DCB of the concurrent 4205(b)(1) sentence occurs
prior to the PE date of the first 4205(b)(l) sentence, minus its
presentence time, and if the PE date of the concurrent 4205(b)(1)
sentence (computed from the DCB of the concurrent 4205(b)(1) sentence,
minus its presentence time) occurs prior to the PE date of the first
4205(b)(l) sentence, then the PE for the aggregate shall be set at the
minimum of the first 4205(b)(1) sentence, minus all presentence time.
(b) If the DCB of the concurrent 4205(b)(1) sentence occurs
prior to the PE date of the first 4205(b)(l) sentence, minus its
presentence time, and the PE date of the concurrent 4205(b)(1)
sentence (computed from the DCB of the concurrent 4205(b)(1) sentence,
minus its presentence time) occurs after the PE date of the first
4205(b)(l) sentence, then the PE date for the aggregate will be set at
the minimum term of the concurrent 4205(b)(1) sentence, computed from
the DCB of the concurrent 4205(b)(1) sentence, minus all presentence
time.
(c) If the DCB of the concurrent 4205(b)(1) sentence occurs
after the PE date of the first 4205(b)(l) sentence, minus its
presentence time, then the PE date for the aggregate will be set at
the minimum term of the concurrent 4205(b)(1) sentence, computed from
the DCB of the concurrent 4205(b)(1) sentence, minus all presentence
time.
(7) 4205(b)(1) sentence followed by a concurrent 4205(b)(1)
sentence with an EFT and a SRD that are absorbed by the 4205(b)(1)
sentence: The period of parole ineligibility for the aggregate cannot
exceed the ten year cap.
(a) If the DCB of the concurrent 4205(b)(1) sentence occurs
prior to the PE date of the first 4205(b)(l) sentence, minus its
presentence time, and if the PE date of the concurrent 4205(b)(1)
sentence (computed from the DCB of the concurrent 4205(b)(1) sentence,
minus its presentence time) occurs prior to the PE date of the first
4205(b)(l) sentence, then the PE for the aggregate shall be set at the
minimum of the first 4205(b)(1) sentence, minus all presentence time.

P.S. 5880.30
July 16, 1993
Appendix III, Page 8
(b) If the DCB of the concurrent 4205(b)(1) sentence occurs
prior to the PE date of the first 4205(b)(l) sentence, minus its
presentence time, and the PE date of the concurrent 4205(b)(1)
sentence (computed from the DCB of the concurrent 4205(b)(1) sentence,
minus its presentence time) occurs after the PE date of the first
4205(b)(l) sentence, then the PE date for the aggregate will be set at
the minimum term of the concurrent 4205(b)(1) sentence, computed from
the DCB of the concurrent 4205(b)(1) sentence, minus all presentence
time.
(c) If the DCB of the concurrent 4205(b)(1) sentence occurs
after the PE date of the first 4205(b)(l) sentence, minus its
presentence time, then the PE date for the aggregate will be set at
the minimum term of the concurrent 4205(b)(1) sentence, computed from
the DCB of the concurrent 4205(b)(1) sentence, minus all presentence
time.
(8) 4205(b)(1) sentence followed by a concurrent 4205(b)(1)
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(1) sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(9) 4205(b)(1) sentence followed by a consecutive 4205(b)(2)
sentence: Eligibility for the aggregate shall be set at the minimum
of the 4205(b)(1) sentence, computed from the DCB of the 4205(b)(1)
sentence, minus all presentence time.
(10) 4205(b)(1) sentence followed by a concurrent 4205(b)(2)
sentence with a later EFT: Eligibility for the aggregate shall be set
at the minimum of the 4205(b)(1) sentence, computed from the DCB of
the 4205(b)(1) sentence, minus all presentence time.
(11) 4205(b)(1) sentence followed by a concurrent 4205(b)(2)
sentence with an EFT and a SRD that are absorbed by the 4205(b)(1)
sentence: Eligibility for the aggregate shall be set at the minimum
of the 4205(b)(1) sentence, computed from the DCB of the 4205(b)(1)
sentence, minus all presentence time.
(12) 4205(b)(1) sentence followed by a concurrent 4205(b)(2)
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(1) sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(13) 4205(b)(1) sentence followed by a consecutive non-parolable
sentence: Eligibility for the 4205(b)(1) sentence shall be set at the
minimum of the 4205(b)(1) sentence, computed from the DCB of the
4205(b)(1) sentence, minus the presentence time applicable to the
4205(b)(1) sentence only. At the PE date of the 4205(b)(1) sentence,
the prisoner would be eligible for parole to the non-parolable
sentence.

P.S. 5880.30
July 16, 1993
Appendix III, Page 9
(14) 4205(b)(1) sentence followed by a concurrent non-parolable
sentence with a later EFT: Eligible for parole to the non-parolable
sentence after the minimum term of the 4205(b)(1) sentence computed
from the DCB of the 4205(b)(1) sentence, minus presentence time
applicable to the 4205(b)(1) sentence only.
(15) 4205(b)(1) sentence followed by a concurrent non-parolable
sentence with an EFT and a SRD that are absorbed by the 4205(b)(1)
sentence: Eligibility for parole on the aggregate is any time after
the current SRD (computed from the DCB of the non-parolable sentence,
minus its presentence time) of the non-parolable sentence has been
passed, provided that the minimum term of the 4205(b)(1) sentence
(computed from the DCB of the 4205(b)(1) sentence, minus its
presentence time) has been reached. To re-emphasize, there can be no
parole until the SRD of the non-parolable sentence has been passed.
(16) 4205(b)(1) sentence followed by a concurrent non-parolable
sentence of equal length imposed on the same date: Not eligible for
parole.
(17) 4205(b)(1) sentence followed by a concurrent non-parolable
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(1) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
c. An 18 USC § 4205(b)(2) sentence followed by a consecutive or
concurrent sentence (includes PV term).
(1) 4205(b)(2) sentence followed by a consecutive 4205(a)
sentence: Eligibility for the aggregate is one-third (not to exceed
ten years) of the 4205(a) sentence, computed from the DCB of the
4205(b)(2) sentence, minus all presentence time.
(2) 4205(b)(2) sentence followed by a concurrent 4205(a)
sentence with a later EFT: Eligibility for the aggregate is one-third
of the 4205(a) sentence, computed from the DCB of the 4205(b)(2)
sentence, minus all presentence time.
(3) 4205(b)(2) sentence followed by a concurrent 4205(a)
sentence with an EFT and a SRD that are absorbed by the 4205(b)(2)
sentence: Eligibility for the aggregate is one-third of the 4205(a)
sentence, computed from the DCB of the 4205(b)(2) sentence, minus all
presentence time.
(4) 4205(b)(2) sentence followed by a concurrent 4205(a)
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(2) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
(5) 4205(b)(2) sentence followed by a consecutive 4205(b)(1)
sentence: Eligibility for the aggregate shall be set at the minimum
of the 4205(b)(1) sentence, computed from the DCB of the 4205(b)(2)
sentence, minus all presentence time.

P.S. 5880.30
July 16, 1993
Appendix III, Page 10
(6) 4205(b)(2) sentence followed by a concurrent 4205(b)(1)
sentence with a later EFT: Eligibility for the aggregate shall be set
at the minimum of the 4205(b)(1) sentence, computed from the DCB of
the 4205(b)(2) sentence, minus all presentence time.
(7) 4205(b)(2) sentence followed by a concurrent 4205(b)(1)
sentence with an EFT and a SRD that are absorbed by the 4205(b)(2)
sentence: Eligibility for the aggregate shall be set at the minimum
of the 4205(b)(1) sentence, computed from the DCB of the 4205(b)(2)
sentence, minus all presentence time.
(8) 4205(b)(2) sentence followed by a concurrent 4205(b)(1)
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(2) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
(9) 4205(b)(2) sentence followed by a consecutive 4205(b)(2)
sentence: Eligible for parole immediately on the aggregate.
(10) 4205(b)(2) sentence followed by a concurrent 4205(b)(2)
sentence: Eligible for parole immediately on the aggregate.
(11) 4205(b)(2) sentence followed by a concurrent 4205(b)(2)
sentence with an EFT and a SRD that are absorbed by the 4205(b)(2)
sentence: Eligible for parole immediately on the aggregate.
(12) 4205(b)(2) sentence followed by a concurrent 4205(b)(2)
sentence with an EFT that is earlier and a SRD that is later than the
4205(b)(2) sentence: Eligible for parole immediately on the
aggregate.
(13) 4205(b)(2) sentence followed by a consecutive non-parolable
sentence: Eligible immediately for parole on the 4205(b)(2) sentence
to the non-parolable sentence.
(14) 4205(b)(2) sentence followed by a concurrent non-parolable
sentence with a later EFT: Eligible immediately for parole on the
4205(b)(2) sentence to the non-parolable sentence.
(15) 4205(b)(2) sentence followed by a concurrent non-parolable
sentence with an EFT and a SRD that are absorbed by the 4205(b)(2)
sentence: Eligible for parole on the aggregate any time after the
current SRD (computed from the DCB of the non-parolable sentence,
minus its presentence time) of the non-parolable sentence has been
passed. To re-emphasize, there can be no parole until the SRD of the
non-parolable sentence has been passed.
(16) 4205(b)(2) sentence followed by a concurrent non-parolable
sentence of equal length imposed on the same date: Not eligible for
parole.

P.S. 5880.30
July 16, 1993
Appendix III, Page 11
(17) 4205(b)(2) sentence followed by a concurrent non-parolable
with an EFT that is earlier and a SRD that is later than the
4205(b)(2) sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
d. A non-parolable sentence followed by a consecutive or concurrent
sentence (includes PV term).
(1) Non-parolable sentence followed by a consecutive 4205(a)
sentence: Eligibility is one-third of the 4205(a) sentence, computed
from the current SRD of the non-parolable sentence, minus its
presentence time.
(2) Non-parolable sentence followed by a concurrent 4205(a)
sentence with a later EFT: Eligibility is one-third of the 4205(a)
sentence, computed from the DCB of the 4205(a) sentence, minus its
presentence time. Parole can be granted on the 4205(a) sentence to
the non-parolable sentence up to the current SRD of the non-parolable
sentence, minus its presentence time. When the current SRD of the
non-parolable sentence has been passed, parole may be granted any time
thereafter on the aggregate, providing the PE date of the 4205(a)
sentence has been reached.
(3) Non-parolable sentence followed by a concurrent 4205(a)
sentence with an EFT and a SRD that are absorbed by the Non-parolable
sentence: Not eligible for parole.
(4) Non-parolable sentence followed by a concurrent 4205(a)
sentence of equal length imposed on the same date: Not eligible for
parole.
(5) Non-parolable sentence followed by a concurrent 4205(a)
sentence with an EFT that is earlier and a SRD that is later than the
non-parolable sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(6) Non-parolable sentence followed by a consecutive 4205(b)(1)
sentence: Eligibility on the aggregate is the minimum of the
4205(b)(l) sentence computed from the current SRD of the non-parolable
sentence, minus its presentence time.
(7) Non-parolable sentence followed by a concurrent 4205(b)(1)
sentence with a later EFT: Eligibility is the minimum of the
4205(b)(l) sentence, computed from the DCB of the 4205(b)(l) sentence,
minus its presentence time. Parole can be granted on the 4205(b)(l)
sentence to the non-parolable sentence up to the SRD of the nonparolable sentence, minus its presentence time. When the release date
of the non-parolable sentence is passed, parole may be granted anytime
thereafter on the aggregate, providing the PE date of the 4205(b)(l)
sentence has been reached.

P.S. 5880.30
July 16, 1993
Appendix III, Page 12
(8) Non-parolable sentence followed by a concurrent 4205(b)(1)
sentence with an EFT and SRD that are absorbed by the Non-parolable
sentence: Not eligible for parole.
(9) Non-parolable sentence followed by a concurrent 4205(b)(1)
sentence of equal length imposed on the same date: Not eligible for
parole.
(10) Non-parolable sentence followed by a concurrent 4205(b)(1)
sentence with an EFT that is earlier and a SRD that is later than the
non-parolable sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(11) Non-parolable sentence followed by a consecutive 4205(b)(2)
sentence: Eligible for parole on the aggregate after the SRD of the
non-parolable sentence has been passed, minus its presentence time.
(12) Non-parolable sentence followed by a concurrent 4205(b)(2)
sentence with a later EFT: Eligible for parole to the non-parolable
sentence any time after the DCB of the 4205(b)(2) sentence up to the
SRD of the of the non-parolable sentence, minus its presentence time.
Eligible on the aggregate after the SRD of the non-parolable sentence
has been passed, minus its presentence time.
(13) Non-parolable sentence followed by a concurrent 4205(b)(2)
sentence with an EFT and SRD that are absorbed by the Non-parolable
sentence: Not eligible for parole.
(14) Non-parolable sentence followed by a concurrent 4205(b)(2)
sentence of equal length imposed on the same date: Not eligible for
parole.
(15) Non-parolable sentence followed by a concurrent 4205(b)(2)
sentence with an EFT that is earlier and a SRD that is later than the
non-parolable sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
(16) Non-parolable sentence followed by a consecutive nonparolable sentence: Not eligible for parole.
(17) Non-parolable sentence followed by a concurrent nonparolable sentence with a later EFT: Not eligible for parole.
(18) Non-parolable sentence followed by a concurrent nonparolable sentence with an EFT and SRD that are absorbed by the first
non-parolable sentence: Not eligible for parole.
(19) Non-parolable sentence followed by a concurrent nonparolable sentence with an EFT that is earlier and a SRD that is later
than the non-parolable sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.

P.S. 5880.30
July 16, 1993
Appendix IV, Page 1
AGGREGATION RULES FOR TWO-THIRDS/THIRTY YEAR
PAROLE ELIGIBILITY PURPOSES
1. Purpose of appendix. To provide instructions and procedures for
the computation of two-thirds or thirty year dates for multiple
sentences that exceed five years, as required by 18 USC § 4206(d).
2. Definitions.
appendix.

The following definition of terms apply to this

a. b: Two thirds of the term in question (not to exceed 30 years
for each single term).
b. b Date: A mandatory U.S. Parole Commission review date. A
determination of parole, consistent with paragraph 2 above, will be
made by the U.S. Parole Commission. This provision does not establish
an actual release date, merely a review date.
c. b Release: An actual parole release determined by the U.S.
Parole Commission based on a b review consistent with the criteria
addressed in Title 18 USC § 4206(d), and paragraph 2 above.
d. Statutory Release Date (SRD): The SRD represents the EFT less
any SGT/EGT adjustments for the term in question. In the case of
aggregate terms it may represent the SRD of a term standing alone
(calculated as though no other sentence was in operation), and it may
be used to establish a starting date from which to calculate a b Date
for another term. It is also used to compare the SRD of a parolable
term with the b Date of the same term. An inmate may not receive a b
Release after the SRD of the same term has been reached since 18 USC §
4163 requires that the ". . . prisoner shall [emphasis added] be
released at the expiration of his term of sentence less the time
deducted for good conduct." Because of this language in § 4163, a b
Release after an SRD becomes a moot point.
3.
b Date calculation rules. The following rules are for two
sentence combinations based on the fact that at least one of the
sentences is for five years or more.
a. A parolable sentence followed by a consecutive or concurrent
parolable sentence (includes PV term).
(1) Parolable sentence followed by a consecutive parolable
sentence: Eligibility is b of each sentence added together for an
aggregate and then computed from the DCB of the first sentence, minus
all presentence time.
(2) Parolable sentence followed by a concurrent parolable
sentence with a later EFT: Eligibility is b of the concurrent
sentence computed from the DCB of the concurrent sentence minus all
presentence time.

P.S. 5880.30
July 16, 1993
Appendix IV, Page 2
(3) Parolable sentence followed by a concurrent parolable
sentence with an EFT and SRD that are absorbed by the first parolable
sentence:
(a) If the b date of the absorbed sentence, computed from the
DCB of the absorbed sentence minus its presentence time, is later than
the b date of the first sentence, minus its presentence time, is later
than the b date of the absorbed sentence it shall be established as
the b for the aggregate, minus all presentence time.
(b) If the b date of the first sentence, standing alone, minus
its' presentence time, is later than the b date of the absorbed
sentence, minus its' presentence time, then the b date of the first
sentence shall be established as the b date for the aggregate, minus
all presentence time.
(4) Parolable sentence followed by a concurrent parolable
sentence with an EFT that is earlier and a SRD that is later than the
first parolable sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
b. A parolable sentence followed by a consecutive or concurrent
non-parolable sentence.
(1) Parolable sentence followed by a consecutive non-parolable
sentence: Eligible for parole to the non-parolable sentence in b of
the parolable sentence, computed from the DCB of the parolable
sentence, minus presentence time applicable to the parolable sentence
only.
(2) Parolable sentence followed by a concurrent non-parolable
sentence with a later EFT: Eligible for parole to the non-parolable
sentence in b of the parolable sentence computed from the DCB of the
parolable sentence, minus presentence time applicable to the parolable
sentence only.
(3) Parolable sentence followed by a concurrent non-parolable
sentence with an EFT and a SRD that are absorbed by the parolable
sentence: Eligibility for the aggregate is b of the parolable
sentence, computed from the DCB of the parolable sentence, minus its
presentence time, provided that the current SRD of the non-parolable
sentence (computed from the DCB of the non-parolable sentence, minus
its presentence time) has been passed. To re-emphasize, there can be
no parole until the SRD of the non-parolable sentence has been passed.
(4) Parolable sentence followed by a concurrent non-parolable
sentence of equal length imposed on the same date:
Not eligible for
parole.

P.S. 5880.30
July 16, 1993
Appendix IV, Page 3
(5) Parolable sentence followed by a concurrent non-parolable
sentence with an EFT that is earlier and a SRD that is later than the
parolable sentence: Each sentence must remain separate. Presentence
time shall be applied to each sentence to which it pertains.
c. A non-parolable sentence followed by a consecutive or concurrent
parolable sentence.
(1) Non-parolable sentence followed by a consecutive parolable
sentence: Eligibility is b of the parolable sentence, computed from
the current SRD of the non- parolable sentence, minus its presentence
time.
(2) Non-parolable sentence followed by a concurrent parolable
sentence with a later EFT: Eligibility is b of the parolable
sentence, computed from the DCB of the parolable sentence, minus its
presentence time. Parole can be granted on the parolable sentence to
the non-parolable sentence up to the current SRD of the non-parolable
sentence, minus its presentence time. When the current SRD of the
non-parolable sentence has been passed, parole may be granted any time
thereafter on the aggregate, providing the b date of the parolable
sentence has been reached.
(3) Non-parolable sentence followed by a concurrent parolable
sentence with an EFT and a SRD that are absorbed by the non-parolable
sentence: Not eligible for parole.
(4) Non-parolable sentence followed by a concurrent parolable
sentence of equal length imposed on the same date: Not eligible for
parole.
(5) Non-parolable sentence followed by a concurrent parolable
sentence with an EFT that is earlier and a SRD that is later than the
non-parolable sentence: Each sentence must remain separate.
Presentence time shall be applied to each sentence to which it
pertains.
d. A non-parolable sentence followed by a non- parolable
consecutive or concurrent sentence: Not eligible for parole.
4. Complex situations. The rules discussed above for b date
calculations apply to two sentence combinations. Developing rules for
computations involving three sentence combinations or more, however,
would require literally hundreds of instructions. Therefore, any b
date computation that presents difficulties or questions at the
institution level which are not addressed in this manual shall be
referred to the appropriate Regional Inmate Systems Administrator for
assistance.

P.S. 5880.30
July 16, 1993
Appendix IV, Page 4
Following are some examples that provide guidance for computing the b
date for a combination of three or more sentences:
Example No. App. IV - 1:
Sentence No. 1.

PV term or 4205(b)(2) = 3 Yrs

Sentence No. 2.

Consecutive non-parolable term = 5 Yrs

Sentence No. 3.

Consecutive 4205(a) Term = 3 Yrs

Total sentence = 11 Yrs
Explanation. Since the 5 year non-parolable sentence is
"sandwiched" between the two parolable sentences that are each for
terms of less than 5 years, a b date cannot be established, regardless
of any parole eligibility established for the parolable sentences.
Example No. App. IV - 2:
Sentence No. 1.

4205(a) term = 5 Yrs

Sentence No. 2.

Consecutive non-parolable term = 5 Yrs

Sentence No. 3.

Consecutive 4205(a) = 6 Yrs

Total sentence = 16 Years
Explanation.
1)
The total sentence is 16 years. Since the
non-parolable 5 year term is "sandwiched" between the two parolable
4205(a) sentences, each of which is 5 years or more, then a b date for
each parolable sentence must be established.
The b date for the 5 year 4205(a) sentence is determined by
adding b of the 5 years (3 years and 4 months) to the DCB of the 5
year 4205(a) sentence, less presentence time credit.
The b date for the 6 year 4205(a) sentence is determined by
adding b of the 6 years (4 years) to the SRD on the aggregate of the 5
year 4205(a) sentence and the 5 year non-parolable sentence (total
sentence = 10 years). Do not use presentence time to calculate the b
date of Sentence No. 3 since the presentence time would have been used
to establish the SRD of the aggregate of Sentence Nos. 1 and 2.
2)
If parole or b release is not granted on Sentence No. 1,
then a b release may be granted on the b date of Sentence No. 3, with
a full term of supervision equal to the EFT of the 16 year term.

P.S. 5880.30
July 16, 1993
Appendix IV, Page 5
3)
If parole or b release is granted on Sentence No. 1 (5 year
4205(a) term), the remaining 11 year aggregate term would be computed
on the parole or b release date on the previous term. Determine the b
date on this remaining term by adding b (4 years) to the SRD of the 5
year non-parolable sentence. Do not use presentence time to calculate
the new SRD and eligibility dates, since the presentence time has
already been used to establish the eligibility dates and EFT of
Sentence No. 1.
Example No. App. IV - 3:
Sentence No. 1.

Non-parolable term = 10 Yrs

Sentence No. 2.

Consecutive 4205(a) term = 5 Yrs

Sentence No. 3.

Consecutive non-parolable term = 5 Yrs

Explanation.
1)
The total sentence is 20 years. A b date
will be established for Sentence No. 2 (5 year 4205(a) sentence) by
adding b of Sentence No. 2 (3 years and 4 months) to the SRD of
Sentence No. 1 (10 year non-parolable sentence). A b release would
result in a release to the service of the remaining 5 year consecutive
non-parolable sentence.
2)
If b release is to Sentence 3, then Sentence No. 3 must be
recalculated as beginning on the day of b release. The EGT rate
established on Sentence No. 3 would be based on seniority accrued on
the service of Sentences Nos. 1 and 2. Do not use presentence time to
calculate the new SRD and eligibility dates since the presentence time
has already been used to establish the eligibility dates and EFTs of
Sentence Nos. 1 and 2.
Example No. App. IV - 4:
Sentence No. 1.

Non-parolable term = 10 Yrs

Sentence No. 2.

Conc. 4205(a) term (same date) = 10 Yrs

Sentence No. 3.

Consecutive non-parolable term = 5 Yrs

Sentence No. 4.

Consecutive 4205(a) term = 5 Yrs

Explanation.
1)
The total sentence will be 20 years. Since
Sentence No. 1 (10 year non-parolable term) and Sentence No. 2 (10
year 4205(a) term) were imposed on, and began running on, the same
date, no b date need be established for Sentence No. 2. No useful
purpose can be gained by paroling from a parolable sentence to a nonparolable sentence that is equal or greater in every respect.
2)
Since no parole is available during the first 15 years of
this sentence based on good time, a b date for the last consecutive 5
year 4205(a) sentence (Sentence No. 4) must be determined by adding b
of Sentence No. 4 (3 years and 4 months)

P.S. 5880.30
July 16, 1993
Appendix IV, Page 6
to the SRD, that is established for the aggregation of Sentence Nos.
1, 2 and 3, as if standing alone. b release on the 20 year aggregate
could then be made on/or after the b date.
Example No. App. IV - 5:
Sentence No. 1.

Parolable 4205(a) term = Life

Sentence No. 2.

Consecutive 4205(a) term = 1 Yr

Explanation. The total sentence is Life. A b date is
established based on b of the life sentence (30 years), plus b of the
1 year sentence (8 months). As a result, 30 years and 8 months is
added to the DCB of the aggregated life and 1 year sentence, less
presentence time, to determine the b date.

P.S. 5880.30
July 16, 1993
Appendix V, Page 7
EGT DAYS TO AWARD FOR MONTH IN WHICH REMOVED

28 Day Month

29 Day Month

30 Day Month

31 Day Month

3 Day
Rate

5 Day
Rate

3 Day
Rate

5 Day
Rate

3 Day
Rate

5 Day
Rate

3 Day
Rate

5 Day
Rate

1st

1

1

1

1

1

1

1

1

2nd

1

1

1

1

1

1

1

1

3rd

1

1

1

1

1

1

1

1

4th

1

1

1

1

1

1

1

1

5th

1

1

1

1

1

1

1

1

6th

1

2

1

2

1

1

1

1

7th

1

2

1

2

1

2

1

2

8th

1

2

1

2

1

2

1

2

9th

1

2

1

2

1

2

1

2

10th

2

2

2

2

1

2

1

2

11th

2

2

2

2

2

2

2

2

12th

2

3

2

3

2

2

2

2

13th

2

3

2

3

2

3

2

3

14th

2

3

2

3

2

3

2

3

15th

2

3

2

3

2

3

2

3

16th

2

3

2

3

2

3

2

3

17th

2

4

2

3

2

3

2

3

18th

2

4

2

4

2

3

2

3

19th

3

4

2

4

2

4

2

4

20th

3

4

3

4

2

4

2

4

21st

3

4

3

4

3

4

3

4

22nd

3

4

3

4

3

4

3

4

23rd

3

5

3

4

3

4

3

4

24th

3

5

3

5

3

4

3

4

25th

3

5

3

5

3

5

3

5

26th

3

5

3

5

3

5

3

5

Date
Removed

28 Day Month

29 Day Month

30 Day Month

31 Day Month

27th

3 Day
Rate
3

5 Day
Rate
5

3 Day
Rate
3

5 Day
Rate
5

3 Day
Rate
3

5 Day
Rate
5

3 Day
Rate
3

5 Day
Rate
5

28th

3

5

3

5

3

5

3

5

29th

-

-

3

5

3

5

3

5

30th

-

-

-

-

3

5

3

5

31st

-

-

-

-

-

-

3

5

Date

P.S. 5880.30
July 16, 1993
Appendix V, Page 8
EGT DAYS TO AWARD FOR MONTH IN WHICH ASSIGNED
28 Day Month

29 Day Month

30 Day Month

31 Day Month

3 Day
Rate

5 Day
Rate

3 Day
Rate

5 Day
Rate

3 Day
Rate

5 Day
Rate

3 Day
Rate

5 Day
Rate

1st

3

5

3

5

3

5

3

5

2nd

3

5

3

5

3

5

3

5

3rd

3

5

3

5

3

5

3

5

4th

3

5

3

5

3

5

3

5

5th

3

5

3

5

3

5

3

5

6th

3

5

3

5

3

5

3

5

7th

3

4

3

4

3

4

3

5

8th

3

4

3

4

3

4

3

4

9th

3

4

3

4

3

4

3

4

10th

3

4

3

4

3

4

3

4

11th

2

4

2

4

2

4

3

4

12th

2

4

2

4

2

4

2

4

13th

2

3

2

3

2

3

2

4

14th

2

3

2

3

2

3

2

3

15th

2

3

2

3

2

3

2

3

16th

2

3

2

3

2

3

2

3

17th

2

3

2

3

2

3

2

3

18th

2

2

2

3

2

3

2

3

19th

2

2

2

2

2

2

2

3

20th

1

2

2

2

2

2

2

2

21st

1

2

1

2

1

2

2

2

22nd

1

2

1

2

1

2

1

2

23rd

1

2

1

2

1

2

1

2

24th

1

1

1

2

1

2

1

2

25th

1

1

1

1

1

1

1

2

26th

1

1

1

1

1

1

1

1

Date
Assigned

28 Day Month

29 Day Month

30 Day Month

31 Day Month

27th

3 Day
Rate
1

5 Day
Rate
1

3 Day
Rate
1

5 Day
Rate
1

3 Day
Rate
1

5 Day
Rate
1

3 Day
Rate
1

5 Day
Rate
1

28th

1

1

1

1

1

1

1

1

29th

-

-

1

1

1

1

1

1

30th

-

-

-

-

1

1

1

1

31st

-

-

-

-

-

-

1

1

Date

P.S. 5880.30
July 16, 1993
Appendix VI, Page 1
SAMPLE LETTER TO UNITED STATES ATTORNEY

Mr. John Doe
United States Attorney
Middle District Of Tennessee
P.O. Box 000
Nashville, Tennessee 00000
Re: John Brown
Docket No.: CR 00000
Dear Mr. Doe:
We recently received Judge Smith's order of Judgment and
Commitment in the above case, entered on January 1, 1979. In
this order, the Court found Mr. Brown to be suitable for handling
under the Youth Corrections Act, but also provided that he be
committed for a term of three years.
We are writing to you because of the inconsistency of these two
provisions. The shortest possible commitment under the Youth
Corrections Act requires unconditional release on or before four
years from the date of conviction and unconditional release on or
before six years from conviction (18 USC §§ 5010(b) and 5017(c)).
No shorter commitment is authorized by the Youth Corrections Act.
18 USC § 5010(c) calls for a further or longer commitment than
§ 5010(b), and § 5010(d) removes the young offender from the
Youth Corrections Act and provides for a sentence under regular
adult sentencing provisions.
If Judge Smith's primary intent is that Mr. Brown be treated
under the Youth Corrections Act, he should be re-sentenced under
§ 5010(b), without any ceiling to the commitment other than what
is provided by the Act. On the other hand, if the Court's
intention is that Mr. Brown serve no more than a three year
sentence, this would imply a finding that the defendant would not
benefit from the special treatment provisions of the Youth
Corrections Act, and the reference to § 5010(b) should be
eliminated.

P.S. 5880.30
July 16, 1993
Appendix VI, Page 2
The corrections of Mr. Brown's sentence raises certain
difficulties. We are advised by the Bureau of Prisons' General
Counsel that the problem with omitting the reference to the Youth
Corrections Act is that it would deprive Mr. Brown of certain
benefits, the most important of which is the opportunity to have
his conviction set aside under 18 USC § 5021. On the other hand,
if the reference to the three year maximum term is omitted, that
omission would open up the possibility of a maximum period of
confinement of six years under the Youth Corrections Act. Since
either change is a more harsh sentencing disposition in some
respect, the General Counsel feels that corrective action may be
taken only after returning Mr. Brown to court. His sentence can
then be vacated, and he can be re-sentenced.
We would appreciate your calling this problem to the attention of
the Court and advising us.
Thank you for your assistance.
Sincerely,

(Warden's Signature Block)

P.S. 5880.30
July 16, 1993
Appendix VII, Page 1
UNITED STATES DEPARTMENT OF JUSTICE
Bureau of Prisons
CERTIFICATE OF COURT ORDERED-RELEASE
TO THE UNITED STATES PAROLE COMMISSION:
It is certified that
(Name)
, now confined in the

,

(Reg. No.)
is entitled to
days good time deductions from the maximum term of imprisonment
on his 18 USC § 5010(b) or (c) sentence under the good time plan
in Johnson v. Smith, Civil Number 78-7147, United District Court
for the Eastern District of Michigan, dated April 20, 1983. The
above named person is released from this institution under the
court-ordered plan on
, 19
.
Upon release the above-named person is to remain under the
jurisdiction of the United States Parole Commission, as if on
parole, under the conditions set forth on page two of this
certificate, and is subject to such conditions until expiration
of the maximum term or terms of sentence, on
,
19
.
He is to remain within the limits of
.
This certificate in no way lessens the obligation of the
person being released to satisfy payment of any fine included in
the sentence; nor will it prevent delivery of this person to
authorities of any state otherwise entitled to custody.

P.S. 5880.30
July 16, 1993
Appendix VII, Page 2

This CERTIFICATE becomes effective on the date shown above.
If the releasee fails to comply with any conditions listed on the
next page, he may be summoned or retaken on a warrant issued by a
Commissioner of the Parole Commission, and reimprisoned pending a
hearing to determine if the court-ordered release should be
revoked.

Date

Warden or Superintendent

P.S. 5880.30
July 16, 1993
Appendix VII, Page 3
CONDITIONS OF RELEASE
1.
You shall go directly to the district shown on this
CERTIFICATE OF COURT-ORDERED RELEASE (unless released to the
custody of other authorities). Within three days after your
arrival, you shall report to your parole advisor if you have one,
and the United States Probation Officer whose name appears on
this Certificate. If in any emergency you are unable to get in
touch with your parole advisor, or your probation officer or the
United States Probation Office, you shall communicate with the
United States Parole Commission, Department of Justice, Chevy
Chase, Maryland 20815.
2.
If you are released to the custody of other
authorities, and after your release from physical custody of
such authorities, you are unable to report to the United States
Probation Officer to whom you are assigned within three days, you
shall report instead to the nearest United States Probation
Officer.
3.
You shall not leave the limits fixed by this
CERTIFICATE OF COURT-ORDERED RELEASE without written permission
from your probation officer.
4.
You shall notify your probation officer within 2 days
of any change in your place of residence.
5.
You shall make a complete and truthful written report
(on a form provided for that purpose) to your probation officer
between the first and third day of each month, and on the final
day of parole. You shall also report to your probation officer
at other times as your probation officer directs, providing
complete and truthful information
6.
You shall not violate any law. Nor shall you associate
with persons engaged in criminal activity. You shall get in
touch within 2 days with your probation officer or the United
States Probation Office if you are arrested or questioned by a
law-enforcement officer.
7.
You shall not enter into any agreement to act as an
"informer" or special agent for any law-enforcement agency.
8.
You shall work regularly unless excused by your
probation officer, and support your legal dependents, if any, to
the best of your ability. You shall report within 2 days to your
probation officer any changes in employment.

P.S. 5880.30
July 16, 1993
Appendix VII, Page 4
9.
You shall not drink alcoholic beverages to excess. You
shall not purchase, possess, use or administer marijuana or
narcotic or other habit-forming or dangerous drugs, unless
prescribed or advised by a physician. You shall not frequent
places where such drugs are illegally sold, dispensed, used or
given away.
10.
You shall not associate with persons who have a
criminal record unless you have permission from your probation
officer.
11.
weapons.

You shall not possess a firearm or other dangerous

12. You shall permit confiscation by your probation officer
of any materials which your probation officer believes may
constitute contraband in your possession and which your probation
officer observes in plain view in your residence, place of
business or occupation, vehicle(s) or on your person.
13. You shall make a diligent effort to satisfy any fine,
restitution order, court costs or assessment and/or court ordered
child support or alimony payment that has been, or may be,
imposed, and shall provide such financial information as may be
requested, by your Probation Officer, relevant to the payment of
the obligation. If unable to pay the obligation in one sum, you
will cooperate with your Probation Officer in establishing an
installment payment schedule.
14. You shall submit to a drug test whenever ordered by
your probation officer.
I have read, or have had read to me, the Certificate of CourtOrdered Release and the Conditions of Court-Ordered Release.

Witness

Inmate

Date

Date

P.S. 5880.30
July 16, 1993
Appendix VIII, Page 1
UNITED STATES COURTS OF APPEAL

District of Columbia Circuit:

District of Columbia

First Circuit: Maine, Massachusetts, New Hampshire, Rhode
Island, and Puerto Rico
Second Circuit:

Connecticut, New York, and Vermont

Third Circuit:
Islands

Delaware, New Jersey, Pennsylvania, and Virgin

Fourth Circuit: Maryland, North Carolina, South Carolina,
Virginia, and West Virginia
Fifth Circuit:

Louisiana, Mississippi, and Texas

Sixth Circuit:

Kentucky, Michigan, Ohio, and Tennessee

Seventh Circuit:

Illinois, Indiana, and Wisconsin

Eighth Circuit: Arkansas, Iowa, Minnesota, Missouri, Nebraska,
North Dakota, and South Dakota
Ninth Circuit: Alaska, Arizona, California, Guam, Hawaii, Idaho,
Montana, Nevada, Northern Mariana Islands, Oregon, and Washington
Tenth Circuit:
Wyoming

Colorado, Kansas, New Mexico, Oklahoma, Utah, and

Eleventh Circuit:

Alabama, Florida, and Georgia

P.S. 5880.30
July 16, 1993
Appendix VIII, Page 2
STATES/TERRITORIES AND CIRCUITS
Alabama (Eleventh)
Alaska (Ninth)
Arizona (Ninth)
Arkansas (Eighth)
California (Ninth)
Colorado (Tenth)
Connecticut (Second)
Delaware (Third)
District of Columbia (D.C.)
Florida (Eleventh)
Georgia (Eleventh)
Guam (Ninth)
Hawaii (Ninth)
Idaho (Ninth)
Illinois (Seventh)
Indiana (Seventh)
Iowa (Eighth)
Kansas (Tenth)
Kentucky (Sixth)
Louisiana (Fifth)
Maine (First)
Maryland (Fourth)
Massachusetts (First)
Michigan (Sixth)
Minnesota (Eighth)
Mississippi (Fifth)
Missouri (Eighth)
Montana (Ninth)

Nebraska (Eighth)
Nevada (Ninth)
New Hampshire (First)
New Jersey (Third)
New Mexico (Tenth)
New York (Second)
North Carolina (Fourth)
North Dakota (Eighth)
Northern Mariana
Islands (Ninth)
Ohio (Sixth)
Oklahoma (Tenth)
Oregon (Ninth)
Pennsylvania (Third)
Puerto Rico (First)
Rhode Island (First)
South Carolina (Fourth)
South Dakota (Eighth)
Tennessee (Sixth)
Texas (Fifth)
Utah (Tenth)
Vermont (Second)
Virgin Islands (Third)
Virginia (Fourth)
Washington (Ninth)
West Virginia (Fourth)
Wisconsin (Seventh)
Wyoming (Tenth)

